Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

DATED AS OF MARCH 2, 2011

 

among

 

SUREWEST COMMUNICATIONS

 

as Borrower,

 

COBANK, ACB

 

as Administrative Agent, Lead Arranger, Bookrunner, Issuing Lender, Swingline
Lender

and a Lender,

 

ROYAL BANK OF CANADA

 

as Syndication Agent, Bookrunner, Lead Arranger and a Lender

 

UNION BANK, N.A.

 

as Documentation Agent, Lead Arranger and a Lender

 

and

 

the other Lenders referred to herein

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 AMOUNTS AND TERMS OF FACILITIES

 

2

1.1.

Facilities

 

2

 

(A)

Term Loan A Facility

 

2

 

(B)

Term Loan B Facility

 

2

 

(C)

Revolving Loan Facility

 

2

 

(D)

Swingline Loans

 

3

 

(E)

Letters of Credit

 

4

 

(F)

Notes

 

8

 

(G)

Loans

 

8

1.2.

Interest

 

9

 

(A)

Interest Options

 

9

 

(B)

Applicable Margins

 

9

 

(C)

Interest Periods

 

10

 

(D)

Calculation and Payment

 

11

 

(E)

Default Rate of Interest

 

12

 

(F)

Excess Interest

 

12

 

(G)

Selection, Conversion or Continuation of Loans; LIBOR Availability

 

12

1.3.

Notice of Borrowing, Conversion or Continuation of Loans

 

13

1.4.

Fees and Expenses

 

13

 

(A)

Loan Commitment Fees

 

13

 

(B)

Certain Other Fees

 

14

 

(C)

Breakage Fee

 

14

 

(D)

Expenses and Attorneys Fees

 

14

 

(E)

Letter of Credit Fees

 

15

1.5.

Payments

 

15

1.6.

Repayments and Reduction of Term Loan B Commitment and Revolving Loan Commitment
and Related Mandatory Repayments

 

16

 

(A)

Scheduled Repayments of the Term Loan B and Termination of Revolving Loan
Commitment

 

16

 

(B)

Reductions Resulting From Mandatory Repayments

 

17

 

(C)

Voluntary Reduction of Loan Commitments

 

17

 

(D)

Mandatory Repayments

 

17

 

(E)

Application of Reduction of the Revolving Loan

 

18

1.7.

Voluntary Prepayments and Other Mandatory Repayments

 

18

 

(A)

Voluntary Prepayment of Loans

 

18

 

(B)

Repayments from Insurance Proceeds

 

18

 

(C)

Repayments from Asset Dispositions

 

19

 

(D)

Repayments from Debt Issuances

 

19

 

(E)

Repayments from Equity Issuances

 

19

1.8.

Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.

 

20

1.9.

Loan Accounts

 

20

1.10.

Changes in LIBOR Rate Availability

 

20

 

i

--------------------------------------------------------------------------------


 

1.11.

Capital Adequacy and Other Adjustments

 

21

1.12.

Optional Prepayment/Replacement of Lender in Respect of Increased Costs

 

22

1.13.

Taxes: No Deductions

 

23

 

(A)

Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes

 

23

 

(B)

Payment of Other Taxes by Borrower

 

23

 

(C)

Tax Indemnification

 

23

 

(D)

Evidence of Payments

 

24

 

(E)

Status of Lenders; Tax Documentation

 

24

 

(F)

Treatment of Certain Refunds

 

26

1.14.

Changes in Tax Laws

 

27

1.15.

Mitigation Obligations

 

27

1.16.

Term of This Agreement

 

28

1.17.

Letter of Credit Liability

 

28

1.18.

Defaulting Lenders; Letters of Credit

 

28

 

(A)

Cash Collateralized

 

28

 

(B)

Cure

 

29

 

(C)

Remedies

 

30

 

 

 

 

 

SECTION 2 AFFIRMATIVE COVENANTS

 

30

2.1.

Compliance With Laws

 

30

2.2.

Maintenance of Books and Records; Properties; Insurance

 

30

2.3.

Inspection

 

32

2.4.

Legal Existence, Etc.

 

32

2.5.

Use of Proceeds

 

32

2.6.

Notices; Further Assurances

 

33

2.7.

CoBank Equity

 

33

2.8.

[Reserved.]

 

34

2.9.

Investment Company Act

 

34

2.10.

Payment of Obligations

 

34

2.11.

Environmental Laws

 

34

2.12.

Creation or Acquisition of Subsidiaries

 

35

2.13.

ERISA Compliance

 

36

 

 

 

 

 

SECTION 3 NEGATIVE COVENANTS

 

36

3.1.

Indebtedness

 

36

3.2.

Liens and Related Matters

 

38

3.3.

Investments

 

38

3.4.

Restricted Junior Payments

 

38

3.5.

Restriction on Fundamental Changes

 

39

3.6.

Disposal of Assets or Subsidiary Stock

 

39

3.7.

Transactions with Affiliates

 

40

3.8.

Conduct of Business

 

41

3.9.

Fiscal Year

 

41

3.10.

Inconsistent Agreements

 

41

 

ii

--------------------------------------------------------------------------------


 

3.11.

Modification of Agreements

 

41

3.12.

Ownership of Licenses

 

41

3.13.

Hedge Agreements

 

41

3.14.

Secured Obligations

 

41

 

 

 

 

SECTION 4 FINANCIAL COVENANTS AND REPORTING

 

42

4.1.

Leverage Ratio

 

42

4.2.

Interest Coverage Ratio

 

42

4.3.

Net Worth

 

42

4.4.

Financial Statements and Other Reports

 

42

 

(A)

Quarterly Financials

 

42

 

(B)

Year-End Financials

 

43

 

(C)

Borrower Compliance Certificate

 

43

 

(D)

Budgets

 

43

 

(E)

SEC Filings

 

43

 

(F)

Events of Default, Etc.

 

43

 

(G)

Litigation

 

44

 

(H)

Environmental Notices

 

44

 

(I)

ERISA Events

 

44

 

(J)

Annual Perfection Certificate

 

44

 

(K)

Regulatory and Other Notices

 

45

 

(L)

Investment Policy

 

45

 

(M)

Other Information

 

45

4.5.

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

 

45

 

 

 

 

 

SECTION 5 REPRESENTATIONS AND WARRANTIES

 

45

5.1.

Disclosure

 

46

5.2.

No Material Adverse Effect

 

46

5.3.

Organization, Powers, Authorization and Good Standing

 

46

 

(A)

Organization and Powers

 

46

 

(B)

Authorization; Binding Obligation

 

46

 

(C)

Qualification

 

46

5.4.

Compliance of Agreement, Loan Documents and Borrowings with Applicable Law

 

47

5.5.

Compliance with Law; Governmental Approvals

 

47

5.6.

Tax Returns and Payments

 

47

5.7.

Environmental Matters

 

47

5.8.

Financial Statements

 

48

5.9.

Intellectual Property

 

48

5.10.

Litigation, Investigations, Audits, Etc.

 

48

5.11.

Employee Labor Matters

 

49

5.12.

ERISA Compliance

 

49

5.13.

Communications Regulatory Matters

 

50

5.14.

Solvency

 

50

5.15.

Investment Company Act

 

51

 

iii

--------------------------------------------------------------------------------


 

5.16.

Certain Agreements and Material Contracts

 

51

5.17.

Title to Properties

 

51

5.18.

Transactions with Affiliates

 

51

5.19.

OFAC

 

51

5.20.

Patriot Act

 

51

5.21.

Perfection

 

52

5.22.

Subsidiaries

 

52

 

 

 

 

SECTION 6 EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

 

52

6.1.

Event of Default

 

52

 

(A)

Payment

 

52

 

(B)

Default in Other Agreements

 

52

 

(C)

Breach of Certain Provisions

 

53

 

(D)

Breach of Warranty

 

53

 

(E)

Other Defaults Under Loan Documents

 

53

 

(F)

Involuntary Bankruptcy; Appointment of Receiver; Etc.

 

53

 

(G)

Voluntary Bankruptcy; Appointment of Receiver; Etc.

 

53

 

(H)

Judgment and Attachments

 

54

 

(I)

Dissolution

 

54

 

(J)

Solvency

 

54

 

(K)

Injunction

 

54

 

(L)

ERISA; Pension Plans

 

54

 

(M)

Invalidity of Loan Documents

 

54

 

(N)

Licenses and Permits

 

55

 

(O)

Change in Control

 

55

 

(P)

Failure of Security

 

55

 

(Q)

Expropriation

 

55

 

(R)

Environmental Matters

 

55

6.2.

Suspension of Commitments

 

55

6.3.

Acceleration

 

56

6.4.

Rights of Collection

 

56

6.5.

Consents

 

56

6.6.

Performance by Administrative Agent

 

56

6.7.

Set Off and Sharing of Payments

 

57

6.8.

Application of Payments

 

57

6.9.

Adjustments

 

58

 

 

 

SECTION 7 CONDITIONS TO LOANS

 

58

7.1.

Conditions to Effectiveness

 

58

 

(A)

Executed Loan and Other Documents

 

58

 

(B)

Control Agreements

 

58

 

(C)

Closing Certificates; Opinions

 

58

 

(D)

Solvency Certificates

 

60

 

(E)

Collateral

 

60

 

(F)

Consents

 

61

 

(G)

Fees, Expenses, Taxes, Etc.

 

62

 

iv

--------------------------------------------------------------------------------


 

 

(H)

Repayment of Certain Indebtedness

 

62

 

(I)

Miscellaneous

 

62

7.2.

Conditions to All Loans

 

62

7.3.

Condition to Delayed Draw Advances

 

63

 

 

 

 

SECTION 8 ASSIGNMENT AND PARTICIPATION

 

64

8.1.

Assignments and Participations in Loans and Notes

 

64

 

(A)

General

 

64

 

(B)

Assignments by Lenders

 

64

 

(C)

Register

 

66

 

(D)

Participations

 

66

 

(E)

Limitations upon Participant Rights

 

67

 

(F)

Certain Pledges

 

67

8.2.

Administrative Agent

 

68

 

(A)

Appointment

 

68

 

(B)

Nature of Duties

 

68

 

(C)

Rights, Exculpation, Etc.

 

69

 

(D)

Reliance

 

69

 

(E)

Indemnification

 

70

 

(F)

Administrative Agent, Syndication Agent and Documentation Agent Individually

 

70

 

(G)

Notice of Default

 

70

 

(H)

Successor Administrative Agent

 

71

 

(I)

Collateral Matters

 

71

 

(J)

Agency for Perfection; Enforcement of Security by Administrative Agent

 

72

 

(K)

Dissemination of Information

 

73

8.3.

Amendments, Consents and Waivers for Certain Actions

 

73

8.4.

Disbursement of Funds

 

73

8.5.

Disbursements of Advances; Payments

 

74

 

(A)

Pro Rata Treatment; Application

 

74

 

(B)

Availability of Lender’s Pro Rata Share

 

75

 

(C)

Return of Payments

 

75

 

 

 

 

 

SECTION 9 MISCELLANEOUS

 

75

9.1.

Indemnities

 

75

9.2.

Amendments and Waivers

 

76

9.3.

Notices

 

78

9.4.

Failure or Indulgence Not Waiver; Remedies Cumulative

 

78

9.5.

Marshalling; Payments Set Aside

 

78

9.6.

Severability

 

79

9.7.

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

 

79

9.8.

Headings

 

79

9.9.

Governing Law

 

79

9.10.

Successors and Assigns

 

79

9.11.

No Fiduciary Relationship

 

79

 

v

--------------------------------------------------------------------------------


 

9.12.

Construction

 

79

9.13.

Confidentiality

 

79

9.14.

Consent to Jurisdiction and Service of Process

 

80

9.15.

Waiver of Jury Trial

 

81

9.16.

Survival of Warranties and Certain Agreements

 

81

9.17.

Entire Agreement

 

81

9.18.

Counterparts; Effectiveness

 

82

9.19.

Patriot Act

 

82

9.20.

Guaranty of Secured Obligations by Guarantors

 

82

 

(A)

The Guaranty

 

82

 

(B)

Limitation of Guaranty

 

82

 

(C)

Contribution by Guarantors

 

82

 

(D)

Payment by Guarantors

 

83

 

(E)

Liability of Guarantors Absolute

 

83

 

(F)

Waivers by Guarantors

 

85

 

(G)

Guarantors’ Right of Subrogation, Contribution, etc.

 

86

 

(H)

Subrogation of Other Obligations

 

87

 

(I)

Continuing Guaranty

 

87

 

(J)

Authority of Guarantors or Borrower

 

87

 

(K)

Financial Condition of Borrower

 

87

 

(L)

Bankruptcy, Etc.

 

87

9.21.

Governmental Authority Compliance

 

88

 

 

 

 

 

SECTION 10 DEFINITIONS

 

88

10.1.

Certain Defined Terms

 

88

10.2.

Other Definitional Provisions

 

108

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(A)

 

Loans and Commitments Prior to Term Loan A Maturity Date

Schedule 1.1(B)

 

Loans and Commitments On and After Term Loan A Maturity Date

Schedule 3.7

 

Transactions with Affiliates

Schedule 5.3(A)

 

Jurisdictions of Organization

Schedule 5.3(C)

 

Qualification to Transact Business

Schedule 5.4

 

Governmental Approvals

Schedule 5.6

 

Tax Returns and Payments

Schedule 5.8

 

Financial Statements

Schedule 5.10

 

Litigation, Etc.

Schedule 5.11

 

Employee Labor Matters

Schedule 5.13(A)

 

License Information

Schedule 5.22

 

Subsidiaries

Schedule 8.1(D)

 

Voting Participants

Schedule 9.3

 

Addresses of Lenders and Administrative Agent

 

EXHIBITS

 

Exhibit 1.3

 

Form of Notice of Borrowing/Conversion/Continuation

Exhibit 2.12

 

Form of Joinder Agreement

Exhibit 4.4(C)

 

Form of Compliance Certificate

Exhibit 4.4(J)

 

Form of Annual Perfection Certificate

Exhibit 10.1(A)

 

Form of Assignment and Assumption

Exhibit 10.1(B)

 

Form of Revolving Loan Note

Exhibit 10.1(C)

 

Form of Term Loan A Note

Exhibit 10.1(D)

 

Form of Term Loan B Note

Exhibit 10.1(E)

 

Form of Swingline Note

Exhibit 10.1(F)

 

Borrower’s Investment Policy

Exhibit 10.1(G)

 

Form of Pledge and Security Agreement

Exhibit 10.1(H)

 

Form of Deed of Trust

 

vii

--------------------------------------------------------------------------------

 


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Defined in Section

 

 

 

Accounting Changes

 

 

§10.1

Acquired Indebtedness

 

 

§10.1

Adjustment Date

 

 

§10.1

Administrative Agent

 

 

§10.1

Affected Lender

 

 

§1.12

Affiliate

 

 

§10.1

Agreement

 

 

§10.1

Annual Perfection Certificate

 

 

§4.4(J)

Applicable Law

 

 

§10.1

Approved Fund

 

 

§10.1

Asset Disposition

 

 

§10.1

Assignment and Assumption

 

 

§10.1

Available Revolving Commitment

 

 

§10.1

Banking Day

 

 

§10.1

Bankruptcy Code

 

 

§10.1

Base Rate

 

 

§10.1

Base Rate Loan

 

 

§10.1

Base Rate Margin

 

 

§10.1

Benefited Lender

 

 

§6.9

Borrower

 

 

Preamble

Breakage Fees

 

 

§1.4(C)

Budget

 

 

§10.1

Business Day

 

 

§10.1

Calculation Period

 

 

§10.1

Capital Lease

 

 

§10.1

Cash Equivalents

 

 

§10.1

Cash Management Agreement

 

 

§10.1

Change in Tax Law

 

 

§1.14

Change of Law

 

 

§1.10

Closing Date

 

 

§10.1

CoBank

 

 

Preamble

CoBank Cash Management Agreement

 

 

§10.1

CoBank Equities

 

 

§2.7

Collateral

 

 

§10.1

Commitment(s)

 

 

§10.1

Communications Act

 

 

§10.1

Compliance Certificate

 

 

§4.4(C)

Consolidated Net Assets

 

 

§10.1

Consolidated Net Worth

 

 

§10.1

 

 

viii

--------------------------------------------------------------------------------


 

Cure Loans

 

 

§8.5

Default

 

 

§10.1

Defaulting Lender

 

 

§10.1

Delayed Draw Advance

 

 

§1.1(A)

Delayed Draw Amount

 

 

§1.1(A)

Domestic Subsidiary

 

 

§10.1

EBITDA

 

 

§10.1

Effective Date

 

 

§10.1

Environmental Laws

 

 

§10.1

Equity Interest

 

 

§10.1

ERISA

 

 

§10.1

ERISA Affiliate

 

 

§10.1

ERISA Event

 

 

§10.1

Event of Default

 

 

§6.1

Evergreen Letter of Credit

 

 

§1.1(D)(8)

Excluded Subsidiary

 

 

§10.1

Excluded Taxes

 

 

§10.1

Facility(ies)

 

 

§10.1

Farm Credit Lender

 

 

§10.1

FATCA

 

 

§10.1

FCC

 

 

§10.1

FDPA

 

 

§2.2(C)

Fixed Rate Margin

 

 

§10.1

Foreign Lender

 

 

§10.1

Foreign Subsidiary

 

 

§10.1

Foreign Subsidiary Holding Company

 

 

§10.1

Free Cash Flow

 

 

§10.1

Fund

 

 

§10.1

Funding Date

 

 

§7.2

GAAP

 

 

§10.1

Governmental Approvals

 

 

§10.1

Governmental Authority

 

 

§10.1

Guarantee Obligations

 

 

§10.1

Guaranteed Obligations

 

 

§9.20(A)

Guarantor(s)

 

 

Preamble

Hedge Agreements

 

 

§10.1

Indebtedness

 

 

§10.1

Indemnified Taxes

 

 

§10.1

Indemnitees

 

 

§9.1

Initial LIBOR Fixed Period

 

 

§1.2(A)

Intellectual Property Rights

 

 

§5.9

Interest Coverage Ratio

 

 

§10.1

Interest Period

 

 

§1.2(C)

Interpolated Term Loan A LIBOR Period

 

 

§1.2(C)

Interpolated Term Loan B LIBOR Period

 

 

§1.2(C)

 

ix

--------------------------------------------------------------------------------


 

Investment

 

 

§10.1

Investment Policy

 

 

§10.1

IRC

 

 

§10.1

ISP

 

 

§1.1(D)(7)

Issuing Lender

 

 

§10.1

Joinder Agreement

 

 

§10.1

Lead Arranger

 

 

§10.1

Lender(s)

 

 

§10.1

Letter of Credit Liability

 

 

§10.1

Letter(s) of Credit

 

 

§1.1(D)

Letter of Credit Sublimit

 

 

§1.1(D)

Leverage Ratio

 

 

§10.1

LIBOR

 

 

§10.1

LIBOR Loans

 

 

§10.1

LIBOR Margin

 

 

§10.1

Licenses

 

 

§10.1

Lien

 

 

§10.1

Loan(s)

 

 

§10.1

Loan Commitment(s)

 

 

§10.1

Loan Documents

 

 

§10.1

Loan Party or Loan Parties

 

 

Preamble

Material Accounts

 

 

§10.1

Material Adverse Effect

 

 

§10.1

Material Contracts

 

 

§10.1

Material Leased Property

 

 

§10.1

Material Owned Property

 

 

§10.1

Multi-employer Plan

 

 

§10.1

Negative Pledge Agreement

 

 

§10.1

Net Proceeds

 

 

§10.1

Non-Consenting Lender

 

 

§9.2

Non-Funding Lender

 

 

§8.5(A)

Non Pro Rata Loan

 

 

§8.5(A)

Nonrenewal Notice Date

 

 

§1.1(D)(8)

Note(s)

 

 

§10.1

Note Purchase Agreement

 

 

§10.1

Notice of Borrowing/Conversion/Continuation

 

 

§1.3

Obligations

 

 

§10.1

Obligee Guarantor

 

 

§9.20(H)

Other Taxes

 

 

§10.1

Participant

 

 

§8.1(D)

Patriot Act

 

 

§9.19

PBGC

 

 

§10.1

Pension Plan

 

 

§10.1

Permitted Acquisition

 

 

§3.5

Permitted Encumbrances

 

 

§10.1

 

x

--------------------------------------------------------------------------------


 

Person

 

 

§10.1

Plan

 

 

§10.1

Pledge and Security Agreement

 

 

§10.1

Prime Rate

 

 

§10.1

Priority Debt

 

 

§10.1

Pro Rata Share

 

 

§10.1

Proposed Change

 

 

§9.2

PUC

 

 

§10.1

PUC Laws

 

 

§10.1

Register

 

 

§8.1(C)

Related Parties

 

 

§10.1

Related Secured Hedge Agreement

 

 

§10.1

Replacement Lender

 

 

§1.12

Reportable Event

 

 

§10.1

Representatives

 

 

§8.2(E)

Requisite Lenders

 

 

§10.1

Restricted Investments

 

 

§10.1

Restricted Junior Payment

 

 

§10.1

Revolving Credit Obligations

 

 

§10.1

Revolving Loan(s)

 

 

§10.1

Revolving Loan Commitment

 

 

§10.1

Revolving Loan Expiration Date

 

 

§10.1

Revolving Loan Facility

 

 

§10.1

Revolving Note(s)

 

 

§10.1

SEC

 

 

§4.4(A)

Secured Affiliate

 

 

§10.1

Secured Hedge Agreement

 

 

§10.1

Secured Obligation

 

 

§10.1

Secured Party

 

 

§10.1

Security Agreement Collateral

 

 

§5.21

Security Documents

 

 

§10.1

Security Interest

 

 

§10.1

Statement

 

 

§4.4(B)

Subsidiary

 

 

§10.1

Substitute Lender

 

 

§9.2

Swingline Lender

 

 

§10.1

Swingline Loan or Swingline Loans

 

 

§1.1(C)

Swingline Loan Commitment

 

 

§10.1

Swingline Note

 

 

§10.1

Taxes

 

 

§10.1

Telecommunications System

 

 

§10.1

Term Loan A

 

 

§10.1

Term Loan A Commitment

 

 

§10.1

Term Loan A Facility

 

 

§10.1

Term Loan A Maturity Date

 

 

§10.1

 

xi

--------------------------------------------------------------------------------


 

Term Loan A Note

 

 

§10.1

Term Loan B

 

 

§10.1

Term Loan B Availability Period

 

 

§10.1

Term Loan B Commitment

 

 

§10.1

Term Loan B Facility

 

 

§10.1

Term Loan B Maturity Date

 

 

§10.1

Term Loan B Note(s)

 

 

§10.1

Total Lender Loan Commitment

 

 

§10.1

Voting Participant

 

 

§8.1(D)

Voting Participant Notice

 

 

§8.1(D)

Withholding Agent

 

 

§10.1

 

xii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of March 2, 2011, to be effective on
the Effective Date, among SUREWEST COMMUNICATIONS, a California corporation
(“Borrower”), each Subsidiary of Borrower which is or hereafter becomes a
guarantor of the Secured Obligations (individually, a “Guarantor” and,
collectively, “Guarantors”; and together with Borrower, individually a “Loan
Party” and, collectively, “Loan Parties”), COBANK, ACB (individually, “CoBank”
and, as Administrative Agent, “Administrative Agent”), in its capacity as
Administrative Agent, Lead Arranger, as Bookrunner, as Issuing Lender, as
Swingline Lender and as a Lender, ROYAL BANK OF CANADA, as Syndication Agent,
Bookrunner, Lead Arranger and a Lender, UNION BANK, N.A., as Documentation
Agent, Lead Arranger and a Lender, and each such other Lender as may from time
to time become a party to this Agreement.  Capitalized terms used and not
otherwise defined herein shall have the meanings given to them in
Subsection 10.1 of this Agreement.

 

R E C I T A L S:

 

WHEREAS, Borrower desires (A) that CoBank continue the fixed rate loan under
Borrower’s current credit facility as the Term Loan A Facility under this
Agreement, and (B) that Lenders extend to Borrower (i) a Revolving Loan
Facility, with a $6,000,000 Swingline Loan Commitment and a $5,000,000
commitment for the issuances of Letters of Credit, each as a subfacility to the
Revolving Loan Facility, the proceeds of which will be used for general
corporate purposes including, but not limited to, working capital and capital
expenditures, for the issuance and reimbursement of Letters of Credit and other
lawful corporate purposes, and (ii) a Term Loan B Facility, the proceeds of
which will be used to refinance existing debt, to finance capital expenditures
and to fund the costs and expenses associated with the Revolving Loan Facility,
the Term Loan A Facility and the Term Loan B Facility; and

 

WHEREAS, each Loan Party intends to secure all of the Secured Obligations by
granting to Administrative Agent, for the benefit of the Secured Parties, a
first priority security interest in and lien upon substantially all of its
respective now owned or hereafter acquired personal property and certain of its
real property (subject to the exceptions set forth in this Agreement and the
other Loan Documents).

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

 

--------------------------------------------------------------------------------


 

SECTION 1

 

AMOUNTS AND TERMS OF FACILITIES

 

1.1.                              Facilities.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Loan Parties contained herein and in the other
Loan Documents:

 

(A)          Term Loan A Facility.  CoBank previously has lent to Borrower its
Pro Rata Share of the Term Loan A Commitment.  Amounts borrowed under this
Subsection 1.1(A) that are repaid or prepaid may not be reborrowed.

 

(B)           Term Loan B Facility.  Each Lender, severally and not jointly,
agrees to lend to Borrower its Pro Rata Share of the Term Loan B Commitment, as
follows:  (i) on the Effective Date, its Pro Rata Share (as set forth on
Schedule 1.1(A) hereto) of a single advance in a principal amount equal to One
Hundred Seventy Million Dollars ($170,000,000), or such lesser amount as may be
requested by Borrower, and (ii) from time to time during the Term Loan B
Availability Period, its Pro Rata Share (as set forth on Schedule 1.1(B) hereto)
of one or more additional advances (each such advance, a “Delayed Draw Advance”)
in an aggregate principal amount for all Delayed Draw Advances not to exceed the
remaining Twenty Million Dollars ($20,000,000) (the “Delayed Draw Amount”) of
the Term Loan B Commitment; provided, for each advance under clauses (i) and
(ii) of this Subsection 1.1(B), all conditions precedent set forth in
Subsections 7.1 and 7.2 and, with respect to advances under clause (ii) of this
Subsection 1.1(B) only, 7.3, are satisfied or waived as provided herein; and
provided, further, that each Delayed Draw Advance shall be in a minimum
principal amount of $5,000,000.  Amounts borrowed under this Subsection
1.1(B) that are repaid or prepaid may not be reborrowed.

 

On the Term Loan A Maturity Date, the Term Loan B Commitment will be increased
by Forty Million Dollars ($40,000,000), the Term Loan A will be converted to a
Term Loan B borrowing, and the Term Loan A Commitment shall terminate and
neither CoBank nor any other Lender shall have any further obligation to make or
maintain Loans under the Term Loan A Commitment.  As a result of the Term Loan
A, which is lent to Borrower solely by CoBank, being converted to a Term Loan B
borrowing on the Term Loan A Maturity Date, for the period prior to the Term
Loan A Maturity Date, each Lender’s Pro Rata Share of the Term Loan B Commitment
shall be as set forth on Schedule 1.1(A) hereto, and for the period commencing
on the Term Loan A Maturity Date and terminating on the Term Loan B Maturity
Date, each Lender’s Pro Rata Share of the Term Loan B Commitment shall be as set
forth on Schedule 1.1(B) hereto.

 

(C)           Revolving Loan Facility.  Each Lender, severally and not jointly,
agrees to lend to Borrower, from time to time during the period commencing on
the date all conditions precedent set forth in Subsections 7.1 and 7.2 are
satisfied or waived as provided herein and ending on the Business Day
immediately preceding the Revolving Loan Expiration Date, its Pro Rata Share of
each Revolving Loan (other than any Swingline Loan); provided that no Lender
shall be required at any time to lend more than its respective Pro Rata Share of
the Available Revolving Loan Commitment; and provided, further, that at any one
time the aggregate principal amount of all

 

2

--------------------------------------------------------------------------------


 

Revolving Credit Obligations may not exceed the Revolving Loan Commitment. 
Within the limits of the Available Revolving Loan Commitment and this
Subsection 1.1(C) and Subsections 1.6, 1.7 and 1.8, amounts borrowed under this
Subsection 1.1(C) may be prepaid and reborrowed at any time up to the Business
Day immediately preceding the Revolving Loan Expiration Date.

 

(D)                               Swingline Loans.

 

(1)           Subject to the terms and conditions hereof, from time to time at
any time during which the CoBank Cash Management Agreement is in effect but in
no event later than the Business Day immediately preceding the Revolving Loan
Expiration Date, Swingline Lender may, in reliance upon the agreements of the
other Lenders set forth herein, in its sole discretion, and subject to the terms
and provisions of the CoBank Cash Management Agreement, make swing line advances
to Borrower in an aggregate principal amount not to exceed the Swingline Loan
Commitment (each, individually, a “Swingline Loan” and, collectively, the
“Swingline Loans”); provided, that at any one time the aggregate principal
amount of the Revolving Credit Obligations outstanding may not exceed the
Revolving Loan Commitment.  Within the limits of and subject to the Available
Revolving Loan Commitment, this Subsection 1.1(D) and Subsections 1.6, 1.7 and
1.8, amounts borrowed under this Subsection 1.1(D) may be repaid or prepaid and,
at any time during which the CoBank Cash Management Agreement is in effect up to
and including the Business Day immediately preceding the Revolving Loan
Expiration Date, reborrowed.  If at any time the aggregate principal balance of
the Swingline Loans then outstanding exceeds the Swingline Loan Commitment,
Borrower shall be deemed to have requested Administrative Agent to make a
Revolving Loan in the amount of the difference in the manner and pursuant to the
terms of Subsection 1.1(D)(2).

 

(2)           Any outstanding Swingline Loan shall be payable by Borrower on
demand by Swingline Lender, a copy of which demand also shall be delivered by
Swingline Lender to Administrative Agent.  If Borrower fails to so reimburse
Swingline Lender on demand (without limiting Swingline Lender’s remedies with
respect to Borrower in the case of any Lender’s failure to advance under this
Subsection 1.1(D)(2)), Borrower shall be automatically deemed to have requested
Administrative Agent to make a Revolving Loan in the aggregate amount of the
Swingline Loan. Each Lender agrees to fund its Pro Rata Share of any Revolving
Loan made pursuant to this Subsection 1.1(D)(2).  Administrative Agent shall
promptly notify each Lender of the amount of such payment due and each such
Lender, on the next Business Day, shall deliver to Administrative Agent an
amount equal to its Pro Rata Share thereof in same day funds.  Each Lender
hereby absolutely and unconditionally agrees to pay to Swingline Lender such
Lender’s Pro Rata Share of each such payment due.  In addition to the foregoing,
if for any reason any Lender fails to make payment to Swingline Lender of any
amount due under this Subsection 1.1(D)(2), such Lender shall be deemed, at the
option of Swingline Lender, to have unconditionally and irrevocably purchased
from Swingline Lender, without recourse or warranty, an undivided interest and
participation in the Swingline Loan in the amount of such Revolving Loan, and
such interest and participation may be recovered from such Lender together with
interest thereon at the Base Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received.  Each Lender
acknowledges and agrees that its obligations to fund Revolving Loans and/or to
acquire participations pursuant to this Subsection 1.1(D)(2) in respect of the
Swingline Loan are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the

 

3

--------------------------------------------------------------------------------


 

occurrence and continuance of a Default or an Event of Default or any failure by
Borrower to satisfy any of the conditions set forth in Section 7.  If any Lender
fails to make available to Swingline Lender the amount of such Lender’s Pro Rata
Share of any payments due as provided in this Subsection 1.1(D)(2), Swingline
Lender shall be entitled to recover such amount on demand from such Lender
together with interest at the Base Rate. On the Revolving Loan Expiration Date,
if not sooner demanded, Borrower shall repay in full the outstanding principal
amount of the Swingline Loan.

 

(3)           The Swingline Loan shall accrue interest from the date made as a
Base Rate Loan, at the sum of the Base Rate plus the Base Rate Margin applicable
from time to time as provided in Subsection 1.2(B).  Until each Lender funds its
Pro Rata Share of its Revolving Loan or purchases a participation pursuant to
Subsection 1.1(D)(2), interest in respect of the Swingline Loan, or the
applicable portion thereof, shall be solely for the account of Swingline Lender.
Notwithstanding any other provision of this Agreement, Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
Swingline Lender.

 

(4)           Borrower may request Swingline Loans without regard to minimum
amounts. Borrower may request Swingline Loans by email or by such other methods
as shall have been approved in writing in advance by Swingline Lender provided
such request is made by an employee or representative of Borrower designated in
writing by Borrower as authorized to make such a request and is made not later
than 3:00 p.m. (New York, New York time) on the day of the proposed Swingline
Loan; provided that if such request is made by telephone, fax or email, upon
request, Borrower shall promptly confirm such request in writing to Swingline
Lender and Administrative Agent. Swingline Loans also may be made automatically
on any day as and to the extent provided in the CoBank Cash Management
Agreement, so long as the CoBank Cash Management Agreement is in effect. 
Notwithstanding any other provision of this Agreement, Borrower shall make all
payments of principal and interest in respect of Swingline Loans directly to
Swingline Lender by such method and to such account or place as Swingline Lender
may from time to time designate in writing.

 

(5)           The Swingline Loan may be prepaid by Borrower at any time without
penalty.

 

(E)                                 Letters of Credit.  The Revolving Loan
Commitment may, in addition to advances as Revolving Loans, be utilized, upon
the request of Borrower, for the issuance of irrevocable letters of credit
(individually, a “Letter of Credit” and, collectively, the “Letters of Credit”)
by Issuing Lender for the account of Borrower or any of its Subsidiaries. 
Immediately upon the issuance by Issuing Lender of a Letter of Credit, and
without further action on the part of Administrative Agent or any Lender with a
Pro Rata Share of the Revolving Loan Commitment, each such Lender shall be
deemed to have purchased from Issuing Lender a participation in such Letter of
Credit equal to such Lender’s Pro Rata Share of the Revolving Loan Commitment of
the aggregate amount available to be drawn under such Letter of Credit.  Each
Letter of Credit shall reduce the amount available under the Revolving Loan
Commitment by the maximum amount capable of being drawn under such Letter of
Credit.

 

4

--------------------------------------------------------------------------------


 

(1)        Maximum Amount.  The aggregate amount of Letter of Credit Liability
with respect to all Letters of Credit outstanding at any time for the account of
Borrower or any of its Subsidiaries may not exceed $5,000,000, and the aggregate
amount of Letter of Credit Liability with respect to all Letters of Credit
outstanding for the account of Borrower or any of its Subsidiaries plus the
aggregate principal amount of all other Revolving Credit Obligations may not
exceed the Revolving Loan Commitment.

 

(2)        Reimbursement.  Borrower is irrevocably and unconditionally obligated
without presentment, demand, protest or other formalities of any kind to
reimburse Issuing Lender in immediately available funds for any amounts paid by
Issuing Lender with respect to a Letter of Credit issued hereunder for the
account of Borrower or any of its Subsidiaries.  Borrower hereby authorizes and
directs Administrative Agent, at Administrative Agent’s option, to make a
Revolving Loan (but not a Swingline Loan) in the amount of any payment made by
Issuing Lender with respect to any Letter of Credit issued for the account of
Borrower or any of its Subsidiaries.  If the Letter of Credit is payable in a
foreign currency, the amount owed by Borrower in connection with such Letter of
Credit shall equal an amount in United States Dollars equivalent to Issuing
Lender’s actual cost of settling its obligation under such Letter of Credit in
such foreign currency.  All amounts paid by Issuing Lender with respect to any
Letter of Credit that are not immediately repaid by Borrower or that are not
repaid with a Revolving Loan shall bear interest at the sum of the Base Rate
plus the Base Rate Margin applicable from time to time as provided in Subsection
1.2(B). Each Lender agrees to fund its Pro Rata Share of any Revolving Loan made
pursuant to this Subsection 1.1(E)(2).  In the event Administrative Agent elects
not to debit Borrower’s account and Borrower fails to reimburse Issuing Lender
in full on the date of any payment in respect of a Letter of Credit issued for
the account of Borrower or any of its Subsidiaries, Administrative Agent shall
promptly notify each Lender of the amount of such unreimbursed payment and the
accrued interest thereon and each such Lender, on the next Business Day, shall
deliver to Administrative Agent an amount equal to its Pro Rata Share thereof in
same day funds, by wire transfer to Administrative Agent’s account by no later
than 1:00 p.m. (New York, New York time).  Each Lender hereby absolutely and
unconditionally agrees to pay to Issuing Lender upon demand by Issuing Lender
such Lender’s Pro Rata Share of each payment made by Issuing Lender in respect
of a Letter of Credit and not immediately reimbursed by Borrower.  Each Lender
acknowledges and agrees that its obligations to acquire participations pursuant
to this Subsection 1.1(E)(2) in respect of Letters of Credit and to make the
payments to Issuing Lender required by the preceding sentence are absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default or any failure by Borrower to satisfy any of the conditions set
forth in Subsection 7.2.  If any Lender fails to make available to Issuing
Lender the amount of such Lender’s Pro Rata Share of any payments made by
Issuing Lender in respect of a Letter of Credit as provided in this Subsection
1.1(E)(2), Administrative Agent may elect to debit the segregated accounts
described in Subsection 1.18(A)(x) by such amount and pay such amount to Issuing
Lender.  If  Administrative Agent does not so elect or if the funds in such
account are insufficient, Issuing Lender shall be entitled to recover such
amount on demand from such Lender together with interest at the Base Rate.

 

(3)        Conditions of Issuance of Letters of Credit.  In addition to all
other terms and conditions set forth in this Agreement, the issuance by the
Issuing Lender of any Letter of

 

5

--------------------------------------------------------------------------------


 

Credit shall be subject to the conditions precedent that the Letter of Credit
shall support a transaction entered into in the ordinary course of Borrower’s or
any of its Subsidiaries’ businesses, shall be in an amount equal to or greater
than $50,000 (or such lesser amount as agreed to by the Issuing Lender in its
sole discretion) and shall be in such form and contain such terms and conditions
as are reasonably satisfactory to Administrative Agent and the Issuing Lender;
provided, however, that any Letter of Credit issued by the Issuing Lender prior
to the Effective Date may be in an amount less than $50,000.  The expiration
date of each Letter of Credit must be on a date which is the earlier of one year
from its date of issuance or the 30th day before the date set forth in
clause (iii) of the definition of the term Revolving Loan Expiration Date, or
such other date as agreed to by both Administrative Agent and Issuing Lender, in
their sole discretion.

 

(4)        Request for Letters of Credit.  Borrower must give Administrative
Agent and Issuing Lender at least three Business Days’ prior written notice,
which notice will be irrevocable, specifying the date a Letter of Credit is
requested to be issued and the amount and the currency in which such Letter of
Credit is payable, identifying the beneficiary and describing the nature of the
transactions proposed to be supported thereby.  Any notice requesting the
issuance of a Letter of Credit shall be accompanied by the form of the Letter of
Credit to be provided by Issuing Lender.  Borrower must also complete any
application procedures and documents required by Issuing Lender in connection
with the issuance of any Letter of Credit, including a certificate regarding
Borrower’s compliance with the provisions of Subsection 7.2 of this Agreement.

 

(5)        Borrower Obligations Absolute.  The obligations of Borrower under
this Subsection 1.1(E) are irrevocable, will remain in full force and effect
until Issuing Lender and Lenders have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit, shall be absolute and unconditional, shall not be subject to
counterclaim, setoff or other defense or any other qualification or exception
whatsoever and shall be paid in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

 

(a)        Any lack of validity or enforceability of this Agreement, any of the
other Loan Documents or any documents or instruments relating to any Letter of
Credit;

 

(b)        Any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations in respect of any Letter of Credit
or any other amendment, modification or waiver of or any consent to or departure
from any Letter of Credit, any documents or instruments relating thereto, or any
Loan Document in each case whether or not Borrower or its Subsidiaries has
notice or knowledge thereof;

 

(c)        The existence of any claim, setoff, defense or other right that
Borrower or its Subsidiaries may have at any time against a beneficiary named in
a Letter of Credit, any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), Administrative Agent, Issuing Lender,
any Lender or any other Person, whether in connection with this Agreement, any
other Loan Document, any Letter of Credit, the transactions contemplated hereby
or any other related or unrelated transaction or transactions (including any
underlying transaction between Borrower or its Subsidiaries and the beneficiary
named in any such Letter of Credit);

 

6

--------------------------------------------------------------------------------


 

(d)        Any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
any errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, telecopier or otherwise, or any errors in translation or
in interpretation of technical terms;

 

(e)        Payment under any Letter of Credit against presentation of a demand,
draft or certificate or other document which does not comply with the terms of
such Letter of Credit;

 

(f)        Any defense based upon the failure of any drawing under any Letter of
Credit to conform to the terms of such Letter of Credit (provided that any
draft, certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

 

(g)        The exchange, release, surrender or impairment of any collateral or
other security for the obligations;

 

(h)        The occurrence of any Default or Event of Default; or

 

(i)         Any other circumstance or event whatsoever, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, Borrower or any of its Subsidiaries.

 

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, is binding upon Borrower and its
Subsidiaries and shall not create or result in any liability of the Issuing
Lender to Borrower or any of its Subsidiaries.  It is expressly agreed that, for
purposes of determining whether a wrongful payment under a Letter of Credit
resulted from the Issuing Lender’s gross negligence or willful misconduct, none
of the following shall be deemed to constitute gross negligence or willful
misconduct by Issuing Lender: (i)  Issuing Lender’s acceptance of documents that
appear on their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, (ii)  Issuing Lender’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including the amount of any draft presented
under such Letter of Credit, whether or not the amount due to the beneficiary
thereunder equals the amount of such draft and whether or not any document
presented pursuant to such Letter of Credit proves to be insufficient in any
respect (so long as such document appears on its face to comply with the terms
of such Letter of Credit), and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (iii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof.

 

7

--------------------------------------------------------------------------------


 

(6)        Obligations of Issuing Lender.  Issuing Lender (if other than
Administrative Agent) hereby agrees that it will not issue a Letter of Credit
hereunder until it has provided Administrative Agent with written notice
specifying the amount and intended issuance date of such Letter of Credit and
Administrative Agent has returned a written acknowledgment of such notice to
Issuing Lender.  Issuing Lender (if other than Administrative Agent) further
agrees to provide to Administrative Agent:  (i) a copy of each Letter of Credit
issued by Issuing Lender promptly after its issuance; (ii) a monthly report
summarizing available amounts under Letters of Credit issued by Issuing Lender,
the dates and amounts of any draws under such Letters of Credit, the effective
date of any increase or decrease in the face amount of any Letters of Credit
during such month and the amount of any unreimbursed draws under such Letters of
Credit; and (iii) such additional information reasonably requested by
Administrative Agent from time to time with respect to the Letters of Credit
issued by Issuing Lender.

 

(7)        ISP.  Unless otherwise expressly agreed by Issuing Lender and
Borrower when a Letter of Credit is issued, the rules of the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance) (“ISP”) shall apply to each Letter of Credit.

 

(8)        Evergreen Letters of Credit.  If Borrower so requests in any
applicable Letter of Credit application, Issuing Lender agrees to issue a Letter
of Credit that has automatic renewal provisions (each, an “Evergreen Letter of
Credit”); provided that any such Evergreen Letter of Credit must permit Issuing
Lender to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued.  Unless otherwise directed by Issuing Lender,
Borrower shall not be required to make a specific request to Issuing Lender for
any such renewal.  Notwithstanding anything to the contrary contained
herein, Issuing Lender shall have no obligation to permit the renewal of any
Evergreen Letter of Credit at any time.

 

(F)         Notes.  Borrower shall execute and deliver to each requesting Lender
a Revolving Note, a Term Loan A Note, a Term Loan B Note and a Swingline Note,
each dated the Effective Date, in the principal amount of such Lender’s Pro Rata
Share of the Revolving Loan Commitment, the Term Loan A Commitment, the Term
Loan B Commitment and the Swingline Loan Commitment, respectively, as set forth
on Schedule 1.1(A) hereto.  On the Term Loan A Maturity Date, at CoBank’s
request, Borrower shall execute and deliver to CoBank a new Term Loan B Note in
the principal amount of CoBank’s Pro Rata Share of the Term Loan B Commitment as
set forth on Schedule 1.1(B) hereto, and CoBank shall deliver to Borrower the
Term Loan A Note and Term Loan B Note delivered by Borrower to CoBank on the
Effective Date.

 

(G)        Loans.  Loans will be made available by wire transfer of immediately
available funds; provided however, Swingline Loans will be made available as
provided in the CoBank Cash Management Agreement.  Wire transfers will be made
to such account or accounts as may be authorized by Borrower.

 

8

--------------------------------------------------------------------------------


 

1.2.        Interest.

 

(A)        Interest Options.  From the date each Loan is made, based upon
Borrower’s election at such time and from time to time thereafter (as provided
in Subsection 1.3 and subject to the conditions set forth in such Subsection 1.3
and Subsection 1.2(G)), each Loan shall accrue interest as follows:

 

(1)        as a Base Rate Loan, at the sum of the Base Rate plus the Base Rate
Margin applicable from time to time as provided in Subsection 1.2(B); or

 

(2)        as a LIBOR Loan, for the applicable Interest Period, at the sum of
LIBOR plus the LIBOR Margin applicable to such Loan from time to time as
provided in Subsection 1.2(B);

 

provided, that (i) each Swingline Loan shall accrue interest only pursuant to
Subsection 1.2(A)(1), (ii) the Term Loan A shall accrue interest at a fixed rate
per annum equal to the sum of 6.2860% plus the Fixed Rate Margin applicable from
time to time as provided in Subsection 1.2(B), (iii) for the Interpolated Term
Loan B LIBOR Period, the Term Loan B shall accrue interest at a rate per annum
equal to the sum of (a) the rate determined based on a linear interpolation
between LIBOR for an interest period of one (1) month and LIBOR for an interest
period of three (3) months plus (b) the LIBOR Margin applicable from time to
time as provided in Subsection 1.2(B), and (iv) for the Interpolated Term Loan A
LIBOR Period, if any, at a rate per annum equal to the sum of (x) the rate
determined based on a linear interpolation between (I) LIBOR for an interest
period that is the next shortest interest period presented by the Reuters Screen
LIBOR01 to the duration of the Interpolated Term Loan A LIBOR Period and
(II) LIBOR for an interest period that is the next longest interest period
presented by the Reuters Screen LIBOR01 to the duration of the Interpolated Term
Loan A LIBOR Period plus (y) the LIBOR Margin applicable from time to time as
provided in Subsection 1.2(B).

 

Except as otherwise provided in Subsections 1.2(E) and 6.6, interest on all
Obligations (other than the interest payments required pursuant to this
Subsection 1.2(A)) not paid when due will accrue interest at the Base Rate plus
3.25% per annum.

 

(B)        Applicable Margins.  Initially, and continuing through the day
immediately preceding the first Adjustment Date that occurs on or after the
Effective Date, the applicable LIBOR Margin, Base Rate Margin and Fixed Rate
Margin shall be 3.75%, 2.75% and 2.00% per annum, respectively.  Commencing on
such Adjustment Date, the applicable LIBOR Margin, Base Rate Margin and Fixed
Rate Margin shall be for each Calculation Period the applicable per annum
percentage set forth in the pricing table below opposite the applicable Leverage
Ratio of Borrower; provided, that in the event that (i) Administrative Agent
shall not receive the financial statements or Compliance Certificate required
pursuant to Subsections 4.4(A), 4.4(B) and 4.4(C) when due, or (ii) an Event of
Default occurs, then from such due date or date and until the fifth Business Day
following Administrative Agent’s receipt of such overdue financial statements
and Compliance Certificate or for so long as such Event of Default continues,
the applicable LIBOR Margin, Base Rate Margin and Fixed Rate Margin shall be
4.25%, 3.25% and 2.50%, respectively.

 

9

--------------------------------------------------------------------------------


 

TERM LOANS AND REVOLVING LOAN PRICING TABLE

 

Leverage Ratio

 

LIBOR
Margin

 

Base Rate
Margin

 

Fixed Rate
Margin

 

> 3.00:1

 

4.25%

 

3.25%

 

2.50%

 

> 2.50:1 < 3.00:1

 

3.75%

 

2.75%

 

2.00%

 

< 2.50:1

 

3.25%

 

2.25%

 

1.50%

 

 

If, as a result of any restatement of or other adjustment to any financial
statements referred to above or for any other reason, Administrative Agent
determines in good faith that (i) the Leverage Ratio as calculated by Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in different pricing for any period, then
(1) if the proper calculation of the Leverage Ratio would have resulted in
higher pricing for such period, Borrower shall automatically and retroactively
be obligated to pay to Administrative Agent, promptly on demand by
Administrative Agent, an amount equal to the excess of the amount of interest
that should have been paid for such period over the amount of interest actually
paid for such period; and (2) if the proper calculation of the Leverage Ratio
would have resulted in lower pricing for such period, Administrative Agent and
Lenders shall have no obligation to repay any interest to Borrower; provided
that if, as a result of any restatement or other event a proper calculation of
the Leverage Ratio would have resulted in higher pricing for one or more periods
and lower pricing for one or more other periods (due to the shifting of income
or expenses from one period to another period or any similar reason), then the
amount payable by Borrower pursuant to clause (1) above shall be based upon the
excess, if any, of the amount of interest that should have been paid for all
applicable periods over the amount of interest paid for all such periods.

 

(C)        Interest Periods.  Each LIBOR Loan may be obtained for a one, two,
three or six month period or, if available to all Lenders under the applicable
facility, nine or 12 month period (each such period being an “Interest Period”);
provided, that a LIBOR Loan under the Term Loan B may be obtained for an
Interest Period commencing on the Effective Date and expiring on May 31, 2011
(such period, the “Interpolated Term Loan B LIBOR Period”); provided, further,
if at any time Borrower elects to convert the Term Loan A to a LIBOR Loan, a
LIBOR Loan under the Term Loan A may be obtained for an Interest Period
commencing on the conversion date and expiring on the Term Loan A Maturity Date
(the “Interpolated Term Loan A LIBOR Period”).  With respect to all LIBOR Loans:

 

(1)        the Interest Period will commence on the date that any LIBOR Loan is
made or the date on which all or any portion of any Base Rate Loan or the Term
Loan A is converted into a LIBOR Loan, or, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the day on
which the immediately preceding Interest Period expires;

 

10

--------------------------------------------------------------------------------


 

(2)        if the Interest Period would otherwise expire on a day that is not a
Business Day, then it will expire on the next Business Day, provided, that if
any Interest Period would otherwise expire on a day that is not a Business Day
and such day is a day of a calendar month after which no further Business Day
occurs in such month, such Interest Period shall expire on the Business Day next
preceding such day;

 

(3)        any Interest Period that begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the last calendar month in such Interest Period shall end on the last
Business Day of the last calendar month in such Interest Period;

 

(4)        no Interest Period shall be selected for any LIBOR Loan under the
Term Loan B Facility if, in order to make scheduled repayments required pursuant
to Subsection 1.6(A)(1), repayment of all or any portion of the LIBOR Loan prior
to the expiration of such Interest Period would be necessary; and

 

(5)        no Interest Period shall be selected under the Revolving Loan
Facility that extends beyond the date set forth in clause (iii) of the
definition of Revolving Loan Expiration Date, and no Interest Period shall be
selected under the Term Loan B Facility that extends beyond the date set forth
in clause (ii) of the definition of Term Loan B Maturity Date.

 

(D)        Calculation and Payment.  Interest on all Loans and all Obligations
and the amount of any fees set forth in Subsection 1.4 shall be calculated on
the basis of a 360-day year for the actual number of days elapsed.  The date of
funding or conversion of a LIBOR Loan to a Base Rate Loan and the first day of
an Interest Period with respect to a LIBOR Loan shall be included in the
calculation of interest.  The date of payment of any Loan, the last day of an
Interest Period with respect to a LIBOR Loan and the Term Loan A Maturity Date
with respect to the Term Loan A shall be excluded from the calculation of
interest; provided, if a Loan is repaid on the same day that it is made, one
day’s interest shall be charged.

 

Interest accruing on Base Rate Loans is payable in arrears on each of the
following dates or events: (i) the last day of each calendar quarter, (ii) the
prepayment (including the payment of any Swingline Loan pursuant to Subsection
1.1(D)(2)) of such Loan (or portion thereof) and (iii) the Term Loan B Maturity
Date or the Revolving Loan Expiration Date, as applicable, whether by
acceleration or otherwise.  Interest accruing on each LIBOR Loan is payable in
arrears on each of the following dates or events: (i) the last day of each
applicable Interest Period (including the last day of the Interpolated Term Loan
A LIBOR Period and the Interpolated Term Loan B LIBOR Period), (ii) if the
Interest Period is longer than three months, on each three-month anniversary of
the commencement date of such Interest Period, (iii) the prepayment of such Loan
(or portion thereof) and (iv) the Term Loan B Maturity Date or the Revolving
Loan Expiration Date, as applicable, whether by acceleration or otherwise. 
Interest accruing on the Term Loan A is payable on (i) the last day of each
calendar quarter, (ii) the prepayment of such Loan, (iii) the date of any
conversion of the Term Loan A to a LIBOR Loan, and (iv) the Term Loan A Maturity
Date, whether by acceleration or otherwise.

 

Interest accruing pursuant to Subsection 1.2(E) is payable on demand.

 

11

--------------------------------------------------------------------------------


 

(E)         Default Rate of Interest.  At the election of Administrative Agent
or Requisite Lenders, after the occurrence of an Event of Default and for so
long as it continues, all Loans and other Obligations shall bear interest at
rates that are 2.00% in excess of the rates otherwise in effect, including,
without limitation, rates in effect pursuant to the proviso in the second
sentence of Subsection 1.2(B), with respect to such Loans and other
Obligations.  Interest accruing pursuant to this Subsection 1.2(E) is payable on
demand.

 

(F)         Excess Interest.  Notwithstanding anything to the contrary set forth
herein, the aggregate interest, fees and other amounts required to be paid by
Borrower to Lenders or any Lender hereunder are hereby expressly limited so that
in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the Indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to Lenders or any Lender for the use or the
forbearance of the Indebtedness or Obligations evidenced hereby exceed the
maximum permissible under Applicable Law.  If under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the other Loan
Documents at the time of performance of such provision shall be due, shall
involve exceeding the limit of such as is validity prescribed by Applicable Law
then the obligation to be fulfilled shall automatically be reduced to the limit
of such validity and if under or from any circumstances whatsoever Lenders or
any Lender should ever receive as interest any amount which would exceed the
highest lawful rate, the amount of such interest that is excessive shall be
applied to the reduction of the principal balance of the Obligations evidenced
hereby and not to the payment of interest.  Additionally, should the method used
for calculating interest (i.e., using a 360-day year) be unlawful, such
calculation method shall be automatically changed to a 365-6-day year or such
other lawful calculation method as is reasonably acceptable to Administrative
Agent.  This provision shall control every other provision of this Agreement and
all provisions of every other Loan Document.

 

(G)        Selection, Conversion or Continuation of Loans; LIBOR Availability. 
Provided that no Event of Default has occurred and is then continuing and except
as provided in Subsection 1.1(D), Borrower shall have the option to (i) select
all or any part of a new borrowing to be (a) a Base Rate Loan in a principal
amount equal to $100,000 or any whole multiple of $5,000 in excess thereof, or
(b) a LIBOR Loan in a principal amount equal to $1,000,000 or any whole multiple
of $100,000 in excess thereof, (ii) convert at any time all or any portion of a
Base Rate Loan in a principal amount equal to $1,000,000 or any whole multiple
of $100,000 in excess thereof into a LIBOR Loan, (iii) upon the expiration of
its Interest Period, continue any LIBOR Loan in a principal amount equal to
$1,000,000 or any whole multiple of $100,000 in excess thereof into one or more
LIBOR Loans for such new Interest Period(s) as selected by Borrower, and
(iv) upon payment of any applicable Breakage Fees required by Subsection 1.4(C),
convert all, but not less than all, of the Term Loan A into a LIBOR Loan for an
Interest Period equal to the Interpolated Term Loan A LIBOR Period.  During any
period in which any Event of Default is continuing, as the Interest Periods for
LIBOR Loans then in effect expire, such Loans shall be converted into Base Rate
Loans and, unless otherwise agreed to by Requisite Lenders, the LIBOR option
will not be available to Borrower until all Events of Default are cured or
waived.  Each LIBOR Loan shall be made under either the Revolving Loan Facility,
the Term Loan A Facility or the Term Loan B Facility, but a single LIBOR Loan
may not be made under more than one Facility concurrently.  In the event
Borrower fails to elect a LIBOR Loan upon any advance hereunder, upon the
termination of any Interest Period (including the termination of the
Interpolated Term Loan A LIBOR Period, if any, and the Interpolated Term Loan B
LIBOR Period), or, with respect to the principal amount of the

 

12

--------------------------------------------------------------------------------


 

Term Loan A, upon its conversion to a Term Loan B borrowing on the Term Loan A
Maturity Date, Borrower shall be deemed to have elected to have such amount
constitute a Base Rate Loan.  Notwithstanding the foregoing, there may be no
more than a total of five LIBOR Loans outstanding under each of the Revolving
Loan Facility and the Term Loan B Facility at any one time, and no more than a
single LIBOR Loan outstanding under the Term Loan A Facility at any one time.

 

1.3.         Notice of Borrowing, Conversion or Continuation of Loans.  Whenever
Borrower desires to request a Loan (other than a Swingline Loan) pursuant to
Subsection 1.1 or to convert or continue Base Rate Loans, LIBOR Loans (other
than Swingline Loans) or the Term Loan A pursuant to Subsection 1.2(G), Borrower
shall give Administrative Agent irrevocable prior written notice in the form
attached hereto as Exhibit 1.3 (a “Notice of
Borrowing/Conversion/Continuation”), (i) if requesting a borrowing of a Base
Rate Loan (or any portion thereof), not later than 1:00 p.m. (New York, New York
time), one Business Day before the proposed borrowing is to be effective, or
(ii) if requesting the continuation of the fixed rate loan under Borrower’s
current credit facility as the Term Loan A under this Agreement on the Effective
Date or a borrowing of, a conversion to or a continuation of a LIBOR Loan
(including a conversion of the Term Loan A to a LIBOR Loan for the Interpolated
Term Loan A LIBOR Period), not later than 1:00 p.m. (New York, New York time),
three Banking Days before the proposed borrowing, conversion or continuation is
to be effective.  If Borrower elects to convert any LIBOR Loan to a Base Rate
Loan, Borrower shall endeavor to notify Administrative Agent of such election
not later than 1:00 p.m. (New York, New York time) three Banking Days before
such conversion.  Each Notice of Borrowing/Conversion/Continuation shall specify
(a) the Loan (or portion thereof) to be converted or continued and, with respect
to any LIBOR Loan to be advanced, converted or continued, the last day of the
current Interest Period therefore, (b) the effective date of such borrowing,
conversion or continuation (which shall be a Business Day, and in the case of a
LIBOR Loan, also a Banking Day), (c) the principal amount of such Loan to be
borrowed, converted or continued, (d) the Interest Period to be applicable to
any new LIBOR Loan, and (e) the Facility under which such borrowing, conversion
or continuation is to be made.  Upon satisfaction of the notice requirement set
forth in this Subsection 1.3, and the other applicable conditions set forth in
this Agreement, Administrative Agent shall make the Loan, or requested
conversion or continuation, on the requested effective date.

 

1.4.        Fees and Expenses.

 

(A)        Loan Commitment Fees.

 

(1)        Revolving Loan Commitment Fee.  From the Effective Date through the
Revolving Loan Expiration Date, Borrower shall pay to Administrative Agent, for
the benefit of all Lenders that are not Defaulting Lenders (based upon their
respective Pro Rata Shares of the Revolving Loan Commitment) a fee in an amount
equal to (i) the Revolving Loan Commitment less the sum of (a) the average daily
outstanding balance of Revolving Loans (other than Swingline Loans) plus (b) the
average daily outstanding Letter of Credit Liability, in each case during the
preceding calendar quarter multiplied by (ii) 0.50% per annum, calculated on the
basis of a 360-day year for the actual number of days elapsed.  Such fee is to
be paid quarterly in arrears on the last day of each calendar quarter for such
calendar quarter (or portion thereof), with the final such payment due on the
Revolving Loan Expiration Date.

 

13

--------------------------------------------------------------------------------


 

(2)           Delayed Draw Commitment Fee.  For the period commencing on May 31,
2011 through the expiration of the Term Loan B Availability Period, Borrower
shall pay to Administrative Agent, for the benefit of all Lenders that are not
Defaulting Lenders (based upon their respective Pro Rata Shares of the Term Loan
B Commitment), a fee in an amount equal to (i) the average daily balance of the
undrawn portion of the Delayed Draw Amount during the preceding calendar quarter
multiplied by (ii) 0.50% per annum, calculated on the basis of a 360-day year
for the actual number of days elapsed.  Such fee is to be paid quarterly in
arrears on the last day of each calendar quarter for such calendar quarter (or
portion thereof), with the final such payment due on the expiration of the Term
Loan B Availability Period.

 

(3)           Ticking Fee.  For the period commencing on the Closing Date
through the Effective Date, Borrower shall pay to Administrative Agent, for the
benefit of all Lenders that are not Defaulting Lenders (based upon their
respective Pro Rata Shares of the Commitments), a fee in an amount equal to
(i) the aggregate amount of the Commitments (excluding the Term Loan A
Commitment) multiplied by (ii) 0.15% per annum, calculated on the basis of a
360-day year for the actual number of days elapsed.  Such fee is to be paid
quarterly in arrears commencing on March 31, 2011.

 

(B)           Certain Other Fees.  Borrower shall pay to Administrative Agent
the fees specified in that certain letter agreement, dated December 3, 2010, and
accepted and agreed to by Borrower on December 16, 2010, from Administrative
Agent to Borrower, in such amounts and at such times as specified in such letter
agreement.

 

(C)           Breakage Fee.  Upon any repayment or payment of (i) a LIBOR Loan
on any day that is not the last day of the Interest Period applicable thereto
(including any payment of the LIBOR Loan under the Term Loan A, if any, on any
day other than the last day of the Interpolated Term Loan A LIBOR Period, and
any payment of the initial LIBOR Loan under the Term Loan B on any day other
than the last day of the Interpolated Term Loan B LIBOR Period), or (ii) the
Term Loan A on any day other than the Term Loan A Maturity Date (in each case,
regardless of the source of such repayment or prepayment and whether voluntary,
mandatory, by acceleration or otherwise), or upon the conversion of the Term
Loan A to a LIBOR Loan, Borrower shall (a) pay to Administrative Agent, not for
the benefit of Lenders, an administrative fee of $300, and (b) pay to
Administrative Agent, for the benefit of all affected Lenders, an amount (the
“Breakage Fee”) equal to (x) the present value of any losses, expenses and
liabilities (including any loss (including interest paid but excluding the loss
of any applicable margin) sustained by each such affected Lender in connection
with the good faith re-employment of such funds) that any such affected Lender
may sustain as a result of the payment or conversion, as applicable, of such
LIBOR Loan or Term Loan A on such day plus (y) in the case of the Term Loan A
only, a per annum yield of ½ of 1 percent (0.50%) on the amount of the Term Loan
A for the period remaining to the Term Loan A Maturity Date.

 

(D)          Expenses and Attorneys Fees.  Borrower agrees to pay promptly all
reasonable out-of-pocket fees, costs and expenses (including those of external
attorneys) incurred by Administrative Agent and Lead Arranger in connection with
(i) any matters contemplated by or arising out of the Loan Documents, and
(ii) the continued administration of the Loan Documents, including any such
fees, costs and expenses incurred in perfecting, maintaining, determining the

 

14

--------------------------------------------------------------------------------


 

priority of and releasing any security and any tax payable in connection with
any Loan Documents and any amendments, modifications and waivers.  In addition
to fees due under Subsections 1.4(A) and (B), Borrower shall also reimburse on
demand Administrative Agent for its out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the transactions
contemplated herein.  In addition to fees due under Subsections 1.4(A) and (B),
Borrower agrees to pay promptly (i) all reasonable fees, costs and expenses
incurred by Administrative Agent in connection with any amendment, supplement,
waiver or modification of any of the Loan Documents and (ii) all reasonable
out-of-pocket fees, costs and expenses incurred by each of Administrative Agent
and Lenders in connection with any Default or Event of Default and any
enforcement of collection proceeding resulting therefrom or any workout or
restructuring of any of the transactions hereunder or contemplated thereby or
any action to enforce any Loan Document or to collect any payments due from
Borrower.  All fees, costs and expenses for which Borrower is responsible under
this Subsection 1.4(D) shall be deemed part of the Obligations when incurred,
payable upon demand and in accordance with the second paragraph of
Subsection 1.5.

 

(E)           Letter of Credit Fees.  Borrower shall pay Administrative Agent
for the account of all Lenders (other than Defaulting Lenders) committed to make
Revolving Loans (based upon their respective Pro Rata Shares) an annual fee for
each Letter of Credit from the date of issuance to the date of termination in an
amount equal to the applicable LIBOR Margin multiplied by the face amount of
such Letter of Credit.  Such fee shall be payable to Administrative Agent for
the benefit of all Lenders committed to make Revolving Loans (based upon their
respective Pro Rata Shares).  Such fee is to be paid quarterly in arrears on the
last day of each calendar quarter and upon the termination of the Letter of
Credit.  With respect to each Letter of Credit, Borrower shall also pay
Administrative Agent, for the benefit of Issuing Lender issuing such Letter of
Credit an issuance fee equal to 0.125% of the face amount of such Letter of
Credit, which amount shall be paid upon the date of issuance and, if the
expiration date of such Letter of Credit is later than one year from its date of
issuance, upon each anniversary of the date of issuance during the term of such
Letter of Credit.

 

1.5.          Payments.  Other than as provided in Subsection 1.1(D), all
payments by Borrower of the Obligations shall be made in same day funds and
delivered to Administrative Agent, for the benefit of Administrative Agent and
Lenders, as applicable, by wire transfer to the following account or such other
place as Administrative Agent may from time to time designate:

 

 

CoBank, ACB

 

Greenwood Village, Colorado

 

ABA Number 3070-8875-4

 

Account No. 00039293 (indicate whether a payment on Term Loan A

 

 

Facility, Term Loan B Facility or Revolving Loan Facility)

 

Reference: CoBank for the benefit of SureWest Communications

 

Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 1:00 p.m. (New York, New York time) on any Business
Day.  Funds received on any Business Day after such time shall be deemed to have
been paid on the next Business Day. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the payment shall
be due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.

 

15

--------------------------------------------------------------------------------


 

At any time that funds have been drawn thereunder, Borrower authorizes Lenders
to make (but Lenders shall not be obligated to make) a Base Rate Loan under the
Revolving Loan Facility, on the basis of their respective Pro Rata Shares of the
Revolving Loan Commitment, for Letter of Credit Liability payments.  Following
an Event of Default, Borrower authorizes Lenders to make (but Lenders shall not
be obligated to make) a Base Rate Loan under the Revolving Loan Facility for the
payment of interest, commitment fees and Breakage Fees.  Prior to an Event of
Default, other fees, costs and expenses (including those of attorneys)
reimbursable pursuant to Subsections 1.4(A), 1.4(B), 1.4(D) and 1.4(E) or
elsewhere in any Loan Document may be debited to Base Rate Loans under the
Revolving Loan Facility after 15 days’ notice to Borrower.  After the occurrence
of an Event of Default, any such other fees, costs and expenses may be debited
to Base Rate Loans under the Revolving Loan Facility without notice to Borrower
or any other Loan Party.

 

To the extent Borrower makes a payment or payments to Administrative Agent for
the ratable benefit of Lenders or for the benefit of Administrative Agent in its
individual capacity, which payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by Administrative Agent.

 

Each payment received by Administrative Agent under this Agreement or any Note
for the account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.

 

1.6.          Repayments and Reduction of Term Loan B Commitment and Revolving
Loan Commitment and Related Mandatory Repayments.

 

(A)          Scheduled Repayments of the Term Loan B and Termination of
Revolving Loan Commitment.

 

(1)           Term Loan B.  Commencing on September 30, 2011, and on each
December 31, March 31, June 30 and September 30 thereafter, in addition to any
prepayments or repayments made or required pursuant to Subsection 1.7, Borrower
shall repay the aggregate outstanding principal balance of the Term Loan B in
equal quarterly principal payments on each such date in the amount of
$3,750,000.  The outstanding principal balance of the Term Loan B not sooner due
and payable will become due and payable on the Term Loan B Maturity Date.

 

(2)           Revolving Loan Commitment.  In addition to any reductions pursuant
to Subsections 1.6(B) and 1.6(C), the Revolving Loan Commitment and the
Swingline Loan Commitment shall be permanently reduced and terminated in full on
the Revolving Loan Expiration Date, and any outstanding principal balance of the
Revolving Loans (including any Swingline Loans) not sooner due and payable will
become due and payable on the Revolving Loan Expiration Date.

 

16

--------------------------------------------------------------------------------


 

All repayments of the Facilities pursuant to this Subsection 1.6(A) shall be
applied in accordance with Subsection 1.8, and shall be accompanied by any
applicable Breakage Fees and any other fees required pursuant to Subsection 1.4.

 

(B)           Reductions Resulting From Mandatory Repayments.  The Revolving
Loan Commitment also will be permanently reduced to the extent and in the amount
that Borrower is required, pursuant to Subsection 1.8, to apply mandatory
repayments to be made pursuant to Subsections 1.7(B), 1.7(C), 1.7(D) and
1.7(E) to the Revolving Loan Facility (whether or not any Revolving Loans are
then outstanding and available to be repaid).  All reductions provided for in
this Subsection 1.6(B) shall be in addition to the voluntary reductions provided
for in Subsection 1.6(C) and, accordingly, may result in the termination of the
Revolving Loan Commitment prior to the date set forth in clause (iii) of the
definition of the Revolving Loan Expiration Date.

 

(C)           Voluntary Reduction of Loan Commitments.

 

(1)           Borrower shall have the right, upon at least three Business Days’
prior written notice to Administrative Agent, to terminate or permanently reduce
the then unused portion of the Revolving Loan Commitment.  Each reduction shall
be in a minimum amount of at least $1,000,000, or any whole multiple of $250,000
in excess thereof, and shall be applied as to each Lender based upon its Pro
Rata Share. Notwithstanding the foregoing, no reduction of the Revolving Loan
Commitment shall be permitted if, after giving effect thereto and to any
prepayment made therewith, the Revolving Credit Obligations would exceed the
Revolving Loan Commitment, as so reduced.  All reductions to the Revolving Loan
Commitment elected under this Subsection 1.6(C)(1) shall be in addition to the
reductions in the Revolving Loan Commitment provided for in Subsections
1.6(A)(2) and 1.6(B) and, accordingly, may result in the termination of the
Revolving Loan Commitment prior to the date set forth in clause (iii) of the
definition of the Revolving Loan Expiration Date.

 

(2)           Borrower shall have the right, upon at least three Business Days’
prior written notice to Administrative Agent and Swingline Lender, to terminate
or permanently reduce the then unused portion of the Swingline Loan Commitment;
provided, however, if the CoBank Cash Management Agreement is in effect,
Borrower may not reduce the Swingline Loan Commitment without the prior written
consent of Swingline Lender (which consent shall be in the sole discretion of
Swingline Lender).  All reductions to the Swingline Loan Commitment elected
under this Subsection 1.6(C)(2) shall be in addition to the reductions in the
Swingline Loan Commitment provided for in Subsections 1.6(A)(2), 1.6(B), and
1.6(E) and, accordingly, may result in the termination of the Swingline Loan
Commitment prior to the date set forth in clause (iii) of the definition of the
Revolving Loan Expiration Date.  Notwithstanding the foregoing, no reduction to
the Swingline Loan Commitment shall be permitted if, after giving effect thereto
and to any prepayment made in connection therewith, the aggregate principal
balance of all Swingline Loans outstanding at such time would exceed the
Swingline Loan Commitment as so reduced or the aggregate principal balance of
all Revolving Credit Obligations at such time would exceed the Revolving Loan
Commitment, as so reduced.

 

(D)          Mandatory Repayments.  If at any time the aggregate outstanding
amount of Revolving Credit Obligations exceeds the Revolving Loan Commitment,
Borrower shall repay

 

17

--------------------------------------------------------------------------------


 

promptly the Revolving Loans (other than Swingline Loans), in an amount at least
sufficient to reduce the aggregate principal balance of such Revolving Credit
Obligations to the amount of the Revolving Loan Commitment, and until such
repayment is made, Lenders shall not be obligated to make any additional Loans
under any Facility.  If any such excess remains after repayment in full of the
aggregate outstanding Revolving Loans (other than Swingline Loans), Borrower
shall repay Swingline Loans to the extent required to eliminate such excess. 
Any repayments pursuant to this Subsection 1.6(D) shall be paid and applied in
accordance with Subsection 1.8 and must be accompanied by accrued interest on
the amount repaid and any applicable Breakage Fees and any other fees required
pursuant to Subsection 1.4.

 

(E)           Application of Reduction of the Revolving Loan.  If a reduction in
the Revolving Loan Commitment pursuant to Subsections 1.6(B) and/or 1.6(C) would
cause the Revolving Loan Commitment to be less than the Swingline Loan
Commitment, then the Swingline Loan Commitment will simultaneously with such
reduction of the Revolving Loan Commitment be permanently reduced such that the
Swingline Loan Commitment does not exceed the reduced Revolving Loan Commitment.

 

1.7.          Voluntary Prepayments and Other Mandatory Repayments.

 

(A)          Voluntary Prepayment of Loans.  Subject to the provisions of this
Subsection 1.7(A) and Subsection 1.8, at any time, Borrower may prepay any Base
Rate Loan, in whole or in part, without penalty.  Subject to the provisions of
Subsection 1.8, payment of applicable Breakage Fees and the notice requirement
set forth in this Subsection 1.7(A), at any time Borrower may prepay any LIBOR
Loan, in whole or in part.  Notwithstanding anything to the contrary contained
herein, Borrower may not prepay the Term Loan A except in connection with a
prepayment in full of all Loans outstanding under the Facilities, and then only
upon payment of applicable Breakage Fees and compliance with the notice
requirement set forth in this Subsection 1.7(A).  Notice of any prepayment of
(i) a Base Rate Loan (other than a Swingline Loan) shall be given not later than
1:00 p.m. (New York, New York time) on the Business Day that is the date of
prepayment, and (ii) a LIBOR Loan or the Term Loan A shall be given not later
than 1:00 p.m. (New York, New York time) on the third Business Day preceding the
date of prepayment.  All prepayment notices shall be irrevocable.  All
prepayments shall be accompanied by accrued interest on the amount prepaid and
any applicable Breakage Fees.

 

(B)           Repayments from Insurance Proceeds.  Borrower shall repay the
Loans in an amount equal to the Net Proceeds received by any Loan Party or any
Subsidiary of any Loan Party which are insurance proceeds from any Asset
Disposition; provided, however, that if no Event of Default has occurred and is
continuing, Borrower shall not be required to repay the Loans with such Net
Proceeds if such Loan Party or such Subsidiary applies such Net Proceeds to
repair or replace the lost, damaged or destroyed property (or to acquire similar
property) within 270 days of receipt by such Loan Party or such Subsidiary of
such Net Proceeds; provided, however, that (i) any new assets purchased with
such Net Proceeds (other than any real property that does not constitute
Material Owned Property) must be subject to the Lien of Administrative Agent
under the Security Documents, subject only to Permitted Encumbrances, and
(ii) until so reinvested, such Net Proceeds shall be deposited and held in a
deposit account of which Administrative Agent has “control” (as defined in
Article 9 of the Uniform Commercial Code in effect in the State of Colorado). 
If upon the expiration

 

18

--------------------------------------------------------------------------------


 

of such 270-day period any of such Net Proceeds have not been so applied,
Borrower immediately shall repay the Loans in an amount equal to such remaining
Net Proceeds.  All such repayments shall be applied in accordance with
Subsection 1.8.  All such repayments shall be accompanied by accrued interest on
the amount repaid and any applicable Breakage Fees.

 

(C)           Repayments from Asset Dispositions.  Promptly upon receipt by any
Loan Party or any Subsidiary of any Loan Party of Net Proceeds of an Asset
Disposition, other than insurance proceeds reinvested pursuant to Subsection
1.7(B) or Net Proceeds of Asset Dispositions permitted pursuant to Subsection
3.6, without the consent of Administrative Agent (unless pursuant to
Subsection 3.6(viii) Borrower is required to apply such proceeds to the
repayment of the Loans pursuant to this Subsection 1.7(C)), Borrower shall repay
the Loans in an amount equal to the Net Proceeds received by any Loan Party or
any Subsidiary of any Loan Party; provided, however, that if no Event of Default
has occurred and is continuing, Borrower shall not be required to repay the
Loans with such Net Proceeds if such Loan Party or such Subsidiary reinvests
such Net Proceeds in assets used or useful in the business of such Loan Party or
such Subsidiary within 270 days of receipt by such Loan Party or such Subsidiary
of such Net Proceeds; provided, however, that (i) any new assets purchased with
such Net Proceeds (other than any real property that does not constitute
Material Owned Property) must be subject to the Lien of Administrative Agent
under the Security Documents, subject only to Permitted Encumbrances, and
(ii) until so reinvested, such Net Proceeds shall be deposited and held in a
deposit account of which Administrative Agent has “control” (as defined in
Article 9 of the Uniform Commercial Code in effect in the State of New York). 
If upon the expiration of such 270-day period any of such Net Proceeds have not
been so applied, Borrower immediately shall repay the Loans in an amount equal
to such remaining Net Proceeds.  All such prepayments shall be paid and  applied
in accordance with Subsection 1.8.  All such repayments shall be accompanied by
accrued interest on the amount repaid and any applicable Breakage Fees.

 

(D)          Repayments from Debt Issuances.  Immediately upon receipt by any
Loan Party or any Subsidiary of any Loan Party of Net Proceeds relating to the
issuance by any Loan Party or any Subsidiary of any Loan Party of any public or
private debt (other than Indebtedness permitted to be incurred under Subsection
3.1), Borrower shall be obligated to repay the Loans in an amount equal to all
such Net Proceeds.  All such prepayments shall be paid and applied in accordance
with Subsection 1.8 and shall be accompanied by accrued interest on the amount
prepaid and any applicable Breakage Fees.

 

(E)           Repayments from Equity Issuances.  Immediately upon receipt by any
Loan Party or any Subsidiary of any Loan Party of Net Proceeds relating to the
issuance by any Loan Party or any Subsidiary of any Loan Party of any ownership
interest or rights therein (other than issuances permitted under Subsection
3.4), Borrower shall be obligated to repay the Loans in an amount equal to all
such Net Proceeds; provided, however, that Borrower shall not be required to
prepay the Loans with any Net Proceeds received from the issuance by any Loan
Party or any Subsidiary of any Loan Party of any ownership interest in any Loan
Party or any Subsidiary of any Loan Party or rights therein, so long as no
Default or Event of Default exists before or will result from such issuance. 
All such repayments shall be paid and applied in accordance with Subsection 1.8
and shall be accompanied by accrued interest on the amount prepaid and any
applicable Breakage Fees.

 

19

--------------------------------------------------------------------------------


 

1.8.          Application of Prepayments and Repayments; Payment of Breakage
Fees, Etc.  Subject to the last sentence of this Subsection 1.8, all prepayments
pursuant to Subsection 1.7(A) to be applied to the Loans shall be applied as
Borrower shall direct (provided, however, in the absence of any direction from
Borrower, Swingline Lender may apply any such prepayments to the Swingline
Loans), and shall be accompanied by payment of all applicable Breakage Fees and
accrued interest on the amount prepaid or repaid.  Each repayment made pursuant
to Subsection 1.7(B) through 1.7(E) shall be applied first, to all fees and
expenses of Administrative Agent, second, to all applicable Breakage Fees and
accrued interest on the amount repaid, third, pro rata to the outstanding
principal balance of the Term Loan A Facility and the Term Loan B Facility,
fourth, to repay the Revolving Loans (other than the Swingline Loans) and fifth,
to repay the Swingline Loans.  All prepayment and repayments made pursuant to
Subsections 1.6 and 1.7 shall first be applied to such of the applicable type of
Loans of a Facility as Borrower shall direct in writing and, in the absence of
such direction, shall first be applied to Base Rate Loans and then to such LIBOR
Loans or the Term Loan A as Borrower and CoBank shall agree (in the absence of
agreement, such prepayments and repayments shall be applied to the LIBOR Loans
and the Term Loan A on which the lowest amount of Breakage Fees would be due). 
All prepayments and repayments applied to the Term Loan B shall be applied to
reduce the remaining principal installments under the Term Loan B in the inverse
order of maturity.

 

1.9.          Loan Accounts.  Administrative Agent will maintain loan account
records for (i) all Loans, interest charges and payments thereof, (ii) all
Letter of Credit Liability, (iii) the charging and payment of all fees, costs
and expenses and (iv) all other debits and credits pursuant to this Agreement.
All entries in the loan account records shall be made in accordance with
Administrative Agent’s customary accounting practices as in effect from time to
time.  Absent manifest error, the balance in the loan accounts shall be
presumptive evidence of the amounts due and owing to Lenders, provided that any
failure by Administrative Agent to maintain such records shall not limit or
affect Borrower’s obligation to pay.  During the continuance of an Event of
Default, Borrower irrevocably waives the right to direct the application of any
and all payments and Borrower hereby irrevocably agrees that Administrative
Agent and Lenders shall have the continuing exclusive right to apply and reapply
payments in any manner it or they deem appropriate.

 

1.10.        Changes in LIBOR Rate Availability.  If with respect to any
proposed Interest Period, Administrative Agent or any Lender (after consultation
with Administrative Agent) determines that deposits in dollars (in the
applicable amount) are not being offered in the relevant market for such
Interest Period, or Lenders having a Pro Rata Share of more than 50% under a
Facility determine (and notify Administrative Agent) that the LIBOR rate
applicable pursuant to Subsection 1.2(A) for any requested Interest Period with
respect to a proposed LIBOR Loan under such Facility does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, Administrative
Agent shall forthwith give notice thereof to Borrower and Lenders, whereupon and
until such affected Lender or Lenders notifies Administrative Agent, and
Administrative Agent notifies Borrower and the other Lenders that the
circumstances giving rise to such situation no longer exist, the obligations of
any affected Lender to make its portion of such type of LIBOR Loan shall be
suspended and such affected Lender shall make its Pro Rata Share of such type of
LIBOR Loan as a Base Rate Loan or such other type of Loan as permitted by
Administrative Agent.  Any Lender may, in its sole

 

20

--------------------------------------------------------------------------------


 

discretion, waive the benefits and provisions of this Subsection with respect to
any proposed Interest Period.

 

If the introduction of, or any change in, any Applicable Law or treaty or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, quasi-governmental entity or comparable agency charged
with the interpretation or administration thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) of any
such Governmental Authority, central bank, quasi-governmental agency or
comparable agency (collectively, a “Change of Law”; and, for the avoidance of
doubt, the Dodd-Frank Wall Street Reform and Consumer Protection Act, and all
requests, rules, guidelines and directives promulgated thereunder, are deemed to
have been introduced or adopted after the date hereof, regardless of the date
enacted, adopted, issued, promulgated or  implemented), shall make it unlawful
or impossible for one or more Lenders to honor its obligations hereunder to make
or maintain any LIBOR Loan, such Lender shall promptly give notice thereof to
Administrative Agent, and Administrative Agent shall promptly give notice
thereof to Borrower and all other Lenders.  Thereafter, until such Lender or
Lenders notifies Administrative Agent, and Administrative Agent notifies
Borrower and the other Lenders that such circumstances no longer exist, (i) the
obligations of such Lender or Lenders to make LIBOR Loans and the right of
Borrower to convert any Loan of such Lender or Lenders to a LIBOR Loan or
continue any Loan of such Lender or Lenders as a LIBOR Loan shall be suspended
and (ii) if any Lender may not lawfully continue to maintain a LIBOR Loan to the
end of the then current Interest Period applicable thereto, such Lender’s Loan
shall immediately be converted to a Base Rate Loan.

 

1.11.        Capital Adequacy and Other Adjustments.

 

(A)          If any Change of Law would increase the reserve requirement or
otherwise increase the cost (other than amounts governed by Subsection 1.14) to
any Lender of making or maintaining a LIBOR Loan, then Administrative Agent, on
behalf of all affected Lenders, shall submit a certificate to Borrower setting
forth the amount and demonstrating the calculation of such increased cost. 
Administrative Agent may seek recovery of such additional amounts from Borrower
only to the extent it seeks recovery for such amounts from similarly situated
borrowers.  Borrower shall pay the amount of such increased cost to
Administrative Agent for the benefit of the affected Lenders within 15 days
after receipt of such certificate.  Such certificate shall, absent manifest
error, be final, conclusive and binding for all purposes.  There is no
limitation on the number of times such a certificate may be submitted.

 

(B)           In the event that any Lender shall have determined that any Change
of Law regarding capital adequacy, reserve requirements or similar requirements
or compliance by any Lender or any entity controlling such Lender with any
request or directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) from any central bank or governmental
agency or body having jurisdiction does or shall have the effect of increasing
the amount of capital, reserves or other funds required to be maintained by such
Lender or any entity controlling such Lender and thereby reducing the rate of
return on such Lender’s or such entity’s capital as a consequence of its
obligations hereunder, then Borrower shall from time to time within 15 days
after notice and demand from such Lender (together with the certificate referred
to in the

 

21

--------------------------------------------------------------------------------


 

next sentence and with a copy to Administrative Agent), pay to Administrative
Agent, for the account of such Lender, additional amounts sufficient to
compensate such Lender for such reduction. A Lender may seek recovery of such
additional amounts from Borrower only to the extent it seeks recovery for such
amounts from similarly situated borrowers.  A certificate as to the amount of
such cost and showing the basis of the computation of such cost submitted by
such Lender to Borrower and Administrative Agent shall, absent manifest error,
be final, conclusive and binding for all purposes.  There shall be no limitation
on the number of times such a certificate may be submitted.

 

(C)           Notwithstanding any other provision of this Agreement, Borrower
shall not be obligated to pay any increased costs suffered or incurred by a
Lender under this Subsection 1.11 more than 180 days prior to the date that such
Lender obtained knowledge of the circumstances giving rise to such increased
costs; provided, however, that if any Change of Law giving rise to such
increased costs is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect.  Any Lender which
becomes aware of (i) any Change of Law that will make it unlawful or impossible
for such Lender to make or maintain any LIBOR Loan or (ii) any Change of Law or
other event or condition that will obligate Borrower to pay any amount pursuant
to this Subsection 1.11 shall notify Borrower and Administrative Agent thereof
as promptly as practical.  If any Lender has given notice of any such Change of
Law or other event or condition and thereafter becomes aware that such Change of
Law or other event or condition has ceased to exist, such Lender shall notify
Borrower and Administrative Agent thereof as promptly as practical.  Each Lender
affected by any Change of Law which makes it unlawful or impossible for such
Lender to make or maintain any LIBOR Loan or to which Borrower is obligated to
pay any amount pursuant to this Subsection 1.11 shall use reasonable commercial
efforts (including changing the jurisdiction of its applicable lending office)
to avoid the effect of such Change of Law or to avoid or materially reduce any
amounts which Borrower is obligated to pay pursuant to this Subsection 1.11 if,
in the reasonable opinion of such Lender, such efforts would not be
disadvantageous to such Lender or contrary to such Lender’s normal lending
practices.

 

1.12.        Optional Prepayment/Replacement of Lender in Respect of Increased
Costs.  If (a) any Lender shall become a Defaulting Lender at any time, (b) any
Lender shall suspend its obligation to make or maintain LIBOR Loans pursuant to
Subsection 1.11 for a reason which is not applicable to any other Lender, or
(c) any Lender shall demand any payment under Subsection 1.11, 1.13 or 1.14 for
a reason which is not applicable to any other Lender, then, unless such Lender
(an “Affected Lender”) has theretofore taken steps to remove or cure, and has
removed or cured, the conditions creating the cause for such obligation to pay
such additional amounts or for such illegality or impossibility, Borrower may,
at its option, notify Administrative Agent and such Affected Lender of its
intention to do the following:  Borrower may obtain, at Borrower’s expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender, which
Replacement Lender shall be reasonably satisfactory to Administrative Agent.  In
the event Borrower obtains a Replacement Lender within 180 days following notice
of its intention to do so, the Affected Lender shall sell and assign its Loans
and its obligations under the Loan Commitments to such Replacement Lender at a
price of par plus accrued interest and other amounts due to such Affected
Lender, provided that Borrower has reimbursed such Affected Lender for its
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment.

 

22

--------------------------------------------------------------------------------


 

1.13.        Taxes: No Deductions.

 

(A)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(1)           Any and all payments by or on account of any Obligation of
Borrower hereunder or under any other Loan Document shall to the extent
permitted by Applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, Applicable Law requires Borrower or
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Applicable Law as determined by Borrower or
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to Subsection 1.13(E).

 

(2)           If Borrower or Administrative Agent shall be required by the IRC
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (i) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to Subsection 1.13(E), (ii) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the IRC, and (iii) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Subsection) Administrative
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made; provided,
however, to the extent Borrower has an obligation under Applicable Law to
perform the duties described in (i) and (ii) above and the performance of such
duties by the Administrative Agent does not relieve Borrower of such obligation
or of its liability for failure to perform such obligation, Borrower shall
perform the duties described in (i) and (ii) above so long as Borrower has
provided notice to Administrative Agent prior to undertaking such duties.

 

(B)           Payment of Other Taxes by Borrower.

 

Without limiting the provisions of Subsection 1.13(A), Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
Applicable Law.

 

(C)           Tax Indemnification.

 

(1)           Without limiting the provisions of Subsections 1.13(A) or 1.13(B),
Borrower shall indemnify Administrative Agent and each Lender, and shall make
payment in respect thereof within 10 days after demand therefore, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Subsection 1.13) withheld or deducted by Borrower or Administrative Agent (to
the extent that such amounts have not been paid by Borrower under Subsection
1.13(A)) or paid in connection with any Loan Document by Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided, however, Borrower shall not be
obligated to

 

23

--------------------------------------------------------------------------------


 

indemnify Administrative Agent or such Lender for any penalties, interest or
expenses relating to Indemnified Taxes or Other Taxes arising from
Administrative Agent’s or such Lender’s, as the case may be, gross negligence or
willful misconduct. Administrative Agent and each Lender agree to give notice to
Borrower of any claim for Indemnified Taxes or Other Taxes as promptly as
practicable and in no event later than 120 days after such Administrative Agent
or such Lender, as the case may be, has knowledge of such claim.  A certificate
as to the amount of such payment or liability and setting forth in reasonable
detail the calculation and basis for such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.  Administrative Agent and each Lender agree to contest, with the
cooperation and at the expense of Borrower, any Indemnified Taxes or Other Taxes
that Administrative Agent or such Lender, as the case may be, determines in its
sole discretion and good faith not to have been correctly or legally assessed.

 

(2)           Without limiting the provisions of Subsections 1.13(A) or 1.13(B),
each Lender shall, and does hereby, indemnify Borrower and, to the extent not
otherwise indemnified by Borrower hereunder, Administrative Agent and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for Borrower or Administrative Agent) incurred by or asserted against
Borrower or Administrative Agent by any Governmental Authority as a result of
the failure by such Lender to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender to Borrower or Administrative Agent pursuant to Subsection 1.13(E).  Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to Administrative Agent under this Subsection
1.13(C)(2).  The agreements in this Subsection 1.13(C)(2) shall survive the
resignation and/or replacement of Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, the termination of the Loan Commitments and
the repayment, satisfaction or discharge of all other Obligations.

 

(D)          Evidence of Payments.  Upon request by Borrower or Administrative
Agent, as the case may be, after any payment of Taxes by Borrower or by
Administrative Agent to a Governmental Authority as provided in this Subsection
1.13, Borrower shall deliver to Administrative Agent or Administrative Agent
shall deliver to Borrower, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Applicable Law to report such payment or other
evidence of such payment reasonably satisfactory to Borrower or Administrative
Agent, as the case may be.

 

(E)           Status of Lenders; Tax Documentation.

 

(1)           Each Lender shall deliver to Borrower and to Administrative Agent,
at the time or times prescribed by Applicable Law or when reasonably requested
by Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Administrative Agent, as the case may be, to determine (i) whether
or not payments made hereunder or under any other Loan Documents are subject to
Taxes, (ii) if applicable, the required rate of withholding or deduction, and
(iii) such Lender’s entitlement to

 

24

--------------------------------------------------------------------------------


 

any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

 

(2)           Without limiting the generality of the foregoing, if Borrower is
resident for tax purposes in the United States of America,

 

(a)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the IRC shall deliver to Borrower and Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by Applicable Law or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(b)           each Foreign Lender that is entitled under the IRC or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter, within
10 days of the reasonable request of Borrower or Administrative Agent whenever a
lapse in time or change in circumstances renders such forms, certificates, or
other evidence obsolete or inaccurate) whichever of the following is applicable:

 

(I)            executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(II)           executed originals of Internal Revenue Service Form W-8ECI,

 

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation, including executed originals where required,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the IRC, (a) a
certificate to the effect that such Foreign Lender is not (i) a “bank” within
the meaning of section 881(c)(3)(A) of the IRC, (ii) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the IRC, or (iii) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the IRC
and (b) executed originals of Internal Revenue Service Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such

 

25

--------------------------------------------------------------------------------


 

supplementary documentation as may be prescribed by Applicable Law to permit
Borrower or Administrative Agent to determine the withholding or deduction
required to be made.

 

(3)           If a payment made to a Lender under any Loan Document would be
subject to United States of America withholding Tax imposed by FATCA if such
Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Notwithstanding any other provision of this Subsection 1.13(E)(3), a Lender
shall not be required to deliver any form pursuant to this Subsection 1.13(E)(3)
that such Lender is otherwise prohibited from delivering pursuant to Applicable
Law.

 

(4)           Each Lender shall promptly (1) notify Borrower and Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption, reduction or compliance with FATCA as described in Subsection
1.13(E)(3), and (2) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its lending office to Administrative
Agent) to avoid any requirement of Applicable Law of any jurisdiction that
Borrower or Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(F)           Treatment of Certain Refunds.  If Administrative Agent or any
Lender shall become aware that it is entitled to claim a refund from a
Governmental Authority in respect of the Indemnified Taxes or Other Taxes paid
by Borrower pursuant to this Subsection 1.13, Administrative Agent or such
Lender shall promptly notify Borrower of the availability of such refund claims
and, if Administrative Agent or such Lender, as applicable, determines in good
faith that making a claim for a refund will not have an adverse effect on its
Taxes or business operations, shall, within 60 days after receipt of a request
by Borrower, make a claim to such Governmental Authority for such refund. 
Unless required by Applicable Law, at no time shall Administrative Agent have
any obligation to file for or otherwise pursue on behalf of a Lender, or have
any obligation to pay to any Lender, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender.  If Administrative Agent or any
Lender determines in good faith, in its reasonable discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant in this Subsection 1.13, it shall pay to Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Subsection 1.13 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by Administrative Agent or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrower, upon the request
of Administrative Agent or such Lender,

 

26

--------------------------------------------------------------------------------


 

agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to
Administrative Agent or such Lender in the event Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to Borrower or any other Person.

 

1.14.        Changes in Tax Laws.  In the event that, subsequent to the Closing
Date, (i) any changes in any existing law, regulation, treaty or directive or in
the interpretation or application thereof, (ii) any new law, regulation, treaty
or directive enacted or any interpretation or application thereof, or (iii)
compliance by Administrative Agent or any Lender with any request or directive
(whether or not having the force of law) from any Governmental Authority
(collectively, a “Change in Tax Law”):

 

(a)           does or shall subject Administrative Agent or any Lender to any
tax of any kind whatsoever with respect to this Agreement, the other Loan
Documents or any Loans made or any Letters of Credit issued hereunder, or change
the basis of taxation of payments to Administrative Agent or such Lender of
principal, fees, interest or any other amount payable hereunder (except Tax
Liabilities covered by Subsection 1.13 and the imposition or, or any change in
the rate of, any Excluded Tax payable by such Lender); or

 

(b)           does or shall impose on Administrative Agent or any Lender any
other condition or increased cost in connection with the transactions
contemplated hereby;

 

and the result of any of the foregoing is to increase the cost to Administrative
Agent or any such Lender of making or continuing any Loan or of issuing any
Letters of Credit hereunder, or to reduce any amount receivable hereunder, then,
in any such case, Borrower shall promptly pay to Administrative Agent or such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender, on an after-tax basis, for such additional cost or reduced amount
receivable, as determined by Administrative Agent or such Lender with respect to
this Agreement or the other Loan Documents. If Administrative Agent or such
Lender becomes entitled to claim any additional amounts pursuant to this
Subsection 1.14, it shall promptly notify Borrower (through Administrative
Agent) of the event by reason of which Administrative Agent or such Lender has
become so entitled.  A certificate as to any additional amounts payable pursuant
to the foregoing sentence submitted by Administrative Agent or such Lender to
Borrower shall, absent manifest error, be final, conclusive and binding for all
purposes.  There is no limitation on the number of times such a certificate may
be submitted.

 

1.15.        Mitigation Obligations.  If any Lender requires Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Subsection 1.13 or 1.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Subsection 1.13 or 1.14, as the case may be, in the future
and (ii) would not subject such Lender to any

 

27

--------------------------------------------------------------------------------


 

unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

1.16.        Term of This Agreement.  All of the Obligations shall become due
and payable as otherwise set forth herein, but in any event, all of the
remaining Obligations shall become due and payable on the Term Loan B Maturity
Date.  Until all Obligations (other than unasserted contingent payment
obligations that by their nature survive termination of the Loan Documents) have
been paid and satisfied in full in cash, all Letters of Credit have been
terminated and each of the Loan Commitments has been terminated, this Agreement
shall remain in full force and effect.

 

1.17.        Letter of Credit Liability.  Upon the occurrence and during the
continuance of an Event of Default, and in the event any Letters of Credit are
outstanding at the time that Borrower terminates the Revolving Loan Commitment,
then (a) with respect to each such Letter of Credit, Borrower shall either (i)
deliver to Administrative Agent for the benefit of all Lenders with a Revolving
Loan Commitment a letter of credit in the same currency that such Letter of
Credit is payable, with a term that extends 60 days beyond the expiration date
of such Letter of Credit, issued by a bank satisfactory to Administrative Agent
and in an amount equal to 105% of the aggregate outstanding Letter of Credit
Liability with respect to such Letter of Credit, which letter of credit shall be
drawable by Administrative Agent to reimburse payments of drafts drawn under
such Letter of Credit and to pay any fees and expenses related thereto or (ii)
immediately deposit with Administrative Agent an amount equal to the aggregate
outstanding Letter of Credit Liability to enable Administrative Agent to make
payments under the Letters of Credit when required and such amount shall become
immediately due and payable, and (b) Borrower shall prepay the fees payable
under Subsection 1.4(E) with respect to all such Letters of Credit for the full
remaining terms of such Letters of Credit.  Upon termination of any such Letter
of Credit, the unearned portion of such prepaid fee attributable to such Letter
of Credit shall be refunded to Borrower.

 

1.18.        Defaulting Lenders; Letters of Credit.

 

(A)          Cash Collateralized.  If any Lender becomes, and during the period
it remains, a Defaulting Lender, Issuing Lender (x) if any Letter of Credit is
at the time outstanding, may by notice to Borrower and such Defaulting Lender
through Administrative Agent, require Borrower or such Defaulting Lender to cash
collateralize the obligations of Borrower to Issuing Lender in respect of such
Letter of Credit in an amount equal to the Pro Rata Share of the Letter of
Credit Liability (contingent or otherwise) of such Defaulting Lender, as the
case may be, in respect thereof, and (y) will not be required to issue any
Letter of Credit or to amend or extend any outstanding Letter of Credit unless
Issuing Lender is reasonably satisfied that any exposure that would result
therefrom is eliminated or fully covered, whether by cash collateralization or
otherwise; provided that, at Borrower’s option, instead of such cash
collateralization, Borrower may, by notice to Administrative Agent and Issuing
Lender, elect to reallocate all or any part of such Defaulting Lender’s Pro Rata
Share of the Letter of Credit Liability with respect to such Letter of Credit
among all Lenders with a Pro Rata Share of the Revolving Loan Commitment that
are not Defaulting Lenders but only to the extent

 

28

--------------------------------------------------------------------------------


 

(1)           all conditions set forth in Subsection 7.2 are satisfied at such
time (other than delivery of a Notice of Borrowing); and

 

(2)           the aggregate Revolving Loan Commitment of all Lenders that are
not Defaulting Lenders equals or exceeds the sum of:

 

(a)           the aggregate principal balance of all Revolving Loans (excluding
Swingline Loans) of all Lenders that are not Defaulting Lenders, plus

 

(b)           the aggregate Pro Rata Share of the Letter of Credit Liability of
all Lenders that are not Defaulting Lenders (taking into account all
reallocations pursuant to this Subsection 1.18(A)), plus

 

(c)           the Swingline Loan Commitment.

 

If the Borrower elects such option and clauses (1) and (2) are satisfied, the
Revolving Loan Commitment of such Defaulting Lender shall be deemed to be zero
(except to the extent cash collateral has been posted by such Defaulting Lender
in respect of any portion of such Defaulting Lender’s Letter of Credit
Liability) for purposes of any determination of Lenders’ respective Pro Rata
Shares of the Letter of Credit Liability (including for purposes of all fee
calculations hereunder); provided, however, that no such reallocation by
Borrower shall change the status of a Defaulting Lender as such, or otherwise
limit, reduce or qualify the obligations of such Defaulting Lender with respect
to its obligations under this Agreement and the other Loan Documents.

 

No payment by Borrower or delivery or application of cash collateral pursuant to
clause (x) of Subsection 1.18(A) shall change the status of a Defaulting Lender
as such, or otherwise limit, reduce or qualify the obligations of such
Defaulting Lender with respect to its obligations under this Agreement and the
other Loan Documents.  Any amount deposited by Borrower pursuant to clause (x)
of Subsection 1.18(A) will not be paid or distributed to the relevant Defaulting
Lender, but will instead be retained by Administrative Agent in a segregated
account until the earlier of (x) such Lender is no longer a Defaulting Lender,
at which point such amounts will be returned to Borrower and (y) Administrative
Agent elects to debit such account to pay an amount owed to it as Issuing Lender
pursuant to Subsection 1.1(E).

 

(B)           Cure.  If Borrower, Administrative Agent and Issuing Lender agree
in writing in their sole discretion that a Lender that is a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, Administrative Agent will
so notify Lenders, whereupon as of the effective date specified in such notice
(and agreed to by Borrower) and subject to any conditions set forth therein (and
agreed to by Borrower) such Lender will cease to be a Defaulting Lender and will
be a non-Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

 

29

--------------------------------------------------------------------------------


 

(C)           Remedies.  Except as otherwise expressly provided in this
Agreement, performance by Borrower of its Obligations under this Agreement and
the other Loan Documents shall not be excused or otherwise modified as a result
of the operation of this Subsection 1.18.  The rights and remedies against any
Defaulting Lender under this Subsection 1.18 are in addition to any other rights
and remedies that Borrower, Administrative Agent or any Lender may have against
any such Defaulting Lender.

 

SECTION 2

 

AFFIRMATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees that so long as the Loan Commitments
remain in effect, or any Letter of Credit, any Loan, any interest on any Loan or
any fee payable to Administrative Agent or any Lender hereunder remains
outstanding, or any other amount then due and payable is owing to Administrative
Agent or any Lender hereunder, and unless the Requisite Lenders shall otherwise
give their prior written consent, it shall perform and comply with all covenants
in this Section 2.

 

2.1.          Compliance With Laws.  The Loan Parties will (i) comply with and
will cause their respective Subsidiaries to comply with the requirements of all
Applicable Laws (including laws, rules, regulations and orders relating to
taxes, employer and employee contributions, securities, employee retirement and
welfare benefits, environmental protection matters and employee health and
safety) as now in effect and which may be imposed in the future in all
jurisdictions in which the Loan Parties and their respective Subsidiaries are
now or hereafter doing business, other than those Applicable Laws the
noncompliance with which could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) obtain and
maintain and will cause their respective Subsidiaries to obtain and maintain all
licenses, qualifications and permits (including the Licenses) now held or
hereafter required to be held by the Loan Parties or any of their respective
Subsidiaries, the loss, suspension or revocation of which or which the failure
to obtain or renew could reasonably be expected to have a Material Adverse
Effect and (iii) comply with and will cause their respective Subsidiaries to
comply with all Material Contracts, other than, in all such cases, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  This Subsection 2.1 shall not preclude the Loan Parties or any
of their respective Subsidiaries from contesting any taxes or other payments, if
they are being diligently contested in good faith and if adequate reserves
therefor are maintained in conformity with GAAP.

 

2.2.          Maintenance of Books and Records; Properties; Insurance.

 

(A)          The Loan Parties will keep and will cause their respective
Subsidiaries to keep adequate records and books of account, in which full, true
and correct entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of such Persons.

 

(B)           The Loan Parties will maintain or cause to be maintained and will
cause their respective Subsidiaries to maintain or cause to be maintained in
good repair, working order and condition (ordinary wear and tear excepted) all
Collateral used in the business of the Loan Parties

 

30

--------------------------------------------------------------------------------


 

and their respective Subsidiaries, and will make or cause to be made all
appropriate repairs, renewals and replacements thereof, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Loan Parties will and will cause each of their respective
Subsidiaries to maintain complete, accurate and up-to-date books, records,
accounts and other information relating to all Collateral in such form and in
such detail as may be in accordance with sound business practice, and will
furnish to Administrative Agent from time to time such statements, schedules and
reports (including accounts receivable aging schedules) with regard to the
Collateral as Administrative Agent may reasonably request.

 

(C)           At the request of Administrative Agent, following the occurrence
and during the continuance of an Event of Default that is reasonably likely to
result in an exercise of remedies by Administrative Agent, each Loan Party will
legend, in form and manner reasonably satisfactory to Administrative Agent, the
books, records and materials evidencing or relating to the Collateral with an
appropriate reference to the fact that the Collateral has been assigned to
Administrative Agent and that Administrative Agent on behalf of itself and the
other Secured Parties has a security interest therein.  During the period in
which an Event of Default shall have occurred and be continuing, Administrative
Agent shall have the right to make test verifications of accounts in any
reasonable manner and through any reasonable medium, and each Loan Party agrees
to furnish all such reasonable assistance and information as Administrative
Agent may reasonably require in connection therewith.

 

(D)          The Loan Parties will and will cause their respective Subsidiaries
to maintain or cause to be maintained, with financially sound and reputable
insurers, insurance with respect to their business and properties and the
business and properties of their respective Subsidiaries against loss and damage
of the kinds and of such types, with such insurers, in such amounts, with such
limits and deductibles and otherwise on such terms and conditions as customarily
carried or maintained by companies of established reputation engaged in similar
businesses, and will deliver evidence thereof to Administrative Agent on or
prior to the Effective Date.  Not less than 30 days (or such later date as
Administrative Agent shall agree to in writing in its sole discretion) prior to
the expiration date of the insurance policies required to be maintained by any
Loan Party or its Subsidiaries pursuant to the terms hereof, such Loan Party
will deliver to Administrative Agent one or more certificates of insurance
evidencing renewal of the insurance coverage required hereunder plus such other
evidence of payment of premiums therefor as Administrative Agent may reasonably
request.  If any part of the Collateral lies within a “special flood hazard
area” as defined and specified by the Federal Emergency Management Agency (or
other appropriate Governmental Authority) pursuant to the Flood Disaster
Protection Act of 1973, as amended (the “FDPA”), and Administrative Agent
determines that flood insurance coverage is required to be obtained for such
Collateral in order for Administrative Agent and Lenders to comply with the
FDPA, the Loan Parties shall obtain and maintain such flood insurance policies
as Administrative Agent reasonably requests in writing so that Administrative
Agent and Lenders shall be deemed in compliance with the FDPA and shall deliver
evidence thereof to Administrative Agent.  The Loan Parties will, and will cause
their respective Subsidiaries (other than any Foreign Subsidiaries and Foreign
Subsidiary Holding Companies), to name Administrative Agent, pursuant to
endorsements and assignments in form and substance reasonably satisfactory to
Administrative Agent, (i) as a lender loss payee and mortgagee, if applicable,
in the case of casualty insurance with respect to the Collateral, (ii) as an
additional insured in the case of all liability insurance, and (iii) as an
additional insured in the case of all flood

 

31

--------------------------------------------------------------------------------


 

insurance, if applicable.  Unless Administrative Agent otherwise agrees, all
insurance policies required hereunder shall include effective waivers by the
insurer of subrogation.  Unless Administrative Agent otherwise agrees, Borrower
shall use commercially reasonable efforts to obtain for all insurance policies
endorsements providing that each such insurance policy is non-cancelable and not
subject to material change as to Administrative Agent except upon 30 days’ (and
10 days’ for non-payment of premiums) prior written notice given by the insurer
to Administrative Agent.

 

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of the Loan Parties and
their respective Subsidiaries carried and maintained with respect to the Loan
Parties’ obligations under this Subsection 2.2.  Notwithstanding anything to the
contrary herein, no provision of this Subsection 2.2 or any provision of this
Agreement shall impose on Administrative Agent and Lenders any duty or
obligation to verify the existence or adequacy of the insurance coverage
maintained by the Loan Parties and their respective Subsidiaries, nor shall
Administrative Agent and Lenders be responsible for any representations or
warranties made by or on behalf of the Loan Parties and their respective
Subsidiaries to any insurance broker, company or underwriter.  Administrative
Agent, at its sole option, may obtain such insurance if not provided by the Loan
Parties and in such event, the Loan Parties shall reimburse Administrative Agent
upon demand for the cost thereof.  Each Loan Party will deliver to
Administrative Agent, promptly as rendered, true copies of all material claims
and reports made in any reporting forms to insurance companies with respect to
claims in which Administrative Agent is entitled to participate in the
adjustment process pursuant to the terms of the Pledge and Security Agreement.

 

2.3.          Inspection.  The Loan Parties will permit, and will cause each of
their respective Subsidiaries to permit, at the expense of the Loan Parties, any
authorized representatives of Administrative Agent (i) to visit and inspect any
of the properties of the Loan Parties and their respective Subsidiaries,
including their financial and accounting records, and to make copies and take
extracts therefrom, and (ii) to discuss their affairs, finances and business
with their officers, employees and certified public accountants, all upon at
least five days notice, at such reasonable times during normal business hours
and, unless a Default or Event of Default has occurred and is continuing, not
more than twice a year.

 

2.4.          Legal Existence, Etc.  Except as otherwise permitted by
Subsection 3.5, the Loan Parties will, and will cause their respective
Subsidiaries to at all times preserve and keep in full force and effect, their
legal existence and good standing and all rights and franchises (including the
Licenses) the loss of which would reasonably be expected to have a Material
Adverse Effect.

 

2.5.          Use of Proceeds.  The Loan Parties will use the proceeds of the
Loans, and will cause their respective Subsidiaries who receive (directly or
indirectly) proceeds of the Loans to use such proceeds solely for the purposes
described in the recital paragraphs to this Agreement; provided, that the
proceeds of each Delayed Draw Advance may be used solely for capital
expenditures of the Loan Parties and their respective Subsidiaries.  No part of
any Loan will be used (directly or indirectly) to purchase or carry any “margin
stock” or to extend credit to others for the purpose of purchasing or carrying
any “margin stock” as defined in, or otherwise in violation of, section 7 of the
Securities Exchange Act of 1934 and Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224,
respectively.

 

32

--------------------------------------------------------------------------------


 

2.6.          Notices; Further Assurances.  Pursuant to the terms of this
Subsection 2.6 and of the Pledge and Security Agreement, Borrower will, on or
before the earlier of (x) if applicable, the time required by Subsection 2.12 or
(y) Borrower’s next submission of a Compliance Certificate, notify
Administrative Agent of the acquisition of (or, as applicable, of any of the
assets of any Loan Party becoming) (i) any Equity Interest not excluded from the
Collateral by Section 2.3(G) of the Pledge and Security Agreement, (ii) any
Material Owned Property, (iii) any Material Leased Property, (iv) any Material
Copyrights, Patents, Trademarks and Domain Names (as such terms are defined in
the Pledge and Security Agreement), (v) any commercial tort claim known to any
Loan Party that such Loan Party knows to involve an amount in controversy in the
aggregate with any other known commercial tort claim of any Loan Party in excess
of $5,000,000, (vi) any new or existing deposit, investment or other account
which has become a Material Account, in each case, owned, acquired, leased or
opened by any Loan Party of which notice has not previously been given to
Administrative Agent, and (vii) any new Material Contract or existing agreement
that has become a Material Contract.  Furthermore, Borrower will, on or before
Borrower’s next submission of a Compliance Certificate, notify Administrative
Agent of any FCC, PUC, cable franchise or other License, in each case, owned,
acquired, or leased by any Loan Party or any Subsidiary of any Loan Party of
which notice has not previously been given to Administrative Agent and the loss
of which would reasonably be expected to have a Material Adverse Effect.

 

The Loan Parties will, and will cause each of their respective Subsidiaries
(other than any Excluded Subsidiary) to, from time to time, do, execute,
authorize and deliver, as the case may be, all such additional and further acts,
documents, instruments, filings and opinions as Administrative Agent reasonably
requests to consummate the transactions contemplated hereby and to vest
completely in and assure Administrative Agent and the other Secured Parties of
their respective rights under this Agreement and the other Loan Documents,
including such financing statements, regulatory filings or approvals, documents,
security agreements and reports to evidence, perfect or otherwise implement the
security for repayment of the Secured Obligations contemplated by the Loan
Documents.

 

Administrative Agent may elect not to request any documents, instruments,
filings or opinions as contemplated by this Subsection 2.6 or the Pledge and
Security Agreement and the other Loan Documents if it determines in its sole
discretion that the costs to the Loan Parties of perfecting a security interest
or lien in such property exceed the relative benefit afforded the Secured
Parties.

 

2.7.          CoBank Equity.  Each party hereto acknowledges that CoBank has a
statutory first lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all of the stock and other equities in CoBank acquired by
Borrower in connection with the prior patronage loan from CoBank to Borrower
(the “CoBank Equities”), which statutory lien shall be for CoBank’s sole and
exclusive benefit.  The CoBank Equities shall not constitute security for the
Secured Obligations due to any other Secured Party.  To the extent that any of
the Loan Documents create a Lien on the CoBank Equities or on patronage accrued
by CoBank for the account of Borrower (including, in each case, proceeds
thereof), such Lien shall be for CoBank’s sole and exclusive benefit and shall
not be subject to pro rata sharing hereunder.  Neither the CoBank Equities nor
any accrued patronage shall be offset against the Secured Obligations except
that, in the event of an Event of Default, CoBank may elect, in its sole
discretion, to apply the cash portion of any patronage distribution or
retirement

 

33

--------------------------------------------------------------------------------


 

of equity to amounts due under this Agreement. Borrower acknowledges that any
corresponding tax liability associated with such application is the sole
responsibility of Borrower. CoBank shall have no obligation to retire the CoBank
Equities upon any Event of Default, Default or any other default by Borrower or
at any other time, either for application to the Obligations or otherwise.

 

2.8.          [Reserved.]

 

2.9.          Investment Company Act.  None of the Loan Parties or any of their
respective Subsidiaries shall be or become an “investment company” as that term
is defined in and are not otherwise subject to regulation under, the Investment
Company Act of 1940, as amended.

 

2.10.        Payment of Obligations.  Unless contested in good faith by
appropriate proceedings and then only to the extent reserves required by GAAP
have been set aside therefor, the Loan Parties will, and will cause each of
their respective Subsidiaries to, (i) pay, discharge or otherwise satisfy at or
before maturity all liabilities and obligations as and when due (subject to any
applicable subordination provisions), and any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such
obligations, except to the extent failure to do so would not be reasonably
likely to have a Material Adverse Effect, and (ii) pay and discharge all taxes,
assessments, claims and governmental charges or levies imposed upon it, upon its
income or profits or upon any of its properties, prior to the date on which
penalties would attach thereto or a lien would attach to any of the properties
of the Loan Parties or their respective Subsidiaries if unpaid unless, in each
case, the same are being contested in good faith and by appropriate proceedings
and then only if and to the extent reserves required by GAAP have been set aside
therefor.

 

2.11.        Environmental Laws.  The Loan Parties will, and will at all times
cause each of their respective Subsidiaries to:

 

(A)          Comply in all material respects with, and ensure compliance in all
material respects by all its tenants and subtenants, if any, with, all
applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and ensure that all its tenants and subtenants obtain and
comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect;

 

(B)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect.

 

(C)           Defend, indemnify and hold harmless Administrative Agent and
Lenders, and their Affiliates and their and their Affiliates’ respective
employees, agents, officers and directors, from and against any and all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under, any Environmental

 

34

--------------------------------------------------------------------------------


 

Law applicable to the operations of any Loan Party or any of its respective
Subsidiaries or their respective properties, or any orders, requirements or
demands of Governmental Authorities related thereto, including reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing is determined by a final judgment of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the party
seeking indemnification therefor.  The agreements in this Subsection 2.11 shall
survive repayment of the Obligations and the termination of this Agreement.

 

2.12.        Creation or Acquisition of Subsidiaries.  Promptly (and in any
event within 30 days (or such later date as Administrative Agent shall agree to
in writing in its sole discretion)) after (i) the creation or acquisition of a
Subsidiary (other than an Excluded Subsidiary) by any Loan Party or any
Subsidiary of any Loan Party, or (ii) any Subsidiary that was an Excluded
Subsidiary ceasing to be an Excluded Subsidiary, each such Subsidiary will
execute and deliver to Administrative Agent a Joinder Agreement, pursuant to
which such Subsidiary (x) shall become a party hereto as a Guarantor and
(y) shall become a party to the Pledge and Security Agreement and shall deliver
to Administrative Agent all such other Security Documents and such legal
opinions as Administrative Agent shall reasonably request relating to such
Subsidiary, and shall grant to Administrative Agent a Lien upon and security
interest in its Collateral, to the extent provided in the Security Documents,
for the Secured Obligation (provided that (1) no assets of a Foreign Subsidiary
or a Foreign Subsidiary Holding Company shall be required to secure the
Obligations by pledge or otherwise, (2) no such Subsidiary shall be required to
grant to Administrative Agent a Lien upon and security interest in any
individual parcel of real property Collateral to the extent that such parcel is
valued at less than $2,500,000, as determined by such Subsidiary in its
reasonable discretion, and (3) the requirements described in clauses (x) and
(y) of this Subsection 2.12 shall be subject to, and conditioned upon, receipt
of all necessary approvals, authorizations and consents, if any, of all
Governmental Authorities, including the FCC and all applicable PUCs).

 

Promptly (and in any event within 30 days (or such later date as Administrative
Agent shall agree to in writing in its sole discretion)) after (i) the creation
or acquisition of a Subsidiary (other than an Excluded Subsidiary) by any Loan
Party or any Subsidiary of any Loan Party, or (ii) any Subsidiary that was an
Excluded Subsidiary ceasing to be an Excluded Subsidiary, all capital stock or
other equity interest in such Subsidiary owned by any Loan Party or any
Subsidiary of any Loan Party will be pledged to Administrative Agent as follows
(provided that any equity interests in any Foreign Subsidiary or Foreign
Subsidiary Holding Company owned by a Loan Party or another Subsidiary (other
than a Foreign Subsidiary or Foreign Subsidiary Holding Company) which, when
aggregated with all of the other shares of equity interests in such Subsidiary
pledged to Administrative Agent, would result in more than 65% of the total
equity interests entitled to vote of such Subsidiary being pledged to
Administrative Agent, shall not be pledged; provided further that no assets of a
Foreign Subsidiary or Foreign Subsidiary Holding Company, or any Subsidiary of
either thereof or any Equity Interest issued by any such Subsidiary of either
thereof, shall be required to secure the Obligations by pledge or otherwise;
and, provided, further that such pledge shall be subject to, and conditioned
upon, receipt of all necessary approvals, authorizations and consents, if any,
of all Governmental Authorities, including the FCC and all applicable PUCs): 
(i) if a Loan Party directly owns any of the capital stock of or other equity
interest in such Subsidiary, such Loan

 

35

--------------------------------------------------------------------------------


 

Party will execute and deliver to Administrative Agent an amendment or
supplement to the Pledge and Security Agreement pursuant to which all such
capital stock or other equity interest shall be pledged to Administrative Agent,
together with the certificates evidencing such capital stock or other equity
interest and undated stock or transfer powers duly executed in blank and such
legal opinions as Administrative Agent may reasonably request; and (ii) if any
of the capital stock of or other equity interest in such Subsidiary is owned by
another Subsidiary (other than a Foreign Subsidiary or Foreign Subsidiary
Holding Company), to the extent not already covered by the Pledge and Security
Agreement, such other Subsidiary will execute and deliver to Administrative
Agent an appropriate joinder, amendment or supplement to the Pledge and Security
Agreement, pursuant to which all of the capital stock of or other equity
interest in such Subsidiary owned by such other Subsidiary shall be pledged to
Administrative Agent, together with the certificates evidencing such capital
stock or other equity interest and undated stock or transfer powers duly
executed in blank and such legal opinions as Administrative Agent may reasonably
request.

 

As promptly as reasonably possible, the Loan Parties and their respective
Subsidiaries will deliver any such other documents, certificates and opinions
(including opinions of local counsel in the jurisdiction of organization of each
such Subsidiary) regarding such Subsidiary, in form and substance reasonably
satisfactory to Administrative Agent, as Administrative Agent may reasonably
request in connection therewith and will take such other action as
Administrative Agent may reasonably request to create in favor of Administrative
Agent a perfected security interest on a first-priority basis in the Collateral
being pledged pursuant to the documents described above.

 

2.13.        ERISA Compliance.  With respect to any Plan, other than a
Multi-Employer Plan,  that is intended to qualify under Section 401(a) of the
IRC, the Loan Parties will apply for and obtain a favorable determination letter
within the period provided by Applicable Law, unless the Plan was adopted by
means of a master, prototype or volume submitter plan that has received a
favorable opinion letter from the Internal Revenue Service upon which the Loan
Parties are entitled to rely.

 

SECTION 3

 

NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that so long as the Loan
Commitments remain in effect, or any Letter of Credit, any Loan, any interest on
any Loan or any fee payable to Administrative Agent or any Lender hereunder
remains outstanding, or any other amount then due and payable is owing to
Administrative Agent or any Lender hereunder, and unless Requisite Lenders (or
(x) such other number of Lenders as is required by Subsection 9.2 or
(y) Administrative Agent if expressly set forth in this Section 3) shall
otherwise give their prior written consent, such Loan Party shall perform and
comply, and shall cause its Subsidiaries to perform and comply, with all
covenants in this Section 3.

 

3.1.          Indebtedness.  The Loan Parties will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, create, incur,
assume, guaranty or otherwise become or remain liable with respect to any
Indebtedness (including any Guarantee Obligations) other than:

 

36

--------------------------------------------------------------------------------


 

(A)          the Loans and the other Obligations;

 

(B)           Indebtedness to depository institutions with respect to cash
management and similar arrangements in the ordinary course of business;

 

(C)           Indebtedness representing deferred compensation to employees of
the Loan Parties and their Subsidiaries incurred in the ordinary course of
business;

 

(D)          unsecured Indebtedness issued by Borrower not to exceed $25,000,000
in the aggregate principal at any one time, provided, that no Default or Event
of Default exists at the time of such issuance or will result therefrom,
including under Subsections 4.1 and 4.2, taking such additional Indebtedness
into account;

 

(E)           Indebtedness incurred in connection with any Related Secured Hedge
Agreement;

 

(F)           Indebtedness under purchase money security agreements and Capital
Leases not to exceed $40,000,000 in the aggregate principal at any one time;

 

(G)           Indebtedness among the Loan Parties;

 

(H)          Acquired Indebtedness not to exceed $10,000,000 in the aggregate
principal at any one time, and any Indebtedness that refinances or replaces such
Acquired Indebtedness, provided, that

 

(1)           (a) after giving effect to the incurrence of the Acquired
Indebtedness, Borrower, on a combined and consolidated basis with its
Subsidiaries as set forth in Section 4, is in compliance on a pro forma basis
with the covenants set forth in Section 4 recomputed for the most recently ended
fiscal quarter for which information is available, and

 

(2)           (a) the equity interests of the Person that is the obligor with
respect to such Acquired Indebtedness are pledged to secure the Secured
Obligations to the extent required hereunder, and (b) such Person otherwise
complies with Subsection 2.12;

 

(I)            Indebtedness constituting reimbursement obligations with respect
to workers’ compensation, unemployment insurance and other types of social
security;

 

(J)            Indebtedness incurred in connection with the financing of
insurance premiums in the ordinary course of business, not to exceed $1,000,000
in the aggregate;

 

(K)          Indebtedness constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business, provided that upon
the drawing of such letters of credit or incurrence of such Indebtedness, such
obligations are reimbursed within 30 days;

 

(L)           Guarantee Obligations resulting from endorsement of negotiable
instruments for deposit or collection in the ordinary course of business; and

 

37

--------------------------------------------------------------------------------


 

(M)         Priority Debt not to exceed at any one time 7.50% of Consolidated
Net Assets as of the most recently completed fiscal quarter of Borrower.

 

3.2.          Liens and Related Matters.

 

(A)          No Liens.  The Loan Parties will not, and will not permit any of
their respective Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset
(including any document or instrument with respect to goods or accounts
receivable) of the Loan Parties or their respective Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, except
Permitted Encumbrances.

 

(B)           No Negative Pledges.  The Loan Parties will not, and will not
permit their respective Subsidiaries to, directly or indirectly, enter into or
assume any agreement (other than the Loan Documents) prohibiting the creation or
assumption of any Lien upon its or their properties or assets, whether now owned
or hereafter acquired, except for (i) operating leases, Licenses and Capital
Leases and agreements evidencing purchase money Indebtedness permitted pursuant
to Subsection 3.1(F) which only prohibit Liens upon the assets that are subject
thereto and proceeds thereof, (ii) customary non-assignment clauses in leases,
licenses, agreements regarding Equity Interests excluded from the Collateral by
Section 2.3(G) of the Pledge and Security Agreement, and other agreements
entered into in the ordinary course of business, or (iii) restrictions imposed
by Applicable Law.

 

3.3.          Investments.  The Loan Parties will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, make or own any
Investment in any Person that is prohibited by Borrower’s Investment Policy,
except the CoBank Equities, as set forth in Subsection 2.7, Permitted
Acquisitions and Investments acquired in connection with Permitted
Acquisitions.  Without the consent of Administrative Agent, Borrower will not
amend or modify its Investment Policy in any manner that Administrative Agent
determines in its reasonable judgment is materially adverse to the interests of
the Lenders hereunder or under any other Loan Document.  Administrative Agent
shall provide or withhold its consent to any proposed amendment or modification
to Borrower’s Investment Policy within 10 days of Administrative Agent receiving
notice of such proposed amendment or modification in accordance with Subsections
4.4(L) and 9.3.  If Administrative Agent fails to respond within such 10-day
period it shall be deemed to have consented to such proposed amendment or
modification.

 

3.4.          Restricted Junior Payments.  The Loan Parties will not, and will
not permit their respective Subsidiaries to, directly or indirectly, declare,
order, pay, make or set apart any sum for any Restricted Junior Payment;
provided, however, that (A) any Loan Party and any Subsidiary of any Loan Party
may make, declare or pay lawful cash dividends or distributions to, or redeem
capital stock or other equity interest held by, any other Loan Party; (B) so
long as no Default or Event of Default exists before or will result in the
succeeding 12 months after such distributions and repurchases, based upon
Borrower’s Budget delivered to Administrative Agent pursuant to Subsection
4.4(D), the Loan Parties and their respective Subsidiaries may (i) declare or
pay lawful distributions to its shareholders and (ii) repurchase its issued and
outstanding stock so long as the aggregate amount of such distributions and
repurchases does not exceed (1) during the fiscal years ending December 31, 2011
and December 31, 2012, the higher of $7,000,000 or 75% of the Free

 

38

--------------------------------------------------------------------------------


 

Cash Flow from the immediately preceding fiscal year (as determined pursuant to
the financial statements delivered by Borrower pursuant to Subsection 4.4(B)),
and (2) during each fiscal year thereafter, the higher of $10,000,000 or 75% of
the Free Cash Flow from the immediately preceding fiscal year (as determined
pursuant to the financial statements delivered by Borrower pursuant to
Subsection 4.4(B)); and (C) Borrower may satisfy on a non-cash basis the
exercise of any stock option or similar award under a stock-based compensation
plan.

 

3.5.          Restriction on Fundamental Changes.  The Loan Parties will not,
and will not permit their respective Subsidiaries to, directly or indirectly : 
(i) unless and only to the extent required by Applicable Law, amend, modify or
waive any term or provision of their respective articles of organization,
partnership agreement, operating agreement, management agreements, articles of
incorporation or certificates of designations pertaining to preferred stock or
by-laws without the consent of Administrative Agent (which consent shall not be
unreasonably withheld), other than an amendment, modification or waiver that is
solely ministerial or administrative in nature or the reincorporation of
Borrower in the State of Delaware; provided, however, Borrower shall promptly
give Administrative Agent notice of any such amendment, modification or waiver;
(ii) enter into any transaction of merger or consolidation or acquire by
purchase or otherwise all or any substantial part of the business or assets of
any other Person, except (each of the following, a “Permitted Acquisition”)
(a) any Guarantor may be merged with or into Borrower, provided that Borrower is
the surviving entity, (b) any Guarantor may be merged with or into any other
Guarantor, and (c) the Loan Parties and their respective Subsidiaries may
consolidate or merge with or into any other Person or acquire by purchase or
otherwise all or any substantial part of the business or assets of any other
Person, provided that no Default or Event of Default then exists or would result
from such transaction, such Loan Party or such Subsidiary is the surviving or
continuing entity and the consideration for each such transaction provided by
such Loan Party or such Subsidiary (whether in the form of stock, cash or other
consideration) does not exceed $50,000,000 and such consideration for all such
transactions under this subclause (c) after the Effective Date does not in the
aggregate exceed $100,000,000; or (iii) liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution).

 

3.6.          Disposal of Assets or Subsidiary Stock.  The Loan Parties will
not, and will not permit their respective Subsidiaries to, directly or
indirectly, convey, sell (including pursuant to a sale and leaseback
transaction), lease (including pursuant to a lease or sale and leaseback
transaction), sublease, transfer or otherwise dispose of, or grant any Person an
option to acquire (including in the case of any direct or indirect Subsidiary of
Borrower, the issuance by such Subsidiary of its capital stock or other equity
interests), in one transaction or a series of transactions, any of their
respective property, business or assets, or the capital stock of or other equity
interests in any such Subsidiary, except for (i) bona fide sales or leases of
inventory to customers in the ordinary course of business, dispositions of
equipment not used or useful in the business or otherwise obsolete; (ii) any
sale, conveyance, lease, sublease, transfer or other disposition of assets of
any Loan Party to another Loan Party; (iii) fair market value sales of Cash
Equivalents or other Investments permitted by Subsection 3.3; (iv) leasing or
subleasing of its property in the ordinary course of business; (v) Restricted
Junior Payments permitted by Subsection 3.4; (vi) other Asset Dispositions if
all of the following conditions are met: (a) the aggregate book value of such
assets sold in any one transaction or series of related transactions for any
12-month period does not exceed 7.50% of

 

39

--------------------------------------------------------------------------------


 

Consolidated Net Assets determined as of the end of the immediately preceding
fiscal year in the aggregate for Borrower and its Subsidiaries, (b) the
consideration received by the Loan Party or such Subsidiary is at least equal to
the fair market value of such assets, (c) the sole consideration received is
cash or other assets (other than a note or other delayed payment transaction),
(d) after giving effect to the Asset Disposition, Borrower, on a combined and
consolidated basis with its Subsidiaries as set forth in Section 4, are in
compliance on a pro forma basis with the covenants set forth in Section 4
recomputed for the most recently ended fiscal quarter for which information is
available and Borrower is in compliance with all other terms and conditions
contained in this Agreement, and (e) no Default or Event of Default then exists
or would result from the Asset Disposition; (vii) (a) the sale by any Loan Party
or any of its respective subsidiaries of the real property and improvements
located at 8150 Industrial Avenue, 120 Vernon Street, and 114 Vernon Street,
Roseville, California, and the subsequent lease, as lessee, of the same
property, and (b) the sale by any Loan Party or any of its respective
Subsidiaries of any other property and the subsequent lease, as lessee, of the
same property, within 180 days following the acquisition or construction of such
property, in an aggregate amount under this clause (b) not to exceed
$10,000,000; (viii) an Asset Disposition if (a) the aggregate Net Proceeds of
such assets disposed of under this clause (viii) does not exceed $75,000,000
from and after the Effective Date, (b) the consideration received is at least
equal to the fair market value of such assets, (c) the sole consideration
received is cash or other assets (other than a note or other delayed payment
transaction), (d) no Default or Event of Default then exists or would result
from the Asset Disposition, (e) after giving effect to the Asset Disposition,
Borrower, on a combined and consolidated basis with its Subsidiaries as set
forth in Section 4, are in compliance on a pro forma basis with the covenants
set forth in Section 4 recomputed for the most recently ended fiscal quarter for
which information is available and the Loan Parties and their respective
Subsidiaries are in compliance with all other terms and conditions contained in
this Agreement, and (f) the proceeds from any sale under this clause (viii) are
used, at Borrower’s option, to promptly repay the Loans or to acquire fixed
assets or other property useful and intended to be used in the operation of the
business of the Loan Parties and their respective Subsidiaries within 365 days
of the date of sale of such assets, any remaining unapplied proceeds after such
365 days to be applied promptly to repay the Loans pursuant to Subsection
1.7(C); and (ix) the issuance or other disposition by a direct or indirect
Subsidiary of Borrower (other than any Subsidiary of any Loan party that is
wholly-owned as of the Effective Date) of its own capital stock or other equity
interests so long as such Subsidiary remains a Subsidiary after taking into
account such issuance and the proceeds of such issuance are used to repay the
Loans to the extent required by Subsection 1.7(E).

 

3.7.          Transactions with Affiliates.  The Loan Parties will not, and will
not permit their respective Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate or
with any director, officer or employee of the Loan Parties or their respective
Subsidiaries or any Affiliate, except (i) as set forth on Schedule 3.7;
(ii) transactions among the Loan Parties; (iii) pursuant to the reasonable
requirements of the business of such Loan Party or such Subsidiary and upon fair
and reasonable terms and are no less favorable to such Loan Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate; (iv) payment of compensation to directors,
officers and employees in the ordinary course of business for services actually
rendered in their capacities as directors, officers and employees,

 

40

--------------------------------------------------------------------------------


 

provided such compensation is reasonable and comparable with compensation paid
by companies of like nature and similarly situated; or (v) Restricted Junior
Payments permitted by Subsection 3.4.

 

3.8.          Conduct of Business.  The Loan Parties will not, and will not
permit their respective Subsidiaries to, directly or indirectly, engage in any
business other than businesses of owning, constructing, managing and operating
Telecommunications Systems, or other lines of business necessary to or ancillary
to the foregoing or consistent with advances in the Telecommunications Systems
industry.

 

3.9.          Fiscal Year.  The Loan Parties will not, and will not permit their
respective Subsidiaries to change their fiscal year from a fiscal year ending on
December 31 of each year.

 

3.10.        Inconsistent Agreements.  The Loan Parties will not, and will not
permit their respective Subsidiaries to, enter into any agreement containing any
provision which would (a) be violated or breached by any borrowing by Borrower
hereunder or by the performance by the Loan Parties or their respective
Subsidiaries of any of their obligations hereunder or under any other Loan
Document, or (b) create or permit to exist or become effective any encumbrance
or restriction on the ability of such Loan Party or such Subsidiary to (i) pay
dividends or make other distributions to its parent or any other applicable
Subsidiary of its parent, or pay any Indebtedness owed to its parent or any
Subsidiary of its parent, (ii) make loans or advances to its parent or
(iii) transfer any of its assets or properties to its parent, the effect of
which encumbrance or restriction would reasonably be expected to have a Material
Adverse Effect; provided, however, that the foregoing shall not apply to
restrictions and conditions imposed by Applicable Law or by this Agreement.

 

3.11.        Modification of Agreements.  The Loan Parties will not, and will
not permit their respective Subsidiaries to, amend, modify or change, or consent
or agree to any amendment, modification, change or consent to or regarding, any
of the terms of any Material Contracts, except to the extent such change,
amendment, modification or consent would not have a Material Adverse Effect.

 

3.12.        Ownership of Licenses.  Except as noted on Schedule 5.13(A) or
pursuant to a permitted Asset Disposition, the Loan Parties will not permit any
License issued by the United States of America, or any state or any political
subdivision thereof, including any agency or commission of any thereof, and
utilized in the business of such Loan Party or any of its respective
Subsidiaries and the loss of which would reasonably be expected to have a
Material Adverse Effect to be issued to, assigned to, transferred to or acquired
by any Subsidiary or Affiliate of a Loan Party who is not a Loan Party or a
Subsidiary of a Loan Party whose ownership interests are subject to a valid and
perfected first priority Lien in favor of the Secured Parties pursuant to the
Pledge and Security Agreement.

 

3.13.        Hedge Agreements.  The Loan Parties will not, and will not permit
their respective Subsidiaries to, engage in any speculative transactions or in
any transaction involving a Hedge Agreement except for the sole purpose of
hedging in the normal course of business.

 

3.14.        Secured Obligations.  The Loan Parties other than Borrower will
not, and the Loan Parties will not permit their respective Subsidiaries to,
enter into any (A) Hedge Agreement with any

 

41

--------------------------------------------------------------------------------


 

Lender or Secured Affiliate, or (B) agreement or arrangement by a Lender or a
Secured Affiliate to provide treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer (including ACH funds transfer
services) or other cash management services.

 

SECTION 4

 

FINANCIAL COVENANTS AND REPORTING

 

The Loan Parties hereby covenant and agree that so long as the Loan Commitments
remain in effect, or any Letter of Credit, any Loan, any interest on any Loan or
any fee payable to Administrative Agent or any Lender hereunder remains
outstanding, or any other amount then due and payable is owing to Administrative
Agent or any Lender hereunder, and unless the Requisite Lenders (or
Administrative Agent if expressly set forth in this Section 4) shall otherwise
give their prior written consent, the Loan Parties shall perform and comply
with, and shall cause their respective Subsidiaries to perform and comply with,
all covenants in this Section 4.  For purposes of this Section 4, all covenants
calculated for Borrower shall be calculated on a consolidated basis for Borrower
and its Subsidiaries.

 

4.1.         Leverage Ratio.  Borrower shall have at each fiscal quarter end a
Leverage Ratio less than or equal to the ratio set forth below opposite such
date:

 

Date

 

Covenant

Effective Date through March 30, 2011

 

3.25:1.00

March 31, 2011 through March 30, 2013

 

3.00:1.00

March 31, 2013 and thereafter

 

2.75:1.00

 

4.2.         Interest Coverage Ratio.  Borrower shall have at each fiscal
quarter end an Interest Coverage Ratio greater than or equal to 3.5:1.0.

 

4.3.         Net Worth.  Borrower shall have at each fiscal quarter end a
Consolidated Net Worth not less than $200,000,000.

 

4.4.         Financial Statements and Other Reports.  The Loan Parties will
maintain, and will cause their respective Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP
(it being understood that quarterly financial statements are not required to
have footnote disclosures or reflect year end adjustments).  Borrower will
deliver each of the financial statements and other reports described below to
Administrative Agent.

 

(A)          Quarterly Financials.  As soon as available and in any event within
60 days after the end of each of the first three fiscal quarters of each fiscal
year, Borrower will deliver

 

42

--------------------------------------------------------------------------------


 

consolidated balance sheets of Borrower and its Subsidiaries, as at the end of
such fiscal quarter, and the related consolidated statements of income and cash
flow for such fiscal quarter and for the period from the beginning of the then
current fiscal year of Borrower to the end of such quarter; provided that
delivery within the time period specified above of copies of Borrower’s
Quarterly Report on Form 10-Q prepared in compliance with the requirements
therefore and filed with the Securities and Exchange Commission (the “SEC”) will
be deemed to satisfy the requirements of this Subsection 4.4(A).

 

(B)          Year-End Financials.  As soon as available and in any event within
120 days after the end of each fiscal year of Borrower, Borrower will deliver
(i) consolidated balance sheets of Borrower and its Subsidiaries, as at the end
of such year, and the related consolidated statements of income, stockholders’
equity and cash flow for such fiscal year and (ii) a report with respect to the
financial statements from Ernst & Young LLP, or another firm of certified public
accountants selected by Borrower and reasonably acceptable to Administrative
Agent, which report shall be prepared in accordance with Statement of Auditing
Standards No. 58 (the “Statement”), as amended, entitled “Reports on Audited
Financial Statements” and such report shall be “Unqualified” (as such term is
defined in such Statement) except for any qualifications arising from Accounting
Changes; provided that delivery within the time period specified above of copies
of Borrower’s Annual Report on Form 10-K prepared in compliance with the
requirements therefore and filed with the SEC will be deemed to satisfy the
requirements of this Subsection 4.4(B).

 

(C)          Borrower Compliance Certificate.  Together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to Subsections
4.4(A) and 4.4(B), Borrower will deliver a fully and properly completed
compliance certificate in substantially the same form as Exhibit 4.4(C) (each, a
“Compliance Certificate”) signed by the chief financial officer of Borrower, or
such other officer as is reasonably acceptable to Administrative Agent.

 

(D)          Budgets.  As soon as available and in any event no later than 45
days following the first day of each of Borrower’s fiscal years, Borrower will
deliver a final Budget of Borrower and its Subsidiaries for such fiscal year
approved by Borrower’s senior management and Board of Directors.

 

(E)           SEC Filings.  Promptly upon their becoming available, Borrower
will deliver copies of (i) all financial statements, reports, notices and proxy
statements sent or made available by Borrower or its Subsidiaries to its or
their security holders and (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Borrower or any of
its Subsidiaries with any securities exchange or with the SEC or any
governmental or private regulatory authority, provided, that, such financial
statements and reports shall be deemed to have been delivered upon the filing of
such financial statements and reports by Borrower through the SEC’s EDGAR system
or publication by Borrower of such financial statements and reports on its
website.

 

(F)           Events of Default, Etc.  Promptly upon any executive officer of
any Loan Party obtaining knowledge of any of the following events or conditions,
Borrower shall deliver copies of all notices given or received by any Loan Party
or any of their respective Subsidiaries with respect to any such event or
condition and a certificate of Borrower’s chief executive officer, chief
financial officer or such other officer as is reasonably acceptable to
Administrative Agent, specifying

 

43

--------------------------------------------------------------------------------


 

the nature and period of existence of such event or condition and what action
such Loan Party or such Subsidiary has taken, is taking and proposes to take
with respect thereto:  (i) any condition or event that constitutes an Event of
Default or Default; (ii) any notice that any Person has given to any Loan Party
or any of their respective Subsidiaries or any other action taken with respect
to a claimed default or event or condition of the type referred to in Subsection
6.1(B); or (iii) any event or condition that could reasonably be expected to
have a Material Adverse Effect.

 

(G)          Litigation.  Promptly upon any executive officer of any Loan Party
obtaining knowledge of (i) the institution of any action, suit, proceeding,
governmental investigation or arbitration against or affecting any Loan Party or
any of its respective Subsidiaries not previously disclosed by Borrower to
Administrative Agent which, in each case, could reasonably be expected to have a
Material Adverse Effect or (ii) any material development in any action, suit,
proceeding, governmental investigation or arbitration at any time pending
against or affecting any Loan Party or any of its respective Subsidiaries which,
in each case, could reasonably be expected to have a Material Adverse Effect,
Borrower will give notice thereof to Administrative Agent and provide such other
information as may be reasonably available to Borrower to enable Administrative
Agent and its counsel to evaluate such matter.

 

(H)          Environmental Notices.  Immediately after becoming aware of any
material violation by any Loan Party or any of its respective Subsidiaries of
Environmental Laws or immediately upon receipt of any notice that a Governmental
Authority has asserted that any Loan Party or any of its respective Subsidiaries
is not in material compliance with Environmental Laws or that its compliance is
being investigated, which, in each case, could reasonably be expected to have a
Material Adverse Effect, Borrower will give notice to Administrative Agent
thereof and provide such other information as may be reasonably available to any
Loan Party to enable Administrative Agent, Lenders, and their respective counsel
to reasonably evaluate such matter.

 

(I)            ERISA Events.  Promptly after becoming aware of any ERISA Event,
accompanied by any materials required to be filed with the PBGC with respect
thereto; promptly after any Loan Party’s or any of its respective Subsidiaries’
receipt of any notice concerning the institution of proceedings by the PBGC
pursuant to Section 4042 of ERISA to involuntarily terminate any Pension Plan or
to appoint a trustee to administer any Pension Plan; promptly upon the
establishment of any Pension Plan not existing at the Closing Date or the
commencement of contributions by any Loan Party or any of its respective
Subsidiaries to any Pension Plan to which any Loan Party or any of its
respective Subsidiaries was not contributing at the Closing Date; and promptly
upon becoming aware of any other event or condition regarding a Plan or any Loan
Party’s, or any of its respective Subsidiaries’ or an ERISA Affiliate’s
compliance with ERISA which could reasonably be expected to have a Material
Adverse Effect, Borrower will give notice to Administrative Agent thereof and
provide such other information as may be reasonably available to such Borrower
to enable Administrative Agent, Lenders, and their respective counsel to
reasonably evaluate such matter.

 

(J)            Annual Perfection Certificate.  Together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to
Subsection 4.4(B),  Borrower will deliver to Administrative Agent an annual
perfection certificate in substantially the same form as Exhibit 4.4(J)

 

44

--------------------------------------------------------------------------------


 

(each, an “Annual Perfection Certificate”) signed by the chief financial officer
of each of the Loan Parties, or such other officer as is reasonably acceptable
to Administrative Agent.

 

(K)          Regulatory and Other Notices.  Promptly after filing, receipt or
becoming aware thereof, Borrower will deliver or cause to be delivered copies of
any filings or communications sent to, or notices and other communications
received by, any Loan Party or any of its respective Subsidiaries from any
Governmental Authority, including the FCC and any applicable PUC (including any
cable franchising authority), relating to any noncompliance by any Loan Party or
any of its respective Subsidiaries with any law or with respect to any matter or
proceeding the effect of which could reasonably be expected to have a Material
Adverse Effect.

 

(L)           Investment Policy.  At least 10 days prior to any such changes
becoming effective, Borrower shall notify Administrative Agent of any proposed
amendments or modifications to its Investment Policy, and shall provide to
Administrative Agent an updated copy of its Investment Policy reflecting such
changes.

 

(M)         Other Information.  With reasonable promptness, Borrower will
deliver such other information and data with respect to any Loan Party or any of
its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent.

 

4.5.         Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.  For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP. Except as otherwise expressly provided, financial
statements and other information furnished to Administrative Agent pursuant to
this Agreement shall be prepared in accordance with GAAP as in effect at the
time of such preparation.  No Accounting Changes shall affect financial
covenants, standards or terms in this Agreement; provided that Borrower shall
prepare footnotes to each Compliance Certificate and the financial statements
required to be delivered hereunder that show the differences between the
financial statements delivered (which reflect such Accounting Changes) and the
basis for calculating financial covenant compliance (without reflecting such
Accounting Changes).  All such adjustments resulting from expenditures made
subsequent to the Effective Date (including, but not limited to, capitalization
of costs and expenses or payment of pre-Effective Date liabilities) shall be
treated as expenses in the period the expenditures are made.

 

SECTION 5

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce Administrative Agent and Lenders to enter into this Agreement
and to make Loans, each of the Loan Parties hereby represents and warrants to
Administrative Agent and each Lender that the following statements are true and
correct on the Closing Date (except for the last sentence of Subsection 5.8(A)),
on the Effective Date, on the date of each request for a Loan or the issuance of
a Letter of Credit, and on each Funding Date unless another date is expressly
noted below:

 

45

--------------------------------------------------------------------------------


 

5.1.         Disclosure.  The information furnished by or on behalf of the Loan
Parties or any of their respective Subsidiaries contained in this Agreement, the
financial statements referred to in Subsection 5.8 and any other document,
certificate, opinion or written statement furnished to Administrative Agent or
any Lender pursuant to this Agreement or any other Loan Document (other than
projections), taken as a whole, does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections provided by or on
behalf of the Loan Parties or any of their respective Subsidiaries have been
prepared by management in good faith and based upon assumptions believed by
management to be reasonable at the time the projections were prepared.  No Loan
Party is aware of any fact which it has not disclosed in writing to
Administrative Agent having or which could reasonably be expect to have a
Material Adverse Effect.

 

5.2.         No Material Adverse Effect.  Since December 31, 2009, there has
been no event or change in facts or circumstances affecting the Loan Parties or
any of their respective Subsidiaries which individually or in the aggregate have
had or could reasonably be expected to have a Material Adverse Effect and that
have not been disclosed herein or in the attached Schedules.

 

5.3.         Organization, Powers, Authorization and Good Standing.

 

(A)          Organization and Powers.  Each of the Loan Parties and their
respective Subsidiaries is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization (which
jurisdiction is set forth on Schedule 5.3(A) as of the Closing Date or as of the
most recent Annual Perfection Certificate).  Each of the Loan Parties and their
respective Subsidiaries has all requisite legal power and authority to own and
operate its properties, to carry on its business as now conducted and proposed
to be conducted, to enter into each Loan Document to which it is a party and to
carry out its respective obligations with respect thereto.

 

(B)          Authorization; Binding Obligation.  Each of the Loan Parties and
their respective Subsidiaries has taken all necessary corporate and other action
to authorize the execution, delivery and performance of this Agreement and each
of the other Loan Documents to which it is a party. This Agreement is, and the
other Loan Documents when executed and delivered will be, the legally valid and
binding obligations of the applicable parties thereto (other than Administrative
Agent and Lenders), each enforceable against each of such parties, as
applicable, in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debt or relief laws from time to time in effect
which affect the enforcement of creditors’ rights in general and general
principles of equity.

 

(C)          Qualification.  Each of the Loan Parties and their respective
Subsidiaries is duly qualified and authorized to do business and in good
standing in each jurisdiction where the nature of its business and operations
requires such qualification and authorization, except where the failure to be so
qualified, authorized and in good standing could not reasonably be expected to
have a Material Adverse Effect.  As of the date hereof or as of the most recent
Annual Perfection Certificate, all jurisdictions in which each Loan Party and
its respective Subsidiaries is qualified and authorized to do business are set
forth on Schedule 5.3(C).

 

46

--------------------------------------------------------------------------------


 

5.4.         Compliance of Agreement, Loan Documents and Borrowings with
Applicable Law.  Except as set forth on Schedule 5.4  hereto, the execution,
delivery and performance by the Loan Parties and their respective Subsidiaries
of the Loan Documents to which each is a party, the borrowings hereunder and the
transactions contemplated hereby and thereby do not and will not, by the passage
of time, the giving of notice or otherwise, (i) require any Governmental
Approval or violate any Applicable Law relating to the Loan Parties or any of
their respective Subsidiaries, the violation of which could reasonably be
expected to have a Material Adverse Effect, (ii) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of Loan Parties or any of their respective
Subsidiaries, (iii) conflict with, result in a breach of or constitute a default
under any Material Contract to which such Person is a party or by which any of
its properties may be bound or any Governmental Approval relating to such
Person, the breach or default of which could reasonably be expected to have a
Material Adverse Effect, or (iv) except as required or permitted under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any property now owned or hereafter acquired by such Person, the
creation or imposition of which could reasonably be expected to have a Material
Adverse Effect.

 

5.5.         Compliance with Law; Governmental Approvals.  Each of the Loan
Parties and their respective Subsidiaries (i) has, or has the right to use, all
material Governmental Approvals, including the Licenses, required by any
Applicable Law for it to conduct its business and (ii) is in material compliance
with each Governmental Approval, including the Licenses, applicable to it and in
compliance with all other Applicable Laws relating to it or any of its
respective properties the violation of which could reasonably be expected to
have a Material Adverse Effect.  Each such Governmental Approval is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or threatened attack by direct or collateral proceeding.

 

5.6.         Tax Returns and Payments.  Each of the Loan Parties and their
respective Subsidiaries has duly filed or caused to be filed, except as set
forth on Schedule 5.6, all federal, state, local and other tax returns required
by Applicable Law to be filed, and has paid, or made adequate provision for the
payment of, all federal, state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable, except where the payment of such tax is being
diligently contested in good faith and adequate reserves therefor have been
established in compliance with GAAP.  The charges, accruals and reserves on the
books of the Loan Parties and their respective Subsidiaries in respect of
federal, state, local and other taxes for all fiscal years and portions thereof
are, in the judgment of the Loan Parties and their respective Subsidiaries,
adequate.

 

5.7.         Environmental Matters.  Each of the Loan Parties and their
respective Subsidiaries is in compliance in all material respects with all
applicable Environmental Laws, and there is no contamination or material
violation of applicable Environmental Laws at, under or about the properties or
operations of the Loan Parties and their respective Subsidiaries, which
interfere in any material respect with the continued operation of such
properties or impair in any material respect the fair saleable value thereof or
with such operations, except for any such violations or contamination as could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

47

--------------------------------------------------------------------------------


 

5.8.         Financial Statements.

 

(A)          Except as set forth on Schedule 5.8, all financial statements
concerning the Loan Parties and their respective Subsidiaries which have been
furnished to Administrative Agent pursuant to this Agreement have been prepared
in accordance with GAAP consistently applied (except as disclosed therein) and
present fairly the financial condition of the Persons covered thereby as of the
date thereof and the results of their operations for the periods covered thereby
and disclose all material liabilities of any of the Loan Parties and their
respective Subsidiaries as at the dates thereof. None of the Loan Parties nor
any of their respective Subsidiaries has outstanding, as of the Effective Date,
and after giving effect to the initial Loans hereunder on the Effective Date,
any Indebtedness for borrowed money other than (i) the Loans and (ii) the
Indebtedness permitted under Subsection 3.1.

 

(B)          All Budgets concerning the Loan Parties and their respective
Subsidiaries which have been furnished to Administrative Agent were prepared in
good faith by or on behalf of the Loan Parties and such Subsidiaries.  No fact
is known to any Loan Party which materially and adversely affects or is
reasonably expected to have a Material Adverse Effect which has not been set
forth in the financial statements referred to in Subsection 5.8(A) or in such
information, reports, papers and data or otherwise disclosed in writing to
Administrative Agent prior to the date hereof.

 

5.9.         Intellectual Property.  Each of the Loan Parties and their
respective Subsidiaries owns, or possesses through valid licensing arrangements,
the right to use all patents, copyrights, trademarks, trade names, service
marks, technology know-how and processes used in or necessary for the conduct of
its business as currently or anticipated to be conducted (collectively, the
“Intellectual Property Rights”), to its knowledge, without infringing upon any
validly asserted rights of others, except for any Intellectual Property Rights
the absence of which could not reasonably be expected to have a Material Adverse
Effect.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights the
absence of which could not reasonably be expected to have a Material Adverse
Effect.

 

5.10.       Litigation, Investigations, Audits, Etc.  Except as set forth on
Schedule 5.10, there is no action, suit, proceeding or investigation pending
against, or, to the knowledge of the Loan Parties, threatened against or in any
other manner relating adversely to, the Loan Parties any of their respective
Subsidiaries or any of their respective properties, including the Licenses, in
any court or before any arbitrator of any kind or before or by any Governmental
Authority (including the FCC), except such as affect the industry in which the
Loan Parties participate generally which, in each case or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  None of the
actions, suits, proceedings or investigations disclosed on Schedule 5.10
(i) calls into question the validity of this Agreement or any other Loan
Document or any Lien or security interest created hereunder or thereunder, or
(ii) individually or collectively could reasonably be expected to result in a
judgment or liability not fully covered by insurance which, if determined
adversely to the Loan Parties or any of their respective Subsidiaries, could
reasonably be expected to have a Material Adverse Effect.  None of the Loan
Parties nor any of their respective Subsidiaries is the subject of any review or
audit by the Internal Revenue Service or any investigation by any Governmental
Authority concerning the violation or possible violation of any law.

 

48

--------------------------------------------------------------------------------


 

5.11.       Employee Labor Matters.  Except as set forth on Schedule 5.11,
(i) none of the Loan Parties, their respective Subsidiaries nor any of their
respective employees is subject to any collective bargaining agreement, (ii) no
petition for certification or union election is pending with respect to the
employees of any such Person and no union or collective bargaining unit has
sought such certification or recognition with respect to the employees of any
such Person and (iii) there are no strikes, slowdowns, unfair labor practice
complaints, work stoppages or controversies pending or, to the best knowledge of
the Loan Parties after due inquiry, threatened between any such Person and its
respective employees, other than employee grievances arising in the ordinary
course of business which could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

5.12.       ERISA Compliance.

 

(A)          Each Plan is in compliance with the applicable provisions of ERISA,
the IRC and other federal or state law except for failures to comply that would
not reasonably be expected to have a Material Adverse Effect.  Each Plan, other
than a Multi-employer Plan, which is intended to qualify under Section 401(a) of
the IRC has received a favorable determination letter from the Internal Revenue
Service or is adopted by means of a master, prototype or volume submitter plan
that has received a favorable opinion letter upon which the Loan Parties and any
ERISA Affiliates are entitled to rely and to the best knowledge of the Loan
Parties, nothing has occurred that would cause the loss of such qualification. 
Except as would not reasonably be expected to have a Material Adverse Effect,
the Loan Parties and each ERISA Affiliate have made all required contributions
to any Plan subject to Section 412 of the IRC, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
IRC has been made with respect to any Plan.

 

(B)          There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
have a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules by Borrower or any of its ERISA
Affiliates with respect to any Plan which has resulted or could reasonably be
expected to have a Material Adverse Effect.

 

(C)          (i) No ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to have a Material Adverse Effect;
(ii) neither the Loan Parties nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA) that could reasonably be expected to have a Material
Adverse Effect; (iii) neither the Loan Parties nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multi-employer Plan; and (iv) neither the Loan Parties nor any ERISA Affiliate
has engaged in a transaction that could subject any Person to Section 4069 or
4212(c) of ERISA.

 

49

--------------------------------------------------------------------------------


 

5.13.       Communications Regulatory Matters.

 

(A)          As of the Closing Date or as of the most recent Annual Perfection
Certificate, Schedule 5.13(A) sets forth a true, correct and complete list of
the following information for each material License issued to, assigned or
transferred to, or utilized by any Loan Party or its respective Subsidiaries: 
the name of the licensee or franchisee, the type of service, the expiration date
and the geographic area covered by such License.  Other than as set forth in
Schedule 5.13(A), each material License is held by a Loan Party or a
wholly-owned Subsidiary of a Loan Party whose equity interests are subject to a
valid and perfected first priority Lien in favor of the Secured Parties pursuant
to the Pledge and Security Agreement.

 

(B)          The Licenses are valid and in full force and effect without
conditions except for such conditions as are generally applicable to holders of
such Licenses.  Each Loan Party or Subsidiary of a Loan Party holding a License
has all requisite corporate power and authority required under any Applicable
Law to hold such Licenses and to own and operate the Telecommunications
Systems.  The Licenses constitute in all material respects all of the Licenses
necessary for the operation of the Telecommunications Systems in the same manner
as they are presently operated.  No event has occurred and is continuing which
could reasonably be expected to (i) result in the imposition of a material
forfeiture or the suspension, revocation, termination or adverse modification of
any such License or (ii) materially and adversely affect any rights of the Loan
Parties or their respective Subsidiaries or any other holder thereunder. 
Neither the Loan Parties nor any of their Subsidiaries have reason to believe or
have knowledge that any License will not be renewed in the ordinary course. 
Except as disclosed on Schedule 5.10, neither the Loan Parties nor any of their
respective Subsidiaries is a party to any investigation, notice of apparent
liability, notice of violation, order or complaint issued by or before the FCC,
PUC or any applicable Governmental Authority, and there are no proceedings
pending by or before the FCC, PUC or any applicable Governmental Authority,
which is reasonably likely to result in the invalidity of any License.

 

(C)          All of the material properties, equipment and systems owned, leased
or managed by the Loan Parties or their respective Subsidiaries are, and (to the
best knowledge of the Loan Parties) all such property, equipment and systems to
be acquired or added in connection with any contemplated system expansion or
construction will be, in good repair, working order and condition (reasonable
wear and tear excepted) and are and will be in material compliance with all
terms and conditions of the Licenses and all standards or rules imposed by any
Governmental Authority or as imposed under any agreements with
telecommunications companies and customers.

 

(D)          Each of the Loan Parties and their respective Subsidiaries has made
all material filings which are required to be filed by it pursuant to any
Governmental Approval, paid all material franchise, license or other fees and
charges which have become due pursuant to any Governmental Approval in respect
of its business and has made appropriate provision as is required by GAAP for
any such material fees and charges which have accrued.

 

5.14.       Solvency.  After taking into account the rights of each Loan Party
under Subsection 9.20(C), each of the Loan Parties and their respective
Subsidiaries:  (i) owns and will own assets the present fair saleable value of
which are (a) greater than the total amount of liabilities (including contingent
liabilities) of such Loan Party or such Subsidiary and (b) greater than the
amount that will

 

50

--------------------------------------------------------------------------------


 

be required to pay the probable liabilities of its then existing debts and
liabilities as they become absolute and matured considering all financing
alternatives and potential asset sales reasonably available to such Loan Party
or such Subsidiary; (ii) has capital that is not unreasonably small in relation
to its business as presently conducted or after giving effect to any
contemplated transaction; and (iii) does not intend to incur and does not
believe that it will incur debts and liabilities beyond its ability to pay such
debts and liabilities as they become due.

 

5.15.       Investment Company Act.  None of the Loan Parties or any of their
respective Subsidiaries is an “investment company” as that term is defined in
and is not otherwise subject to regulation under, the Investment Company Act of
1940, as amended.

 

5.16.       Certain Agreements and Material Contracts.  Each of the Loan Parties
and their respective Subsidiaries has performed all of its material obligations
under all loan agreements, indentures, guarantees, capital leases and Material
Contracts and, to the best knowledge of such Loan Party or such Subsidiary, each
other party thereto is in compliance with each such agreement or Material
Contract.  Each such agreement or Material Contract is in full force and effect
in accordance with the terms thereof.

 

5.17.       Title to Properties.  The Loan Parties and their respective
Subsidiaries have such title or leasehold interest in and to the real property
or interests therein, including material easements, licenses and similar rights
in real estate, owned or leased by them as is necessary or desirable to the
conduct of their business (subject to such defects in title which would not be
reasonably likely to have a Material Adverse Effect) and valid and legal title
or leasehold interest in and to all of their personal property, including those
reflected on the balance sheets of the Loan Parties and their respective
Subsidiaries delivered pursuant to Subsection 5.8, except those which have been
disposed of by the Loan Parties and their respective Subsidiaries subsequent to
such date which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.

 

5.18.       Transactions with Affiliates.  No Affiliate of any Loan Party is a
party to any agreement, contract, commitment or transaction with such Loan Party
or has any material interest in any material property used by such Loan Party,
except as permitted by Subsection 3.7.

 

5.19.       OFAC.  None of the Loan Parties or any of their respective
Subsidiaries (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

5.20.       Patriot Act.  Each of the Loan Parties and their respective
Subsidiaries is in compliance, in all material respects, with the (i) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and

 

51

--------------------------------------------------------------------------------


 

(ii) Uniting And Strengthening America By Providing Appropriate Tools Required
To Intercept And Obstruct Terrorism (USA Patriot Act of 2001).  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

5.21.        Perfection.  Each of the Security Documents is effective to create
in favor of Administrative Agent for the benefit of Secured Parties, a legal,
valid and enforceable security interest in and Lien on the Collateral covered
thereby (the “Security Agreement Collateral”) and, when (a) financing statements
and other filings in appropriate form are filed in the appropriate offices and
(b) upon the taking of possession or control by Administrative Agent of the
Security Agreement Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to Administrative Agent to the extent possession or control by
Administrative Agent is required by each Security Document), the Lien created by
such Security Document shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral (other than such Security Agreement Collateral in
which a security interest cannot be perfected under the Uniform Commercial Code
as in effect at the relevant time in the relevant jurisdiction or as to which
the steps to effect such perfection are not required to be taken under the
Security Documents), in each case subject to no Liens other than Liens permitted
hereunder.

 

5.22.        Subsidiaries.  Schedule 5.22 sets forth a complete and accurate
list of all direct or indirect Subsidiaries of the Loan Parties as of the
Closing Date or as of the most recent Annual Perfection Certificate, including
for each such Subsidiary whether such Subsidiary is wholly owned by the
applicable Loan Party, and if not, the percentage ownership of such Loan Party
or its Subsidiary in such Subsidiary.

 

SECTION 6

 

EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

 

6.1.          Event of Default.  “Event of Default” shall mean the occurrence or
existence of any one or more of the following:

 

(A)          Payment.  Failure to repay any outstanding amount of the Loans at
the time required pursuant to this Agreement, or to reimburse Administrative
Agent (for the account of Issuing Lender) for any payment made by Issuing Lender
under or with respect to any Letter of Credit when due, or failure to pay,
within five days after the due date, any interest on any Loan or failure to pay,
within five days after receipt by Borrower of notice from Administrative Agent,
any other Secured Obligation or other amount due under this Agreement or any of
the other Loan Documents; or

 

(B)           Default in Other Agreements.  (i) Failure of any Loan Party or any
of its respective Subsidiaries to pay when due or within any applicable grace
period any principal or

 

52

--------------------------------------------------------------------------------


 

interest on Indebtedness (other than the Loans) in excess of $5,000,000 or (ii)
any other breach or default of any Loan Party or any of its respective
Subsidiaries with respect to any Indebtedness (other than the Loans), if the
effect of such breach or default (either individually or in the aggregate with
any other breaches or defaults under this clause (ii)) is to cause or to permit
the holder or holders then to cause such Indebtedness having an aggregate
principal amount for the Loan Parties and their respective Subsidiaries in
excess of $5,000,000 to become or be declared due prior to its stated maturity;
or

 

(C)           Breach of Certain Provisions.  Failure of any Loan Party or any of
its respective Subsidiaries to perform or comply with any term or condition
contained in that portion of Subsection 2.2 relating to such Loan Party’s or its
respective Subsidiaries’ obligation to maintain insurance, Subsection 2.4,
Section 3 or Section 4; or

 

(D)          Breach of Warranty.  Any representation, warranty, certification or
other statement made by any Loan Party or any of its respective Subsidiaries in
any Loan Document or in any statement or certificate at any time given by any
Loan Party or any of its respective Subsidiaries in writing pursuant to any Loan
Document is false on the date made or deemed made (i) as stated if such
representation or warranty contains an express materiality qualification or (ii)
in any material respect if such representation or warranty does not contain such
qualification; or

 

(E)           Other Defaults Under Loan Documents.  Any Loan Party, any of its
respective Subsidiaries or any other party (other than Administrative Agent or a
Lender) breaches or defaults in the performance of or compliance with any term
contained in this Agreement or the other Loan Documents not specifically covered
in Subsections 6.1(A), 6.1(B), 6.1(C) or 6.1(D) and such default is not remedied
or waived within 30 days after the earlier of (i) the date such Loan Party, such
Subsidiary or such other party knows of such breach or default or (ii) the date
of receipt by such Loan Party, such Subsidiary or such other party of notice
from Administrative Agent of such breach or default (other than occurrences
described in other provisions of this Subsection 6.1 for which a different grace
or cure period is specified or which constitute immediate Events of Default); or

 

(F)           Involuntary Bankruptcy; Appointment of Receiver; Etc.  (i) A court
enters a decree or order for relief with respect to any Loan Party or any of its
respective Subsidiaries in an involuntary case under the Bankruptcy Code, which
decree or order is not stayed or other similar relief is not granted under any
applicable federal or state law within 60 days; or (ii) the continuance of any
of the following events for 60 days unless dismissed, bonded or discharged:  (a)
an involuntary case is commenced against any Loan Party or any of its respective
Subsidiaries, under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect; or (b) a decree or order of a court for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Loan Party or any of its respective
Subsidiaries, or over all or a substantial part of its property, is entered; or
(c) an interim receiver, trustee or other custodian is appointed without the
consent of any Loan Party or any of its respective Subsidiaries, for all or a
substantial part of the property of any Loan Party or any of its respective
Subsidiaries; or

 

(G)           Voluntary Bankruptcy; Appointment of Receiver; Etc.  Any Loan
Party or any of its respective Subsidiaries (i) commences a voluntary case under
the Bankruptcy Code, files a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency,

 

53

--------------------------------------------------------------------------------


 

reorganization, winding up or composition for adjustment of debts of any Loan
Party or any of its respective Subsidiaries, or consents to, or fails to contest
in a timely and appropriate manner, the entry of an order for relief in an
involuntary case, the conversion of an involuntary case to a voluntary case
under any such law, or the appointment of or taking possession by a receiver,
trustee or other custodian of all or a substantial part of the property of any
Loan Party or any of its respective Subsidiaries; or (ii) makes any assignment
for the benefit of creditors; or (iii) the Board of Directors or the
shareholders of any Loan Party or any of its respective Subsidiaries adopts any
resolution or otherwise authorizes action to approve any of the actions referred
to in this Subsection 6.1(G); or

 

(H)          Judgment and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving an amount in any individual case or in
the aggregate for or against one or more of the Loan Parties or their respective
Subsidiaries at any time in excess of $5,000,000 (in either case not adequately
covered by insurance as to which the insurance company has not denied coverage)
is entered or filed against any Loan Party or any of its respective Subsidiaries
and/or any of its respective assets and remains undischarged, unvacated,
unbonded or unstayed for a period of 60 days or in any event later than 5
Business Days’ prior to the date of any proposed sale thereunder; or

 

(I)            Dissolution.  Any order, judgment or decree is entered against
any Loan Party or any of its respective Subsidiaries decreeing the dissolution
or split up of any Loan Party or any of its respective Subsidiaries and such
order remains undischarged or unstayed for a period in excess of 15 days; or

 

(J)            Solvency.  Any Loan Party or any of its respective Subsidiaries
ceases to be solvent or any Loan Party or any of its respective Subsidiaries
admits in writing its present or prospective inability to pay its debts as they
become due; or

 

(K)          Injunction.  Any Loan Party or any of its respective Subsidiaries
is enjoined, restrained or in any way prevented by the order of any court or any
Governmental Authority from conducting all or any substantial part of its
business or otherwise for more than 60 days to the extent that the results of
such injunction or restraint could reasonably be expected to have a Material
Adverse Effect; or

 

(L)           ERISA; Pension Plans.  (i) Any Loan Party or any of its respective
Subsidiaries fails to make full payment when due of all amounts which, under the
provisions of any Plans or any applicable provisions of the IRC, any such Person
is required to pay as contributions thereto and such failure results in or could
reasonably be expected to have a Material Adverse Effect; or (ii) a failure to
meet the minimum funding standard under Section 412(a) of the IRC, whether or
not waived, with respect to any such Plan of any Loan Party or any of its
respective Subsidiaries and such failure results in or could reasonably be
expected to have a Material Adverse Effect; or (iii) any Plan of any Loan Party
or any of its respective Subsidiaries loses its status as a qualified plan under
the IRC and such loss results in or could reasonably be expected to have a
Material Adverse Effect; or

 

(M)         Invalidity of Loan Documents.  Any of the Loan Documents for any
reason, other than a partial or full release in accordance with the terms
thereof, ceases to be in full force and

 

54

--------------------------------------------------------------------------------


 

effect or is declared to be null and void and any Loan Party or any applicable
Subsidiary fails to promptly correct such cessation or declaration, or any Loan
Party or any of its Subsidiaries denies that it has any further liability under
any Loan Documents to which it is party, or gives notice to such effect; or

 

(N)          Licenses and Permits.  The loss, suspension or revocation of, or
failure to renew, any license or permit, including any License, now held or
hereafter acquired by any Loan Party or any of its respective Subsidiaries, if
such loss, suspension, revocation or failure to renew could reasonably be
expected to have a Material Adverse Effect;

 

(O)          Change in Control.  Any Person acquires or beneficially owns,
directly or indirectly, and controls at least 35% of the voting equity in
Borrower, or except as permitted pursuant to Subsection 3.5, any Loan Party
shall cease to own 100% of the outstanding equity interests or voting power of
any of its respective Subsidiaries, that are wholly owned as of the Effective
Date;

 

(P)           Failure of Security.  Administrative Agent, for the benefit of
itself, and Lenders, does not have or ceases to have a valid and perfected first
priority security interest (subject to Permitted Encumbrances) in the Collateral
to the extent required by the Pledge and Security Agreement or by any other Loan
Documents or any substantial portion thereof, and such event continues for a
period of 3 Business Days, or any Loan Party or any of its respective
Subsidiaries denies in writing the validity, perfection or first priority of
such security interest; or

 

(Q)          Expropriation.  Any federal, state or local Governmental Authority
takes any action to expropriate or condemn any of the assets of any Loan Party
or any of its respective Subsidiaries without fair value being given therefor to
allow replacement of such assets and such Loan Party’s continued satisfaction of
its obligations hereunder; or

 

(R)           Environmental Matters.  Any Loan Party or any of its respective
Subsidiaries fails to: (i) obtain or maintain any operating licenses or permits
required by environmental authorities; (ii) begin, continue or complete any
remediation activities as required by any environmental authorities; (iii) store
or dispose of any hazardous materials in accordance with applicable
Environmental Laws; or (iv) comply with any other Environmental Laws, if in any
such case such failure could reasonably be expected to have a Material Adverse
Effect.

 

6.2.          Suspension of Commitments.  Upon the occurrence and during the
continuation of any Default or Event of Default, and without limiting any other
right or remedy hereunder, Administrative Agent may with the consent of the
Requisite Lenders or shall upon written instructions from the Requisite Lenders,
upon written notice to Borrower, cease making additional Loans and suspend
Lenders’ obligation to lend their Pro Rata Share of the Loan Commitments;
provided that, in the case of a Default, if the subject condition or event is
cured to the reasonable satisfaction of the Requisite Lenders (unless otherwise
provided in Subsection 9.2) or waived or removed by the Requisite Lenders
(unless otherwise provided in Subsection 9.2) within any applicable grace or
cure period, any suspended portion of the Loan Commitments shall be reinstated.

 

55

--------------------------------------------------------------------------------


 

6.3.          Acceleration.  Upon the occurrence and during the continuance of
any Event of Default described in the foregoing Subsections 6.1(F) or 6.1(G),
the unpaid principal amount of and accrued interest and fees (including Breakage
Fees, if any) on the Loans, payments under the Letters of Credit and all other
Obligations (other than Obligations under any Related Secured Hedge Agreement to
which a Lender or an Affiliate of a Lender is a party, which may be accelerated
solely in the discretion of such Lender or Affiliate of a Lender party thereto)
shall automatically become immediately due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
requirements of any kind, all of which are hereby expressly waived by Borrower,
and the obligations of Lenders to make Loans and issue Letters of Credit shall
thereupon terminate.  Upon the occurrence and during the continuance of any
other Event of Default, Administrative Agent may and upon written demand of
Requisite Lenders shall by written notice to Borrower declare all or any portion
of the Loans, all or any Letter of Credit and all or some of the other
Obligations (other than Obligations under any Related Secured Hedge Agreement to
which a Lender or an Affiliate of a Lender is a party, which may be accelerated
solely in the discretion of such Lender or Affiliate of a Lender party thereto)
to be, and the same shall forthwith become, immediately due and payable together
with accrued interest and fees (including Breakage Fees, if any) thereon, and
upon such acceleration the obligations of Lenders to make Loans and issue
Letters of Credit shall thereupon terminate and Borrower shall immediately
comply with the provisions of Subsection 1.17.

 

6.4.          Rights of Collection.  Upon the occurrence and during the
continuation of any Event of Default and at any time thereafter, unless and
until such Event of Default is cured or waived in writing by Requisite Lenders
(unless otherwise provided in Subsection 9.2), Administrative Agent may exercise
on behalf of Secured Parties all of their rights and remedies under this
Agreement, the other Loan Documents and Applicable Law, in order to satisfy all
of the Secured Obligations.

 

6.5.          Consents.  Borrower acknowledges that certain transactions
contemplated by this Agreement and the other Loan Documents and certain actions
which may be taken by Administrative Agent or a Lender in the exercise of its
rights under this Agreement and the other Loan Documents may require the consent
of a Governmental Authority.  If Administrative Agent or its counsel reasonably
determines that the consent of a Governmental Authority is required in
connection with the execution, delivery and performance of any of the aforesaid
Loan Documents or any Loan Documents delivered to Administrative Agent or any
Lender in connection therewith or as a result of any action which may be taken
pursuant thereto, then Borrower, at Borrower’s sole cost and expense, agrees to
use its reasonable efforts, and to cause its Subsidiaries to use their
reasonable efforts, to secure such consent and to cooperate with Administrative
Agent and such Lender in any action commenced by Administrative Agent or any
Lender to secure such consent.

 

6.6.          Performance by Administrative Agent.  If any Loan Party or any
Subsidiary of any Loan Party shall fail to perform any covenant, duty or
agreement contained in any of the Loan Documents, Administrative Agent may
perform or attempt to perform such covenant, duty or agreement on behalf of such
Loan Party or such Subsidiary after the expiration of any cure or grace periods
set forth herein, subject to Applicable Law.  In such event, Borrower shall, at
the request of Administrative Agent, promptly pay any amount reasonably expended
by Administrative Agent in such performance or attempted performance to
Administrative Agent, together with interest thereon at the highest rate of
interest in effect upon the occurrence of an Event of Default as specified in

 

56

--------------------------------------------------------------------------------


 

Subsection 1.2(E) from the date of such expenditure until paid.  Notwithstanding
the foregoing, it is expressly agreed that neither Administrative Agent nor any
Lender shall have any liability or responsibility for the performance of any
obligation of any Loan Party or any Subsidiary of any Loan Party under this
Agreement or any other Loan Document.

 

6.7.          Set Off and Sharing of Payments.  In addition to any rights now or
hereafter granted under Applicable Law and not by way of limitation of any such
rights, during the continuance of any Event of Default, each Lender is hereby
authorized by each Loan Party at any time or from time to time, with reasonably
prompt subsequent notice to such Loan Party (any prior or contemporaneous notice
being hereby expressly waived) to set off and to appropriate and to apply
against and on account of any of the Obligations any and all (A) balances held
by such Lender at any of its offices for the account of such Loan Party or any
of its Subsidiaries (regardless of whether such balances are then due to such
Loan Party or any of its Subsidiaries), and (B) all other property at any time
held or owing by such Lender to or for the credit or for the account of such
Loan Party or any of its Subsidiaries; provided, that no Lender shall exercise
any such right without the prior written consent of Administrative Agent.  Any
Lender exercising a right to set off shall, to the extent the amount of any such
set off exceeds its Pro Rata Share of the amount set off, purchase for cash (and
the other Lenders shall sell) interests in each such other Lender’s Pro Rata
Share of the Obligations as would be necessary to cause such Lender to share
such excess with each other Lender in accordance with their respective Pro Rata
Shares.  Each Loan Party agrees, to the fullest extent permitted by law, that
any Lender may exercise its right to set off with respect to amounts in excess
of its Pro Rata Share of the Obligations and upon doing so shall deliver such
excess to Administrative Agent for the benefit of all Lenders in accordance with
their Pro Rata Shares; provided, that CoBank may exercise its rights against any
CoBank Equities held by Borrower without complying with this Subsection 6.7.

 

6.8.          Application of Payments.  Subsequent to the occurrence and during
the continuation of any Default or Event of Default, subject to clause (iv) of
the last sentence of Subsection 8.5(A), all payments received by Administrative
Agent on the Secured Obligations and on the proceeds from the enforcement of
Secured Obligations shall be applied among Administrative Agent and the other
Secured Parties as follows:  first, pro rata to any fees, expenses, indemnities
or reimbursements then due and payable to Administrative Agent, Issuing Lender,
or Swingline Lender; second, pro rata to any fees, expenses, indemnities or
reimbursements then due and payable to any Lender; third, pro rata to any other
indemnitee obligations then due and payable by any Loan Party under the Loan
Documents; fourth, pro rata to interest due in respect of any Swingline Loan;
fifth, pro rata to interest due in respect of any Loan (other than any Swingline
Loan), any Letter of Credit Liability, and any scheduled payments and any
termination, unwind and similar payments due to any Secured Party on any Related
Secured Hedge Agreement; sixth, pro rata to the outstanding principal amount of
any Swingline Loans; seventh, pro rata to the outstanding principal amount of
any Loan (other than any Swingline Loan), and any unreimbursed payment on any
Letter of Credit; eighth, pro rata any amounts due to any Secured Party under
any Cash Management Agreement with any Secured Party; ninth, an amount to
Administrative Agent equal to 105% of the aggregate outstanding Letter of Credit
Liability to be held as cash collateral for such Obligations; tenth, pro rata to
any scheduled payments and any termination, unwind and similar payments due to a
Secured Party on any Secured Hedge Agreement other than a Related Secured Hedge
Agreement; and eleventh, to any remaining amounts due under the Secured
Obligations, in that order.  Any remaining monies not applied as provided in
this Subsection 6.8 shall be paid to Borrower or any Person lawfully entitled
thereto.

 

57

--------------------------------------------------------------------------------


 

The order of priority set forth in this Subsection 6.8 may at any time and from
time to time be changed by all Lenders without necessity of notice to or consent
or approval by Borrower or any Loan Party or any other Person.

 

6.9.          Adjustments.  If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon in a
greater proportion than any such payment received by any other Lender (other
than pursuant to Subsection 1.12), if any, in respect of such other Lender’s
Loans, or interest thereon, such Benefited Lender shall, to the extent permitted
by Applicable Law, purchase for cash from the other Lenders such portion of each
such other Lender’s Loans as shall be necessary to cause such Benefited Lender
to share the excess payment or benefits ratably with each Lender; provided, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned to the extent of such recovery, but without
interest.  Each Loan Party agrees that each Lender so purchasing a portion of
another Lender’s Loans may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.  This Subsection 6.9 shall not apply to any action taken
by CoBank with respect to any CoBank Equities held by Borrower.

 

SECTION 7

 

CONDITIONS TO LOANS

 

The effectiveness of this Agreement and the obligations of Lenders to make Loans
are subject to satisfaction of all of the applicable conditions set forth below.

 

7.1.          Conditions to Effectiveness.  The effectiveness of this Agreement
is subject to the satisfaction of each of the following conditions:

 

(A)          Executed Loan and Other Documents.  (i) This Agreement, (ii) the
Notes, (iii) the Pledge and Security Agreement and (iv) all other documents,
financing statements and instruments contemplated by such agreements to be
executed and delivered by the Loan Parties or any other Person on the Effective
Date shall have been duly authorized and executed by the Loan Parties or other
Persons party thereto, as applicable, in form and substance satisfactory to
Administrative Agent and Lenders, and the Loan Parties or such other Persons, as
applicable, shall have delivered original counterparts thereof to Administrative
Agent for delivery to Lenders.

 

(B)           Control Agreements.  Administrative Agent shall have received
executed account control agreements with respect to the Material Accounts as
Administrative Agent has specified, in form and substance reasonably
satisfactory to Administrative Agent, from the appropriate depository
institutions or other entities holding such Material Accounts.

 

(C)           Closing Certificates; Opinions.

 

(1)           Officers’ Certificate.  Administrative Agent shall have received a
certificate from the chief executive officer and the senior vice president,
finance and corporate

 

58

--------------------------------------------------------------------------------


 

development of Borrower, or from the chief financial officer and the senior vice
president, finance and corporate development of Borrower, or from such other
officer is reasonably acceptable to Administrative Agent, dated as of the
Effective Date, in form and substance reasonably satisfactory to Administrative
Agent, to the effect that, to their knowledge after reasonable diligence, all
representations and warranties of the Loan Parties and their respective
Subsidiaries contained in this Agreement and the other Loan Documents are true
and correct in all material respects on and as of the date thereof; that no Loan
Party nor any Subsidiary of any Loan Party is in violation of any of the
covenants contained in this Agreement or in any of the other Loan Documents;
that, after giving effect to the transactions contemplated by this Agreement, no
Default or Event of Default has occurred and is continuing; that the Loan
Parties have satisfied each of the closing conditions to be satisfied hereby;
and that there has not occurred since December 31, 2009 any event, change,
circumstance, effect or state of facts that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(2)           Certificates of Secretaries of the Loan Parties.  Administrative
Agent shall have received a certificate of the secretary or assistant secretary
of each Loan Party, dated as of the Effective Date, in form and substance
reasonably satisfactory to Administrative Agent, certifying that attached
thereto is a true and complete copy of its articles of incorporation, and all
amendments thereto, certified as of a recent date by the Secretary of State of
the state of its organization; that attached thereto is a true and complete copy
of its bylaws as in effect on the date of such certification; that attached
thereto is a true and complete copy of resolution of its Board of Directors
authorizing the borrowings, pledges or guarantees contemplated hereunder or
under the other Loan Documents, the execution, delivery and performance of this
Agreement, the Pledge and Security Agreement and the other Loan Documents and
the granting of the Security Interest, as applicable; and as to the incumbency
and genuineness of the signature of each of its officers executing Loan
Documents.

 

(3)           Closing Certification.  Administrative Agent shall have received a
certificate of the chief executive officer and the senior vice president,
finance and corporate development of Borrower, or from the chief financial
officer and the senior vice president, finance and corporate development of
Borrower, or from such other officer is reasonably acceptable to Administrative
Agent, dated the Effective Date, in form and substance reasonably acceptable to
Administrative Agent, to the effect that as of the Effective Date Borrower, on a
combined and consolidated basis with its Subsidiaries as set forth in Section 4,
is in compliance on a pro forma basis (after giving effect to the transactions
contemplated by this Agreement and any Loan funded on the Effective Date) with
the covenants set forth in Section 4 for the succeeding 12-month period based
upon the Budgets delivered pursuant to Subsection 4.4(D) and other reasonable
and good faith assumptions, which shall be set forth in such certification, as
to transactions contemplated during such 12-month period.

 

(4)           Certificates of Good Standing.  Administrative Agent shall have
received certificates as of a recent date of the good standing of each Loan
Party under the laws of its jurisdiction of organization, such other
jurisdictions where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect and such other jurisdictions as are requested by
Administrative Agent.

 

59

--------------------------------------------------------------------------------


 

(5)           Perfection Certificate.  The Administrative Agent shall have
received a perfection certificate substantially in the form of Exhibit 4.4(J)
hereto (but also including certain matters to be delivered in connection with
the Effective Date), covering the matters contained therein with respect to the
Loan Parties and their respective assets.

 

(6)           Opinions of Counsel.  Administrative Agent shall have received
favorable opinions of counsel to the Loan Parties addressed to Administrative
Agent and Lenders with respect to the Loan Parties, covering such matters as may
be reasonably requested by Administrative Agent, including, the Loan Documents,
the Security Interest, due authorization and other corporate matters and
regulatory matters (including all material Licenses) and which are reasonably
satisfactory in form and substance to Administrative Agent.

 

(D)          Solvency Certificates.  Administrative Agent shall have received a
certificate from the chief financial officer of each of the Loan Parties and
their respective Subsidiaries, or from such other officer as is reasonably
acceptable to Administrative Agent, in form and substance reasonably
satisfactory to Administrative Agent, certifying, as of the Effective Date,
that, after taking into account the rights of each Loan Party under Subsection
9.20(C), each such Loan Party or such Subsidiary:  (a) owns and will own assets
the present fair saleable value of which are (i) greater than the total amount
of liabilities (including contingent liabilities) of such Loan Party or such
Subsidiary, and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts and liabilities as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Loan Party or such Subsidiary; (b) has
capital that is not unreasonably small in relation to its business as presently
conducted or after giving effect to any contemplated transaction; and (c) does
not intend to incur and does not believe that it will incur debts and
liabilities beyond its ability to pay such debts and liabilities as they become
due.

 

(E)           Collateral.

 

(1)           Collateral Pledge.  The Loan Parties shall have effectively and
validly pledged and perfected the Security Interest in the Collateral
contemplated by the Security Documents, including, with respect to the Loan
Parties’ Material Owned Property and Material Leased Property as of the
Effective Date, pursuant to deeds of trust, mortgages or similar instruments in
form and content substantially the same as the form of deed of trust attached
hereto as Exhibit 10.1(H), with such changes as may be required by the
jurisdictions in which such instruments are to be recorded.

 

(2)           Filings and Recordings.  All filings and recordings (including,
all mortgages, fixture filings and transmitting utility filings) that are
necessary to perfect the Security Interest in the Collateral described in the
Security Documents shall have been filed or recorded in all appropriate
locations and Administrative Agent shall have received evidence satisfactory to
Administrative Agent that such of the Security Interest as may be perfected by
the filing of a financing statement or recording of a mortgage or similar
instrument constitutes a valid and perfected first priority Lien therein
(subject to Permitted Encumbrances).

 

(3)           Lien Searches Against Loan Parties.  The Loan Parties shall have
delivered to Administrative Agent the results of a Lien search of all filings
made against each of the

 

60

--------------------------------------------------------------------------------


 

Loan Parties under the applicable Uniform Commercial Code (and local tax,
fixture and judgment filing offices) (a) in the state in which such Loan Party
is organized or resides, (b) in any county (or independent city or town) in
which the loss of such Loan Party’s assets located in such county could
reasonably be expected to have a Material Adverse Effect, and (c) if requested
in writing by Administrative Agent, (i) in each county (or independent city or
town) in which such Loan Party has a central office, and (ii) if such Loan Party
is a transmitting utility (as defined in the applicable Uniform Commercial
Code), in each state in which real or personal property of such Loan Party is
located, such Lien search to indicate, among other things, that the Loan
Parties’ assets and the ownership interests of the Loan Parties are free and
clear of any Lien, except for Permitted Encumbrances.

 

(4)           Lien Searches Against Subsidiaries of Loan Parties.  The Loan
Parties shall have delivered to Administrative Agent the results of a Lien
search of all filings made against each of the Subsidiaries of Loan Parties
(unless such Subsidiary is also a Loan Party) under the Uniform Commercial Code
(and local tax, fixture and judgment filing offices) (a) in the state in which
such Subsidiary is organized or resides, (b) in any county (or independent city
or town) in which the loss of such Subsidiary’s assets located in such county
could reasonably be expected to have a Material Adverse Effect, and (c) if
requested in writing by Administrative Agent, (i) in each county (or independent
city or town) in which such Subsidiary has a central office, and (ii) if such
Subsidiary is a transmitting utility (as defined in the applicable Uniform
Commercial Code), in each state in which real or personal property of such
Subsidiary is located, such Lien search to indicate, among other things, that
each such Subsidiary’s assets and the ownership interests of each such
Subsidiary are free and clear of any Lien, except for Permitted Encumbrances.

 

(5)           Insurance.  Administrative Agent shall have received certificates
of insurance in the form required under Subsection 2.2 and otherwise in form and
substance reasonably satisfactory to Administrative Agent.

 

(F)           Consents.

 

(1)           Governmental and Third Party Approvals.  The Loan Parties shall
have delivered to Administrative Agent all necessary material approvals,
authorizations and consents, if any, of all Persons, Governmental Authorities,
including the FCC and all applicable PUCs, and courts having jurisdiction with
respect to the execution and delivery of this Agreement and the other Loan
Documents and granting of the Security Interest, and all such approvals shall be
in form and substance reasonably satisfactory to Administrative Agent.

 

(2)           Permits and Licenses.  Administrative Agent shall have received
copies of all material permits and licenses, including all material Licenses
required under Applicable Laws, for the conduct of the Loan Parties’ and their
respective Subsidiaries’ businesses as conducted on the Closing Date and the
Effective Date.

 

(3)           No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before, nor any adverse ruling received from, any Governmental Authority to
enjoin, restrain or prohibit, or to obtain substantial damages in respect of, or
which is related to or arises out of this Agreement or the other Loan Documents
or the

 

61

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby or thereby, or which, as
determined by Administrative Agent in its reasonable discretion, is reasonably
likely to result in a Material Adverse Effect.

 

(G)           Fees, Expenses, Taxes, Etc.  There shall have been paid by
Borrower to Administrative Agent the fees set forth or referenced in Subsection
1.4 and any other accrued and unpaid fees or commissions due hereunder
(including legal fees and expenses), and to any other Person such amount as may
be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

 

(H)          Repayment of Certain Indebtedness.  Administrative Agent shall have
received evidence, in form and substance, reasonably satisfactory to
Administrative Agent that (i) all Indebtedness of Borrower under the Note
Purchase Agreement has been, or immediately following the disbursement of the
proceeds of the Loans on the Effective Date will be, fully paid, satisfied and
discharged, (ii) all Indebtedness of the Loan Parties has been, or immediately
following the disbursement of the proceeds of the Loans on the Effective Date
will be, fully paid, satisfied and discharged, other than Indebtedness permitted
under Subsection 3.1 and (iii) all Liens with respect to any such Indebtedness
to be paid have been, or immediately following the disbursement of the proceeds
of the Loans on the Effective Date will be, terminated, other than Permitted
Encumbrances.

 

(I)            Miscellaneous.

 

(1)           Proceedings and Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be reasonably satisfactory in form and substance to
Administrative Agent.  Administrative Agent shall have received copies of all
other instruments and other evidence as Administrative Agent or any Lender may
request, in form and substance reasonably satisfactory to Administrative Agent
and Lenders, with respect to the transactions contemplated by this Agreement and
the taking of all actions in connection therewith.

 

(2)           Litigation, Investigations, Audits, Etc.  There is no action,
suit, proceeding or investigation pending against, or, to the knowledge of the
Loan Parties after due inquiry, threatened against or in any other manner
relating adversely to, the Loan Parties or any of their respective Subsidiaries
or any of their respective properties, including the Licenses, in any court or
before any arbitrator of any kind or before or by any Governmental Authority
(including the FCC and any applicable PUC) that would reasonably be expected to
have a Material Adverse Effect.

 

(3)           No Material Adverse Effect.  Since December 31, 2009, there shall
not have occurred any event or condition affecting the Loan Parties or any of
their respective Subsidiaries, which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect.

 

7.2.          Conditions to All Loans.  The obligations of Lenders to make
Loans, including any Loan on the Effective Date and any Delayed Draw Advance,
and of Issuing Lenders to issue Letters of Credit, including the initial Letter
of Credit, and the making of any Swingline Loan, in addition to

 

62

--------------------------------------------------------------------------------


 

being subject to Swingline Lender’s sole discretion, on any date (each such
date, a “Funding Date”), are subject to the further conditions precedent set
forth below.

 

(1)           Administrative Agent shall have received, in accordance with the
provisions of Subsection 1.3, a Notice of Borrowing requesting an advance of a
Loan or such notice as Issuing Lender shall require for the issuance of a Letter
of Credit.

 

(2)           The representations and warranties contained in Section 5 of this
Agreement and elsewhere herein and in the Loan Documents shall be (and each
request by Borrower for a Loan or a Letter of Credit shall constitute a
representation and warranty by the Loan Parties that such representations and
warranties are) true and correct in all material respects (other than any
representations or warranties qualified pursuant to their terms by materiality
qualifiers, which representations and warranties shall be true, correct and
complete in all respects as written) on and as of such Funding Date to the same
extent as though made on and as of that date, except for any representation or
warranty limited by its terms to a specific date and taking into account any
amendments to the Schedules or Exhibits as a result of any disclosures made in
writing by the Loan Parties to Administrative Agent after the Closing Date so
long as what is being disclosed does not give rise to a Default or an Event of
Default.

 

(3)           No event shall have occurred and be continuing or would result
from the consummation of the borrowing or issuance contemplated that would
constitute an Event of Default or a Default.

 

(4)           No order, judgment or decree of any court, arbitrator or
Governmental Authority shall purport to enjoin or restrain any Lender from
making any Loan or Issuing Lender from issuing any Letter of Credit.

 

(5)           Since December 31, 2009, there shall not have occurred any event
or condition that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(6)           All Loan Documents shall be in full force and effect.

 

Notwithstanding the above, Swingline Lender may waive, in its sole discretion,
any one or more of the conditions precedent in this Subsection 7.2 with respect
to the making of any Swingline Loan.

 

7.3.          Condition to Delayed Draw Advances.  The obligations of Lenders to
make Delayed Draw Advances, are subject to the further condition precedent that
Administrative Agent shall have received a certificate of the chief executive
officer and the senior vice president, finance and corporate development of
Borrower, or from the chief financial officer and the senior vice president,
finance and corporate development of Borrower, or from such other officer is
reasonably acceptable to Administrative Agent, dated the applicable Funding
Date, in form and substance reasonably acceptable to Administrative Agent, to
the effect that as of such Funding Date Borrower, on a combined and consolidated
basis with its Subsidiaries as set forth in Section 4, is in compliance on a pro
forma basis (after giving effect to the Delayed Draw Advance funded on such
Funding Date) with the covenants set forth in Section 4 for the succeeding
12-month period based upon the Budgets

 

63

--------------------------------------------------------------------------------


 

delivered pursuant to Subsection 4.4(D) and other reasonable and good faith
assumptions, which shall be set forth in such certification, as to transactions
contemplated during such 12-month period.

 

SECTION 8

 

ASSIGNMENT AND PARTICIPATION

 

8.1.          Assignments and Participations in Loans and Notes.

 

(A)          General.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that neither Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Subsection 8.1(B), (ii) by way of participation in accordance with
the provisions of Subsection 8.1(D), or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of Subsection 8.1(E) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Subsection 8.1(D) and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.  In the event of an
assignment pursuant to this Subsection 8.1, if a new Note is requested by the
Person to which interests are to be assigned, Borrower shall, upon surrender of
the assigning Lender’s Note, issue a new Note to reflect the interests of the
assigning Lender and the Person to which interests are to be assigned.  Each
Lender may furnish any information concerning Loan Parties and their
Subsidiaries in the possession of that Lender from time to time to assignees and
Participants (including prospective assignees and Participants), subject to the
provisions of Subsection 9.13.  Notwithstanding anything contained in this
Agreement to the contrary, so long as the Requisite Lenders shall remain capable
of making LIBOR Loans, no Person shall become a “Lender” hereunder unless such
Person shall also be capable of making LIBOR Loans.

 

(B)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loan Commitments and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(a)               in the case of an assignment of the entire remaining amount of
the assigning Lender’s Loan Commitment and the Loans at the time owing to it or
in the case of an assignment to another Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

64

--------------------------------------------------------------------------------


 

(b)              in any case not described in Subsection 8.1(B)(i)(a), the
aggregate amount of the Loan Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Loan Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to Administrative Agent
or, if an “Effective Date” is specified in the Assignment and Assumption, as of
the Effective Date) shall not be less than $5,000,000, unless each of
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Loan
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Subsection 8.1(B)(i)(b) and, in
addition:

 

(a)               the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and provided that assignments by CoBank to institutions chartered under
the Farm Credit System shall not require written consent of Borrower;

 

(b)              the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Facility if such assignment is to a Person that is not a Lender with a Loan
or Loan Commitment in respect of such Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(c)               the consent of Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Loan Commitment.

 

(iv)          Assignment and Assumption.  Unless waived by Administrative Agent
in its sole discretion, the parties to each assignment shall execute and deliver
to Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the assignee, if it is not a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.

 

65

--------------------------------------------------------------------------------


 

(v)           No Assignment to Borrower.  No such assignment shall be made to
Borrower or any of Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Subsection 8.1(C), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Subsections 1.4(D), 1.11, 1.13, 1.14, 9.1, 9.14 and 9.15 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Subsection 8.1(B) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Subsection
8.1(D).

 

(C)           Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower, shall maintain at one of its offices in Denver, Colorado a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Loan Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent and Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(D)          Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Loan Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. 
CoBank reserves the right to assign or sell participations in all or any part of
its Pro Rata Share of each Loan Commitment and/or Loans on a non-patronage
basis.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such

 

66

--------------------------------------------------------------------------------


 

agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Subsection 9.2 relating to amendments requiring unanimous consent
of Lenders that affects such Participant.  Subject to Subsection 8.1(E),
Borrower agrees that each Participant shall be entitled to the benefits of
Subsections 1.11, 1.13 and 1.14 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Subsection 8.1(B).  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Subsection 6.7 as though it were a Lender, provided such Participant agrees
to be subject to Subsection 6.7 as though it were a Lender.

 

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $5,000,000,
(ii) has been designated as a voting Participant (a “Voting Participant”) in a
notice (a “Voting Participant Notice”) sent by the relevant Lender (including
any existing Voting Participant) to Administrative Agent and (iii) receives,
prior to becoming a Voting Participant, the consent of Administrative Agent and
Borrower (each such consent to be required only to the extent and under the
circumstances it would be required if such Voting Participant were to become a
Lender pursuant to an assignment in accordance with Subsection 8.1(B) and such
consent is not required for an assignment to an existing Voting Participant),
shall be entitled to vote as if such Voting Participant were a Lender on all
matters subject to a vote by Lenders and the voting rights of the selling Lender
(including any existing Voting Participant) shall be correspondingly reduced, on
a dollar-for-dollar basis.  Each Voting Participant Notice shall include, with
respect to each Voting Participant, the information that would be included by a
prospective Lender in an Assignment and Assumption.  Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant in
Schedule 8.1(D) shall be a Voting Participant without delivery of a Voting
Participation Notification and without the prior written consent of Borrower and
Administrative Agent.  The selling Lender (including any existing Voting
Participant) and the purchasing Voting Participant shall notify Administrative
Agent and Borrower within three (3) Business Days of any termination, reduction
or increase of the amount of, such participation.  Borrower and Administrative
Agent shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto.  The voting
rights of each Voting Participant are solely for the benefit of such Voting
Participant and shall not inure to any assignee or participant of such Voting
Participant that is not a Farm Credit Lender.

 

(E)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Subsections 1.11, 1.13 and 1.14
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with Borrower’s prior written consent and after
disclosure in writing of such greater payment to the extent such Participant has
knowledge of the circumstances giving rise to such greater payment at the time
of such sale.  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Subsection 1.13 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Subsection 1.13(E) as though
it were a Lender.

 

(F)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender,

 

67

--------------------------------------------------------------------------------


 

including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

8.2.          Administrative Agent.

 

(A)          Appointment.  Each Lender hereby irrevocably appoints and
authorizes CoBank, as Administrative Agent and as Lead Arranger, to act as
Administrative Agent or Lead Arranger hereunder and under any other Loan
Document with such powers as are specifically delegated to such Person by the
terms of this Agreement and any other Loan Document, together with such other
powers as are reasonably incidental thereto.  Administrative Agent is authorized
and empowered to amend, modify or waive any provisions of this Agreement or the
other Loan Documents on behalf of Lenders, subject to the requirement that the
consent of certain Lenders or all Lenders, as appropriate, be obtained in
certain instances as provided in Subsections 8.3 and 9.2.  CoBank hereby agrees
to act as Administrative Agent on the express conditions contained in this
Subsection 8.2.  The provisions of this Subsection 8.2 are solely for the
benefit of Administrative Agent and Lenders, and neither the Loan Parties nor
any other Person shall have any rights as a third party beneficiary of any of
the provisions hereof.  In performing its functions and duties under this
Agreement, Administrative Agent shall act solely as an Administrative Agent or
Lead Arranger, as applicable, of Lenders and Administrative Agent shall not
assume or be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Loan Party or their respective Affiliates or any
other Person.  Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents or attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact that it selects with reasonable care.

 

(B)           Nature of Duties.  The duties of Administrative Agent shall be
mechanical and administrative in nature.  Administrative Agent shall not have by
reason of this Agreement a fiduciary relationship in respect of any Lender. 
Nothing in this Agreement or any of the Loan Documents, express or implied, is
intended to or shall be construed to impose upon Administrative Agent any
obligations in respect of this Agreement or any of the Loan Documents except as
expressly set forth herein or therein.  Each Lender expressly acknowledges that
none of Administrative Agent, its Affiliates, or Administrative Agent’s or its
Affiliates’ respective officers, directors, employees, agents, attorneys-in-fact
have made any representation or warranty to it and that no act by Administrative
Agent or any such Person hereafter taken, including any review of the affairs of
the Loan Parties, any of their respective Subsidiaries or any other Person,
shall be deemed to constitute any representation or warranty by Administrative
Agent to any Lender.  Each Lender represents to Administrative Agent that (i) it
has, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, properties, financial and other condition and creditworthiness of
the Loan Parties and their respective Subsidiaries and made its own decision to
enter into this Agreement and extend credit to Borrower hereunder, and (ii) it
will, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action hereunder and under the other Loan Documents and
to make such

 

68

--------------------------------------------------------------------------------


 

investigation as it deems necessary to inform itself as to the business,
prospects, operations, properties, financial and other condition and
creditworthiness of Loan Parties.  Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than as
expressly required herein).  If Administrative Agent seeks the consent or
approval of any Lenders to the taking or refraining from taking of any action
hereunder, then Administrative Agent shall send notice thereof to each Lender. 
Administrative Agent shall promptly notify each Lender any time that Requisite
Lenders have instructed Administrative Agent to act or refrain from acting
pursuant hereto.

 

(C)           Rights, Exculpation, Etc.  Administrative Agent, its Affiliates
and any of its or its Affiliates’ respective officers, directors, employees,
agents or attorneys-in-fact shall not be liable to any Lender for any action
taken or omitted by them hereunder or under any of the Loan Documents, or in
connection herewith or therewith, except that each such entity shall be liable
with respect to its own gross negligence or willful misconduct, as determined by
a final judgment by a court of competent jurisdiction.  Administrative Agent
shall not be liable for any apportionment or distribution of payments made by it
in good faith and if any such apportionment or distribution is subsequently
determined to have been made in error, the sole recourse of any Lender to whom
payment was due but not made shall be to recover from other Lenders any payment
in excess of the amount to which they are determined to be entitled (and such
other Lenders hereby agree to return to such Lender any such erroneous payments
received by them). Administrative Agent shall not be responsible to any Lender
for any recitals, statements, representations or warranties herein or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility
or sufficiency of this Agreement or any of the Loan Documents or the
transactions contemplated thereby, or for the financial condition of Loan
Parties or any other Person.  Administrative Agent may at any time request
instructions from Lenders with respect to any actions or approvals which by the
terms of this Agreement or of any of the Loan Documents Administrative Agent is
permitted or required to take or to grant, and if such instructions are promptly
requested, Administrative Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval under any of the Loan Documents (i) if such action or omission
would, in the reasonable opinion of Administrative Agent, violate any Applicable
Law or any provision of this Agreement or any other Loan Document, or (ii) until
it shall have received such instructions from Requisite Lenders or all of
Lenders, as applicable.  Without limiting the foregoing, no Lender shall have
any right of action whatsoever against Administrative Agent as a result of
Administrative Agent acting or refraining from acting under this Agreement, the
Notes, or any of the other Loan Documents in accordance with the instructions of
Requisite Lenders, except in connection with its own gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction.

 

(D)          Reliance.  Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any written or oral notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing, electronic mail, telex, telecopy or
telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of counsel to Borrower or counsel selected
by it in connection with the preparation, negotiation, execution, delivery,
administration, amendment, modification, waiver or enforcement (whether

 

69

--------------------------------------------------------------------------------


 

through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any of the other
Loan Documents.

 

(E)           Indemnification.  Lenders will reimburse and indemnify
Administrative Agent and its Affiliates and its and its Affiliates’ officers,
directors, employees, agents, and attorneys-in-fact (collectively,
“Representatives”), on demand (to the extent not actually reimbursed by
Borrower, but without limiting the obligations of Borrower under this Agreement)
for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, attorneys’ fees and expenses), advances or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by, or asserted against
Administrative Agent or its Representatives (i) in any way relating to or
arising out of this Agreement or any of the Loan Documents or any action taken
or omitted by Administrative Agent or its Representatives under this Agreement
or any of the Loan Documents, and (ii) in connection with the preparation,
negotiation, execution, delivery, administration, amendment, modification,
waiver or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any of the other Loan Documents in proportion to each Lender’s
Pro Rata Share; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements resulting from Administrative Agent’s
or its Representatives’ gross negligence or willful misconduct, as determined by
a final judgment by a court of competent jurisdiction.  If any indemnity
furnished to Administrative Agent or its Representatives for any purpose shall,
in the opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The obligations of Lenders under this Subsection 8.2(E) shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(F)           Administrative Agent, Syndication Agent and Documentation Agent
Individually.  With respect to its obligations under the Loan Commitments, the
Loans made by it, and the Notes issued to it, each of Administrative Agent, any
syndication agent and any documentation agent shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender.  The
terms “Lenders” or “Requisite Lenders” or any similar terms shall, unless the
context clearly otherwise indicates, include each of Administrative Agent, any
syndication agent and any documentation agent in its individual capacity as a
Lender or as one of the Requisite Lenders.  Each of Administrative Agent, any
syndication agent and any documentation agent may lend money to, and generally
engage in any kind of banking, trust or other business with, Loan Parties or any
other Person as if it were not acting as Administrative Agent, syndication agent
or documentation agent pursuant hereto.

 

(G)           Notice of Default.  Administrative Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or any of the Loan Documents
or the financial condition of the Loan Parties or any of their respective
Subsidiaries or any other Person, or the existence or possible existence of any
Default or Event of Default.  Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Administrative

 

70

--------------------------------------------------------------------------------


 

Agent shall have received written notice from a Loan Party or a Lender referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  In the event that Administrative Agent
receives such a notice, Administrative Agent will give notice thereof to Lenders
as soon as reasonably practicable; provided, that if any such notice has also
been furnished to Lenders, Administrative Agent shall have no obligation to
notify Lenders with respect thereto.  Administrative Agent shall (subject to
this Subsection 8.2) take such action with respect to such Default or Event of
Default as shall reasonably be directed by Requisite Lenders; provided, further,
that, unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as they shall deem advisable and in the best interests of Lenders.

 

(H)          Successor Administrative Agent.

 

(a)           Resignation.  Administrative Agent may resign from the performance
of all its agency functions and duties hereunder at any time by giving at least
30 Business Days’ prior written notice to Borrower and Lenders.  Such
resignation shall take effect upon the acceptance by a successor Administrative
Agent of appointment pursuant to clause (b) below or as otherwise provided
below.

 

(b)           Appointment of Successor.  Upon any such notice of resignation or
removal pursuant to clause (a) above, Requisite Lenders shall (and if no Event
of Default or Default shall have occurred and be continuing, upon receipt of
Borrower’s prior consent, which shall not be unreasonably withheld or delayed),
appoint a successor Administrative Agent from among Lenders or another financial
institution.  If a successor Administrative Agent shall not have been so
appointed within the 30 Business Day period referred to in Subsection 8.2(H)(a),
the retiring Administrative Agent, upon notice to Borrower, shall then appoint a
successor Administrative Agent from among Lenders who shall serve as
Administrative Agent until such time, if any, as Requisite Lenders, upon receipt
of Borrower’s prior written consent (if required under the first sentence of
this paragraph), which shall not be unreasonably withheld or delayed, appoint a
successor Administrative Agent as provided above.

 

(c)           Successor Agent.  Upon the acceptance of any appointment as
Administrative Agent under the Loan Documents by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any retiring
Administrative Agent’s resignation as Administrative Agent under the Loan
Documents, the provisions of this Subsection 8.2 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under the Loan Documents.

 

(I)            Collateral Matters.

 

(1)           Release of Collateral.  Lenders hereby irrevocably authorize
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by Administrative Agent upon any property covered by the
Security Documents (a) upon termination of

 

71

--------------------------------------------------------------------------------


 

the Loan Commitments and payment in cash and satisfaction of all Obligations
(other than indemnification or expense reimbursement Obligations not then due
and payable); (b) constituting property being sold or disposed of in compliance
with the provisions of this Agreement if Borrower certifies to Administrative
Agent in writing that the sale or disposition is made in compliance with the
provisions of this Agreement and the other Loan Documents (and Administrative
Agent may rely in good faith conclusively on any such certificate, without
further inquiry); (c) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
such Loan Party to be, renewed or extended; or (d) owned by a Guarantor upon
release of such Guarantor from its obligations under any Loan Document if such
Person ceases to be a Guarantor as a result of a transaction permitted
hereunder.  In addition, Administrative Agent, with the consent of Requisite
Lenders, may release or compromise any Collateral and the proceeds thereof
constituting less than all or substantially all of the Collateral.

 

(2)           Confirmation of Authority; Execution of Releases.  Upon at least 5
Business Days’ prior written request by Borrower, Administrative Agent shall
(and is hereby irrevocably authorized by Lenders to) execute such documents as
may be necessary to evidence the release or compromise of the Liens granted to
Administrative Agent, for the benefit of Administrative Agent and Lenders, upon
such Collateral, provided that (a) Administrative Agent shall not be required to
execute any such document on terms which, in Administrative Agent’s opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the release or compromise of such Liens
without recourse or warranty, (b) such release or compromise shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Loan Parties, in respect of) all interests retained by the
Loan Parties in the Collateral, including proceeds of any sale or other
disposition of any Collateral, all of which shall continue to constitute part of
the property covered by the Security Documents, and (c) nothing in this
Subsection 8.2(I)(2) shall limit Administrative Agent’s authorization to release
Liens in accordance with Subsection 8.2(I)(1).

 

(3)           Absence of Duty.  Administrative Agent shall have no obligation
whatsoever to any Lender or any other Person to assure that the property covered
by the Security Documents exists or is owned by the Loan Parties, or is cared
for, protected or insured or has been encumbered or that the Liens granted to
Administrative Agent have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Administrative Agent in this
Agreement or in any other Loan Document, it being understood and agreed that
with respect to the property covered by the Security Documents or any act,
omission or event related thereto, Administrative Agent may act in any manner it
may deem appropriate, in its discretion, given Administrative Agent’s own
interest in property covered by the Security Documents, as one of Lenders and as
Administrative Agent, provided that Administrative Agent shall act in
conformance with Subsection 8.2 and shall be liable for its and its
Representatives’ gross negligence or willful misconduct, as determined by a
final judgment of a court of competent jurisdiction.

 

(J)            Agency for Perfection; Enforcement of Security by Administrative
Agent.  Administrative Agent and each Lender hereby appoint Administrative Agent
and each other Lender

 

72

--------------------------------------------------------------------------------


 

as agent for the purpose of perfecting Administrative Agent’s security interest
in assets which, in accordance with Article 9 of the Uniform Commercial Code in
any applicable jurisdiction, can be perfected only by possession or control. 
Should any Lender (other than Administrative Agent) obtain possession or control
of any such Collateral, such Lender shall notify Administrative Agent thereof,
and, promptly upon Administrative Agent’s request therefor, shall deliver such
Collateral (or control thereof) to Administrative Agent or in accordance with
Administrative Agent’s instructions without affecting any Lender’s rights of
set-off.  Each Lender agrees that it will not have any right individually to
enforce or seek to enforce any Security Document or to realize upon any
collateral security for the Loans, it being understood and agreed that such
rights and remedies may be exercised only by Administrative Agent.

 

(K)          Dissemination of Information.  Administrative Agent will use its
best efforts (except where otherwise provided herein) to provide Lenders with
any information received by Administrative Agent from the Loan Parties which is
required to be provided to a Lender hereunder or which is otherwise requested by
any Lender, provided that Administrative Agent shall not be liable to Lenders
for any failure to do so, except to the extent that such failure is attributable
to Administrative Agent’s or its Representatives’ gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction.

 

8.3.          Amendments, Consents and Waivers for Certain Actions.  Except as
otherwise provided in this Agreement (including this Subsection 8.3 and
Subsection 9.2), any Assignment and Assumption or any other Loan Document, the
consent of Requisite Lenders and Borrower will be required to amend, modify,
terminate, or waive any provision of this Agreement or any of the other Loan
Documents (other than any Secured Hedge Agreement or Cash Management Agreement,
which, in each case, may only be amended, modified or terminated, or any
provision thereof waived, in accordance with the terms thereof).  In the event
Administrative Agent requests the consent of a Lender and does not receive a
written consent or denial thereof within ten Business Days after such Lender’s
receipt of such request, then such Lender will be deemed to have denied the
giving of such consent.

 

8.4.          Disbursement of Funds.  Excluding Swingline Loans until such time
as Borrower has failed to reimburse Swingline Lender upon demand pursuant to
Subsection 1.1(D)(2), Administrative Agent shall advise each Lender by telephone
or telecopy of the amount of such Lender’s Pro Rata Share of any Loan requested
by Borrower no later than 1:00 p.m. (New York, New York time) at least two
Business Days immediately preceding the Funding Date applicable thereto (in the
case of LIBOR Loans), otherwise no later than 4:00 p.m. (New York, New York
time) on the Business Day immediately preceding the Funding Date applicable
thereto, and each such Lender shall pay Administrative Agent such Lender’s Pro
Rata Share of such requested Loan, in same day funds, by wire transfer to
Administrative Agent’s account by no later than 1:00 p.m. (New York, New York
time) on such Funding Date.  If any Lender fails to pay the amount of its Pro
Rata Share forthwith upon Administrative Agent’s demand, Administrative Agent
shall promptly notify Borrower, and Administrative Agent shall disburse to
Borrower, by wire transfer of immediately available funds, that portion of such
Loan as to which Administrative Agent has received funds.  In such event,
Administrative Agent may, on behalf of any Lender not timely paying
Administrative Agent, disburse funds to Borrower for Loans requested, subject to
the provisions of Subsection 8.5(B).  Each such Lender shall reimburse
Administrative Agent on demand for all funds disbursed

 

73

--------------------------------------------------------------------------------


 

on its behalf by Administrative Agent.  Nothing in this Subsection 8.4 or
elsewhere in this Agreement or the other Loan Documents, including the
provisions of Subsection 8.5, shall be deemed to require Administrative Agent
(or any other Lender) to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that Administrative Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder.

 

8.5.          Disbursements of Advances; Payments.

 

(A)          Pro Rata Treatment; Application.  Upon receipt by Administrative
Agent of each payment from Borrower hereunder, other than as described in the
succeeding sentence, Administrative Agent shall promptly credit each Lender’s
account with its Pro Rata Share of such payment in accordance with such Lender’s
Pro Rata Share and shall promptly wire advice of the amount of such credit to
each Lender.  Each payment to any Person (including Administrative Agent) of its
fees under or in connection with any Loan Document shall be made in like manner,
but for the account of such Person (including Administrative Agent).

 

Notwithstanding anything in this Agreement to the contrary, in the event that
any Lender fails to fund its Pro Rata Share of any Loan in accordance with this
Agreement (each such failing Lender, a “Non-Funding Lender”; the portion of such
Loan funded by other Lenders, a “Non Pro Rata Loan”), until such Non-Funding
Lender’s cure of such failure the proceeds of all amounts thereafter repaid or
prepaid to Administrative Agent by or on behalf of Borrower and otherwise
required to be applied to such Non-Funding Lender’s share of any of the
Obligations pursuant to the terms of this Agreement shall be advanced to
Borrower by Administrative Agent on behalf of such Non-Funding Lender to cure,
in full or in part, such failure by such Non-Funding Lender, but shall
nevertheless be deemed to have been paid to such Non-Funding Lender in
satisfaction of such other Obligations; provided, however, that (i) the
foregoing shall apply only with respect to the proceeds of payments of
Obligations and shall not affect the conversion or continuation of Loans
pursuant to Subsections 1.2(G) and 1.3; (ii) any such Non-Funding Lender shall
be deemed to have cured its failure to fund its Pro Rata Share of any Loan at
such time as an amount equal to such Non-Funding Lender’s original Pro Rata
Share of the requested principal portion of such Loan is fully funded to
Borrower, whether made by such Non-Funding Lender itself or by operation of the
terms of the foregoing, and whether or not the Non Pro Rata Loan with respect
thereto has been repaid; (iii) amounts advanced to Borrower to cure, in full or
in part, any such Non-Funding Lender’s failure to fund its Pro Rata Share of any
Loan (“Cure Loans”) shall bear interest at the rate applicable to Base Rate
Loans in effect from time to time, and for all other purposes of this Agreement
shall be treated as if they were Base Rate Loans; and (iv) regardless of whether
or not a Default has occurred or is continuing, and notwithstanding the
instructions of Borrower as to its desired application, all repayments or
prepayments of principal which, in accordance with the other terms of this
Agreement, would be applied to the outstanding Base Rate Loans shall be applied
first, ratably to all Base Rate Loans constituting Non Pro Rata Loans, second,
ratably to Base Rate Loans other than those constituting Non Pro Rata Loans or
Cure Loans and, third, ratably to Base Rate Loans constituting Cure Loans.

 

74

--------------------------------------------------------------------------------


 

(B)           Availability of Lender’s Pro Rata Share.

 

(a)           Unless Administrative Agent has been notified by a Lender prior to
a Funding Date of such Lender’s intention not to fund its Pro Rata Share of the
Loan amount requested by Borrower, and Administrative Agent has given notice
pursuant to Subsection 8.4, Administrative Agent may assume that such Lender
will make such amount available to Administrative Agent on the Funding Date.  If
such amount is not, in fact, made available to Administrative Agent by such
Lender when due, and Administrative Agent disburses funds to Borrower on behalf
of such Lender, Administrative Agent will be entitled to recover such amount on
demand from Borrower, without set-off, counterclaim or deduction of any kind,
with interest thereon at the rate per annum then applicable to such Loan.

 

(b)           Nothing contained in this Subsection 8.5(B) will be deemed to
relieve a Lender of its obligation to fulfill its commitments or to prejudice
any rights Administrative Agent or Borrower may have against such Lender as a
result of a default by such Lender under this Agreement.

 

(c)           Without limiting the generality of the foregoing, each Lender
shall be obligated to fund its Pro Rata Share of any Revolving Loan made after
any Event of Default or acceleration of the Obligations with respect to any draw
on a Letter of Credit or demand (whether or not deemed) for payment of any
Swingline Loan by Swingline Lender.

 

(C)           Return of Payments.

 

(a)           If Administrative Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Administrative Agent from Borrower and such related payment is
not received by Administrative Agent, then Administrative Agent will be entitled
to recover such amount from such Lender without set-off, counterclaim or
deduction of any kind.

 

(b)           If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement must be returned to
Borrower or paid to any other Person pursuant to any solvency law or otherwise,
then, notwithstanding any other term or condition of this Agreement,
Administrative Agent will not be required to distribute any portion thereof to
any Lender.  In addition, each Lender will repay to Administrative Agent on
demand any portion of such amount that Administrative Agent has distributed to
such Lender, together with interest at such rate, if any, as Administrative
Agent is required to pay to Borrower or such other Person, without set-off,
counterclaim or deduction of any kind.

 

SECTION 9

 

MISCELLANEOUS

 

9.1.          Indemnities.  Each Loan Party agrees to indemnify, pay, and hold
Administrative Agent and each Lender and their respective Affiliates and the
respective officers, directors, partners, employees, agents, and attorneys of
Administrative Agent, each Lender and their respective

 

75

--------------------------------------------------------------------------------


 

Affiliates (the “Indemnitees”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits
and claims of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against the Indemnitee as a result of Administrative Agent and each
Lender being a party to this Agreement or otherwise in connection with this
Agreement, any of the other Loan Documents or any of the transactions
contemplated hereby or thereby; provided, that the Loan Parties shall have no
obligation to an Indemnitee hereunder with respect to liabilities arising from
the gross negligence or willful misconduct of that Indemnitee as determined by a
final, non-appealable judgment of a court of competent jurisdiction; provided,
further, however, that Borrower’s obligations to indemnify or compensate any
Indemnitee for taxes shall be subject to Subsection 1.13. This Subsection 9.1
and all indemnification provisions contained within any other Loan Document
shall survive the termination of this Agreement.

 

9.2.          Amendments and Waivers.  Except as otherwise provided herein or
therein, no amendment, modification, termination or waiver of any provision of
this Agreement, the Notes or any of the other Loan Documents, or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower and Requisite Lenders (or
Administrative Agent, if expressly set forth herein, in any Note or in any other
Loan Document); provided, that, Borrower shall provide Administrative Agent with
updated Schedules 5.3(A), 5.3(C), 5.13(A) and 5.22 from time to time in
connection with its delivery of the Annual Perfection Certificate as required by
Subsection 4.4(J) of this Agreement, which shall upon delivery by Borrower be
deemed to replace such then existing Schedules, and each such delivery shall
constitute a representation by Borrower of the accuracy and completeness of such
updated Schedules, but provided, however, that delivery of such updated
Schedules shall not be deemed to waive any Default or Event of Default relating
thereto (if any); provided further, that, notwithstanding any other provision of
this Agreement to the contrary and except, with respect to an assignee or
assignor hereunder, to the extent permitted by any applicable Assignment and
Assumption, no amendment, modification, termination or waiver shall, unless in
writing and signed by Borrower and all Lenders (including Voting Participants)
affected thereby (which in the cases of clauses (iv), (v) and (vi) shall be all
Lenders), do any of the following: (i) increase any Loan Commitment of any
Lender, increase any Lender’s Pro Rata Share of any Loan Commitment or change a
pro rata payment of any Lender; (ii) reduce the principal of, rate of interest
on (except as contemplated by Subsection 1.2) or fees payable with respect to
any Loan; provided, however, that only the consent of the Requisite Lenders
shall be necessary (a) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or fees at the Default Rate or (b) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or to reduce any fee payable hereunder; (iii) extend the Revolving Loan
Expiration Date, the Term Loan A Maturity Date, the Term Loan B Maturity Date or
extend any other scheduled date on which any Obligation is to be paid (but
excluding voluntary and mandatory prepayments); (iv) change the definition of
“Requisite Lenders” or change the percentage of Lenders which shall be required
for Lenders or any of them to take any action hereunder; (v) release
Administrative Agent’s Lien on all or a material portion of the Collateral
(except if the release of such Collateral is permitted under and effected in
accordance with this Agreement or any other Loan Document ) or any material
guaranty of the Obligations (except to the extent expressly contemplated
thereby); (vi) amend or waive this Subsection 9.2 or the definitions of the
terms used in this Subsection 9.2 insofar as the definitions affect the
substance of this Subsection 9.2; or (vii) consent

 

76

--------------------------------------------------------------------------------


 

to the assignment, delegation or other transfer by any Loan Party or any
Subsidiary of a Loan Party of any of its rights and obligations under any Loan
Document; and provided, further, that no amendment, modification, termination or
waiver affecting the rights or duties of Administrative Agent or under any Loan
Document shall in any event be effective, unless in writing and signed by
Administrative Agent, in addition to Lenders required hereinabove to take such
action.  Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No amendment, modification, termination or waiver shall be required for
Administrative Agent to take Collateral pursuant to any Loan Document.  No
notice to or demand on any Loan Party or any other Person in any case shall
entitle such Loan Party or such Person to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Subsection 9.2 shall be
binding upon each holder of the Notes at the time outstanding, each future
holder of the Notes, and, if signed by Borrower, on all the Loan Parties and
their respective Subsidiaries.

 

In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders (including Voting
Participant) or each affected Lender (including each affected Voting
Participant), if the consent of Requisite Lenders is obtained, but the consent
of the other Lenders (including other Voting Participants) whose consent is
required is not obtained (any such Lender (but not any such Voting Participants)
whose consent is required but not obtained being referred to as a
“Non-Consenting Lender”), then so long as Administrative Agent is not a
Non-Consenting Lender, at Borrower’s request (and at Borrower’s sole cost and
expense) Administrative Agent, or a Person reasonably acceptable to
Administrative Agent (the “Substitute Lender”), shall have the right (but shall
have no obligation) with Administrative Agent’s consent and in Administrative
Agent’s sole discretion (and in the case of the Revolving Loan Commitment, the
consent and discretion of Swingline Lender) to purchase from such Non-Consenting
Lenders, and such Non-Consenting Lenders agree that they shall, upon
Administrative Agent’s request, sell and assign to Administrative Agent or such
Person, all of the Loan Commitments and/or Loans of such Non-Consenting Lenders
for an amount equal to the principal balance of all Loans held by the
Non-Consenting Lenders, together with the Breakage Fee, if any, and all accrued
interest and fees and other amounts due or outstanding to such Non-Consenting
Lender through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment and Assumption; provided, that, such
Substitute Lender must agree in writing to consent to the proposed amendment,
modification, waiver or termination to which the Non-Consenting Lender did not
consent.  Upon execution of any Assignment and Assumption Agreement pursuant to
this Subsection 9.2, the Substitute Lender shall be entitled to vote on any
pending waiver, amendment or consent in lieu of the Non-Consenting Lender
replaced by such Substitute Lender.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Loan Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Loan
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of Lenders hereunder requiring any consent of Lenders).

 

77

--------------------------------------------------------------------------------


 

9.3.          Notices.  Any required notice or other communication shall be in
writing addressed to the respective party as set forth below and may be
personally delivered, telecopied, sent by overnight courier service or U.S. mail
and shall be deemed to have been given:  (i) if delivered in person, when
delivered; (ii) if delivered by telecopy, on the date of confirmed transmission
if transmitted on a Business Day before 4:00 p.m. (New York, New York time) and
otherwise on the Business Day next succeeding the date of transmission; (iii) if
delivered by overnight courier, two days after delivery to the courier properly
addressed; or (iv) if delivered by U.S. mail, four Business Days after deposit
with postage prepaid and properly addressed.

 

Notices shall be addressed as follows or to such other address as a party shall
designate in a written notice in accordance with this Subsection 9.3:

 

 

If to Borrower,

 

 

any other Loan Party or

 

 

any Subsidiary of a Loan Party:

 

 

 

 

 

 

SureWest Communications

 

 

8150 Industrial Avenue

 

 

Roseville, CA 95678

 

 

Attn:

Chief Financial Officer

 

 

Fax:

(916) 786-1800

 

 

 

 

with a copy to:

SureWest Communications

 

 

8150 Industrial Avenue

 

 

Roseville, CA 95678

 

 

Attn:

Senior Vice President, Finance and Corporate Development

 

 

Fax:

(916) 786-1800

 

If to a Lender or Administrative Agent:  To the address set forth on Schedule
9.3 or in the applicable Assignment and Assumption.

 

9.4.          Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of Administrative Agent or any Lender to exercise, nor any
partial exercise of, any power, right or privilege hereunder or under any other
Loan Documents shall impair such power, right, or privilege or be construed to
be a waiver of any Default or Event of Default.  All rights and remedies
existing hereunder or under any other Loan Document are cumulative to and not
exclusive of any rights or remedies otherwise available.

 

9.5.          Marshalling; Payments Set Aside.  Neither Administrative Agent nor
any Lender shall be under any obligation to marshal any assets in payment of any
or all of the Secured Obligations.   To the extent that Borrower or any other
Person makes payment(s) or Administrative Agent enforces its Liens or
Administrative Agent or any Lender exercises its right of set-off, and such
payment(s) or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone (whether by demand, litigation, settlement or otherwise),
then to the extent of such recovery, the Secured Obligations or part thereof
originally

 

78

--------------------------------------------------------------------------------


 

intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or set-off had not occurred.

 

9.6.          Severability.  The invalidity, illegality, or unenforceability in
any jurisdiction of any provision under the Loan Documents shall not affect or
impair the remaining provisions in the Loan Documents or any such invalid,
unenforceable or illegal provision in any jurisdiction in which it is not
invalid, unenforceable or illegal.

 

9.7.          Lenders’ Obligations Several; Independent Nature of Lenders’
Rights.  The obligation of each Lender hereunder is several and not joint and no
Lender shall be responsible for the obligation or commitment of any other Lender
hereunder.  In the event that any Lender at any time should fail to make an Loan
as herein provided, Lenders, or any of them, at their sole option, may make the
Loan that was to have been made by Lender so failing to make such Loan.  Nothing
contained in any Loan Document and no action taken by Administrative Agent or
any Lender pursuant hereto or thereto shall be deemed to imply or construe
Lenders to be a partnership, an association, a joint venture or any other kind
of entity. The amounts payable at any time hereunder to each Lender shall each
be a separate and independent debt.

 

9.8.          Headings.  Section and Subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.

 

9.9.          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE OR PERMIT
APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION.

 

9.10.        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that none of the Loan Parties may assign their
respective rights or obligations hereunder without the written consent of all
Lenders.

 

9.11.        No Fiduciary Relationship.  No provision in the Loan Documents and
no course of dealing between the parties shall be deemed to create any fiduciary
duty owing to the Loan Parties or their respective Subsidiaries or Affiliates by
Administrative Agent or any Lender.

 

9.12.        Construction.  Administrative Agent, or each Lender and Borrower
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be constructed as if jointly
drafted by Administrative Agent, each Lender and Borrower.

 

9.13.        Confidentiality.  Administrative Agent and Lenders agree to hold
any confidential information that they may receive from or on behalf of the Loan
Parties or any of their respective Subsidiaries pursuant to this Agreement in
confidence, except for disclosure: (i) on a confidential

 

79

--------------------------------------------------------------------------------


 

basis to directors, officers, employees, agents or legal counsel, independent
public accountants and other professional advisors of Administrative Agent or
Lenders or their respective Affiliates; (ii) to regulatory officials having
jurisdiction over Administrative Agent or Lenders or their Affiliates; (iii) as
required or requested by Applicable Law or legal process; or (iv) in connection
with any legal proceeding between or among Administrative Agent or Lenders or
their respective Affiliates and the Loan Parties and/or their respective
Subsidiaries or Affiliates (provided that, in the event Administrative Agent or
Lenders or their respective Affiliates are so required to disclose such
confidential information pursuant to clauses (iii) or (iv) of this
Subsection 9.13, Administrative Agent or Lenders shall promptly notify Borrower
(unless legally prohibited from so doing), so that Borrower or any of its
Subsidiaries may seek, at its sole cost and expense, a protective order or other
appropriate remedy); and (v) to another Person in connection with a disposition
or possible disposition to that Person of all or part of that Lender’s interests
hereunder or a participation interest in its Pro Rata Share, provided that such
disclosure is made subject to an appropriate confidentiality agreement on terms
substantially similar to this Subsection 9.13.  For purposes of the foregoing,
“confidential information” shall mean all information respecting The Loan
Parties or their respective Affiliates or Subsidiaries, other than
(A) information previously filed by the Loan Parties or their respective
Affiliates or Subsidiaries with any Governmental Authority and available to the
public or otherwise made available by the Loan Parties or any of their
respective Affiliates or Subsidiaries to third parties on a non-confidential
basis, (B) information previously published in any public medium from a source
other than, directly or indirectly, Lenders in violation of this Subsection 9.13
and (C) information obtained by Administrative Agent or Lenders from a source
independent of Borrower or its Subsidiaries, which source is not actually known
to Administrative Agent or Lenders to be bound by a duty of confidentiality with
respect to such information.

 

9.14.        Consent to Jurisdiction and Service of Process.

 

(1)  EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL COURT OR STATE COURT IN THE STATE OF
NEW YORK HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS.  EACH OF THE LOAN PARTIES
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, PERSONAL JURISDICTION OF ANY
SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER JURISDICTION.

 

(2)  EACH OF THE LOAN PARTIES HEREBY AGREES THAT SERVICE OF THE SUMMONS AND
COMPLAINT AND ALL OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED, A COPY OF SUCH PROCESS TO A LOAN PARTY AT THE ADDRESS TO WHICH
NOTICES TO SUCH LOAN PARTY ARE THEN TO BE SENT PURSUANT TO SUBSECTION 9.3 AND
THAT PERSONAL SERVICE OF

 

80

--------------------------------------------------------------------------------


 

PROCESS SHALL NOT BE REQUIRED.  NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT
SERVICE OF PROCESS BY ANY OTHER METHOD PERMITTED BY LAW.

 

9.15.        Waiver of Jury Trial.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF
THE OTHER LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION AND ANY RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG ANY OF THEM.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND EACH LENDER EACH
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND EACH LENDER
EACH FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT. EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT
AND EACH LENDER ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH
MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF EACH OF THEM.

 

9.16.        Survival of Warranties and Certain Agreements.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans, the issuances of Letters of
Credit and the execution and delivery of the Notes.  Notwithstanding anything in
this Agreement or implied by law to the contrary, the agreements of Borrower set
forth in Subsections 1.4(D), 1.11, 1.13, 1.14, 9.1, 9.9, 9.14 and 9.15 and the
agreements of Lenders set forth in Subsection 8.2(E) (together with any other
Sections and Subsections stated herein to so survive) shall survive the payment
of the Loans, the payment of the Letter of Credit Liabilities and the
termination of this Agreement.

 

9.17.        Entire Agreement.  This Agreement and the schedules and exhibits
attached hereto, the Notes and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, understandings, whether
oral or written, relating to the subject matter hereof and may not be

 

81

--------------------------------------------------------------------------------


 

contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto.

 

9.18.        Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.  The
counterparts to this Agreement may be delivered by the exchange of signed
signature pages by facsimile transmission or by e-mail with a pdf copy attached,
and any printed or copied version of any signature page so delivered shall have
the same force and effect as an originally signed version of such signature
page.  This Agreement shall become effective upon the execution of a counterpart
hereof by each of the parties hereto.

 

9.19.        Patriot Act.  Lenders notify the Loan Parties and their respective
Subsidiaries that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), they
are required to obtain, verify and record information that identifies each of
Borrower and its Subsidiaries, which information includes the name and address
of such entity and other information that will allow Lenders to identify such in
accordance with the Patriot Act.  Each of the Loan Parties and their respective
Subsidiaries shall provide to the extent commercially reasonable, such
information and take such other actions as are reasonably requested by Lenders
in order to assist Lenders in maintaining compliance with the Patriot Act.

 

9.20.        Guaranty of Secured Obligations by Guarantors.

 

(A)          The Guaranty.  In order to induce Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by Guarantors from the extensions of credit hereunder,
subject to the provisions of this Subsection 9.20, each Guarantor hereby agrees
with Administrative Agent and the Secured Parties as follows:  each Guarantor
jointly and severally hereby irrevocably and unconditionally guarantees to
Administrative Agent for the ratable benefit of the Secured Parties the due and
punctual payment in full of all Secured Obligations when the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (collectively, the “Guaranteed Obligations”).

 

(B)           Limitation of Guaranty.  Notwithstanding any term or provision
hereof or of any other Loan Document to the contrary, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering the
provisions hereof or of any other Loan Document, as such provisions relate to
such Guarantor, subject to avoidance under applicable requirements of law
relating to fraudulent conveyance or fraudulent transfer.  Any analysis of the
provisions hereof for purposes of laws relating to fraudulent conveyance or
fraudulent transfer shall take into account the contribution agreement
established in Subsection 9.20(C).

 

(C)           Contribution by Guarantors.  To the extent that any Guarantor
shall be required hereunder to pay any portion of any Guaranteed Obligation
exceeding the greater of (i) the amount of the value actually received by such
Guarantor and its Subsidiaries from the Loans and

 

82

--------------------------------------------------------------------------------


 

other Guaranteed Obligations and (ii) the amount such Guarantor would otherwise
have paid if such Guarantor had paid the aggregate amount of the Guaranteed
Obligations (excluding the amount thereof repaid by Borrower) in the same
proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all Guarantors on such date, then
such Guarantor shall be reimbursed by such other Guarantors for the amount of
such excess, pro rata, based on the respective net worth of such other
Guarantors on such date of enforcement.  The contribution agreement in this
Subsection 9.20(C) is intended only to define the relative rights of Guarantors
and nothing set forth in this Subsection 9.20(C) is intended to or shall impair
the obligations of Guarantors, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms hereof.

 

(D)          Payment by Guarantors.  Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Secured Party may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise,
Guarantors will upon demand pay, or cause to be paid, in cash, to Administrative
Agent for the ratable benefit of the Secured Parties, an amount equal to the sum
of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to the Secured
Parties as aforesaid.

 

(E)           Liability of Guarantors Absolute.  Each Guarantor agrees that
except as expressly provided in Subsection 9.20(B), its obligations hereunder
are irrevocable, absolute, independent and unconditional and shall not be
affected by any circumstance which constitutes a legal or equitable discharge of
a guarantor or surety other than payment in full of the Guaranteed Obligations
(other than unasserted contingent payment obligations that by their nature
survive termination of the Loan Documents).  In furtherance of the foregoing and
without limiting the generality thereof and subject to Subsection 9.20(B), each
Guarantor agrees as follows:

 

(1)           each Guarantor’s obligations under this Subsection 9.20 is a
guaranty of payment when due and not of collectability, and is a primary
obligation of such Guarantor and not merely a contract of surety;

 

(2)           Administrative Agent may enforce each Guarantor’s obligations
under this Subsection 9.20 upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between Borrower and any Secured
Party with respect to the existence of such Event of Default;

 

(3)           the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

 

83

--------------------------------------------------------------------------------


 

(4)           payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

(5)           any Secured Party, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the applicable Secured Hedge Agreement or the applicable
Cash Management Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Loan Documents or Secured Hedge
Agreements or Cash Management Agreements; and

 

(6)           the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations (other than unasserted contingent payment obligations
that by their nature survive termination of the Loan Documents)), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them:  (i) any failure or omission to assert or
enforce, or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Loan Documents or any Secured Hedge Agreement or any Cash
Management Agreement, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed

 

84

--------------------------------------------------------------------------------


 

Obligations; (2) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents, any of
the Secured Hedge Agreements, and of the Cash Management Agreements or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document, such Secured Hedge
Agreement, such Cash Management Agreement or any agreement relating to such
other guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Document, any of
the Secured Hedge Agreements, any of the Cash Management Agreements or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of Borrower or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrower may allege or assert against any Secured Party in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

(F)           Waivers by Guarantors.  Each Guarantor hereby waives, for the
benefit of the Secured Parties:  (i) any right to require any Secured Party, as
a condition of payment or performance by such Guarantor, to (1) proceed against
Borrower, (2) proceed against or exhaust any security held from Borrower,
(3) proceed against or have resort to any balance of any deposit, investment or
other account or credit on the books of any Secured Party in favor of Borrower
or any other Person, or (4) pursue any other remedy in the power of any Secured
Party whatsoever; (ii) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrower or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (iii) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (iv) any defense
based upon any Secured Party’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to gross negligence or
willful misconduct, as determined by a final judgment by a court of competent
jurisdiction; (v) (1) other than as expressly set forth in Subsection 9.20(B),
any principles or provisions of law, statutory or otherwise, which are or might
be in conflict with the terms hereof and any legal or equitable discharge of
such Guarantor’s obligations hereunder, (2) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (3) any rights to set-offs, recoupments and counterclaims, and
(4) promptness, diligence and any

 

85

--------------------------------------------------------------------------------


 

requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (vi) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance hereof, notices of
default hereunder, the Secured Hedge Agreements, the Cash Management Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Borrower and notices of any of
the matters referred to in this Subsection 9.20 and any right to consent to any
thereof; and (vii) other than as expressly set forth in Subsection 9.20(B), any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

 

(G)           Guarantors’ Right of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations (other than unasserted contingent payment obligations
that by their nature survive termination of the Loan Documents) shall have been
paid and satisfied in full in cash and no commitments of Administrative Agent or
any Lender which would give rise to any Obligation are outstanding, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including (i) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Guaranteed Obligations, (ii) any right to enforce,
or to participate in, any claim, right or remedy that any Secured Party now has
or may hereafter have against Borrower, and (iii) any benefit of, and any right
to participate in, any collateral or security now or hereafter held by any
Secured Party.  In addition, until the Guaranteed Obligations (other than
unasserted contingent payment obligations that by their nature survive
termination of the Loan Documents) shall have been paid and satisfied in full in
cash and no commitments of Administrative Agent or any Lender which would give
rise to any Obligations are outstanding each Guarantor shall withhold exercise
of any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including any
such right of contribution as contemplated by Subsection 9.20(C).  Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Secured Party may have against Borrower, to all right, title and interest
any Secured Party may have in any such collateral or security, and to any right
any Secured Party may have against such other guarantor.  If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations (other than unasserted contingent payment obligations that by their
nature survive termination of the Loan Documents) shall not have been paid and
satisfied in full in cash and no commitments of Administrative Agent or any
Lender which would give rise to any Obligations are outstanding, such amount
shall be held in trust for Administrative Agent on behalf of the Secured Parties
and shall forthwith be paid over to

 

86

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of the Secured Parties to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

(H)          Subrogation of Other Obligations.  Any Indebtedness of Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such Indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Secured Parties and shall forthwith be paid
over to Administrative Agent for the benefit of the Secured Parties to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

 

(I)            Continuing Guaranty.  The guaranty obligations of each Guarantor
under this Section 9.20 is a continuing guaranty and, subject to the last
paragraph of this Subsection 9.20,  shall remain in effect until all of the
Guaranteed Obligations (other than unasserted contingent payment obligations
that by their nature survive termination of the Loan Documents) shall have been
paid and satisfied in full in cash and no commitments of Administrative Agent or
any Lender which would give rise to any Obligations are outstanding.  Each
Guarantor hereby irrevocably waives any right to revoke its guaranty obligations
under this Subsection 9.20 as to future transactions giving rise to any
Guaranteed Obligations.

 

(J)            Authority of Guarantors or Borrower.  It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

 

(K)          Financial Condition of Borrower.  Any Loan and any other extension
of credit may be made to Borrower or converted or continued from time to time,
and any Secured Hedge Agreements or Cash Management Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Secured Hedge Agreement or
Cash Management Agreement is entered into, as the case may be.  No Secured Party
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of
Borrower.  Each Guarantor has adequate means to obtain information from Borrower
on a continuing basis concerning the financial condition of Borrower and its
ability to perform its obligations under the Loan Documents, the Secured Hedge
Agreements and the Cash Management Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations.  Each Guarantor hereby waives and relinquishes any duty
on the part of any Secured Party to disclose any matter, fact or thing relating
to the business, operations or conditions of Borrower now known or hereafter
known by any Secured Party.

 

(L)           Bankruptcy, Etc.  (i) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of the Requisite
Lenders, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower

 

87

--------------------------------------------------------------------------------


 

or any other Guarantor.  The obligations of Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of Borrower
or any other Guarantor or by any defense which Borrower or any other Guarantor
may have by reason of the order, decree or decision of any Governmental
Authority resulting from any such proceeding.

 

Each Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in Subsection 9.20(L)(i) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and the Secured Parties
that the Guaranteed Obligations which are guaranteed by Guarantors pursuant
hereto should be determined without regard to any rule of law or order which may
relieve Borrower of any portion of such Guaranteed Obligations.  Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person to pay Administrative Agent, or allow
the claim of Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.

 

In the event that all or any portion of the Guaranteed Obligations are paid by
Borrower, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Secured Party as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

9.21.        Governmental Authority Compliance.  Notwithstanding anything to the
contrary in this Agreement and the other Loan Documents, no party hereto or
thereto shall take any action under this Agreement or the other Loan Documents
that would constitute or result in an assignment of any License, or a change of
control of any Loan Party or Subsidiary of any Loan Party directly or indirectly
holding a License, to the extent that such assignment or change of control would
require the prior approval by any Governmental Authority under any Applicable
Law without first obtaining such required approval.

 

SECTION 10

 

DEFINITIONS

 

10.1.        Certain Defined Terms.  The terms defined below are used in this
Agreement as so defined.  Terms defined in the preamble and recitals to this
Agreement are used in this Agreement as so defined.

 

“Accounting Changes” means: (i) changes occurring after the Closing Date in
accounting principles required by GAAP and implemented by Borrower; (ii) changes
occurring after the Closing

 

88

--------------------------------------------------------------------------------


 

Date in accounting principles recommended by Borrower’s certified public
accountants and implemented by Borrower; and (iii) changes occurring after the
Closing Date in the method of determining carrying value of Borrower’s or any of
its Subsidiaries’ assets, liabilities or equity accounts.

 

“Acquired Indebtedness” shall mean Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Subsidiary or at the
time it merges or consolidates with or into the Loan Parties or any of their
respective Subsidiaries or assumed in connection with the acquisition of assets
from such Person and in each case not incurred by such Person in connection
with, or in anticipation or contemplation of, such Person becoming a party to
this Agreement or such acquisition, merger or consolidation and which
Indebtedness is without recourse to the Loan Parties or any of their respective
Subsidiary or to any of their respective properties or assets other than the
Person or the assets to which such Indebtedness related prior to the time such
Person became a Subsidiary or the time of such acquisition, merger or
consolidation.

 

“Adjustment Date” means each date which is the fifth (5th) Business Day after
the receipt by Administrative Agent of (i) each Compliance Certificate delivered
by Borrower pursuant to Subsection 4.4(C) and the related financial statements
and (ii) in the case a decrease in an applicable margin is warranted, a written
notice from Borrower to decrease such margin.

 

“Administrative Agent” means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.

 

“Affiliate” means, with respect to any Person, any other Person (i) that is
directly or indirectly controlling, controlled by, or under common control with,
such Person; (ii) that directly or indirectly owns or holds five percent (5%) or
more of any equity interests in such Person; or (iii) five percent (5%) or more
of whose voting stock or other equity interest is directly or indirectly owned
or held by such Person.  For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agreement” means this Credit Agreement (including all schedules and exhibits
hereto), as amended, modified, supplemented, extended and restated from time to
time as permitted herein.

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act, PUC Laws and all Environmental Laws, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

 

“Approved Fund” means any Fund that is administered or managed by (A) a Lender,
(B) an Affiliate of a Lender or (C) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

89

--------------------------------------------------------------------------------


 

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, by any Loan Party or any
Subsidiary of any Loan Party, of any of the following:  (i) any of the capital
stock or the ownership interests of any of its Subsidiaries, or (ii) any or all
of its assets.

 

“Assignment and Assumption” means an agreement among Administrative Agent, a
Lender and such Lender’s assignee regarding their respective rights and
obligations with respect to assignments of the Loans, the Loan Commitments, the
Facilities and other interests under this Agreement and the other Loan Documents
in the form attached hereto as Exhibit 10.1(A).

 

“Available Revolving Commitment” means, at any time, the Revolving Loan
Commitment, as it may have been reduced pursuant to this Agreement, minus the
Revolving Credit Obligations.

 

“Banking Day” means a day on which CoBank is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, or any applicable bankruptcy,
insolvency or other similar federal or state law now or hereafter in effect and
all rules and regulations promulgated thereunder.

 

“Base Rate” means a  variable rate of interest per annum equal, on any day, to
the rate of interest established by CoBank on the first Business Day of each
week as the higher of (i) 1.50% plus the higher of (x) one-week LIBOR and
(y) one-month LIBOR; and (ii) the Prime Rate.  For the purpose of this
definition of “Base Rate”, “LIBOR” shall mean the one (1) week and/or one
(1) month rate (rounded upward to the nearest thousandth), as quoted by the
British Bankers Association at 11:00 a.m. London time and published by
Bloomberg, on the first Business Day of the week applicable to Borrower’s
election of the Base Rate.

 

“Base Rate Loan” means any Loan then bearing interest at the rate determined by
reference to the Base Rate.

 

“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“Budget” means, for Borrower prepared on a segment basis, (i) profit and loss
statements and (ii) cash flow statements, all prepared on a consistent basis
with Borrower’s or its Subsidiaries’ historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions. 
The Budget represents and will represent as of the date thereof the good faith
estimate of Borrower and its senior management concerning the course of its
business.

 

“Business Day” means (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of New York, or is a day on which banking
institutions located in such state are closed or which the Federal Reserve Banks
are closed, and (ii) with respect to all notices, determinations, fundings and
payments in connection with LIBOR Loans, any day that is a Business Day
described in clause (a) above and

 

90

--------------------------------------------------------------------------------


 

that is also a day for trading by and between banks in U.S. dollar deposits in
the applicable interbank LIBOR market.

 

“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.

 

“Capital Lease” means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to Borrower and its Subsidiaries but which otherwise
would be required to be capitalized under GAAP.

 

“Cash Equivalents” means:  (i) marketable direct obligations issued or
unconditionally guarantied by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof;
(ii) commercial paper maturing no more than one (1) year from the date issued
and, at the time of acquisition, having a rating of at least A-1 from Standard &
Poor’s Rating Service or at least P-1 from Moody’s Investors Service, Inc.;
(iii) certificates of deposit or bankers’ acceptances maturing within one
(1) year from the date of issuance thereof issued by, or overnight reverse
repurchase agreements from, any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $500,000,000; and (iv) time
deposits maturing no more than 30 days from the date of creation thereof with
commercial banks having membership in the Federal Deposit Insurance Corporation
in amounts at any one such institution not exceeding the lesser of $250,000 or
the maximum amount of insurance applicable to the aggregate amount of the Loan
Party’s deposits at such institution.

 

“Cash Management Agreement” means (i) the CoBank Cash Management Agreement and
(ii) any other agreement or arrangement to provide treasury, depository,
overdraft, credit or debit card, purchase card, electronic funds transfer
(including ACH funds transfer services) and other cash management services that
is between Borrower and a Lender or a Secured Affiliate.

 

“Closing Date” means the date of this Agreement.

 

“CoBank Cash Management Agreement” means the Electronic Commerce Master Service
Agreement, between CoBank and Borrower, including all exhibits, schedules and
annexes thereto and including all related forms delivered by Borrower to CoBank
related thereto, including the CoBank Cash Manager Initial Rules Sets and
similar documents; provided that, Borrower has elected pursuant to its rule set
instructions or similar document to have its accounts that are subject to the
Cash Management Agreement settle against the Swingline Loan and such election
has not been modified.

 

“Collateral” means, collectively:  (A) all “Collateral” as defined in the
Security Documents; (B) all real property and interests in real property
mortgaged pursuant to the Security Documents; and (C) any property or interest
provided in addition to or in substitution for any of the foregoing.

 

“Commitment” and “Commitments” mean, respectively, each of the Term Loan A
Commitment, the Term Loan B Commitment and the Revolving Loan Commitment and,

 

91

--------------------------------------------------------------------------------


 

collectively, the Term Loan A Commitment, the Term Loan B Commitment and the
Revolving Loan Commitment.

 

“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

 

“Consolidated Net Assets” means, on a consolidated basis for Borrower and its
Subsidiaries, total assets minus the sum of (a) Restricted Investments and
(b) current liabilities.

 

“Consolidated Net Worth” means the consolidated stockholders’ equity of Borrower
and its Subsidiaries minus other comprehensive income or loss.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
any Loan or participation in any Letter of Credit required to be funded by it
hereunder, or has failed to make a payment to the Swingline Lender pursuant to
Subsection 1.1(D), in each case within one Business Day of the date such funding
or payment is required to be made by it hereunder, (b) has otherwise failed to
pay over to Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means the sum of (a) net income or deficit, as the case may be
(excluding extraordinary gains, the write up of any asset or any gain realized
upon the sale of an asset and excluding any extraordinary, non-cash losses, the
write down of any asset and the loss realized upon the sale of any asset),
(b) total interest expense (including non-cash interest), (c) depreciation and
amortization expense, (d) income or franchise taxes, federal, state or local,
(e) non-recurring fees and expenses incurred in connection with any investment,
disposition or acquisition permitted by this Agreement or any issuance of equity
interests or incurrence or early extinguishment of Indebtedness, or refinancing
transactions or other modification of any debt instrument, in each case
permitted herein, (f) non-recurring expenses incurred in connection with
severance and related termination costs, (g) non-cash compensation charges,
including any such charges resulting from stock options, stock appreciation
rights, restricted stock grants or other equity incentive programs, (h) non-cash
pension and certain post-retirement benefits, (i) to the extent actually
reimbursed, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with Permitted Acquisitions, and
(j) purchase accounting adjustments in connection with Permitted Acquisitions. 
For any period of calculation, EBITDA shall be adjusted to give effect to any
acquisition, sale or other disposition of any operation or business (or any
portion thereof) during the period of

 

92

--------------------------------------------------------------------------------


 

calculation as if such acquisition, sale or other disposition occurred on the
first day of such period of calculation.

 

“Effective Date” means the date on which all conditions in Subsection 7.1 are
satisfied; provided, that the Effective Date shall occur no later than March 31,
2011

 

“Environmental Laws” means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including those relating to
releases, discharges, emissions, spills, leaching, or disposals of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or other hydrocarbons) to air, water, land or ground water, to the
withdrawal or use of ground water, to the use, handling or disposal of
polychlorinated biphenyls, asbestos or urea formaldehyde, to the treatment,
storage, disposal or management of hazardous substances (including petroleum,
crude oil or any fraction or derivative thereof, or other hydrocarbons),
pollutants or contaminants, to exposure to toxic, hazardous or other controlled,
prohibited, or regulated substances, including any such provisions under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. § 9601 et seq.), or the Resource Conservation and Recovery
Act of 1976, as amended (42 U.S.C. § 6901 et seq.).

 

“Equity Interest” has the meaning assigned to such term in the Pledge and
Security Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with any Loan
Party within the meaning of Sections 414(b) or (c) of the IRC (and Sections
414(m) and (o) of the IRC for purposes of provisions relating to the IRC).

 

“ERISA Event” means, with respect to any Loan Party, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (a) a Reportable Event;
(b) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (c) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (d) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (e) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (f) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (g) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (h) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (i) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of ERISA; (j) an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan; or (k) the imposition of any liability
under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA.

 

93

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means any direct or indirect Subsidiary of any Loan Party
that does not, individually or in the aggregate with all other Excluded
Subsidiaries, have, on a combined basis, total assets (including Investments) or
annual revenues equal to or greater than 3% of the total assets or annual
revenues of Borrower and its Subsidiaries as of the last day of the most recent
fiscal year-end of Borrower for which Borrower has delivered the financial
statements required to be delivered pursuant to Subsection 4.4(B) for such
fiscal year-end.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (A) Taxes imposed on or measured by its gross receipts,
revenues, gross income, net income or capital (however denominated), and
franchise Taxes imposed on it (in lieu of net income Taxes), by the jurisdiction
(or any political subdivision thereof) under the Applicable Laws of which such
recipient is organized, in which its principal office is located, in which such
recipient has or had a connection (other than a connection arising solely as a
result of such recipient having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or other Loan
Document), or, in the case of any Lender, in which its applicable lending office
(as identified by such Lender to Administrative Agent) is located, (B) any
branch profits Taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which Borrower is located, (C) any backup
withholding tax that is required by the IRC to be withheld from amounts payable
to a Lender that has failed to comply with clause (a) of Subsection 1.13(E)(2),
(D) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Subsection 1.12), any withholding Tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to
Applicable Laws in force at the time such Foreign Lender becomes a party hereto
(or designates a new lending office to Administrative Agent) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Tax Law) to comply with Subsection 1.13(E)(1) or clause
(b) of Subsection 1.13(E)(2), except to the extent that such Foreign Lender (or
its assignor, if any), was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrower with respect
to such withholding Tax pursuant to Subsection 1.13(A)(2) or 1.13(C) and (E) any
United States of America withholding Tax imposed by FATCA.

 

“Facility” and “Facilities” mean, respectively, each of the Term Loan A
Facility, the Term Loan B Facility and the Revolving Loan Facility and,
collectively, the Term Loan A Facility, the Term Loan B Facility and the
Revolving Loan Facility.

 

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

 

“FATCA” means Sections 1471 through 1474 of the IRC, and any regulations or
administrative guidance or other official interpretation thereunder and any
applicable case law.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

 

“Fixed Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

94

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. 
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is a “controlled
foreign corporation” under Section 957 of the IRC.

 

“Foreign Subsidiary Holding Company” means any direct or indirect Domestic
Subsidiary that is treated as a disregarded entity for federal income tax
purposes and substantially all of the assets of which include the Equity
Interests of one or more Foreign Subsidiaries.

 

“Free Cash Flow” means the result of (i) net income, or deficit, as the case may
be (excluding (a) extraordinary gains, the write up of any asset or any gain
realized upon the sale of an asset and excluding any extraordinary, non-cash
losses, the write down of any asset and the loss realized upon the sale of any
asset, and (b) non-recurring fees and expenses incurred in connection with any
investment, disposition or acquisition permitted by this Agreement or any
issuance of equity interests or incurrence or early extinguishment of
Indebtedness, or refinancing transactions or other modification of any debt
instrument, in each case permitted herein), plus (ii) to the extent deducted
from net income, depreciation and amortization expense, minus (iii) capital
expenditures, minus (iv) scheduled repayments of the principal amount of Total
Debt (or scheduled reductions in commitments on lines of credit to the extent
such reductions caused the repayment of principal amounts then outstanding under
such lines, minus (v) cash interest expense (but only to the extent net income
has not otherwise been reduced by such expense in accordance with GAAP), in each
case for the applicable fiscal year.  For any period of calculation, Free Cash
Flow shall be adjusted to give effect to any acquisition, sale or other
disposition of any operation or business (or any portion thereof) during the
period of calculation as if such acquisition, sale or other disposition occurred
on the first day of such period of calculation.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions or credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.

 

“Governmental Authority” means any nation, province, or state or any political
subdivision of any of the foregoing, and any government or any Person exercising
executive, legislative, judicial,

 

95

--------------------------------------------------------------------------------


 

regulatory or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing, including the FCC and any PUC.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (v) to reimburse or
indemnify an issuer of a letter of credit, surety bond or guarantee issued by
such issuer in respect of primary obligations of a primary obligor other than
any Loan Party.  Guarantee Obligations shall also include any obligation of such
Person under any guaranty, endorsement, co-making or sale with recourse of an
obligation of a primary obligor.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s reasonably anticipated liability in respect thereof
as determined by Borrower in good faith.

 

“Hedge Agreements” means interest rate, currency or cross-currency rate swap
agreements, and other similar agreements entered into by Borrower or any other
Loan Party in the ordinary course of business (and not for speculative purposes)
for the principal purpose of protecting Borrower or any other Loan Party against
fluctuations in interest rates or currency exchange rates.

 

“Indebtedness” as applied to any Person, means, without duplication: (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases or other capitalized agreements that is properly classified as
a liability on a balance sheet in conformity with GAAP; (iii) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business not more than 90 days past due;
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person, but
only to the extent of the fair value of such property or asset; (vi) the net
termination obligations of such Person under any Hedge Agreement, calculated as
of any date as if such agreement or arrangement were terminated as of such date;
(viii) all obligations of such Person, contingent or otherwise, as an account
party or applicant under or in respect of acceptances, letters of credit, surety
bonds or similar arrangements (other than

 

96

--------------------------------------------------------------------------------


 

reimbursement obligations, which are not due and payable on such date, in
respect of documentary letters of credit issued to provide for the payment of
goods and services in the ordinary course of business); (ix) obligations under
partnership, organizational or other agreements to fund capital contributions or
other equity calls with respect to any Person or investment, or to redeem,
repurchase or otherwise make payments in respect to capital stock or other
securities of such Person and (x) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (i) through
(ix) above.  For the avoidance of doubt, Indebtedness shall not include
reimbursement obligations with respect to customer deposits.  The amount of
Indebtedness of the Loan Parties and their respective Subsidiaries shall be
calculated without duplication of Guarantee Obligations of the Loan Parties and
their respective Subsidiaries in respect thereof.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, arising from any
payment or obligation hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Interest Coverage Ratio” means the ratio derived by dividing (i) EBITDA by
(ii) total interest expense (excluding interest expense attributable to
Indebtedness repaid by the seller or otherwise in connection with any Permitted
Acquisition, but including for the applicable calculation period prior to the
date of any such Permitted Acquisition, pro forma interest expense on any
Indebtedness incurred to finance all or a portion of the purchase price for such
Permitted Acquisition based on the principal amount of such Indebtedness on the
date of such Permitted Acquisition and the rate of interest thereon on such
date), in each case for the then most recently completed four fiscal quarters.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
any Loan Party or any of their respective Subsidiaries of any beneficial
interest in, including stock, partnership interest or other equity securities
of, any other Person, other than trade associations and similar organizations
purchased or acquired in the ordinary course of business; and (ii) any direct or
indirect loan, advance, transfer, guarantee, assumption of liability or other
obligation of liability, or capital contribution by any Loan Party or any of
their respective Subsidiaries to any other Person, including all indebtedness
and accounts receivable from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business.  Investments which are capital contributions or purchases of capital
stock or other equity interest which have a right to participate in the profits
of the issuer thereof shall be valued at the amount (or, in the case of any
Investment made with property other than cash, the book value of such property)
actually contributed or paid (including cash and non cash consideration and any
assumption of Indebtedness) to purchase such equity interest as of the date of
such contribution or payment, without any adjustments for increases or decreases
in value, or write-ups, write-downs or write-offs with respect to such
Investment.  Investments which are loans, advances, extensions of credit or
guarantees shall be valued at the principal amount of such loan, advance or
extension of credit outstanding as of the date of determination or, as
applicable, the principal amount of the loan or advance outstanding as of the
date of determination actually guaranteed by such guarantees.

 

“Investment Policy” means the investment policy of Borrower attached hereto as
Exhibit 10.1(F), as the same may be amended, modified or restated from time to
time, subject to Subsection 3.3.

 

97

--------------------------------------------------------------------------------


 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.

 

“Issuing Lender” means CoBank, or any other Lender designated from time to time
by Administrative Agent or Borrower (and subject to such Lender’s acceptance of
such designation), in such Lender’s capacity as an issuer of Letters of Credit
hereunder.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 2.12 and delivered by an additional Subsidiary of any Loan Party in
accordance with the provisions of Subsection 2.12.

 

“Lead Arranger” means CoBank in its capacity as lead arranger for Lenders under
this Agreement and each of the other Loan Documents and any successor in such
capacity appointed pursuant to Subsection 8.2.

 

“Lender” or “Lenders” means one or more of the banks or other financial
institutions party hereto from time to time and their successors and permitted
assigns pursuant to Subsection 8.1.

 

“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to Issuing Lender consisting of (a) the
amount available to be drawn or which may become available to be drawn; (b) all
amounts which have been paid and made available by Issuing Lender to the extent
not reimbursed by Borrower, whether by the making of a Revolving Loan or
otherwise; and (c) all accrued and unpaid interest, fees and expenses with
respect thereto.  In the case of any Letter of Credit that is issued in a
currency other than United Stated Dollars, the corresponding Letter of Credit
Liability shall be determined in United States Dollars based on the currency
exchange rate from time to time applicable to the issuer of such Letter of
Credit.

 

“Leverage Ratio” means, for any period, the ratio derived by dividing (i) all
Indebtedness as of the last day of the applicable period by (ii) EBITDA for the
then most recently completed four fiscal quarters.

 

“LIBOR” means for each applicable Interest Period, a fixed annual rate equal to:
(A) the rate of interest determined by Administrative Agent at which deposits in
U.S. dollars for the relevant Interest Period are offered based on information
presented by the Reuters Screen LIBOR01 page as quoted by the British Bankers
Association as of 11:00 a.m. (London time) on the day which is two (2) Banking
Days prior to the first day of such Interest Period, provided, that in the event
British Bankers Association ceases to provide such quotations (as determined by
Administrative Agent), then Administrative Agent will notify Borrower and
Administrative Agent and Borrower will agree upon a substitute basis for
obtaining such quotations, divided by (B) a number equal to 1.0 minus the
aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two (2) Banking
Days prior to the beginning of such Interest Period for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) which are required to be maintained by a member bank of the Federal
Reserve System (including, basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental

 

98

--------------------------------------------------------------------------------


 

Authority having jurisdiction with respect thereto, as now and from time to time
in effect); such rate to be rounded upward to the next whole multiple of
one-sixteenth of one percent (0.0625%).

 

“LIBOR Loans” means Loans (excluding Swingline Loans) accruing interest at rates
determined by reference to the LIBOR.

 

“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).

 

“Licenses” means any material landline telephone, long distance, cellular
telephone, microwave, personal communications, commercial mobile radio service,
private mobile radio service or other telecommunications or similar license,
authorization, registration, certificate, waiver, certificate of compliance,
franchise (including cable television franchise), approval, material filing,
exemption, order, or permit, whether for the acquisition, construction or
operation of any Telecommunications System, or to otherwise provide the services
related to any Telecommunications System, granted or issued by the FCC, any
applicable PUC or any other Governmental Authority.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof), and any agreement to give any lien, mortgage, pledge, security
interest, charge or encumbrance.

 

“Loan” or “Loans” means an advance or advances under any of the Facilities.

 

“Loan Commitment” or “Loan Commitments” mean, respectively, each of the Term
Loan A Commitment, the Term Loan B Commitment and the Revolving Loan Commitment
and collectively, the Term Loan A Commitment, the Term Loan B Commitment and the
Revolving Loan Commitment.

 

“Loan Documents” means, collectively, this Agreement, the Notes, any outstanding
Letters of Credit, the Security Documents and all other instruments, documents
and agreements executed and delivered concurrently herewith or at any time
hereafter to or for the benefit of Administrative Agent or Lenders in connection
with the Loans and other transactions contemplated by this Agreement, all as
amended, supplemented or modified from time to time.

 

“Material Accounts” means all deposit, securities or other investment accounts
in the name of the Loan Parties and their respective Subsidiaries to the extent
the average daily balance of any such account (or market value of items held in
such account), individually, for the most recently completed six calendar months
exceeds $1,000,000.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the Loan
Parties and their respective Subsidiaries, taken as a whole, or (ii) the
material impairment of any Liens in favor of Administrative Agent or the ability
of the Loan Parties and their respective Subsidiaries to perform their
obligations under the Loan Documents or of Administrative Agent or any Lender to
enforce any

 

99

--------------------------------------------------------------------------------


 

Loan Document or collect any of the Obligations.  In determining whether any
individual event could reasonably be expected to have a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events could reasonably be expected to have a
Material Adverse Effect.

 

“Material Contracts” means (a) any contract or any other agreement, written or
oral, of any Loan Party or any Subsidiary of any Loan Party involving monetary
liability of or to any such Person in an amount in excess of $1,000,000 per
annum, and (b) any other contract or agreement, written or oral, of any Loan
Party or any Subsidiary of any Loan Party the failure to comply with which could
reasonably be expected to have a Material Adverse Effect; provided, however,
that any (i) vendor contract or (ii) contract or agreement which is terminable
by a party other than any Loan Party or any of its respective Subsidiaries
without cause upon notice of 95 days or less shall not be considered a Material
Contract.

 

“Material Leased Property” means any real property leased or licensed by any
Loan Party that (A) is not a tower site and (B)(i) is the headquarters or
principal place of business of any Loan Party or (ii) is a headend site, central
office (but not principal place of business), switch site or such other
location, in each case with respect to this clause (ii), the loss of which would
have a Material Adverse Effect.

 

“Material Owned Property” means any real property owned by any Loan Party in fee
simple (A) that has a book value in excess of $2,500,000, (B) that is the
headquarters or principal place of business of any Loan Party, or (C) as to
which the loss thereof would have a Material Adverse Effect.

 

“Multi-employer Plan” means a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
makes, is making, made, or was at any time during the current year or the
immediately preceding 6 years obligated to make contributions.

 

“Negative Pledge Agreement” means a negative pledge agreement, executed in favor
of Administrative Agent, for the benefit of itself and the other Secured
Parties, in form and content approved by Administrative Agent, pursuant to which
the executing party agrees not to grant a Lien with respect to any of its
property, real and personal, except to the extent such Lien constitutes a
Permitted Encumbrance, as such agreement may be amended, modified, supplemented,
extended and restated from time to time.

 

“Net Proceeds” means cash proceeds received by any Loan Party or any Subsidiary
of any Loan Party from any Asset Disposition or debt or equity issuance
(including insurance proceeds, awards of condemnation, and payments under notes
or other debt securities received in connection with any Asset Disposition), net
of (i) the reasonable costs of such sale, lease, transfer or other disposition
(including taxes attributable to such sale, lease or transfer) and (ii) amounts
applied to repayment of Indebtedness (other than the Obligations) secured by a
Lien on the asset or property disposed.

 

100

--------------------------------------------------------------------------------


 

“Note” or “Notes” means one or more of the Term Loan A Note, the Term Loan B
Notes, the Revolving Notes and the Swingline Notes.

 

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of December 9, 1998, between Borrower and the purchasers listed on Schedule A
thereto, as supplemented by that certain Supplement to Note Purchase Agreement,
dated as of March 13, 2003, between Borrower and the purchasers listed on
Schedule A thereto, and as further amended, supplemented, modified, extended or
restated from time to time.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower and all other Loan Parties under the Loan Documents from time
to time owed to Administrative Agent, any Lender or any Indemnitee, including
the principal amount of all debts, claims and indebtedness, accrued and unpaid
interest, all reimbursement obligations in respect of any Letters of Credit and
all indemnities, fees, costs and expenses thereunder, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and/or from
time to time hereafter owing, due or payable, or any combination thereof,
whether before or after the filing of a proceeding under the Bankruptcy Code or
any other debtor relief laws (whether or not allowed in such proceeding) by or
against any Loan Party or any of its respective Subsidiaries.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Loan Party or an ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six plan years.

 

“Permitted Encumbrances” means the following:

 

(1)           Liens for taxes, assessments or other governmental charges not yet
due and payable unless the same are being diligently contested in good faith and
by appropriate proceedings and then only if and to the extent that adequate
reserves therefor are maintained in accordance with GAAP;

 

(2)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other similar liens imposed by law, which are incurred in the
ordinary course of business for sums not more than 90 days delinquent or which
are being contested in good faith; provided that a reserve or other appropriate
provision shall have been made therefor;

 

(3)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security (other than any Lien imposed by the Employee Retirement
Income Security Act of 1974 or any rule

 

101

--------------------------------------------------------------------------------


 

or regulation promulgated thereunder), or to secure the performance of tenders,
statutory obligations, surety, stay, customs and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);

 

(4)           deposits, in an aggregate amount not to exceed $1,000,000, made in
the ordinary course of business to secure liability to insurance carriers or
others;

 

(5)           any attachment or judgment Lien which, individually or when
aggregated with all other such Liens, does not constitute an Event of Default
under Subsection 6.1(H);

 

(6)           easements, rights of way, zoning and other restrictions, municipal
ordinances, minor defects, encroachments or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
ordinary conduct of the business of any Loan Party or any of their respective
Subsidiaries or materially adversely affecting the value of any Collateral;

 

(7)           Liens in favor of CoBank as set forth in Subsection 2.7;

 

(8)           Liens securing purchase money security agreements and Capital
Leases permitted under Subsection 3.1(F), provided that such Liens do not
encumber any property other than the items purchased with the proceeds of such
Indebtedness or leased pursuant to such Indebtedness and such Liens do not
secure any amounts other than amounts necessary to purchase or lease such items;

 

(9)           other Liens securing Priority Debt not otherwise permitted by this
definition of Permitted Encumbrances, provided that Priority Debt does not
exceed at any one time 7.50% of Consolidated Net Assets as of the most recently
completed fiscal quarter of Borrower;

 

(10)         Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of
set-off);

 

(11)         Liens in favor of Administrative Agent, for the benefit of itself
and Lenders;

 

(12)         Liens representing any interest or title of a lessee in equipment
subject to any lease, in an aggregate amount not to exceed $10,000,000;

 

(13)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business;

 

(14)         Liens existing on the assets of any Person that becomes a
Subsidiary or existing on assets acquired pursuant to a Permitted Acquisition
and Investment to the extent the

 

102

--------------------------------------------------------------------------------


 

Liens on such assets secure Indebtedness permitted by Subsection 3.1(H);
provided that such Liens attach at all times only to the same assets to which
such Liens attached (and after-acquired property that is affixed or incorporated
into the property covered by such Lien), and secure only the same Indebtedness
or obligations that such Liens secured (or any Indebtedness that refinances or
replaces such Indebtedness or obligations), immediately prior to the such
Permitted Acquisition and Investment;

 

(15)         with respect to any leased or owned real property which is subject
to a Lien in favor of Administrative Agent, for the benefit of itself and the
other Secured Parties, pursuant to a Security Document, any Schedule B
exceptions appearing in the respective policies of title insurance issued in
favor of Administrative Agent concurrently herewith;

 

(16)         Liens existing on or with respect to any inside wiring that a
customer of any Loan Party acquires or has the right to acquire, and Liens
existing on or with respect to any equipment or facilities, including but not
limited to conduit, duct, cable or wiring, installed on the premises of a
property owner, landlord or licensor under an access, entrance, installation or
similar agreement in order to serve a customer of any Loan Party and that is or
may be required to be transferred to such property owner, landlord or licensor
during or after the term of such agreement and

 

(17)         Liens consisting of collocation arrangements required by the FCC or
any PUC.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Loan Party or any of their ERISA Affiliates sponsor or maintain or to
which any Loan Party or any of their ERISA Affiliates make, is making, or is
obligated to make contributions and includes any Pension Plan.

 

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Effective Date, executed by the Loan Parties in favor
of Administrative Agent, for the benefit of itself and the other Secured
Parties, in form and content substantially the same as attached hereto as
Exhibit 10.1(G), pursuant to which the Loan Parties have pledged, as security
for the Secured Obligations, on a first priority basis, substantially all
personal property of the Loan Parties including, stock in their respective
Subsidiaries, that they now own or may hereafter acquire, as such agreement may
be amended, modified, supplemented, extended and restated from time to time.

 

“Prime Rate” means, a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 75% of the United States’
30 largest commercial banks, or if the Eastern Edition of

 

103

--------------------------------------------------------------------------------


 

The Wall Street Journal or such rate is not published on such day, such rate as
last published in the Eastern Edition of The Wall Street Journal.  In the event
the Eastern Edition of The Wall Street Journal ceases to publish such rate or an
equivalent on a regular basis, the term “Prime Rate” shall be determined on any
day by reference to such other regularly published average prime rate for such
date applicable to such commercial banks as is acceptable to Administrative
Agent in its sole discretion.  Any change in Prime Rate shall be automatic,
without the necessity of notice provided to Borrower or any other Loan Party.

 

“Priority Debt” means (without duplication) the sum of (a) unsecured
Indebtedness of the Subsidiaries of the Loan Parties other than Indebtedness
owing to Borrower or any other Loan Party and (b) Indebtedness of the Loan
Parties and their respective Subsidiaries incurred after the Effective Date
secured by a Lien described in clause (9) of the definition of Permitted
Encumbrances.

 

“Pro Rata Share” means (i) with respect to matters relating to a particular Loan
Commitment, the percentage obtained by dividing (a) the commitment of a Lender
under such Loan Commitment by (b) such Loan Commitment and (ii) with respect to
all other matters, the percentage obtained by dividing (a) the Total Lender Loan
Commitments of a Lender by (b) the aggregate Total Lender Loan Commitments of
all of the Lenders, in either case as such percentage may be adjusted by
assignments permitted pursuant to Subsection 8.1; provided, however, if any Loan
Commitment is terminated pursuant to the terms hereof, in lieu of commitments,
the calculation of clauses (i) and (ii) above, as they relate to or include such
Loan Commitment, shall be based on the aggregate amount of a Lender’s
outstanding loans related to such Loan Commitment and the aggregate amount of
all outstanding loans related to such Loan Commitment.

 

“PUC” means any state, provincial or other local public utility commission,
local franchising authority or similar regulatory agency or body that exercises
jurisdiction over the rates or services or the ownership, construction or
operation of any Telecommunications System (and its related facilities) or over
Persons who own, construct or operate a Telecommunications System, in each case
by reason of the nature or type of the business subject to regulation and not
pursuant to laws and regulations of general applicability to Persons conducting
business in any such jurisdiction.

 

“PUC Laws” means all relevant rules, regulations, and published policies of, and
all laws administered by, any PUC asserting jurisdiction over any Loan Party or
its Subsidiaries.

 

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

“Related Secured Hedge Agreement” means a Secured Hedge Agreement entered into
by any Loan Party to hedge the interest rate exposure applicable to any portions
of the Loans.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30 day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

104

--------------------------------------------------------------------------------


 

“Requisite Lenders” means, to the extent more than one (1) Lender holds any Loan
Commitment or Loan, two (2) or more Lenders (including Voting Participants)
(provided that for purposes hereof, such two (2) or more Lenders (including
Voting Participants) may not consist solely of (i) Voting Participants who
purchased their participations from the same Lender, (ii) Voting Participants
and Lender who sold such participations to such Voting Participant, or
(iii) Lenders and/or Voting Participants that are Farm Credit Lenders) who are
not Defaulting Lenders and who have in the aggregate Pro Rata Shares greater
than 50% (calculated without giving effect to any Loans or Loan Commitments held
or deemed to be held by a Defaulting Lender).

 

“Restricted Investment” means all Investments except (i) property to be used in
the ordinary course of business; (ii) current assets arising from the sale of
goods and services in the ordinary course of business; (iii) Investments in one
or more Subsidiaries or any Person that concurrently becomes a Subsidiary;
(iv) Investments existing on December 9, 1998; (v) Investments in obligations,
maturing within one year, issued by or guaranteed by the United States of
America or an agency thereof; (vi) Investments in municipal securities, maturing
within one year, which are rated in one of the top two ratings classifications
by at least one national rating agency; (vii) Investments in certificates of
deposit or banker’s acceptances issued by Bank of America or other commercial
banks which are rated in one of the top two rating classifications by at least
one national rating agency; (viii) Investments in commercial paper, maturing
within 270 days, rating in one of the top two rating classifications by at least
one national rating agency; and (ix) Investments in money market instrument
programs which are classified as current assets in accordance with GAAP.

 

“Restricted Junior Payment” means:  (i) any dividend or other distribution,
direct or indirect, on account of any capital stock or other equity interest in
any Loan Party or any of its respective Subsidiaries, including any ownership
interest and any shares of any class of stock or other equity interest of any
Loan Party or any of its respective Subsidiaries now or hereafter outstanding,
except a dividend payable solely in shares of a class of stock to the holders of
that class; (ii) any redemption, repurchase, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any capital stock or other equity interest in any Loan Party or
any of its respective Subsidiaries, including any ownership interest and any
shares of any class of stock of or other equity interest of any Loan Party or
any of its respective Subsidiaries now or hereafter outstanding; (iii) any
payment or prepayment of interest on, principal of, premium, if any, redemption,
conversion, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, any Indebtedness subject to subordination provisions
for the benefit of Administrative Agent and Lenders, unless expressly permitted
by such subordination provisions and Administrative Agent and Requisite Lenders
have consented in writing to such provisions; and (iv) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any equity interest in any Loan Party or any of its
respective Subsidiaries, including any ownership interest and shares of any
class of stock of any Loan Party or any of its respective Subsidiaries now or
hereafter outstanding.

 

“Revolving Credit Obligations” means, at any particular time, the sum of (A) the
aggregate principal balance of all Revolving Loans (other than the Swingline
Loans), plus (B) the amount of the Swingline Loan Commitment, plus (C) the
amount of all Letter of Credit Liability then outstanding.

 

105

--------------------------------------------------------------------------------


 

“Revolving Loan” or “Revolving Loans” means an advance or advances under the
Revolving Loan Commitment, including any advance or advances under the Swingline
Loan Commitment.

 

“Revolving Loan Commitment” means, when used as to each Lender, its obligation
to make Revolving Loans to Borrower pursuant to Subsection 1.1(C) and purchase
participations in the Swingline Loans, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedules 1.1(A) and 1.1(B), as applicable, or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement and, otherwise, the aggregate of such commitments of all Lenders.  The
Revolving Loan Commitment of all Lenders as of the Effective Date is
$34,000,000.

 

“Revolving Loan Expiration Date” means the earlier of (i) the suspension
(subject to reinstatement) of Lenders’ obligations to make Loans pursuant to
Subsection 6.2, (ii) the acceleration of the Obligations pursuant to Subsection
6.3 or (iii) the date that is 5 years following the Closing Date.

 

“Revolving Loan Facility” means, the revolving loan credit facility extended to
Borrower pursuant to Subsection 1.1(C), including the Letter of Credit and
Swingline subfacilities.

 

“Revolving Note” or “Revolving Notes” means one or more of the notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, restatements, renewals or extensions of any such notes, in
whole or in part.

 

“Secured Affiliate” means an Affiliate of a Lender that is a party to a Secured
Hedge Agreement or a Cash Management Agreement that has executed and delivered
to Administrative Agent a letter agreement in form and substance acceptable to
Administrative Agent pursuant to which such Affiliate (i) appoints
Administrative Agent as its collateral agent under the applicable Security
Documents, (ii) agrees that it will not have any right individually to enforce
or seek to enforce any Security Document or any guaranty of the Secured
obligations, or to realize upon any Collateral security for the Secured
Obligations, and (iii) it agrees and acknowledges that all rights and remedies
to enforce or seek to enforce any Security Document or any guaranty or to
realize upon any Collateral security for the Secured Obligations may be
exercised only by Administrative Agent.

 

“Secured Hedge Agreement” means any Hedge Agreement between Borrower and any
Lender or Secured Affiliate.

 

“Secured Obligation” means (A) the Obligations, (B) all obligations of Borrower
under any Secured Hedge Agreement, and (C) all obligations of Borrower under any
Cash Management Agreement.

 

“Secured Party” means (A) Administrative Agent, (B) any Lender, (C) any Secured
Affiliate, and (D) any Indemnitee.

 

106

--------------------------------------------------------------------------------


 

“Security Documents” means, collectively, all instruments, documents and
agreements executed by or on behalf of the Loan Parties to provide collateral
security with respect to the Secured Obligations, including, the Pledge and
Security Agreement, any Negative Pledge Agreement, mortgages, account control
agreements, and all instruments, documents and agreements executed pursuant to
the terms of the foregoing, in such case, as amended, modified, supplemented,
extended and restated from time to time.

 

“Security Interest” means all Liens in favor of Administrative Agent, for the
benefit of itself, and the other Secured Parties, created hereunder or under any
of the Security Documents to secure the Secured Obligations.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than fifty percent (50%) of
the total voting power of shares of stock (or equivalent ownership or
controlling interest) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof.

 

“Swingline Lender” means CoBank, and its successors and permitted assigns under
the Swingline Loan Commitment pursuant to Subsection 8.1.

 

“Swingline Loan Commitment” means the commitment of Swingline Lender to make the
Swingline Loans, which commitment shall be $6,000,000 on the Effective Date, as
such amount may be adjusted, if at all, from time to time in accordance with
this Agreement.

 

“Swingline Note” means a Note of Borrower substantially in the form of
Exhibit 10.1(E), and any replacements, reinstatements, renewals or extension of
any such note, in whole or in part.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Telecommunications System” means the network, equipment, facilities and
associated business activities of any one or more of the Loan Parties used or to
be used in providing any of the following to consumer, business or carrier
customers: (i) telecommunications products and services, including but not
limited to local exchange telephone, access, interconnection, long distance, and
any related services ancillary to telecommunications; (ii) cable television and
other video and video-related products and services; (iii) data services,
including data transport, data storage, Internet access, services utilizing the
Internet protocol and any other information services; and (iv) any other
products and services offered by a Loan Party utilizing or reasonably related to
any of the foregoing.

 

“Term Loan A” means the Loan under the Term Loan A Commitment.

 

“Term Loan A Commitment” means $40,000,000.

 

“Term Loan A Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(A).

 

107

--------------------------------------------------------------------------------


 

“Term Loan A Maturity Date” means the earlier of (i) the acceleration of the
Obligations pursuant to Subsection 6.3 or (ii) May 31, 2011.

 

“Term Loan A Note” means the note of Borrower substantially in the form of
Exhibit 10.1(C) and any replacements, restatements, renewals or extensions of
any such note, in whole or in part.

 

“Term Loan B” means the Loan under the Term Loan B Commitment.

 

“Term Loan B Availability Period” means the period commencing on May 31, 2011
and ending on the earlier to occur of (i) the date on which the full amount of
the Delayed Draw Amount has been advanced to Borrower, (ii) the acceleration of
the Obligations pursuant to Subsection 6.3 or (iii) September 1, 2012.

 

“Term Loan B Commitment” means, for the period from the Effective Date to, but
excluding, the Term Loan A Maturity Date, $190,000,000 and, for the period from
and including the Term Loan A Maturity Date through and including the Term Loan
B Maturity Date, $230,000,000.

 

“Term Loan B Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(B).

 

“Term Loan B Maturity Date” means the earlier of (i) the acceleration of the
Obligations pursuant to Subsection 6.3 or (ii) the date that is 5 years
following the Closing Date.

 

“Term Loan B Note” or “Term Loan B Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(D), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.

 

“Total Lender Loan Commitment” means the aggregate commitments of any Lender
with respect to the Loan Commitments.

 

“Withholding Agent” means the Borrower or the Administrative Agent.

 

10.2.        Other Definitional Provisions.  References to “Sections,”
“Subsections,” “Exhibits” and “Schedules” shall be to Sections, Subsections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided.  Any of the terms defined in Subsection 10.1 may, unless
the context otherwise requires, be used in the singular or the plural depending
on the reference. In this Agreement, “hereof,” “herein,” “hereto,” “hereunder”
and the like mean and refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which the respective word appears;
words importing any gender include the other gender; references to “writing”
include printing, typing, lithography and other means of reproducing words in a
tangible visible form; the words “including,” “includes” and “include” shall be
deemed to be followed by the words “without limitation”; references to
agreements and other contractual instruments shall be deemed to include
subsequent amendments, assignments, extensions, renewals and other modifications
thereto, but only to the extent such amendments, assignments, extensions,
renewals and other modifications are not prohibited by the terms of this
Agreement or any other Loan Document; references to Persons include their
respective permitted successors and assigns or, in the

 

108

--------------------------------------------------------------------------------


 

case of governmental Persons, Persons succeeding to the relevant functions of
such Persons; and all references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations.

 

[Signatures follow on the next page.]

 

109

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

SUREWEST COMMUNICATIONS, a California corporation, as Borrower

 

 

 

 

 

By:

/s/ Steven C. Oldham

 

 

Steven C. Oldham

 

 

President and Chief Executive Officer

 

 

 

SUREWEST BROADBAND, a California corporation,

 

SUREWEST KANSAS HOLDINGS, INC., a Delaware corporation,

 

SUREWEST TELEVIDEO, a California corporation,

 

SUREWEST KANSAS, INC., a Delaware corporation, and

 

SUREWEST TELEPHONE, a California corporation, each as a Guarantor

 

 

 

 

 

By:

/s/ Steven C. Oldham

 

 

Steven C. Oldham

 

 

President and Chief Executive Officer

 

 

 

SUREWEST KANSAS CONNECTIONS, LLC, a Delaware limited liability company, as a
Guarantor

 

 

 

By:

SureWest Kansas Holdings, Inc.,

 

 

its manager

 

 

 

 

 

 

 

 

By:

/s/ Steven C. Oldham

 

 

 

 

 

 

 

Steven C. Oldham

 

 

 

President and Chief Executive Officer

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

SUREWEST KANSAS LICENSES, LLC,

 

SUREWEST KANSAS OPERATIONS, LLC, and

 

SUREWEST KANSAS PURCHASING, LLC, each a Delaware limited liability company, each
as a Guarantor

 

 

 

By:

SureWest Kansas Connections, LLC,

 

 

its manager

 

 

 

 

 

 

 

 

By:

/s/ Steven C. Oldham

 

 

 

 

 

 

 

Steven C. Oldham

 

 

 

President and Chief Executive Officer

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

COBANK, ACB, as Administrative Agent, Lead Arranger, Bookrunner, Issuing Lender,
Swingline Lender and a Lender

 

 

 

 

 

By:

/s/ Robert F. West

 

 

Robert F. West

 

 

Senior Vice President

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

ROYAL BANK OF CANADA, as Syndication Agent, Bookrunner, Lead Arranger and a
Lender

 

 

 

 

 

By:

/s/ D.W. Scott Johnson

 

 

Name:

D.W. Scott Johnson

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

UNION BANK, as Documentation Agent, Lead Arranger and a Lender

 

 

 

 

 

By:

/s/ Edward Khaymenis

 

 

Name:

Edward Khaymenis

 

 

Title:

Assistant Vice President

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

RBC BANK (USA), as a Lender

 

 

 

 

 

By:

/s/ Richard Marshall

 

 

Richard Marshall

 

 

Market Executive — National Division

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ John T. Pearson

 

 

Name:

John T. Pearson

 

 

Title:

Vice President

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

 

 

 

By:

/s/ Alexander L. Rody

 

 

Name:

Alexander L. Rody

 

 

Title:

Senior Vice President

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

/s/ Edward Unwin

 

 

Edward Unwin

 

 

Vice President

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

BROWN BROTHERS HARRIMAN & CO., as a Lender

 

 

 

 

 

By:

/s/ Scott C. Meves

 

 

Name:

Scott C. Meves

 

 

Title:

SVP

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

FARM CREDIT BANK OF TEXAS, as a Voting Participant

 

 

 

 

 

By:

/s/ Horace R. Harrod

 

 

Name:

Horace R. Harrod

 

 

Title:

Vice President

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

FARM CREDIT SERVICES OF AMERICA, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ John Zhang

 

 

John Zhang

 

 

Vice President

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

NORTHWEST FARM CREDIT SERVICES, as a Voting Participant

 

 

 

 

 

By:

/s/ Jeremy Roewe

 

 

Jeremy Roewe

 

 

Account Manager

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

UNITED FCS, FLCA, d/b/a FCS COMMERCIAL FINANCE GROUP, as a Voting Participant

 

 

 

 

 

By:

/s/ Jeremy Voigts

 

 

Jeremy Voigts

 

 

Vice President

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

FCS FINANCIAL, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Sean Uniterreiner

 

 

Sean Uniterreiner

 

 

Senior Lending Officer

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page]

 

 

 

FARM CREDIT SERVICES OF THE MOUNTAIN PLAINS, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Bradley K. Leafgren

 

 

Bradley K. Leafgren

 

 

Senior Vice President

 

[Signatures Continued on Following Page]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

LOANS AND COMMITMENTS PRIOR TO TERM LOAN A MATURITY DATE

 

 

 

REVOLVER LOAN

 

TERM LOAN A

 

TERM LOAN B

 

TOTALS

 

LENDER

 

Revolver Loan
Commitment

 

Pro Rata Share
of Revolver
Loan
Commitment

 

Term Loan
A

 

Pro Rata
Share of
Term Loan A

 

Term Loan B

 

Pro Rata Share
of Term Loan B

 

Total
Commitment
and Loan

 

Pro Rata Share
of Total

Commitment
and Loan

 

CoBank, ACB

 

$

16,871,212.00

 

49.621211765

%

$

40,000,000.00

 

100

%

$

74,128,788.00

 

39.015151579

%

$

131,000,000.00

 

49.621212121

%

Royal Bank of Canada

 

$

3,863,636.00

 

11.363635294

%

$

0.00

 

—

 

$

26,136,364.00

 

13.755981053

%

$

30,000,000.00

 

11.363636364

%

RBC Bank (USA)

 

$

1,287,879.00

 

3.787879412

%

$

0.00

 

—

 

$

8,712,121.00

 

4.585326842

%

$

10,000,000.00

 

3.787878788

%

Union Bank, N.A.

 

$

4,378,788.00

 

12.878788235

%

$

0.00

 

—

 

$

29,621,212.00

 

15.590111579

%

$

34,000,000.00

 

12.878787879

%

U.S. Bank National Association

 

$

2,318,182.00

 

6.818182353

%

$

0.00

 

—

 

$

15,681,818.00

 

8.253588421

%

$

18,000,000.00

 

6.818181818

%

Raymond James Bank, FSB

 

$

2,318,182.00

 

6.818182353

%

$

0.00

 

—

 

$

15,681,818.00

 

8.253588421

%

$

18,000,000.00

 

6.818181818

%

Bank of the West

 

$

1,674,242.00

 

4.924241176

%

$

0.00

 

—

 

$

11,325,758.00

 

5.960925263

%

$

13,000,000.00

 

4.924242424

%

Brown Brothers Harriman & Co.

 

$

1,287,879.00

 

3.787879412

%

$

0.00

 

—

 

$

8,712,121.00

 

4.585326842

%

$

10,000,000.00

 

3.787878788

%

All Lenders

 

$

34,000,000.00

 

100.000000000

%

$

40,000,000.00

 

100.000000000

%

$

190,000,000.00

 

100.000000000

%

$

264,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

LOANS AND COMMITMENTS ON AND AFTER TERM LOAN A MATURITY DATE

 

 

 

REVOLVER LOAN

 

TERM LOAN A

 

TERM LOAN B

 

TOTALS

 

LENDER

 

Revolver Loan
Commitment

 

Pro Rata Share
of Revolver
Loan
Commitment

 

Term Loan
A

 

Pro Rata
Share of
Term Loan A

 

Term Loan B

 

Pro Rata Share
of Term Loan B

 

Total
Commitment
and Loan

 

Pro Rata Share
of Total
Commitment
and Loan

 

CoBank, ACB

 

$

16,871,212.00

 

49.621211765

%

$

0.00

 

—

 

$

114,128,788.00

 

49.621212173

%

$

131,000,000.00

 

49.621212121

%

Royal Bank of Canada

 

$

3,863,636.00

 

11.363635294

%

$

0.00

 

—

 

$

26,136,364.00

 

11.363636522

%

$

30,000,000.00

 

11.363636364

%

RBC Bank (USA)

 

$

1,287,879.00

 

3.787879412

%

$

0.00

 

—

 

$

8,712,121.00

 

3.787878696

%

$

10,000,000.00

 

3.787878788

%

Union Bank, N.A.

 

$

4,378,788.00

 

12.878788235

%

$

0.00

 

—

 

$

29,621,212.00

 

12.878787826

%

$

34,000,000.00

 

12.878787879

%

U.S. Bank National Association

 

$

2,318,182.00

 

6.818182353

%

$

0.00

 

—

 

$

15,681,818.00

 

6.818181739

%

$

18,000,000.00

 

6.818181818

%

Raymond James Bank, FSB

 

$

2,318,182.00

 

6.818182353

%

$

0.00

 

—

 

$

15,681,818.00

 

6.818181739

%

$

18,000,000.00

 

6.818181818

%

Bank of the West

 

$

1,674,242.00

 

4.924241176

%

$

0.00

 

—

 

$

11,325,758.00

 

4.924242609

%

$

13,000,000.00

 

4.924242424

%

Brown Brothers Harriman & Co.

 

$

1,287,879.00

 

3.787879412

%

$

0.00

 

—

 

$

8,712,121.00

 

3.787878696

%

$

10,000,000.00

 

3.787878788

%

All Lenders

 

$

34,000,000.00

 

100.000000000

%

$

0.00

 

0.00

%

$

230,000,000.00

 

100.000000000

%

$

264,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.7

TRANSACTIONS WITH AFFILIATES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3(A)

 

JURISDICTION OF ORGANIZATION

 

SureWest Communications

 

California

 

 

 

SureWest Broadband

 

California

 

 

 

SureWest Kansas Holdings, Inc.

 

Delaware

 

 

 

SureWest Kansas, Inc.

 

Delaware

 

 

 

SureWest Telephone

 

California

 

 

 

SureWest TeleVideo

 

California

 

 

 

SureWest Kansas Connections, LLC

 

Delaware

 

 

 

SureWest Kansas Licenses, LLC

 

Delaware

 

 

 

SureWest Kansas Operations, LLC

 

Delaware

 

 

 

SureWest Kansas Purchasing, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3(C)

 

QUALIFICATION TO TRANSACT BUSINESS

 

California

 

Delaware

 

Missouri

 

Kansas

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

 

GOVERNMENTAL APPROVALS

 

Approval of the California Public Utilities Commission (CPUC), is necessary in
connection with the execution, delivery and performance by the Loan Parties and
their respective Subsidiaries of the Loan Documents.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

 

TAX RETURNS AND PAYMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

 

FINANCIAL STATEMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

LITIGATION, INVESTIGATIONS, AUDITS, ETC.

 

Borrower reported in its most recent Form 10Q for the nine months ended Sep 30,
2010, that it is subject to certain legal proceedings, Internal Revenue Service
examinations and other income tax exposures, and other claims arising in the
ordinary course of business. The ultimate outcome of these matters will not
materially affect the consolidated financial position, results of operations or
cash flows of Borrower.

 

Borrower is also subject to a number of regulatory proceedings occurring at the
federal and state levels including but not limited to competition,
interconnection access charges, broadband deployment and universal service
reform.  The outcomes and impact on Borrower’s operations of these proceedings
and related court matters cannot be determined at this time.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

 

EMPLOYEE LABOR MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13(A)

 

LICENSE INFORMATION

 

Licensee/Franchisee

 

City/Jurisdiction

 

Type

 

Ordinance or
Resolution No.

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Fairway

 

telecom

 

Ord. No. 1340

 

4/11/2005

 

12/31/2022

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Leawood

 

public lands use

 

None - passed by the Governing Body of the City of Leawood on November 15, 2010

 

11/15/2010

 

11/15/2014

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Leawood

 

Telecom Contract franchise

 

Res. No. 2470

 

11/14/2010

 

11/14/2014

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Lenexa

 

cable

 

Ord. No. 4969

 

7/25/2007

 

12/31/2017

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Lenexa

 

telecom

 

Ord. No. 5127

 

1/1/2010

 

12/31/2019

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Merriam

 

cable

 

Ord. No. 1393

 

12/18/2000

 

2/19/2016 however extension is required on 2/19/2011

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Merriam

 

cable

 

Pursuant to KSA 12-2024(b)

 

11/22/2010

 

Begins 2/19/2011 with no expiration

 

--------------------------------------------------------------------------------


 

Licensee/Franchisee

 

City/Jurisdiction

 

Type

 

Ordinance or
Resolution No.

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Merriam

 

telecom

 

Ord. No. 1501

 

5/9/2005

 

4/1/2023

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Mission

 

cable

 

Ord. No. 994

 

6/28/2000

 

6/28/2020

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Mission

 

telecom

 

Ord. No. 1202

 

6/12/2006

 

4/1/2023

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Olathe

 

telecom

 

Ord. 05-139

 

1/4/2006

 

11/15/2023

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Overland Park

 

cable

 

CATV-2333

 

12/27/2001

 

12/27/2016

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Overland Park

 

telecom

 

TF-2612A

 

6/7/2010

 

5/31/2013

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Prairie Village

 

telecom

 

Ordinance No. 2172

 

8/25/2008

 

4/1/2024

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Roeland Park

 

telecom

 

Ordinance No. 856

 

1/3/2011

 

12/31/2028

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Shawnee

 

cable

 

Ord. No. 2586

 

2/25/2002

 

2/25/2017

 

--------------------------------------------------------------------------------


 

Licensee/Franchisee

 

City/Jurisdiction

 

Type

 

Ordinance or
Resolution No.

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Shawnee

 

telecom

 

Ord. No. 2808

 

5/15/2006

 

6/30/2012

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

United Government of Wyandotte County, Kansas City, Kansas

 

telecom

 

Ordinance No. 0-38-07

 

5/3/2007

 

5/2/2019

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Westwood

 

telecom

 

Ord. No. 896

 

7/28/2009

 

12/31/2026

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

Kansas City, Missouri

 

OVS

 

Ordinance No. 040566

 

6/13/2004

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

State of Kansas

 

State Video Franchise

 

Docket No. 08-EVMT-1088-VSA

 

7/1/2008

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment #1

 

Docket No. 08-EVMT-1088-VSA

 

11/24/2008

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment #2

 

Docket No. 08-EVMT-1088-VSA

 

2/19/2011

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

State of Kansas

 

CLEC certificate

 

Docket No. 01-EVMT-416-CCN

 

6/21/2001

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

State of Kansas

 

IXC certificate

 

Docket No. 01-EVMC-417-CCN

 

12/26/2000

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

State of Missouri

 

CLEC/IXC authority

 

Case No. TA-2001-350

 

8/6/2001

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Operations, LLC

 

FCC

 

Domestic 214 authority

 

WC Docket No. 07-300

 

2/8/2008

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Operations, LLC

 

FCC

 

International 214 authority

 

ITC-T/C-20071219-00514

 

1/25/2008

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Operations, LLC

 

FCC

 

Cable Registrations

 

FRN 0004069035

 

Various

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Licenses, LLC

 

FCC

 

Open Video System Authority

 

Memorandum Opinion and Order Adopted 3/13/2003

 

3/13/2003

 

N/A

 

--------------------------------------------------------------------------------


 

Licensee/Franchisee

 

City/Jurisdiction

 

Type

 

Ordinance or
Resolution No.

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

SureWest Kansas Connections, LLC

 

FCC

 

Earth Station Registration

 

SES-REG-20001002-01851

 

10/2/2010

 

 

 

 

 

 

 

 

 

 

 

 

 

SureWest Communications

 

FCC

 

Receive Only Earth Station

 

SES-T/C-20071219-1726

 

1/29/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

SureWest Broadband

 

FCC

 

39 Ghz Licenses

 

KKB579 & KEU816

 

N/A

 

9/5/2020

 

 

 

 

 

 

 

 

 

 

 

SureWest Telephone

 

FCC

 

Radio License

 

KKB579

 

N/A

 

7/1/2018

 

 

 

 

 

 

 

 

 

 

 

SureWest Telephone

 

FCC

 

Radio License

 

KEU816

 

N/A

 

4/30/2015

 

 

 

 

 

 

 

 

 

 

 

SureWest TeleVideo

 

FCC

 

Antenna Structure Registration

 

Registration No. 1223935

 

8/6/2002

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest TeleVideo

 

FCC

 

Cable Registrations

 

FRN 0007287782

 

Various Dates

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest TeleVideo

 

FCC

 

Open Video System Authority

 

Memorandum Opinion and Order

 

12/29/2004

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest TeleVideo

 

FCC

 

Domestic 214 authority

 

WC Docket No. 02/191, DA 02-1864

 

9/6/2002

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest TeleVideo

 

FCC

 

International 214 authority

 

ITC-ASG-20020621-00379

 

8/21/2002

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest Telephone

 

CPUC

 

Certificate of Public Convenience and Necessity (CPCN)

 

Decision 1491

 

5/7/1914

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest TeleVideo

 

CPUC

 

Certificate of Public Convenience and Necessity (CPCN)

 

Decision 02-07-042

 

7/17/2002

 

N/A

 

 

 

 

 

 

 

 

 

 

 

SureWest TeleVideo

 

CPUC

 

California Video Franchise Certificate: Franchise Number 29

 

CPUC Letter dated 12/8/2008 granting video application

 

1/1/2009

 

1/1/2019

 

--------------------------------------------------------------------------------


 

Licensee/Franchisee

 

City/Jurisdiction

 

Type

 

Ordinance or
Resolution No.

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

SureWest Telephone (CLEC)

 

CPUC

 

Certificate of Public Convenience and Necessity (CPCN)

 

Decision 98-06-067

 

6/18/1998

 

N/A

 

With respect to the second sentence of Subsection 5.13(A):

 

Licensee/Franchisee

 

City/Jurisdiction

 

Type

 

Ordinance or
Resolution No.

 

Effective
Date

 

Expiration
Date

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

SureWest Long Distance

 

FCC

 

International 214 authority

 

ITC-214-19970130-00049

 

4/12/2006

 

N/A

 

Domestic 214 authority to carriers is granted by rule

 

 

 

 

 

 

 

 

 

 

 

 

 

SureWest Long Distance

 

CPUC

 

Certificate of Public Convenience and Necessity (CPCN)

 

Decision 97-08-027

 

8/1/1997

 

N/A

 

Authority to Provide interLATA and intraLATA services as a nondominant
interexchange carrier

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.22

 

SUBSIDIARIES

 

Issuer

 

Holder/Owner

 

% Owned

 

 

 

 

 

 

 

SureWest Broadband

 

SureWest Communications

 

100

%

SureWest Kansas Holdings, Inc.

 

SureWest Kansas, Inc.

 

100

%

SureWest Kansas, Inc.

 

SureWest Communications

 

100

%

SureWest Communications, Inc.

 

SureWest Communications

 

100

%

SureWest Long Distance

 

SureWest Communications

 

100

%

SureWest Telephone

 

SureWest Communications

 

100

%

SureWest TeleVideo

 

SureWest Communications

 

100

%

SureWest Kansas Connections, LLC

 

SureWest Kansas Holdings, Inc.

 

100

%

SureWest Kansas Licenses, LLC

 

SureWest Kansas Operations, LLC

 

100

%

SureWest Kansas Operations, LLC

 

SureWest Kansas Holdings, Inc.

 

100

%

SureWest Kansas Purchasing, LLC

 

SureWest Kansas Holdings, Inc.

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.1(D)

 

VOTING PARTICIPANTS

 

Farm Credit Bank of Texas

Farm Credit Services of America, FLCA

Farm Credit Services of the Mountain Plains, FLCA

FCS Financial, FLCA

Northwest Farm Credit Services

United FCS, FCLA, d/b/a FCS Commercial Finance Group

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.3

ADDRESSES OF LENDERS AND ADMINISTRATIVE AGENT

 

CoBank, ACB

 

CoBank, ACB

5500 S. Quebec Street

Greenwood Village, CO 80111

Attn: Communications Banking Group

Fax No.: (303) 224-2718

 

For purposes of Subsection 1.1(D)(4):  agencybank@cobank.com

 

Royal Bank of Canada

 

Royal Bank of Canada

One Liberty Plaza

New York, NY 10006-1404

Attn: Scott Johnson, Corporate Banking, and Dustin Craven, Credit Transaction
Management

Fax Nos.: (212) 428-6460 and (212) 428-2319

 

RBC Bank (USA)

 

RBC Bank (USA)

301 Fayetteville Street, Suite 1100

Raleigh, NC 27601

Attn: Richard Marshall

Fax No.: (919) 788-5515

 

Union Bank, N.A.

 

Union Bank, N.A.

455 South Figueroa Street

Los Angeles, CA 90071

Attn: Richard Vain

Fax No.: (213) 236-6515

 

U.S. Bank National Association

 

U.S. Bank National Association

1420 Fifth Avenue

Seattle, WA 98101

Attn: John Pearson

Fax No.: (206) 344-3646

 

--------------------------------------------------------------------------------


 

Raymond James Bank, FSB

 

Raymond James Bank, FSB

710 Carillon Parkway

St. Petersburg, FL  33716

Attn: Joseph A. Ciccolini

Fax No.: (866) 204-1396

 

Bank of the West

 

Bank of the West

500 Capitol Mall, Suite 1200

Sacramento, CA 95814

Attn: Edward Unwin

Fax No.: (916) 552-4347

 

Brown Brothers Harriman & Co.

 

Brown Brothers Harriman & Co

1531 Walnut Street

Philadelphia, PA 19102

Attn: Scott Meyes

Fax No.: (215) 864-1851

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.3

 

FORM OF

NOTICE OF BORROWING/CONVERSION/CONTINUATION

 

CoBank, ACB, as Administrative Agent

5500 S. Quebec Street

Greenwood Village, Colorado 80111

Attention:  Communications Banking Group

 

Ladies and Gentlemen:

 

Pursuant to the Credit Agreement, dated as of March 2, 2011 (as such credit
agreement may hereafter be amended, modified, supplemented, extended or
restated, the “Credit Agreement”) by and among SureWest Communications
(“Borrower”), each Subsidiary of Borrower that is a party to the Credit
Agreement as a Guarantor of the Secured Obligations, CoBank, ACB, as
Administrative Agent (“Administrative Agent”), Issuing Lender, Swingline Lender
and a Lender, and the other Lenders as from time to time may become a party to
the Credit Agreement, Borrower hereby requests that Administrative Agent take
the actions indicated below.  Capitalized terms used but not defined herein have
the meanings given to them in the Credit Agreement.

 

Note:  The following requirements apply to all requests (other than Swingline
Loans):

 

·

 

Requests must be made no later than 1:00 p.m. (New York, New York time) on a
Business Day.

 

 

 

·

 

In the case of a borrowing of Base Rate Loans, requests must be made at least
one Business Day in advance of the proposed borrowing date. In the case of a
conversion to Base Rate Loans, Borrower will endeavor to notify Administrative
Agent at least three Business Days in advance of the proposed conversion date.

 

 

 

·

 

In the case of a borrowing of or conversion to or continuation of a LIBOR Loan,
requests must be made at least three Banking Days in advance of the proposed
borrowing, conversion or continuation date.

 

 

 

·

 

Borrowings under the Base Rate Loan must be in a minimum amount of $100,000 and
whole multiples of $5,000 in excess of $100,000.

 

 

 

·

 

LIBOR Loans must be in a minimum amount of $1,000,000 and whole multiples of
$100,000 in excess of $1,000,000.

 

 

--------------------------------------------------------------------------------


 

·

 

No more than five LIBOR Loans may be outstanding at any one time under each of
the Facilities.

 

o            REQUEST FOR BORROWING:

 

Borrower hereby requests under the                [Term Loan B/Revolving Loan]
Facility an advance of $                                            , to be made
on [insert date]                    and to bear interest pursuant to the
interest rate option(s) checked below [check all applicable]:

 

o            A Base Rate Loan in the principal amount of $                    

 

o            A LIBOR Loan in the principal amount of $                    , for
an Interest Period of [check one]:

 

o 1 month         o 2 months           o 3 months         o 6 months         o 9
months         o 12 months

 

In connection with such request under the Revolving Loan Facility, Borrower
hereby certifies as follows:

 

(a)           The Revolving Loan Commitment as reduced by the Swingline Loan
Commitment ($                        ) and as otherwise reduced pursuant to the
Credit Agreement is $                            ; and

 

(b)           The aggregate principal balance of Revolving Loans outstanding
(not including this requested Loan) is $                            ; and

 

(c)           The aggregate amount of the outstanding Letter of Credit Liability
is $                            ; and

 

(d)           Therefore, the Available Revolving Loan Commitment is
$                            .  [(a) minus (b) and also minus (c))].

 

o            REQUEST FOR CONVERSION:

 

Borrower hereby requests that the following Loan(s) be converted to new interest
rate option(s) as indicated:

 

Description of Loan(s) to be Converted [check one]:

 

o            On [insert date]                    , convert
$                         of the Base Rate Loan under the                  
[Term Loan B/Revolving Loan] Facility

 

o            Upon expiration of its current Interest Period, convert the LIBOR
Loan under the                  [Term Loan B/Revolving Loan] Facility in the
principal amount of $                            , the Interest Period for which
expires on [insert date]                    

 

--------------------------------------------------------------------------------


 

Description of New Loan(s) [check all applicable]:

 

o            to a Base Rate Loan in the principal amount of
$                                  

 

o            to a LIBOR Loan in the principal amount of
$                                    , for an Interest Period of [check one]:

 

o 1 month         o 2 months           o 3 months         o 6 months         o 9
months         o 12 months

 

o            REQUEST FOR CONTINUATION:

 

Borrower hereby requests that the interest rate option(s) applicable to the
following loan(s) be continued as indicated:

 

Upon expiration of its current Interest Period, continue the LIBOR Loan under
the                       [Term Loan B/Revolving Loan] Facility in the principal
amount of $                          , the current Interest Period for which
expires on [insert date]                        for a new Interest Period of:

 

o 1 month         o 2 months           o 3 months             o 6
months           o 9 months or        o 12 months

 

 

[Signature Appears on Following Page]

 

--------------------------------------------------------------------------------


 

[The undersigned hereby certifies that both before and after giving effect to
the borrowing requested above, (i) all of the conditions precedent set forth in
[Subsection 7.1](1), Subsection 7.2 and, with respect to the funding of any
Delayed Draw Advance only, Subsection 7.3 of the Credit Agreement have been
satisfied to the extent applicable; (ii) all of the representations and
warranties contained in the Credit Agreement and the other Loan Documents, are
true and correct in all material respects (other than any representations or
warranties qualified pursuant to their terms by materiality qualifiers, which
representations and warranties shall be true and correct in all respects as
written) as of the date hereof to the same extent as though made on and as of
the date hereof, except for any representation or warranty limited by its terms
to a specific date (which shall be true any correct in all material respects as
of such date) and taking into account any amendments to the Schedules or
Exhibits to the Credit Agreement as a result of any disclosures made in writing
by Borrower to Administrative Agent after the Closing Date so long as what is
being disclosed does not give rise to a Default or an Event of Default, (iii) no
Default or Event of Default has occurred and is continuing or would result from
the consummation of the borrowing contemplated hereby, (iv) since December 31,
2009, there has not occurred any event or condition that has had or could
reasonably be expected to have a Material Adverse Effect, (v) the undersigned is
authorized to execute and deliver this Notice on behalf of Borrower, and
(vi) the Loan Documents remain in full force and effect as to the Loan
Parties.](2)

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------

(1)  To-be-included for the borrowings on the Effective Date only.

 

(2)  To-be-included for requests for borrowings only.

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.12

 

FORM OF

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder”), dated as of                 ,
              , is among                              , a
                               [corporation/limited liability
company/partnership/other] (“New Subsidiary”), SUREWEST COMMUNICATIONS, a
California corporation (“Borrower”), each Subsidiary of Borrower that is a party
to the Credit Agreement as a Guarantor of the Secured Obligations, the Grantors
under the Pledge and Security Agreement (as defined in the Credit Agreement),
and COBANK, ACB, as Administrative Agent (“Administrative Agent”) under that
certain Credit Agreement, dated as of March 2, 2011, among Borrower, the
Guarantors party thereto, Administrative Agent, CoBank, ACB, as Issuing Lender,
Swingline Lender and a Lender, and such other Lenders as may from time to time
become a party thereto (as amended, modified, extended or restated from time to
time, the “Credit Agreement”).  All of the defined terms in the Credit Agreement
are incorporated herein by reference.

 

Borrower is required by Subsection 2.12 of the Credit Agreement to cause New
Subsidiary to become a “Guarantor” and a “Loan Party” thereunder and to become a
“Subsidiary Guarantor” and a “Grantor” under the Pledge and Security Agreement. 
New Subsidiary will obtain benefits as a result of the continued extension of
credit to Borrower under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desires to execute and deliver this Joinder. 
Therefore, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce Lenders to continue to extend credit to Borrower under the Credit
Agreement, New Subsidiary, Borrower, each existing Guarantor, each existing
Grantor and Administrative Agent, for the benefit of the Secured Parties, hereby
agree as follows:

 

1.             New Subsidiary and Administrative Agent, on behalf of itself and
Lenders, hereby acknowledge, agree and confirm that, by New Subsidiary’s
execution of this Joinder, New Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” and a “Loan Party” for all purposes of the
Credit Agreement, including Subsection 9.20 thereof, and the other Loan
Documents, and shall have all of the obligations and rights of a Guarantor and a
Loan Party thereunder as if it had executed the Credit Agreement and the other
Loan Documents.  New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Loan Documents, including, (i) all of the representations and warranties of
a Loan Party set forth in Section 5 of the Credit Agreement, (ii) all of the
affirmative and negative covenants set forth in Sections 2, 3 and 4 of the
Credit Agreement, and (iii) the right of set off set forth in Subsection 6.7 of
the Credit Agreement.  Without limiting the generality of the foregoing terms of
this paragraph 1, New Subsidiary hereby jointly and severally, together with the
other Guarantors, unconditionally and irrevocably guarantees as primary obligor
and not merely as surety the full and prompt payment when due, whether upon
maturity, by

 

--------------------------------------------------------------------------------


 

acceleration or otherwise, of any and all Secured Obligations strictly in
accordance with the terms thereof, on order, or demand, and that in the case of
any extension of time of payment or renewal of any of the Secured Obligations of
Borrower, the same will be promptly paid in full when due in accordance with the
terms of such extension or renewal, all as provided in the Credit Agreement,
including Subsection 9.20 of the Credit Agreement.

 

2.             New Subsidiary and Administrative Agent, on behalf of itself and
Lenders, hereby acknowledge, agree and confirm that, by its execution of this
Joinder, New Subsidiary will be deemed to be a party to the Pledge and Security
Agreement and a “Subsidiary Guarantor” and a “Grantor” for all purposes of the
Pledge and Security Agreement and the other Loan Documents, and shall have all
the obligations and rights of a Subsidiary Guarantor and a Grantor thereunder as
if it had executed the Pledge and Security Agreement.  New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Pledge and Security Agreement,
including, all of the representations and warranties and all of the negative and
affirmative covenants set forth in the Pledge and Security Agreement.  Without
limiting the generality of the foregoing terms of this paragraph 2, New
Subsidiary hereby grants to Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in its Collateral, all on the terms and
subject to the conditions set forth in the Pledge and Security Agreement.

 

3.             New Subsidiary acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and the
Pledge and Security Agreement and the annexes and exhibits thereto.  Each of the
parties hereto acknowledges and agrees that the information on the schedules to
the Credit Agreement and annexes to the Pledge and Security Agreement are hereby
amended to provide the information shown on the attached Schedule A.

 

4.             Except to the extent excluded pursuant to Section 2.3 of the
Pledge and Security Agreement, each of the parties hereto acknowledges and
confirms that the Equity Interests described in the Annex A to the attached
Schedule A are part of the Equity Interests within the meaning of the Pledge and
Security Agreement and are part of the Collateral and secure all of the Secured
Obligations as provided in the Pledge and Security Agreement.

 

5.             Each of Borrower, the existing Guarantors, and the existing
Grantors confirms that all of its obligations under the Credit Agreement, the
Pledge and Security Agreement, and the other Loan Documents are, and upon New
Subsidiary becoming a Guarantor and Grantor, shall continue to be, in full force
and effect.

 

6.             Each of Borrower, New Subsidiary, the existing Guarantors and the
existing Grantors agree that at any time and from time to time, upon the written
request of Administrative Agent, they will execute and deliver such further
documents and do such further acts and things as Administrative Agent may
reasonably request in order to effect the purposes of this Joinder.

 

--------------------------------------------------------------------------------


 

7.             This Joinder may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

8.             This Joinder shall be governed by and shall be construed in
accordance with the internal laws of the State of New York, without regard to
conflicts of law principles that require or permit application of the laws of
any other state or jurisdiction.

 

9.             This Joinder shall be governed by and shall be construed and
enforced in accordance with all provisions of the Credit Agreement.

 

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Borrower, New Subsidiary, the existing Guarantors,
the existing Grantors and Administrative Agent, for the benefit of
Administrative Agent and the other Secured Parties, has caused this Joinder to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

 

SUREWEST COMMUNICATIONS, as Borrower and a Grantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[EXISTING GUARANTORS AND GRANTORS]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COBANK, ACB,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A



Updated Schedules and Annexes to Loan Documents

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.4(C)

 

FORM OF

COMPLIANCE CERTIFICATE

 

THIS COMPLIANCE CERTIFICATE is given by                              , the
[chief financial officer](3) of SUREWEST COMMUNICATIONS (“Borrower”) pursuant to
Subsection 4.4(C) of that certain Credit Agreement, dated as of March 2, 2011
(as such agreement may hereafter be amended, modified or supplemented, the
“Credit Agreement”), among Borrower, each Subsidiary of Borrower that is a party
to the Credit Agreement as a Guarantor of the Secured Obligations, CoBank, ACB,
as Administrative Agent (“Administrative Agent”), Issuing Lender, Swingline
Lender and a Lender, and the other Lenders as from time to time may become a
party to the Credit Agreement.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

I hereby certify on behalf of Borrower, and not in my individual capacity and
without personal liability therefor, as follows:

 

1.             I am the [chief financial officer] of Borrower, and as such
possess the knowledge and authority to certify to the matters set forth in this
Compliance Certificate, and hereby certify that the matters set forth below are
true and accurate to my present knowledge, information and belief after
reasonable diligence;

 

2.             Attached hereto as Annex A are the [audited/unaudited]
[annual/quarterly] financial statements of Borrower and its Subsidiaries that
are consolidated with Borrower in accordance with GAAP, for the fiscal
[year/quarter] ended                           , as required by Subsection
4.4[(A)/(B)] of the Credit Agreement.  Such financial statements were prepared
in accordance with GAAP consistently applied (except as expressly provided in
the Credit Agreement), fairly present the condition of Borrower and its
consolidated Subsidiaries during the periods covered thereby and as of the dates
thereof, and are in a format that demonstrates any accounting or formatting
changes that may be required by various jurisdictions in which the businesses of
Borrower and its consolidated Subsidiaries is conducted (to the extent not
inconsistent with GAAP);

 

3.             As of the date of such financial statements, Borrower is in
compliance with the covenants set forth in Section 4 of the Credit Agreement,
except as disclosed on Annex B hereto.  Attached hereto as Annex B are
calculations which demonstrate the extent of compliance by Borrower with such
covenants;

 

4.             I have reviewed the activities of Borrower and each of its
Subsidiaries, and consulted with appropriate representatives of Borrower and
each of its Subsidiaries during the fiscal [year/quarter] ended
                            , and reviewed the Credit Agreement and the other

 

--------------------------------------------------------------------------------

(3)  This Certificate may be delivered by another officer reasonably acceptable
to Administrative Agent.

 

--------------------------------------------------------------------------------


 

Loan Documents.  As of the date of this Compliance Certificate, there is no
condition, event or act which constitutes a Default or an Event of Default under
the Credit Agreement, except as disclosed on Annex C hereto; and

 

5.             [Pursuant to Subsection 2.6 of the Credit Agreement and the terms
of the Pledge and Security Agreement, attached hereto as Annex D is a list of 
the following (in each case, only to the extent owned, acquired, or leased by
any Loan Party or any Subsidiary of any Loan Party of which notice has not
previously been given to Administrative Agent): [(A) (i) any Equity Interest (as
such term is defined in the Pledge and Security Agreement) not excluded from the
Collateral by Section 2.3(G) of the Pledge and Security Agreement, (ii) any
Material Owned Property, (iii) any Material Leased Property, (iv) any Material
Copyrights, Patents, Trademarks and Domain Names  (as such terms are defined in
the Pledge and Security Agreement), (v) any commercial tort claim known to any
Loan Party (such that a senior officer of such Loan Party has actual knowledge
of the existence of a tort cause of action and not merely of the existence of
the facts giving rise to such cause of action) that such Loan Party knows to
involve an amount in controversy in the aggregate with any other known
commercial tort claim of any Loan Party in excess of $5,000,000, (vi) any new or
existing deposit, investment or other account which has become a Material
Account, in each case, owned, acquired, leased or opened by any Loan Party of
which notice has not previously been given to the Administrative Agent, and
(vii) any new Material Contract or existing agreement that has become a Material
Contract; and (B) any FCC, PUC, cable franchise or other License the loss of
which would reasonably be expected to have a Material Adverse Effect.](4)

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of
                              , 20        .

 

 

 

 

 

[CHIEF FINANCIAL OFFICER]

 

SUREWEST COMMUNICATIONS

 

--------------------------------------------------------------------------------

(4)  Paragraph 5 should only be used in the Compliance Certificates for
quarterly financial statements and should only be included if needed.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Annual (audited) or Quarterly (unaudited)

Financial Statements

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Financial Covenant Compliance Worksheet

 

--------------------------------------------------------------------------------


 

COVENANT 4.1

 

Leverage Ratio

 

As of the fiscal year/quarter ended                          ,
                       .

 

(A)

Indebtedness

$

 

 

 

 

(B)

EBITDA (the sum of 1 through 10, without duplication; calculated for the then
most recently completed four fiscal quarters)

 

 

 

 

 

1.

Net income or deficit (excluding extraordinary gains, the write up of any asset
or any gain realized upon sale of an asset and excluding any extraordinary,
non-cash losses, the write down of any asset and loss realized upon sale of any
asset), plus

$

 

 

 

 

 

2.

Total interest expense (including non-cash interest), plus

$

 

 

 

 

 

3.

Depreciation and amortization expense, plus

$

 

 

 

 

 

4.

Income and franchise taxes, federal, state or local, plus

$

 

 

 

 

 

5.

Non-recurring fees and expenses incurred in connection with any investment,
disposition or acquisition permitted by the Credit Agreement or any issuance of
equity interests or incurrence or early extinguishment of Indebtedness, or
refinancing transactions or other modification of any debt instrument, in each
case permitted in the Credit Agreement, plus

$

 

 

 

 

 

6.

Non-recurring expenses incurred in connection with severance and related
termination costs, plus

$

 

 

 

 

 

7.

Non-cash compensation charges, including any such charges resulting from stock
options, stock appreciation rights, restricted stock grants or other equity
incentive programs, plus

$

 

 

 

 

 

8.

Non-cash pension and certain post-retirement benefits, plus

$

 

 

 

 

 

9.

To the extent actually reimbursed, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with Permitted
Acquisitions, plus

$

 

 

 

 

 

10.

Purchase accounting adjustments in connection with Permitted Acquisitions

$

 

--------------------------------------------------------------------------------


 

Sum of 1 through 10

 

$

 

 

 

 

 

Leverage Ratio = (A) ÷ (B)

 

=

:1.0

 

 

Required Ratio:  Not more than

 

Date

 

Covenant

Closing Date through March 30, 2011

 

3.25:1.00

March 31, 2011 through March 30, 2013

 

3.00:1.00

March 31, 2013 and thereafter

 

2.75:1.00

 

Compliance:          Yes         No

 

--------------------------------------------------------------------------------


 

COVENANT 4.2

 

Interest Coverage Ratio

 

As of the fiscal quarter/year ended                           ,
                       .

 

(Calculated for the then most recently completed four fiscal quarters)

 

(A)

 

EBITDA

 

$                    

 

 

 

 

 

(B)

 

Total interest expense (excluding interest expense attributable to Indebtedness
repaid by the seller or otherwise in connection with any Permitted Acquisition,
but including for the applicable calculation period prior to the date of any
such Permitted Acquisition, pro forma interest expense on any Indebtedness
incurred to finance all or a portion of the purchase price for such Permitted
Acquisition based on the principal amount of such Indebtedness on the date of
such Permitted Acquisition and the rate of interest thereon on such date)

 

$                    

 

 

 

 

Interest Coverage Ratio = (A) ÷ (B)

 

=

:1.0

 

 

 

Required Ratio: Not less than 3.5:1.0

 

 

 

 

 

 

 

Compliance:

Yes

No

 

 

 

--------------------------------------------------------------------------------


 

COVENANT 4.3

 

Net Worth

 

As of the fiscal quarter/year ended                       ,                    .

 

(A)

Consolidated stockholders’ equity of Borrower and its Subsidiaries

$                        

 

 

 

(B)

Other comprehensive income or loss

$                       

 

 

 

Consolidated Net Worth = (A) - (B)

=$                     

 

 

 

Required Amount: Not less than $200,000,000

 

 

 

Compliance:

Yes

No

 

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Disclosure of Defaults

 

11

--------------------------------------------------------------------------------


 

ANNEX D

 

Disclosure under Section 2.6 of the Credit Agreement and the Pledge and Security
Agreement

 

12

--------------------------------------------------------------------------------


 

EXHIBIT 4.4(J)

 

FORM OF ANNUAL PERFECTION CERTIFICATE

 

This ANNUAL PERFECTION CERTIFICATE is given by the undersigned officer of
(a) SUREWEST COMMUNICATIONS, a California corporation (“Borrower”), (b) SUREWEST
BROADBAND, a California corporation, (c) SUREWEST KANSAS HOLDINGS, INC., a
Delaware corporation, (d) SUREWEST TELEVIDEO, a California corporation,
(e) SUREWEST KANSAS CONNECTIONS, LLC,  a Delaware limited liability company,
(f) SUREWEST KANSAS LICENSES, LLC, a Delaware limited liability company,
(g) SUREWEST KANSAS OPERATIONS, LLC, a Delaware limited liability company,
(h) SUREWEST KANSAS PURCHASING, LLC, a Delaware limited liability company,
(i) SUREWEST KANSAS, INC., a Delaware corporation, (j) SUREWEST TELEPHONE, a
California corporation[, and (k)                             , a
                                            ] (clauses (b) through ([j]),
inclusive, collectively, “Guarantors”; and, together with Borrower,
collectively, the “Loan Parties”), pursuant to Subsection 4.4(J) of that certain
Credit Agreement, dated as of March 2, 2011 (as amended, modified, supplemented,
extended or restated, the “Credit Agreement”), among Borrower, each of the other
Loan Parties, CoBank ACB, as Administrative Agent, Issuing Lender, Swingline
Lender and a Lender, and such other Lenders as from time to time may become a
party thereto.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

 

I hereby certify as follows on behalf of the Loan Parties and not in my
individual capacity and without personal liability therefor:

 

1.             I am the                                                of each
of the Loan Parties, and as such possess the knowledge and authority to certify
to the matters set forth in this Annual Perfection Certificate, and hereby
certify that the matters set forth below are true and accurate to the best of my
present knowledge, information and belief after reasonable diligence;

 

2.             [As of the date hereof, the Annexes to the Pledge and Security
Agreement and Schedules 5.3(A), 5.3(C), 5.4, 5.6, 5.8, 5.10, 5.11, 5.13(A) and
5.22 of the Credit Agreement delivered on [the Closing Date][the date of the
most recent Annual Perfection Certificate delivered pursuant to Subsection
4.4(J) of the Credit Agreement] are true, correct and complete in all material
respects.][As of the date hereof, the [Annexes to the Pledge and Security
Agreement][and][Schedules] to the Credit Agreement] attached hereto as Exhibit A
are true, correct and complete in all material respects.];

 

3.             Borrower [has provided or caused to be provided][will provide or
cause to be provided promptly (and no later than thirty (30) days from such
request by Administrative Agent or such later date as Administrative Agent
specifies in writing)] to Administrative Agent, for the benefit of the Secured
Parties, executed account control agreements with respect to any Material
Account specified by Administrative Agent, all in form and substance reasonably
satisfactory to Administrative Agent, from the appropriate depository
institutions, securities intermediaries or other entities holding such deposit,
investment or other accounts; and such account control agreements are in full
force and effect as of the date hereof.

 

13

--------------------------------------------------------------------------------


 

4.             Borrower [has provided or caused to be provided][will provide or
cause to be provided promptly (and no later than thirty (30) days from such
request by Administrative Agent or such later date as Administrative Agent
specifies in writing)] to Administrative Agent, for the benefit of the Secured
Parties, executed mortgages or equivalent under Applicable Law, title
commitments, environmental questionnaires, Phase I reports, fixture filings,
legal opinions, landlord consents and flood insurance, and such other documents
or instruments specified by Administrative Agent with respect to any of the
Material Owned Property and Material Leased Property of any Grantor, as
specified by Administrative Agent, all in form and substance reasonably
satisfactory to Administrative Agent; and the same are in full force and effect
as of the date hereof.

 

5.             (a)           Governing Documents.  No modifications to the
articles/certificates of incorporation or formation, certificates of limited
partnership, articles of organization, or equivalent of any Loan Party, any
Subsidiary of any Loan Party, or any Minority Investment and no modifications to
the bylaws, operating agreements, partnership agreement or equivalent of any
Loan Party, any Subsidiary of any Loan Party or any Minority Investment has been
made since the Closing Date[, except as attached hereto].

 

(b)           Other Names.  [Except to the extent written notice has previously
been given to Administrative Agent, there are no][Set forth on Schedule
5(b) attached hereto is a complete list, by Loan Party, of all] other names
(including, without limitation former legal names, trade names or similar
appellations) used by (for example, under which it has conducted any business,
entered into any contract or granted any lien) any of the Loan Parties, or any
other business or organization to which any of the Loan Parties became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, now or at any time during the past
five years [and not previously disclosed to Administrative Agent in writing on
the Closing Date or the date of the most recent Annual Perfection Certificate
delivered pursuant to Subsection 4.4(J) of the Credit Agreement].

 

(c)           Corporate Structure.  The following is a list of all Subsidiaries
of the Loan Parties and Minority Investments of the Loan Parties and of the
Subsidiaries of the Loan Parties, including for each such Loan Party (other than
Borrower), Subsidiary and Minority Investment the type of ownership interest,
certificate number (if any), number of shares, units or equivalent (if any), and
the percentage ownership of such owner, Loan Party or its Subsidiary in such
Loan Party, Subsidiary or Minority Investment, in each case, to the extent not
previously disclosed to Administrative Agent in writing on the Closing Date or
the date of the most recent Annual Perfection Certificate delivered pursuant to
Subsection 4.4(J) of the Credit Agreement:

 

Issuer (Loan
Party/Subsidiary/
Minority
Investment)

 

Holder/Owner

 

Type of Interest

 

Certificate
No.

 

No. of
Shares/
Units

 

%
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

(d)           Other Investments.  Other than as described in item 5(c) above,
the following is a list of all Investments (including notes) owned by or owed to
any Loan Party, in each case, to the extent not previously disclosed to
Administrative Agent in writing on the Closing Date or the date of the most
recent Annual Perfection Certificate delivered pursuant to Subsection 4.4(J) of
the Credit Agreement:

 

Loan Party

 

Issuer/Debtor

 

Description of Investment

 

Amount or
Estimated Value
of Investment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)           Pledge or Transfer Restrictions.  [Except to the extent written
notice has previously been given to Administrative Agent, there are no][Set
forth on Schedule 5(e) attached hereto is a complete list, by Loan Party, of
all] shareholder, partner, member or manager agreement or any other document or
agreement which restricts the ability of any of the owners of any Loan Party
(other than Borrower), any Subsidiary of any Loan Party, or any minority
investment in equity interests of any Loan Party or any Subsidiary of any Loan
Party to pledge or transfer its respective ownership interest [and not
previously disclosed to Administrative Agent in writing on the Closing Date or
the date of the most recent Annual Perfection Certificate delivered pursuant to
Subsection 4.4(J) of the Credit Agreement.

 

6.             (a)           Insurance Policies.  [Except to the extent written
notice has previously been given to Administrative Agent, there are no][Set
forth on Schedule 6(a) attached hereto is a complete list, by Loan Party, of
all] life insurance (key man or similar) policies owned by any Loan Party, each
with a description of the insurer, type of policy, cash surrender value of the
policy, death benefit, beneficiary, and name and age of life insured [not
previously disclosed to Administrative Agent in writing on the Closing Date or
the date of the most recent Annual Perfection Certificate delivered pursuant to
Subsection 4.4(J) of the Credit Agreement].

 

(b)           Material Contracts.  [Except to the extent written notice has
previously been given to Administrative Agent, there are no] [Set forth on
Schedule 6(b) attached hereto is a complete list of all] Material Contracts of
any Loan Party [not previously disclosed to Administrative Agent in writing on
the Closing Date or the date of the most recent Annual Perfection Certificate
delivered pursuant to Subsection 4.4(J) of the Credit Agreement].

 

7.             Lockboxes, Sweeps, etc.  [Except to the extent written notice has
previously been given to Administrative Agent, there are no,][Set forth on
Schedule 7 is a complete list, by Loan Party, of all,] to the extent any of the
following have assets on deposit therein or that are subject thereto with an
average daily balance (or average daily market value) for the most recently
completed six calendar months that exceeds $1,000,000, (i) existing lockboxes
established by each of the Loan Parties, together with a contact at each,
(ii) sweep arrangements, together with a description, (iii) cash management
agreements and all other agreements establishing the lockboxes, blocked
accounts, deposit accounts, securities accounts and commodity accounts, and

 

15

--------------------------------------------------------------------------------


 

(iv) deposit account control letter or payment instruction applicable to any
such scheduled lockbox or account, together with a description of them same, in
each case, not previously disclosed to Administrative Agent in writing on the
Closing Date or the date of the most recent Annual Perfection Certificate
delivered pursuant to Subsection 4.4(J) of the Credit Agreement].

 

8.             Chattel Paper and Letters of Credit.  [Except to the extent
written notice has previously been given to Administrative Agent, there is
no][Set forth on Schedule 8 is a complete list, by Loan Party, of all] chattel
paper (i.e. a record that evidences a lease of specific goods, a monetary
obligation and a security interest, etc., see UCC 9-102(11)) evidencing an
obligation equal to or in excess of $1,000,000 and letters of credit of which
any Loan Party is a beneficiary with a face principal amount equal to or in
excess of $1,000,000, together with the payee, original amount, and a
description or the issuing bank, beneficiary, amount and number and issue and
maturity dates[, in each case, not previously disclosed to Administrative Agent
in writing on the Closing Date or the date of the most recent Annual Perfection
Certificate delivered pursuant to Subsection 4.4(J) of the Credit Agreement].

 

9.             (a)           Current Locations.  The chief executive office,
principal place of business and mailing address of each Loan Party has not
changed since the Closing Date or the date of the most recent Annual Perfection
Certificate delivered pursuant to Subsection 4.4(J) of the Credit Agreement[,
except as set forth below (please give physical address as well as mailing
address if mailing address is a P.O. Box)]:

 

Loan Party

 

Chief Executive
Office

 

Principal Place of
Business

 

Mailing Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)           Property held by Third-Parties.  [Except to the extent written
notice has previously been given to Administrative Agent, there are no][Set
forth on Schedule 9(b) is a complete list, by Loan Party, of all] Persons, other
than any of the Loan Parties, who have or are intended to have possession of any
Collateral (such as lessees, consignees, bailees, warehousemen(5) or purchasers
of chattel paper), of any Loan Party, including the name and address of such
Person, a description of such Collateral, and the location where such Collateral
will be held by such Person[, in each case, not previously disclosed to
Administrative Agent in writing on the Closing Date or the date of the most
recent Annual Perfection Certificate delivered pursuant to Subsection 4.4(J) of
the Credit Agreement].

 

(c)           Easements and Licenses.  [Except to the extent written notice has
previously been given to Administrative Agent, there are no][Set forth on
Schedule 9(c) is a complete list, by Loan Party, of all] easements or licenses
in favor of any Loan Party valued in excess of $2,500,000[, in each case, not
previously disclosed to Administrative Agent in writing on the

 

--------------------------------------------------------------------------------

(5)    For warehouse receipts, please provide the transaction ID, receipt
number, sales date, and quantity.

 

16

--------------------------------------------------------------------------------


 

Closing Date or the date of the most recent Annual Perfection Certificate
delivered pursuant to Subsection 4.4(J) of the Credit Agreement].

 

(d)           Owned Real Estate.  [Except to the extent written notice has
previously been given to Administrative Agent, there is no][Set forth on
Schedule 9(d) hereto is a complete list, by Loan Party, of all] real property
owned by each of the Loan Parties (listed by entity) that is not currently
mortgaged to Administrative Agent, for the benefit of the Secured Parties,
including an indication of the primary use of each property (including any
related purchase options, rights of first refusal or similar contractual
rights), description of the primary improvements on each property and whether
such property includes fixtures, appraised value (if available) or estimated
value of each property, street address (including county) and legal description
of each property, whether there are any title insurance policies, appraisals or
environmental reports/studies (e.g., Phase I’s) or notices of violation for such
property[, in each case, not previously disclosed to Administrative Agent in
writing on the Closing Date or the date of the most recent Annual Perfection
Certificate delivered pursuant to Subsection 4.4(J) of the Credit Agreement].

 

(e)             Leased Real Estate.  [Except to the extent written notice has
previously been given to Administrative Agent, there is no][Set forth on
Schedule 9(e) hereto is a complete list, by Loan Party, of all] real property
leased, licensed or subleased by any of the Loan Parties (listed by entity) and
that is not currently mortgaged to Administrative Agent, including an indication
of the primary use of the property (including any related purchase options,
rights of first refusal or similar contractual rights), the street address
(including county) and legal description of each property, the name and address
of the landlord, whether the landlord has granted a mortgage on the real
property in favor of its secured lenders, whether the lease or a memorandum of
lease is of record, a description of the terms of the lease including whether
consent is required for a collateral assignment of the lease or the granting of
a leasehold mortgage, current fair market rent of each property, the estimated
value of the assets of any Loan Party located at each property, description of
the primary improvements on each property (to the extent such improvements are
owned by a Loan Party), whether fixtures belonging to any Loan Party are
present, whether there are any title insurance policies, appraisals or
environmental reports/ studies or notices of violation for such property[, in
each case, not previously disclosed to Administrative Agent in writing on the
Closing Date or the date of the most recent Annual Perfection Certificate
delivered pursuant to Subsection 4.4(J) of the Credit Agreement].

 

10.             Mobile Goods.  [Except to the extent written notice has
previously been given to Administrative Agent, there are no][Set forth on
Schedule 10 is a complete list of all] Mobile Goods of any Loan Party with a
value individually in excess of $50,000, including the model, model year,
identification number (if any), and estimated value[, in each case, not
previously disclosed to Administrative Agent in writing on the Closing Date or
the date of the most recent Annual Perfection Certificate delivered pursuant to
Subsection 4.4(J) of the Credit Agreement].

 

11.             Financing Statements.  Other than as disclosed in the search
results obtained and delivered on the Closing Date, the Loan Parties have no
knowledge of any financing statements or other filings under the Uniform
Commercial Code having been filed or made against any Loan Party or any
Subsidiary of any Loan Party other than the filings against the Loan Parties by
Administrative Agent for the benefit of the Secured Parties.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Perfection Certificate to be
executed and delivered by their duly authorized officer as of
                     , 20    .

 

 

SUREWEST COMMUNICATIONS, a California corporation,

 

SUREWEST BROADBAND, a Delaware corporation,

 

SUREWEST KANSAS HOLDINGS, INC., a Delaware corporation,

 

SUREWEST TELEVIDEO, a California corporation,

 

SUREWEST KANSAS CONNECTIONS, LLC, a Delaware limited liability company,

 

SUREWEST KANSAS LICENSES, LLC, a Delaware limited liability company,

 

SUREWEST KANSAS OPERATIONS, LLC, a Delaware limited liability company,

 

SUREWEST KANSAS PURCHASING, LLC, a Delaware limited liability company,

 

SUREWEST KANSAS, INC., a Delaware corporation,

 

SUREWEST TELEPHONE, a California corporation, and

 

[                                               ,                                          a

 

                                                               ]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Exhibit A

 

Modified Annexes to the Pledge and Security Agreement and/or Schedules to the
Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(A)

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

THIS ASSIGNMENT AND ASSUMPTION is dated as of                       , 20   
between                                   (the “Assignor”) and
                                 (the “Assignee”).

 

Reference is made to the Credit Agreement, dated as of March 2, 2011 (as the
same has been and may hereafter be amended, modified, supplemented, extended or
restated, the “Credit Agreement”), among SureWest Communications (“Borrower”),
CoBank, ACB, as Administrative Agent (“Administrative Agent”), Lead
Arranger, Issuing Lender, Swingline Lender and a Lender, and the other Lenders
as from time to time may become a party thereto.  Capitalized terms used herein
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

The Assignor and the Assignee hereby agree as follows:

 

1.               The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, [all of] [an interest
in] the Assignor’s rights and obligations under the Credit Agreement equal to
the Pro Rata Share of [the Revolving Loan Facility] [and] [the Term Loan [A/B]
Facility] specified on Section 1 of Schedule I hereto.  The [Revolving Loan
Commitment] [and] [Term Loan [A/B] Commitment] and principal amount of the Loans
assigned to the Assignee are set forth in Section 1 of such Schedule I and the
[Revolving Loan Commitment] [and] [Term Loan [A/B] Commitment] and principal
amount of the Loans retained by the Assignor after giving effect to such sale
and assignment are set forth in Section 2 of such Schedule I.

 

2.               The Assignor (a) represents and warrants that it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim, (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant thereto, and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower and any Loan Party or the
performance or observance by the Borrower and any Loan Party of any of its
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto [and (d) attaches the Note[s]
held by the Assignor and requests that Administrative Agent exchange such
Note[s] for [a] new Note[s] in accordance with Subsection 8.1 of the Credit
Agreement.]

 

3.               The Assignee (a) agrees that it will, independently and without
reliance upon Administrative Agent, the Assignor or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not

 

--------------------------------------------------------------------------------


 

taking action under the Credit Agreement, (b) appoints and authorizes
Administrative Agent to take such action as agent on the Assignee’s behalf and
to exercise such powers under the Credit Agreement and the other Loan Documents
as are delegated to Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto, (c) agrees that it will
perform in accordance with their terms all of the obligations that, by the terms
of the Credit Agreement, are required to be performed by it as a Lender, and
(d) confirms it has received such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption.

 

4.               Following the execution of this Assignment and Assumption by
the Assignor and the Assignee, it will be delivered to Administrative Agent for
acceptance and recording by Administrative Agent. The effective date of this
Assignment and Assumption shall be the effective date specified in Section 3 of
Schedule I hereto (the “Effective Date”).

 

5.               Upon such acceptance and recording by Administrative Agent,
then, as of the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations under the Credit Agreement of a Lender and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights (except those surviving the payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those relating to events or circumstances occurring prior to the Effective
Date.

 

6.               Upon such acceptance and recording by Administrative Agent,
from and after the Effective Date, Administrative Agent shall make all payments
under the Loan Documents in respect of the interest assigned hereby (a) to the
Assignee, in the case of amounts accrued with respect to any period on or after
the Effective Date, and (b) to the Assignor, in the case of amounts accrued with
respect to any period prior to the Effective Date.

 

7.               This Assignment and Assumption shall be governed by and shall
be construed and enforced in accordance with the internal laws of the State of
New York, without regard to conflicts of law principles that require or permit
application of the laws of any other state or jurisdiction.

 

8.               This Assignment and Assumption may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of this Assignment and Assumption by telecopier or by
electronic transmission in readable form, shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

                                      ,

 

as Assignor

 

 

 

By:

 

 

Name:

 

 

Title:

 

Notice Address:

 

 

 

 

 

Attn:

 

Telephone:

 

Fax:

 

Email:

 

 

 

                                      ,

 

as Assignee

 

 

 

By:

 

 

Name:

 

 

Title:

 

Notice Address:

 

 

 

 

 

Attn:

 

Telephone:

 

Fax:

 

Email:

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

this             day of                              , 20      :

 

COBANK, ACB,

as Administrative Agent

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

[SUREWEST COMMUNICATIONS,

as Borrower

 

 

 

By:

 

 

 

Name:

 

Title:]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
ASSIGNMENT AND ACCEPTANCE

 

SECTION 1.

 

Pro Rata Share assigned to the Assignee:

 

Revolving Loan Facility

                                

%(6)

Term Loan A Facility

                                

%

Term Loan B Facility

                                

%

Revolving Loan Commitment assigned to the Assignee:

$                                

Term Loan A Commitment assigned to the Assignee:

$                                

Term Loan B Commitment assigned to the Assignee:

$                                

Aggregate Outstanding Principal Amount of Revolving

Loans assigned to the Assignee:

$                                

Aggregate Outstanding Principal Amount of Term Loan A

 

Loans Assigned to the Assignee:

$                                

Aggregate Outstanding Principal Amount of Term Loan B

 

Loans Assigned to the Assignee:

$                                

 

SECTION 2.

 

Pro Rata Share retained by the Assignor:

 

Revolving Loan Facility

                               

%

Term A Loan Facility

                                

%

Term B Loan Facility

                                

%

Revolving Loan Commitment retained by the Assignor:

$                                

Term Loan A Commitment retained by the Assignor:

$                                

Term Loan B Commitment retained by the Assignor:

$                                

Aggregate Outstanding Principal Amount of Revolving

 

Loans retained by the Assignor:

$                                

Aggregate Outstanding Principal Amount of Term Loan A

 

Loans retained by the Assignor:

$                                

Aggregate Outstanding Principal Amount of Term Loan B

 

Loans retained by the Assignor:

$                                

 

--------------------------------------------------------------------------------

(6)  Note: Percentages should be taken out to 9 decimals.

 

--------------------------------------------------------------------------------


 

SECTION 3.

 

Effective Date:

              , 20     

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(B)

 

FORM OF

 

REVOLVING NOTE

 

SUREWEST COMMUNICATIONS

 

[$                    ]

              , 20   

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby unconditionally
promises to pay to the order of                      (“Lender”), at the office
of Administrative Agent (as defined below) at 5500 S. Quebec Street, Greenwood
Village, Colorado 80111, or at such place as the holder of this Revolving Note
may from time to time designate in writing, in lawful money of the United States
of America and in immediately available funds, the principal sum of
[                                   UNITED STATES DOLLARS (US
$                   )], or if less, the aggregate unpaid principal amount of all
advances made to Borrower by Lender pursuant to Subsection 1.1(C) of the Credit
Agreement described below, at such times and in the manner specified therein.

 

This Revolving Note is payable on the dates and in the amounts set forth in the
Credit Agreement described below.  This Revolving Note may be prepaid in whole
or in part at any time subject to the terms of the Credit Agreement described
below.

 

This Revolving Note is one of the Notes referred to in, was executed and
delivered pursuant to, evidences indebtedness of Borrower incurred under, and is
subject to all terms and conditions of, that certain Credit Agreement, dated as
March 2, 2011 (as such credit agreement may hereafter be amended, modified,
supplemented, extended or restated, the “Credit Agreement”), among Borrower,
CoBank, ACB, as Administrative Agent (“Administrative Agent”), Lead
Arranger, Issuing Lender, Swingline Lender and a Lender, each of the other
Lenders as may become a party thereto from time to time, and the Guarantors
referred to therein, to which reference is hereby made for a statement of, among
other things, the terms and conditions under which the indebtedness evidenced
hereby was made and is to be repaid and for a statement of Lender’s remedies
upon the occurrence of an Event of Default, including without limitation, the
remedy of acceleration.  Capitalized terms used herein but not otherwise
specifically defined shall have the meanings ascribed to such terms in the
Credit Agreement.

 

Borrower unconditionally promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rates
from time to time applicable to the Revolving Loans as determined in accordance
with the Credit Agreement; provided, however, that upon the occurrence and
during the continuance of an Event of Default, Borrower promises to pay interest
on the outstanding principal balance of this Revolving Note at the rates of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Interest on this Revolving Note shall be payable, at the times and from the
dates specified in the Credit Agreement for the Revolving Loans, on the date of
any prepayment hereof, at maturity, whether due by acceleration or otherwise,
and as otherwise provided in the Credit Agreement. From and after the date when
the principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand, subject to any grace or
cure period set forth in the Credit Agreement.  In no contingency or event
whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that Lender has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Credit
Agreement.  The indebtedness evidenced by this Revolving Note is secured
pursuant to the terms of the Loan Documents.

 

Except for any notices expressly required by the Loan Documents and as otherwise
required by Applicable Law, Borrower hereby waives demand, presentment and
protest and notice of demand, presentment, protest and nonpayment.

 

Borrower further agrees, subject only to any limitation imposed by Applicable
Law or the Loan Documents, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by Lender in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.

 

The transfer, sale or assignment of any rights under or interest in this
Revolving Note is subject to certain restrictions contained in the Credit
Agreement, including Subsection 8.1 thereof.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION) AND DECISIONS OF THE STATE OF NEW YORK.  Whenever possible each
provision of this Revolving Note shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision of this Revolving
Note shall be prohibited by or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the
remaining provisions of this Revolving Note or the effectiveness and validity of
such prohibited or invalid provision in any other jurisdiction.  Whenever in
this Revolving Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
permitted successors and assigns and in the case of Lender, any financial
institution to which it has sold or assigned all or any part of its interest in
the Revolving Loans or in its commitment to make the Revolving Loans as
permitted by the Credit Agreement.  The provisions of this Revolving Note shall
be binding upon and shall inure to the benefit of such permitted successors and
assigns. Borrower’s respective successors and  assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for Borrower.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this note to be executed and delivered,
by its duly authorized officer, on the date first shown above.

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(C)

 

FORM OF

 

TERM LOAN A NOTE

 

SUREWEST COMMUNICATIONS

 

$                    

              , 20   

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby unconditionally
promises to pay to the order of                     (“Lender”), at the office of
Administrative Agent (as defined below) at 5500 South Quebec Street, Greenwood
Village, Colorado  80111, or at such place as the holder of this Term Loan A
Note may from time to time designate in writing, in lawful money of the United
States of America and in immediately available funds, the principal sum of
[                               UNITED STATES DOLLARS (US
$                   )], or if less, the aggregate unpaid principal amount of all
advances made to Borrower by Lender pursuant to Subsection 1.1(A) of the Credit
Agreement described below, at such times and in the manner specified therein.

 

This Term Loan A Note is payable in installments on the dates and in the amounts
set forth in the Credit Agreement described below.  This Term Loan A Note may be
prepaid in whole or in part at any time subject to the terms of the Credit
Agreement described below.

 

This Term Loan A Note is one of the Notes referred to in, was executed and
delivered pursuant to, evidences indebtedness of Borrower incurred under, and is
subject to all terms and conditions of, that certain Credit Agreement, dated as
March 2, 2011 (as such credit agreement may hereafter be amended, modified,
supplemented, extended or restated, the “Credit Agreement”), among Borrower,
CoBank, ACB, as Administrative Agent (“Administrative Agent”), Lead
Arranger, Issuing Lender, Swingline Lender and a Lender, each of the other
Lenders as may become a party thereto from time to time, and the Guarantors
referred to therein, to which reference is hereby made for a statement of, among
other things, the terms and conditions under which the indebtedness evidenced
hereby was made and is to be repaid and for a statement of Lender’s remedies
upon the occurrence of an Event of Default, including without limitation, the
remedy of acceleration.  Capitalized terms used herein but not otherwise
specifically defined shall have the meanings ascribed to such terms in the
Credit Agreement.

 

Borrower unconditionally promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rates
from time to time applicable to the Term Loan A as determined in accordance with
the Credit Agreement; provided, however, that upon the occurrence and during the
continuance of an Event of Default, Borrower promises to pay interest on the
outstanding principal balance of this Term Loan A Note at the rates of

 

--------------------------------------------------------------------------------


 

interest applicable following the occurrence of an Event of Default as
determined in accordance with the Credit Agreement.

 

Interest on this Term Loan A Note shall be payable, at the times and from the
dates specified in the Credit Agreement for the Term Loan A, on the date of any
prepayment hereof, at maturity, whether due by acceleration or otherwise, and as
otherwise provided in the Credit Agreement. From and after the date when the
principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand, subject to any grace or
cure period set forth in the Credit Agreement.  In no contingency or event
whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that Lender has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Credit
Agreement.  The indebtedness evidenced by this Term Loan A Note is secured
pursuant to the terms of the Loan Documents.

 

Except for any notices expressly required by the Loan Documents and as otherwise
required by Applicable Law, Borrower hereby waives demand, presentment and
protest and notice of demand, presentment, protest and nonpayment.

 

Borrower further agrees, subject only to any limitation imposed by Applicable
Law or the Loan Documents, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by Lender in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.

 

The transfer, sale or assignment of any rights under or interest in this Term
Loan A Note is subject to certain restrictions contained in the Credit
Agreement, including Subsection 8.1 thereof.

 

THIS TERM LOAN A NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION) AND DECISIONS OF THE STATE OF NEW YORK.  Whenever possible each
provision of this Term Loan A Note shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision of this Term Loan
A Note shall be prohibited by or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the
remaining provisions of this Term Loan A Note or the effectiveness and validity
of such prohibited or invalid provision in any other jurisdiction.  Whenever in
this Term Loan A Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
permitted successors and assigns and in the case of Lender, any financial
institution to which it has sold or assigned all or any part of its interest in
the Term Loan A or in its commitment to make the Term Loan A as permitted by the
Credit Agreement.  The provisions of this Term Loan A Note shall be binding upon
and shall inure to the benefit of such permitted successors and assigns.
Borrower’s respective successors and

 

--------------------------------------------------------------------------------


 

assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for Borrower.

 

[Remainder of page left intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this note to be executed and delivered,
by its duly authorized officer, on the date first shown above.

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(D)

 

FORM OF

 

TERM LOAN B NOTE

 

SUREWEST COMMUNICATIONS

 

$                    

             , 20   

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby unconditionally
promises to pay to the order of                     (“Lender”), at the office of
Administrative Agent (as defined below) at 5500 South Quebec Street, Greenwood
Village, Colorado  80111, or at such place as the holder of this Term Loan B
Note may from time to time designate in writing, in lawful money of the United
States of America and in immediately available funds, the principal sum of
[                               UNITED STATES DOLLARS (US
$                   )], or if less, the aggregate unpaid principal amount of all
advances made to Borrower by Lender pursuant to Subsection 1.1(B) of the Credit
Agreement described below, at such times and in the manner specified therein.

 

This Term Loan B Note is payable in installments on the dates and in the amounts
set forth in the Credit Agreement described below.  This Term Loan B Note may be
prepaid in whole or in part at any time subject to the terms of the Credit
Agreement described below.

 

This Term Loan B Note is one of the Notes referred to in, was executed and
delivered pursuant to, evidences indebtedness of Borrower incurred under, and is
subject to all terms and conditions of, that certain Credit Agreement, dated as
March 2, 2011 (as such credit agreement may hereafter be amended, modified,
supplemented, extended or restated, the “Credit Agreement”), among Borrower,
CoBank, ACB, as Administrative Agent (“Administrative Agent”), Lead
Arranger, Issuing Lender, Swingline Lender and a Lender, each of the other
Lenders as may become a party thereto from time to time, and the Guarantors
referred to therein, to which reference is hereby made for a statement of, among
other things, the terms and conditions under which the indebtedness evidenced
hereby was made and is to be repaid and for a statement of Lender’s remedies
upon the occurrence of an Event of Default, including without limitation, the
remedy of acceleration.  Capitalized terms used herein but not otherwise
specifically defined shall have the meanings ascribed to such terms in the
Credit Agreement.

 

Borrower unconditionally promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rates
from time to time applicable to the Term Loan B as determined in accordance with
the Credit Agreement; provided, however, that upon the occurrence and during the
continuance of an Event of Default, Borrower promises to pay interest on the
outstanding principal balance of this Term Loan B Note at the rates of

 

--------------------------------------------------------------------------------


 

interest applicable following the occurrence of an Event of Default as
determined in accordance with the Credit Agreement.

 

Interest on this Term Loan B Note shall be payable, at the times and from the
dates specified in the Credit Agreement for the Term Loan B, on the date of any
prepayment hereof, at maturity, whether due by acceleration or otherwise, and as
otherwise provided in the Credit Agreement. From and after the date when the
principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand, subject to any grace or
cure period set forth in the Credit Agreement.  In no contingency or event
whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that Lender has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Credit
Agreement.  The indebtedness evidenced by this Term Loan B Note is secured
pursuant to the terms of the Loan Documents.

 

Except for any notices expressly required by the Loan Documents and as otherwise
required by Applicable Law, Borrower hereby waives demand, presentment and
protest and notice of demand, presentment, protest and nonpayment.

 

Borrower further agrees, subject only to any limitation imposed by Applicable
Law or the Loan Documents, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by Lender in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.

 

The transfer, sale or assignment of any rights under or interest in this Term
Loan B Note is subject to certain restrictions contained in the Credit
Agreement, including Subsection 8.1 thereof.

 

THIS TERM LOAN B NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION) AND DECISIONS OF THE STATE OF NEW YORK.  Whenever possible each
provision of this Term Loan B Note shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision of this Term Loan
B Note shall be prohibited by or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the
remaining provisions of this Term Loan B Note or the effectiveness and validity
of such prohibited or invalid provision in any other jurisdiction.  Whenever in
this Term Loan B Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
permitted successors and assigns and in the case of Lender, any financial
institution to which it has sold or assigned all or any part of its interest in
the Term Loan B or in its commitment to make the Term Loan B as permitted by the
Credit Agreement.  The provisions of this Term Loan B Note shall be binding upon
and shall inure to the benefit of such permitted successors and assigns.
Borrower’s respective successors and

 

--------------------------------------------------------------------------------


 

assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for Borrower.

 

[Remainder of page left intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this note to be executed and delivered,
by its duly authorized officer, on the date first shown above.

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(E)

 

FORM OF

 

SWINGLINE NOTE

 

SUREWEST COMMUNICATIONS

 

$                    

              , 20   

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby unconditionally
promises to pay to the order of                     (“Lender”), at the office of
Administrative Agent (as defined below) at 5500 S. Quebec Street, Greenwood
Village, Colorado 80111, or at such place as the holder of this Swingline Note
may from time to time designate in writing, in lawful money of the United States
of America and in immediately available funds, the principal sum of
[                                   UNITED STATES DOLLARS (US
$                   )], or if less, the aggregate unpaid principal amount of all
advances made to Borrower by Lender pursuant to Subsection 1.1(D) of the Credit
Agreement described below, at such times and in the manner specified therein.

 

This Swingline Note is payable on the dates and in the amounts set forth in the
Credit Agreement described below.  This Swingline Note may be prepaid in whole
or in part at any time subject to the terms of the Credit Agreement described
below.

 

This Swingline Note is one of the Notes referred to in, was executed and
delivered pursuant to, evidences indebtedness of Borrower incurred under, and is
subject to all terms and conditions of, that certain Credit Agreement, dated as
March 2, 2011 (as such credit agreement may hereafter be amended, modified,
supplemented, extended or restated, the “Credit Agreement”), among Borrower,
CoBank, ACB, as Administrative Agent (“Administrative Agent”), Lead
Arranger, Issuing Lender, Swingline Lender and a Lender, each of the other
Lenders as may become a party thereto from time to time, and the Guarantors
referred to therein, to which reference is hereby made for a statement of, among
other things, the terms and conditions under which the indebtedness evidenced
hereby was made and is to be repaid and for a statement of Lender’s remedies
upon the occurrence of an Event of Default, including without limitation, the
remedy of acceleration.  Capitalized terms used herein but not otherwise
specifically defined shall have the meanings ascribed to such terms in the
Credit Agreement.

 

Borrower unconditionally promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rates
from time to time applicable to the Swingline Loans as determined in accordance
with the Credit Agreement; provided,

 

--------------------------------------------------------------------------------


 

however, that upon the occurrence and during the continuance of an Event of
Default, Borrower promises to pay interest on the outstanding principal balance
of this Swingline Note at the rates of interest applicable following the
occurrence of an Event of Default as determined in accordance with the Credit
Agreement.

 

Interest on this Swingline Note shall be payable, at the times and from the
dates specified in the Credit Agreement for the Swingline Loans, on the date of
any prepayment hereof, at maturity, whether due by acceleration or otherwise,
and as otherwise provided in the Credit Agreement. From and after the date when
the principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand, subject to any grace or
cure period set forth in the Credit Agreement.  In no contingency or event
whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that Lender has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Credit
Agreement.  The indebtedness evidenced by this Swingline Note is secured
pursuant to the terms of the Loan Documents.

 

Except for any notices expressly required by the Loan Documents and as otherwise
required by Applicable Law, Borrower hereby waives demand, presentment and
protest and notice of demand, presentment, protest and nonpayment.

 

Borrower further agrees, subject only to any limitation imposed by Applicable
Law or the Loan Documents, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by Lender in endeavoring to collect any
amounts payable hereunder which are not paid when due, whether by acceleration
or otherwise.

 

The transfer, sale or assignment of any rights under or interest in this
Swingline Note is subject to certain restrictions contained in the Credit
Agreement, including Subsection 8.1 thereof.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION) AND DECISIONS OF THE STATE OF NEW YORK.  Whenever possible each
provision of this Swingline Note shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision of this Swingline
Note shall be prohibited by or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the
remaining provisions of this Swingline Note or the effectiveness and validity of
such prohibited or invalid provision in any other jurisdiction.  Whenever in
this Swingline Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
permitted successors and assigns and in the case of Lender, any financial
institution to which it has sold or assigned all or any part of its interest in
the Revolving Loans or in its commitment to make the Swingline Loans as
permitted by the Credit Agreement. The provisions

 

--------------------------------------------------------------------------------


 

of this Swingline Note shall be binding upon and shall inure to the benefit of
such permitted successors and assigns.  Borrower’s respective successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for Borrower.

 

[Remainder of page left intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this note to be executed and delivered,
by its duly authorized officer, on the date first shown above.

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(F)

 

BORROWER’S INVESTMENT POLICY

 

SUREWEST COMMUNICATIONS

 

INVESTMENT POLICY FOR

CORPORATE FUNDS

 

February 2007

 

I.              PURPOSE

 

The purpose of this Investment Policy (“Policy”) is to set forth the investment
objectives and parameters for the management of surplus corporate funds
generated by SureWest Communications (“Company”) or any of its designated
subsidiary companies under the corporate cash management system.  The policy
specifies the scope and nature of the investment “portfolios” necessary to
achieve the objectives as defined by the Company’s board of directors and the
respective boards of directors of the designated subsidiaries.

 

The guidelines following are designed to minimize the risk of investing surplus
funds.  It is the expectation of the board of directors that in the
implementation of this policy that the Chief Financial Officer (or in his
absence the President) exercises due diligence in evaluating and recommending
investment instruments as well as the institutions issuing such instruments.

 

I.              INVESTMENT OBJECTIVES

 

Investments must be selected to achieve the following objectives in priority
order:

 

A.            Safety of principal

B.            Diversification of risk

C.            Maintenance of liquidity at least adequate to meet projected cash
needs

D.            Maximization of return

 

II.            INVESTMENT RESPONSIBILITY

 

The Chief Financial Officer (or in his absence the President) has the
responsibility for overseeing the management of the investment portfolio,
including: (1) monitoring the existing portfolio for suitability; (2) proposing
alterations to the investment policy; (3) maintaining a check and balance system
to ensure compliance with this policy; and (4) executing the investment policy
and designating individuals who may execute the investment policy on behalf of
the Company.

 

1

--------------------------------------------------------------------------------


 

III.           INVESTMENT POLICY:

 

A.            Fixed Income Restriction

 

All investments must be fixed income securities purchased from Approved Issuers
or portfolios comprised of securities from Approved Issuers.  An Approved Issuer
is the United States Government or its agency, an individual financial
institution (e.g., a bank), or a corporation that meet the credit quality
criteria outlined in Part (D) below.

 

B.            Allowable Securities from Approved Issuers

 

1.      Commercial Paper

2.      Funding Agreements

3.      Certificates of Deposit

4.      Repurchase Agreements which are at least 100% collateralized with US
Government or Agency Securities

5.      Bankers Acceptances

6.      Obligations issued or guaranteed by the United States Government
agencies

7.      U.S. Treasury Obligations

8.      Municipal Notes and Bonds, including Variable Rate Demand Notes (VRDO)
and Auction Rate Municipals

9.      Money Market Funds (institutional shares, which have at least $1 billion
in assets and are rated AAA by Standard & Poors (S&P), Moody’s or Fitch)

 

C.            Diversification

 

Investments are to be selected and managed so as to assure an appropriate
balance of quality, maturity and yield consistent with the current money market
and economic conditions.

 

No more than 20% of the total investments made by the Company should be invested
in any Allowable Securities of any one Approved Issuer.   An exception to the
20% limitation is permissible when the total amount invested in an Approved
Issuer does not exceed $1 million or is in money market funds, certificates of
deposit, or U.S. Treasury Obligations.

 

D.            Credit Rating Requirements on Approved Issuers

 

A financial institution or corporation with outstanding debt obligations rated
at least AA- or Aa3 or better by either, S&P, Fitch or Moody’s, respectively, or
short term securities rated A1, P1 and/or F1 by either S&P, Moody’s or Fitch,

 

2

--------------------------------------------------------------------------------


 

respectively, at the time of purchase.  AAA rating securities only need to be
rated by one rating agency.  Split rated securities are not permitted.

 

Municipal securities which have short-term ratings must have ratings of
MIG1/VMIG1 by Moody’s, SP-1 by S&P or F1 by Fitch. Municipal Securities with
long-term ratings should be at least Aa3/AA- by Moody’s, S&P’s, or Fitch.

 

No limit will be applied to securities issued or guaranteed by the United States
Government or any of its agencies.

 

No portion of Company funds will be invested in or managed by any entity or
manager that is considered a related party for reporting purposes as defined by
GAAP.

 

E.             Restrictions on Managers and Management Groups

 

No more than 50% of the Company’s total investments will be managed by one
management group.  A management group (“Manager”) can be a bank, investment
brokerage firm, or independent money manager.

 

The addition or removal of a Manager requires the joint written approval of the
Chief Financial Officer and the President.

 

The total investments placed with one Manager may not exceed 5% of the total
funds managed by that Manager as measured at the most recent quarterly reporting
period prior to making the investment.

 

The Manager shall provide written confirmations of purchase transactions.

 

F.             Allowable Investments for Managers

 

Managers are permitted to invest in any of the securities listed in Part (B) of
the Policy: Allowable Securities from Approved Issuers.

 

G.            Foreign Investments

 

No portion of Company funds will be invested in instruments issued outside of
the United States.

 

H.            Maturity of investments

 

Maximum weighted average maturity, by each Manager, should not exceed 6 months
with no final maturity exceeding 1 year.

 

3

--------------------------------------------------------------------------------


 

For securities which have an auction reset or put, the next auction or put date
will be used for maturity purposes.

 

For purposes of SFAS 115, securities are deemed “held to maturity” and not
available for sale before final maturity.

 

IV.           PERFORMANCE BENCHMARK

 

The portfolios will be monitored on a quarterly basis so that investment returns
are consistent with the investment objectives.

 

V.            COMPLIANCE

 

Compliance with the policy herein is based on the time of purchase of any
security. If any security or instrument within the portfolios of the Company is
downgraded below the above standards, the outside manager will notify the
Company to discuss options.

 

The portfolio will be monitored on a quarterly basis (or monthly if there are
material investment transactions) for compliance with the requirements of this
policy.

 

VI.           DESIGNATED COMPANIES

 

The following entities are included in the corporate cash management system of  
SureWest Communications:

 

SureWest Communications - Parent

SureWest Telephone - Subsidiary

SureWest Long Distance - Subsidiary

SureWest Wireless - Subsidiary

SureWest Broadband - Subsidiary

SureWest TeleVideo - Subsidiary

 

4

--------------------------------------------------------------------------------


 

Corporate Secretary’s Certificate

 

I, Darla Yetter, Secretary of SureWest Communications, a corporation organized
and existing under the laws of the State of California, hereby certify that the
foregoing document, “Investment Policy for Corporate Funds,” was duly and
regularly adopted by the Board of Directors of the Corporation on
                 , 2007 at a meeting in which a quorum of the Board of Directors
of the Corporation was present, and that a requisite number of such directors
voted in favor of adopting such policy.

 

 

 

 

 

SECRETARY,

SUREWEST COMMUNICATIONS

 

A CALIFORNIA CORPORATION

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 10.1(G)

 

FORM OF PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of March      , 2011 (this
“Agreement”), is made and entered into by SUREWEST COMMUNICATIONS (the
“Borrower”) and each Subsidiary of the Borrower that is now or which hereafter
becomes a party to the Credit Agreement (as hereinafter defined) as a guarantor
of the Secured Obligations described in such Credit Agreement (individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; and,
together with the Borrower, individually, a “Grantor” and, collectively, the
“Grantors”), in favor of COBANK, ACB, as Administrative Agent (together with its
successors from time to time, if any, in such capacity, the “Administrative
Agent”) for the benefit of the banks and other financial institutions
(collectively, the “Lenders”) from time to time party to the Credit Agreement
and for the benefit of the other Secured Parties.

RECITALS

 

The Borrower, the Subsidiary Guarantors, the Lenders and the Administrative
Agent are parties to that certain Credit Agreement, dated as of March 2, 2011
(the “Credit Agreement”), providing for the availability of certain credit
facilities to the Borrower upon the terms and subject to the conditions set
forth therein.

 

It is a condition to the extension of credit to the Borrower under the Credit
Agreement that the Grantors shall have agreed, by executing and delivering this
Agreement, to secure the full and prompt payment and performance of the Secured
Obligations.  The Lenders are relying on this Agreement in their decision to
extend credit to the Borrower under the Credit Agreement, and would not enter
into the Credit Agreement without the execution and delivery of this Agreement
by the Grantors.

 

Each Grantor will obtain benefits as a result of the extension of credit to the
Borrower under the Credit Agreement, which benefits are hereby acknowledged,
and, accordingly, each Grantor desires to execute and deliver this Agreement.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Lenders to enter into the Credit Agreement and to induce the Lenders
to extend credit to the Borrower thereunder, each Grantor hereby agrees as
follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Defined Terms.  For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms shall have the meanings set
forth below:

 

--------------------------------------------------------------------------------


 

“Accounts” shall mean, collectively, all of each Grantor’s accounts, as defined
in Article 9 of the Uniform Commercial Code.

 

“Collateral” shall have the meaning given to such term in Section 2.1.

 

“Collateral Accounts” shall have the meaning given to such term in Section 6.3.

 

“Commercial Tort Claims” shall mean, collectively, all of each Grantor’s
commercial tort claims, as defined in Article 9 of the Uniform Commercial Code.

 

“Contracts” shall mean, collectively, all rights of each Grantor under all
contracts and agreements to which such Grantor is a party, including all rights,
privileges and powers under Investment Agreements and IP Licenses and all rights
of such Grantor to receive monies due or to become due thereunder or pursuant
thereto and to amend, modify, terminate or exercise rights under such contracts
and agreements.

 

“Copyrights” shall mean, collectively, all of each Grantor’s copyrights,
copyright registrations and applications for copyright registration, whether
under Applicable Law of the United States or any other country or jurisdiction,
including all recordings, supplemental registrations and derivative or
collective work registrations, and all renewals and extensions thereof.

 

“Copyright Collateral” shall mean, collectively, all Copyrights and Copyright
Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Copyright or Copyright License.

 

“Copyright License” shall mean any agreement (A) under which a Grantor grants
any right to any other Person under any Copyright owned by any Grantor or which
any Grantor otherwise has the right to license to any other Person, or
(B) granting any right to any Grantor under any property of the type described
in the definition of Copyright owned by any other Person (other than the
purchase of one or more copies of a work without the right to copy, modify or
create derivative works), and all rights of any Grantor under any such
agreement.

 

“Deposit Accounts” shall mean, collectively, all of each Grantor’s demand, time,
savings, passbook or similar accounts maintained with the Administrative Agent
or any other bank or depository institution, including any such accounts
described on Annex H and any Collateral Accounts, together with all funds held
therein and all certificates and instruments representing, evidencing or
deposited into such accounts.

 

“Documents” shall mean, collectively, all of each Grantor’s documents, as
defined in Article 9 of the Uniform Commercial Code.

 

“Domain Name” shall mean, collectively, all of each Grantor’s Internet domain
names and associated URL addresses and all goodwill associated therewith or
symbolized thereby.

 

“Domain Name Collateral” shall mean, collectively, all Domain Names and Domain
Name Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Domain Name or Domain Name License.

 

2

--------------------------------------------------------------------------------


 

“Domain Name License” shall mean any agreement (A) under which a Grantor grants
any right to any other Person under any Domain Name owned by any Grantor or
which any Grantor otherwise has the right to license to any other Person, or
(B) granting any right to any Grantor under any property of the type described
in the definition of Domain Name owned by any other Person, and all rights of
any Grantor under any such agreement.

 

“Equipment” shall mean, collectively, all of each Grantor’s equipment, as
defined in Article 9 of the Uniform Commercial Code.

 

“Equity Interests” shall mean, collectively, (A) all securities, whether
certificated or uncertificated, (B) all of the issued and outstanding shares,
interests or other equivalents of capital stock of any corporation (including
any corporation that is a Subsidiary of such Grantor or a Minority Investment),
whether voting or non-voting and whether common or preferred, (C) all
partnership, joint venture, limited liability company or other equity interests
in any Person not a corporation (including any such Person that is a Subsidiary
of such Grantor or a Minority Investment), (D) all options, warrants and other
rights to acquire, and all securities convertible into, any of the foregoing,
(E) all rights to receive interest, income, dividends, distributions, returns of
capital and other amounts (whether in cash, securities, property, or a
combination thereof), (F) all additional stock, warrants, options, securities,
interests and other property, paid or payable or distributed or distributable,
with respect to any of the foregoing (but subject to the provisions of
Section 5.3), including, all rights of such Grantor to receive amounts due and
to become due under or in respect of any Investment Agreement or upon the
termination thereof and all rights of access to the books and records of any
such Person, and (G) all other rights, powers, privileges, interests, claims and
other property in any manner arising out of or relating to any of the foregoing,
of whatever kind or character (including any tangible or intangible property or
interests therein), and whether provided by contract or granted or available
under Applicable Law in connection therewith, including, such Grantor’s right to
vote and to manage and administer the business of any such Person pursuant to
any applicable Investment Agreement, together with all certificates, instruments
and entries upon the books of financial intermediaries evidencing any of the
foregoing.

 

“Financial Asset” has the meaning given in Article 8 of the Uniform Commercial
Code.

 

“Fixtures” shall mean, collectively, all of each Grantor’s fixtures, as defined
in Article 9 of the Uniform Commercial Code.

 

“General Intangibles” shall mean, collectively, all of each Grantor’s general
intangibles, as defined in Article 9 of the Uniform Commercial Code.

 

“Goods” shall mean, collectively, all of each Grantor’s goods, as defined in
Article 9 of the Uniform Commercial Code.

 

“Instruments” shall mean, collectively, all of each Grantor’s instruments,
chattel paper, electronic chattel paper or documents, each as defined in
Article 9 of the Uniform Commercial Code.

 

3

--------------------------------------------------------------------------------


 

“Intercompany Obligations” shall mean, collectively, all indebtedness,
obligations and other amounts owing to any Grantor from any Loan Party, any
Subsidiary of any Loan Party, or any Minority Investment of any Loan Party.

 

“Inventory” shall mean, collectively, all of each Grantor’s inventory, as
defined in Article 9 of the Uniform Commercial Code.

 

“Investment Agreement” shall mean any partnership agreement, joint venture
agreement, limited liability company operating agreement, stockholders agreement
or other agreement creating, governing or evidencing any Equity Interests and to
which any Grantor is a party.

 

“Investment Property” shall mean, collectively, all of each Grantor’s investment
property, as defined in Article 9 of the Uniform Commercial Code.

 

“IP License” shall mean any Copyright License, Patent License, Trademark License
or Domain Name License.

 

“Letter-of-Credit Rights” shall mean, collectively, all of each Grantor’s
letter-of-credit rights, as defined in Article 9 of the Uniform Commercial Code.

 

“Letters of Credit” shall mean, collectively, all of each Grantor’s letters of
credit, as defined in Article 5 of the Uniform Commercial Code.

 

“Material” shall mean, an asset (A) which individually has an estimated book
value of in excess of $1,000,000 or (B) the loss of which would reasonably be
expected to have a Material Adverse Effect.

 

“Minority Investment” shall mean, collectively, any Person in whom any Loan
Party owns any Equity Interests provided that such Person is not a Subsidiary of
a Loan Party.

 

“Mobile Goods” shall mean, collectively, all of each Grantor’s motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, whether or
not the title thereto is governed by a certificate of title or ownership.

 

“Partner Obligations” shall have the meaning given to such term in Section 6.6.

 

“Patent Collateral” shall mean, collectively, all Patents and all Patent
Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Patent or Patent License.

 

“Patent License” shall mean any agreement (A) under which a Grantor grants to
any other Person any right to make, use or sell any invention covered by a
Patent that is owned by any Grantor or which any Grantor otherwise has the right
to license to any other Person, or (B) granting to any Grantor any right to
make, use or sell any invention covered by a Patent owned by any other Person,
and all rights of any Grantor under any such agreement (other than the right to
use an invention covered by a patent conveyed upon purchase of such invention
under the exhaustion doctrine).  For purposes of this definition, “covered by a
Patent” shall mean

 

4

--------------------------------------------------------------------------------


 

that without a valid license under such Patent a Person making, using or selling
such invention would otherwise be infringing such Patent.

 

“Patents” shall mean, collectively, all of each Grantor’s letters patent,
whether under the Applicable Laws of the United States or any other country or
jurisdiction, all recordings and registrations thereof and applications
therefor, including the inventions described therein, all reissues,
continuations, divisions, renewals, extensions, or continuations-in-part
thereof.

 

“Pledge Amendment” shall have the meaning given to such term in Section 5.1(B).

 

“Proceeds” shall mean, collectively, all proceeds, as defined in Article 9 of
the Uniform Commercial Code, and, in any event, shall include, but not be
limited to, (A) all products, rents and profits of or from any of the Collateral
and (B) to the extent not otherwise included in the foregoing, (i) all interest,
cash, instruments and other property received, receivable or otherwise
distributed with respect to or in exchange for any or all of any Intercompany
Obligations, Accounts or other Collateral, (ii) all payments under any insurance
(whether or not the Administrative Agent is the lenders loss payee or loss payee
thereunder), indemnity, warranty or guaranty with respect to any of the
Collateral, (iii) all payments in connection with any requisition, condemnation,
seizure or forfeiture with respect to any of the Collateral, (iv) all claims and
rights to recover for any past, present or future infringement or dilution of or
injury to any Copyright Collateral, Patent Collateral, Trademark Collateral or
Domain Name Collateral, and (v) all other amounts from time to time paid or
payable under or with respect to any of the Collateral.  For purposes of this
Agreement, the term “Proceeds” includes whatever is receivable or received when
Collateral or Proceeds are sold, exchanged, collected or otherwise disposed of,
whether voluntarily or involuntarily.

 

“Securities Account” shall mean, collectively, all of each Grantor’s securities
accounts, as defined in Article 8 of the Uniform Commercial Code.

 

“Securities Act” shall have the meaning given to such term in Section 6.5.

 

“Securities Entitlement” shall have the meaning given to such term in Article 8
of the Uniform Commercial Code.

 

“Securities Intermediary” shall have the meaning given to such term in Article 8
of the Uniform Commercial Code.

 

“Specified Contracts” shall have the meaning given to such term in Section 3.7.

 

“Supporting Obligations” shall mean, collectively, all of each Grantor’s
supporting obligations, as defined in Article 9 of the Uniform Commercial Code.

 

“Termination Requirements” shall mean (A) the payment in full of the Secured
Obligations (other than contingent liabilities that, by their nature, may
survive after principal and interest on the Loans have been repaid in full), and
(B) the termination of all Loan Commitments.

 

5

--------------------------------------------------------------------------------


 

“Trademark Collateral” shall mean, collectively, all Trademarks and Trademark
Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Trademark or Trademark License.

 

“Trademark License” shall mean an agreement (A) under which a Grantor grants any
right to any other Person under any Trademark owned by any Grantor or which any
Grantor otherwise has the right to license to any other Person, or (B) granting
any right to any Grantor under any property of the type described in the
definition of Trademark owned by any other Person, and all rights of any Grantor
under any such agreement.

 

“Trademarks” shall mean, collectively, all of each Grantor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source of business identifiers, designs, Domain Names
(to the extent such Domain Name constitutes a trade name, corporate or company
name, business name, logo, trade dress, trade style, other source of business
identifier or design), and General Intangibles of a similar nature, whether
under the Applicable Laws of the United States or any other country or
jurisdiction, all recordings and registrations thereof and applications
therefor, all renewals and extensions thereof, all rights corresponding thereto,
and all goodwill associated therewith or symbolized thereby.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may be in effect from time to time in the State of New York; provided that
if, by reason of Applicable Law, the validity or perfection of any security
interest in any Collateral granted under this Agreement is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York, then
as to the validity or perfection, as the case may be, of such security interest,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in such other jurisdiction.

 

1.2           Other Terms and Rules of Construction. Capitalized terms used
herein without definition shall have the meanings given to them in the Credit
Agreement.  Unless otherwise defined herein or in the Credit Agreement, any
terms in this Agreement which are defined in the Uniform Commercial Code shall
have the meaning provided in the Uniform Commercial Code, as amended and in
effect from time to time.  For avoidance of doubt, it is expressly understood
and agreed that, to the extent the Uniform Commercial Code is revised subsequent
to the date hereof such that the definition of any of the terms included in the
description of Collateral is changed, the parties hereto desire that any
property which is included in such changed definitions which would not otherwise
be included in such grant on the date hereof, be included in such grant
immediately upon the effective date of such revision, to the extent a security
interest in such personal property may be granted under such revised Uniform
Commercial Code (and, to the extent effective under Applicable Law, such
security interest will attach immediately without further action).

 

References to “Sections,” “Articles,” “Exhibits,” “Annexes” and “Schedules”
shall be to Sections, Articles, Exhibits, Annexes and Schedules, respectively,
of this Agreement unless otherwise specifically provided.  Any of the terms
defined in Section 1.1 may, unless the context otherwise requires, be used in
the singular or the plural depending on the reference.  In this Agreement,
“hereof,” “herein,” “hereto,” “hereunder” and the like mean and refer to this

 

6

--------------------------------------------------------------------------------


 

Agreement as a whole and not merely to the specific section, article, paragraph
or clause in which the respective word appears; words importing any gender
include the other gender; references to “writing” include printing, typing,
lithography and other means of reproducing words in a tangible visible form; the
words “including,” “includes” and “include” shall be deemed to be followed by
the words “without limitation”; references to agreements and other contractual
instruments shall be deemed to include subsequent amendments, assignments,
extensions, renewals, and other modifications thereto, but only to the extent
such amendments, assignments, extensions, renewals and other modifications are
not prohibited by the terms of this Agreement or any other Loan Document; and
all references to statutes and related regulations shall include any amendments
of same and any successor statutes and regulations; the words “assets” or
“property” shall be constructed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and property, including cash,
securities, accounts and contract rights.

 

ARTICLE II

 

CREATION OF SECURITY INTEREST

 

2.1           Pledge and Grant of Security Interest.  Each Grantor hereby
grants, pledges, assigns and delivers to the Administrative Agent, for the
ratable benefit of the Secured Parties, a Lien upon and security interest in,
all of such Grantor’s right, title and interest in and to the following, in each
case whether now owned or existing or hereafter acquired or arising
(collectively, the “Collateral”):

 

(i)            all Accounts, Letters of Credit, Letter-of-Credit Rights, and
Supporting Obligations;

 

(ii)           all Contracts;

 

(iii)          all Deposit Accounts;

 

(iv)          all Goods, including all Equipment and Inventory;

 

(v)           all Fixtures;

 

(vi)          all oil, gas or other minerals before extraction;

 

(vii)         all Commercial Tort Claims listed in Annex I hereto;

 

(viii)        all Equity Interests and all Investment Property;

 

(ix)           all General Intangibles (including, to the fullest extent
permitted by Applicable Law, (A) all Licenses, (B) all rights to sale, transfer,
lease, assign or otherwise dispose of the Licenses, and (C) all Proceeds from
the sale, transfer, lease, assignment or other disposition of the Licenses);

 

(x)            all monies and Cash Equivalents;

 

7

--------------------------------------------------------------------------------


 

(xi)           all Instruments;

 

(xii)          all Documents;

 

(xiii)         to the extent not covered and not specifically excluded by
clauses (i) through (xii) above, all of such Grantor’s other personal property;
and

 

(xiv)        all Proceeds of the foregoing.

 

2.2           Security for Secured Obligations.  This Agreement and the
Collateral secure the full and prompt payment and performance of the Secured
Obligations.

 

2.3           Excluded Collateral.  Notwithstanding anything to the contrary
contained herein, as and to the extent provided in this Section 2.3, the
Collateral shall not include, and the Lien of this Agreement and any other
Security Documents shall not attach to, the following:

 

(A)          “intent to use” Trademark applications, in each case, only until
such time as such Grantor begins to use such Trademarks (the security interest
provided herein in such Trademark shall be deemed granted by such Grantor at
such time and will attach immediately without further action);

 

(B)           the Equity Interests of any Grantor in (i) any Foreign Subsidiary
(1) that represents in excess of 65% of the outstanding voting stock of such
Foreign Subsidiary or (2) that is not a “First Tier” Foreign Subsidiary owned by
any Grantor, (ii) any domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, and (iii) any Foreign Subsidiary Holding Company;

 

(C)           any item of real or personal, tangible or intangible, property to
the extent and only for so long as the creation, attachment or perfection of the
security interest granted herein by any Grantor in its right, title and interest
in such item of property is prohibited by Applicable Law or is permitted only
with the consent (that has not been obtained) of a Governmental Authority and
such prohibition and/or requirement of consent is not rendered ineffective by
Applicable Law (including pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC);

 

(D)          any property subject to a Lien permitted under clause 8 of the
definition of Permitted Encumbrances to the extent and only for so long as the
applicable purchase money security agreement, Capital Lease or other applicable
documentation contains a term that restricts, prohibits, or requires a consent
(that has not been obtained) of a Person (other than such Grantor, any other
Loan Party or any Subsidiary of a Loan Party) to, the creation, attachment or
perfection of the security interest granted herein and such restriction,
prohibition and/or requirement of consent is not rendered ineffective by
Applicable Law (including pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC);

 

(E)           any item of real or personal, tangible or intangible, property
(other than any Equity Interests owned by any Grantor or any Contracts or
property subject to a

 

8

--------------------------------------------------------------------------------


 

Contract) to the extent and only for so long as the creation, attachment or
perfection of the security interest granted herein by any Grantor in its right,
title and interest in such item of property (i) would give any other Person
(other than such Grantor, any other Loan Party or any Subsidiary of a Loan
Party) the right to terminate its obligations with respect to such item of
property, or (ii) would cause any Grantor’s interest in such property to become
void or voidable if a security interest therein was created, attached or
perfected, in each case, to the extent not rendered ineffective by Applicable
Law (including pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC);

 

(F)           any item of real or personal, tangible or intangible, property
(other than any Equity Interests owned by any Grantor) to the extent and only
for so long as such property that is a Contract or is subject to a Contract that
contains a term that restricts, prohibits, or requires a consent (that has not
been obtained) of a Person (other than such Grantor, any other Loan Party or any
Subsidiary of a Loan Party) to, the creation, attachment or perfection of the
security interest granted herein and any such restriction, prohibition and/or
requirement of consent is not rendered ineffective by Applicable Law (including
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC);

 

(G)           the Equity Interests in any Minority Investment (other than any
Minority Investment in which the Grantors own in the aggregate 5% or more of the
Equity Interests) to the extent that the governance or similar documents of such
Minority Investment contain a term that restricts, prohibits, or requires a
consent (that has not been obtained) of a Person (other than such Grantor, any
other Loan Party or any Subsidiary of a Loan Party) to, the creation, attachment
or perfection of the security interest granted herein and such restriction,
prohibition and/or requirement of consent is not rendered ineffective by
Applicable Law (including pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC); and

 

(H)          any inside wiring that a customer of any Grantor acquires or has
the right to acquire, and any equipment or facilities, including but not limited
to conduit, duct, cable or wiring, installed on the premises of a property
owner, landlord or licensor (an “Owner”) under an access, entrance, installation
or similar agreement in order to serve a customer of any Grantor and that is or
may be required to be transferred to such Owner during or after the term of such
agreement.

 

If at any time the creation, attachment or perfection of the security interest
granted herein in any of the property subject to clauses (C) through (G) of this
Section 2.3 shall be permitted or consent in respect thereof shall have been
obtained, then the applicable Grantor shall at such time be deemed to have
granted a security interest in such property (and such security interest will
attach immediately without further action).  Notwithstanding anything to the
contrary set forth above, the rights to receive, and any interest in, all
Proceeds of, or monies or other consideration received or receivable from or
attributable to the sale, transfer, lease, assignment or other disposition of,
any of the property subject to this Section 2.3 (to the extent a direct security
interest in such property or Proceeds from the sale, transfer, lease, assignment
or other disposition of such property shall not have already been granted) shall
attach immediately and be subject to the security interest granted pursuant to
Section 2.1.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants to the Administrative Agent and each
other Secured Party, on the Effective Date, on the date of each Loan (including
on the date of each Delayed Draw Advance) or the issuance of a Letter of Credit,
and on any other Funding Date, that the following statements are true, correct
and complete:

 

3.1           Ownership of Collateral.  Each Grantor owns, or has valid rights
as a lessee or licensee with respect to, all Collateral purported to be pledged
by it hereunder, free and clear of any Liens except for the Liens granted
hereunder and except for other Permitted Encumbrances.  No security agreement,
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any government or public office, and
no Grantor has filed or consented to the filing of any such statement or notice,
except (A) Uniform Commercial Code financing statements naming the
Administrative Agent as secured party, (B) security instruments filed in the
U.S. Copyright Office or the U.S. Patent and Trademark Office naming the
Administrative Agent as secured party and (C) as may be otherwise permitted by
the Credit Agreement.

 

3.2           Security Interests; Filings.  This Agreement, together with
(A) the filing of duly completed Uniform Commercial Code financing statements
(i) naming each Grantor as debtor, (ii) naming the Administrative Agent as
secured party, and (iii) indicating the Collateral, in the jurisdictions set
forth with respect to such Grantor in Annex B hereto, (B)  the filing of duly
completed and executed grants of security interest in the forms set forth as
Exhibits B and C with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, with regard to federally registered Copyright Collateral, Patent
Collateral, and Trademark Collateral of each Grantor, as the case may be,
(C) the execution by the issuer, securities intermediary or commodity
intermediary of a control agreement satisfying the requirements of Sections
9-106 and 8-106 (or its successor provision) of the Uniform Commercial Code with
regard to Investment Property, (D) the notation of the Administrative Agent’s
Lien on the applicable certificates of title or ownership with regard to Mobile
Goods covered by a certificate of title or ownership, and (E) the delivery to
the Administrative Agent of all stock or other certificates evidencing Equity
Interests and Instruments included in the Collateral, together with undated
stock powers or other instruments of assignment, as applicable, duly executed in
blank (and assuming continued possession thereof by the Administrative Agent and
that the Administrative Agent has acquired its security interest and taken
possession of such stock or other certificates evidencing Equity Interests and
Instruments without notice of any adverse claim), creates and at all times shall
constitute a valid and perfected security interest in and Lien upon the
Collateral in favor of the Administrative Agent, for the benefit of itself and
the other Secured Parties, to the extent a security interest therein can be
perfected by such filings, possession or control, as applicable, superior and
prior to the rights of all other Persons therein (except for Permitted
Encumbrances which by operation of Applicable Law or contract would have first
priority), and no other or additional filings, registrations, recordings or
actions are or shall be necessary or appropriate in order to maintain the
perfection and priority of such Lien and security interest, other than actions
required with respect to Collateral of the types excluded from Article 9 of the
Uniform

 

10

--------------------------------------------------------------------------------


 

Commercial Code or from the filing requirements under such Article 9 by reason
of Section 9-109 or 9-311 of the Uniform Commercial Code and other than
continuation statements required under the Uniform Commercial Code.

 

3.3           Locations.  Annex C lists, as to each Grantor and each of its
wholly-owned Subsidiaries, as of the date hereof or as of the date of the most
recent Annual Perfection Certificate, (A) its exact legal name, (B) the
jurisdiction of its incorporation or organization and its organizational
identification number (if any), (C) its federal tax identification number,
(D) its mailing address and (E) the address of its chief executive office.  No
Grantor nor any wholly-owned Subsidiary of any Grantor, as of the date hereof or
as of the date of the most recent Annual Perfection Certificate, conducts
business under any prior or other corporate or company name or under any trade
or fictitious names, except as indicated beneath its name on Annex C, and no
Grantor nor any wholly-owned Subsidiary of any Grantor has entered into any
contract or granted any Lien within the past five years from the date hereof
under any name other than its legal corporate name or a trade or fictitious name
indicated on Annex C.

 

3.4           Authorization; Consent.  No authorization, consent or approval of,
or declaration or filing with, any Governmental Authority (including any notice
filing with state tax or revenue authorities required to be made by account
creditors in order to enforce any Accounts in any jurisdiction) is required for
the valid execution, delivery and performance by any Grantor of this Agreement
or any other Loan Document to which it is a party, or the grant by it of the
Lien and security interest in favor of the Administrative Agent provided for
herein or in any other Security Document to which it is a party, except for
(A) the filings described in Section 3.2, (B) in the case of Accounts owing from
any federal governmental agency or authority, the filing by the Administrative
Agent of a notice of assignment in accordance with the Federal Assignment of
Claims Act of 1940, (C) in the case of Equity Interests, such filings and
approvals as may be required in connection with a disposition of any such
Collateral by Applicable Law affecting the offering and sale of securities
generally, (D) any filing, approval, assignment or action on an application for
transfer of control or ownership of any License required in connection with the
exercise of the remedies set forth in Article VI, and (E) in the case only of
the performance by any Grantor of this Agreement or any other Loan Document to
which it is a party, such authorizations, consents or approvals of, or
declarations or filings with, any Governmental Authority, with respect to which
the failure to so obtain or make would not reasonably be expected to have a
Material Adverse Effect.

 

3.5           Accounts.  Each Account is, or at the time it arises, will be: 
(A) a bona fide, valid and legally enforceable indebtedness of the account
debtor according to its terms, arising out of or in connection with the sale,
lease or performance of goods or services by the Grantors or any of them,
(B) subject to no material offsets, discounts, counterclaims, contra accounts or
any other defense of any kind and character, other than warranties and discounts
customarily given by the Grantors in the ordinary course of business and
warranties or refunds provided by Applicable Law, and (C) not evidenced by any
chattel paper or other Instrument; or if so, any such chattel paper or other
Instrument (other than invoices and related correspondence and supporting
documentation) relating to Accounts in excess of $1,000,000 in the aggregate at
any time shall promptly be duly endorsed to the order of the Administrative
Agent and delivered to the Administrative Agent to be held as Collateral
hereunder.  To the knowledge of each Grantor,

 

11

--------------------------------------------------------------------------------


 

there are no facts, events or occurrences that would in any way impair the
validity or enforcement of any Accounts except as set forth above.

 

3.6           Equity Interests.  As of the date hereof or as of the date of the
most recent Annual Perfection Certificate, the Equity Interests required to be
pledged hereunder by each Grantor that owns any Equity Interests consist of the
number and type of shares of capital stock (in the case of issuers that are
corporations) or the percentage and type of other Equity Interests (in the case
of issuers other than corporations) described beneath such Grantor’s name in
Annex A. Other than as set forth in Schedule 5.4 of the Credit Agreement, all of
the Equity Interests required to be pledged hereunder have been duly and validly
issued, are fully paid and nonassessable (or, in the case of partnership,
limited liability company or similar Equity Interests, not subject to any
capital call or other additional capital requirement), and are not subject to
any preemptive rights, warrants, options or similar rights or restrictions in
favor of third parties or any contractual or other restrictions upon transfer,
except as set forth in Section 3.4 and restrictions permitted under the Credit
Agreement, and other than Applicable Law affecting the transfer of securities
generally.

 

3.7           Specified Contracts.  Except in each case as would not reasonably
be expected to have a Material Adverse Effect, as to (A) each Investment
Agreement and (B) each Material Contract to which any Grantor is a party (the
foregoing, collectively, “Specified Contracts”), (i) such Grantor is not in
default under such Specified Contract, and to the knowledge of such Grantor,
none of the other parties to such Specified Contract is in default thereunder
(except as shall have been disclosed in writing to the Administrative Agent),
(ii) such Specified Contract is, or at the time of execution will be, the legal,
valid and binding obligation of the Grantor party thereto, enforceable against
such Grantor in accordance with the respective terms thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Law affecting creditors’ rights generally, and no defense, offset,
deduction or counterclaim will exist thereunder in favor of such Grantor, and
(iii) to the knowledge of such Grantor, the performance by such Grantor of its
obligations under such Specified Contract in accordance with its terms will not
contravene any requirement of Applicable Law, the Loan Documents or any other
contractual restriction binding on or affecting such Grantor or any of its
properties, and will not result in or require the creation of any Lien upon or
with respect to any of its properties (except for Permitted Encumbrances).  Each
Grantor, promptly upon the request of the Administrative Agent, will furnish the
Administrative Agent with a correct and complete copy of each Specified Contract
to which it is a party as then in effect.

 

3.8           Intellectual Property.

 

(A)          The Grantors have registered, or are talking all commercially
reasonable steps to register, all Material Copyrights, Material Copyright
Licenses, Material Patents, Material Patent Licenses, Material Trademarks, and
Material Trademark Licenses with the U.S. Copyright Office, the U.S. Patent and
Trademark Office or any applicable office or agency in any other country or
political subdivision.  Annexes D, E, and F correctly set forth all Material
Copyrights, Material Copyright Licenses (other than non-exclusive licenses for
commercially available software), Material Patents, Material Patent Licenses
(other than non-exclusive licenses for commercially available software),
Material Trademarks, and Material Trademark Licenses (including, in each case,
all applications

 

12

--------------------------------------------------------------------------------


 

for registrations thereof) as of the date hereof or as of the date of the most
recent Annual Perfection Certificate that are used or proposed to be used in any
Grantor’s business.  Except to the extent such failure could not reasonably be
expected to have a Material Adverse Effect, (i) the Grantors own all of the
Material Copyrights, Material Patents, and Material Trademarks or possess the
valid right to use all of the licensed copyrights, patents and trademarks
subject to and in accordance with the Material Copyright Licenses, Material
Patent Licenses and Material Trademark Licenses; (ii) all registrations of such
Material Copyrights, Material Patents, or Material Trademarks have been validly
issued under Applicable Law and are in full force and effect; (iii) all
applicable maintenance fees, affidavits and other filings or payments are
current; (iv) to the knowledge of such Grantor, no claim has been made in
writing that any of such Material Copyrights, Material Copyright Licenses,
Material Patents, Material Patent Licenses, Material Trademarks, or Material
Trademark Licenses are invalid or unenforceable; and (v) to the knowledge of
such Grantor, no other Person is presently infringing upon the rights of such
Grantor with regard to any of such Material Copyrights, Material Patents, or
Material Trademarks, or infringing the underlying intellectual property of the
Material Copyright Licenses, Material Patent Licenses or Material Trademark
Licenses licensed by any Grantor.

 

(B)           Annex G correctly sets forth all Material Domain Names and
Material Domain Name Licenses as of the date hereof or as of the date of the
most recent Annual Perfection Certificate that are used or proposed to be used
by any Grantors in its business (other than any Domain Name or Domain Name
License disclosed under Annex F).  Except to the extent such failure could not
reasonably be expected to have a Material Adverse Effect, (i) each Grantor is
the sole and exclusive owner of all of its Domain Names and has the authority to
transfer all of its Domain Names; (ii) the Grantors possess the  right to use
all of the domain names pursuant to the Domain Name Licenses; (iii) all
registrations of Domain Names with the applicable domain name registry and with
any domain name registrars are in full force and effect; (iv) all applicable
maintenance fees, affidavits and other filings or payments are current; and
(v) to the knowledge of such Grantor, no claim has been made in writing that any
of its Domain Names are not validly owned by such Grantor.

 

3.9           Documents of Title.  As of the date hereof, no bill of lading,
warehouse receipt or other document or instrument of title is outstanding with
respect to any Collateral other than Mobile Goods and Inventory in transit in
the ordinary course of business to a location set forth in Annex C, to a
customer of a Grantor, or to a bailee, warehouseman, agent or processor of a
Grantor (provided that such bailee, warehouseman, agent, or processor is in
compliance with Section 4.6).

 

3.10         Real Property.  All real property constituting Material Leased
Property (as defined in the Credit Agreement) as of the date hereof, a
description of the use of such property, and the name of the lessor of such real
property are set forth in Annex J.  The leases of each Grantor set forth in
Annex J are valid, enforceable and in full force and effect, and have not been
modified or amended, except as otherwise set forth in Annex J.  The Grantors are
the sole holders of the lessee’s interests under such leases, and have the right
to pledge, mortgage, assign and sublet the

 

13

--------------------------------------------------------------------------------


 

same, and no consents to any such pledge, mortgage, assignment or sublease are
necessary, except as set forth in Annex J.  No Grantor has made any pledge,
mortgage, assignment or sublease of any of its rights under such leases except
pursuant to the Loan Documents and as set forth in Annex J and, to the knowledge
of the Grantors, there is no default or condition which, with the passage of
time or the giving of notice, or both, would constitute a default on the part of
any party under such leases that would permit any party to terminate such lease
or which individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, and the Grantors have paid all rents and other charges
due and payable under such leases.  If any Grantor shall receive any notice of
default, such Grantor shall promptly forward notice of the same to the
Administrative Agent.  All real property constituting Material Owned Property
(as defined in the Credit Agreement) as of the date hereof, together with the
estimated value of such property and a description of the use of such property,
is set forth in Annex J. Each Grantor owns good and marketable fee simple title
to all of its owned real property set forth in Annex J, and none of its
respective owned real property set forth in Annex J is subject to any Liens,
except as permitted under the Credit Agreement.  Except as set forth in Annex J,
no Grantor owns or holds, or is obligated under or a party to, any option, right
of first refusal or any other contractual right to purchase, acquire, sell,
assign or dispose of any Material Owned Property (as defined in the Credit
Agreement).

 

3.11         Deposit Accounts and Securities Accounts.  All Deposit Accounts and
Securities Accounts owned by any Grantor as of the date hereof or as of the date
of the most recent Annual Perfection Certificate with an average daily balance
(or market value of items held in such account), individually, for the most
recently completed six calendar months, in excess of $1,000,000 are set forth in
Annex H, including, with respect to each such account: (A) the name and address
of the bank, depository institution, or Securities Intermediary, (B) the account
name and number, (C) the type of account, (D) a description of the assets in
such account, if applicable, and (E) the estimated average daily balance of such
account or estimated market value of the assets in such account, as applicable.

 

3.12         Commercial Tort Claims. Annex I lists all Commercial Tort Claims of
any Grantor, as of the date hereof or as of the date of the most recent Annual
Perfection Certificate, that are known to any Grantor (such that an officer of
any Grantor has actual knowledge of the existence of a tort cause of action and
not merely of the existence of the facts giving rise to such cause of action)
and that any Grantor knows to involve an amount in controversy in the aggregate
with any other known commercial tort claim of any Grantor in excess of
$5,000,000.

 

ARTICLE IV

 

COVENANTS

 

Each Grantor hereby covenants and agrees that so long as this Agreement is in
effect and until the occurrence of the Termination Requirements, such Grantor
shall perform and comply, and shall cause each of its respective Subsidiaries
which is a Grantor to perform and comply, with all covenants in this Article IV.

 

14

--------------------------------------------------------------------------------


 

4.1           Use and Disposition of Collateral. So long as no Event of Default
shall have occurred and be continuing, each Grantor may, in any lawful manner
not prohibited by the provisions of this Agreement and the other Loan Documents,
use, control and manage the Collateral in the operation of its business, and
receive and use the income, revenue and profits arising therefrom and the
Proceeds thereof, in the same manner and with the same effect as if this
Agreement had not been made; provided, however, that, except for the security
interest created in favor of the Administrative Agent hereunder and except as
otherwise expressly permitted in accordance with the terms of this Agreement or
the Credit Agreement, including Subsections 3.2 and 3.6 of the Credit Agreement,
or as required by Applicable Law, no Grantor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge, grant any Lien with
respect to or otherwise encumber any of the Collateral or any interest therein.

 

4.2           Change of Name, etc. No Grantor will, nor will any Grantor permit
any of its wholly-owned Subsidiaries to, (A) change its name or legal entity,
(B) change its mailing address, (C) change its chief executive office, or
(D) change the jurisdiction of its incorporation or organization (whether by
merger or otherwise), in each case, from that listed in Annex C, unless, in each
case, (i) such change is not prohibited by the Credit Agreement or any other
Loan Documents, (ii) such Grantor has given 15 days’ (or such later date as
specified by Administrative Agent in writing in its sole discretion) prior 
written notice to the Administrative Agent of its or such Subsidiary’s intention
to do so, together with such information in connection with such proposed action
as the Administrative Agent thereafter may reasonably request, and (iii) such
Grantor has delivered to the Administrative Agent 10 days (or such later date as
specified by Administrative Agent in writing in its sole discretion) prior to
any such change such documents, instruments and financing statements as may be
reasonably required by the Administrative Agent, all in form and substance
reasonably satisfactory to the Administrative Agent, paid all necessary filing
and recording fees and taxes, and taken all other actions reasonably requested
by the Administrative Agent (including, at the reasonable request of the
Administrative Agent, delivery of opinions of counsel reasonably satisfactory to
the Administrative Agent), in order to perfect and maintain the Lien upon and
security interest in the Collateral provided for herein in accordance with the
provisions of Section 3.2.

 

4.3           [Reserved].

 

4.4           Accounts.  Unless notified otherwise by the Administrative Agent
in accordance with the terms hereof, each Grantor shall collect its Accounts and
all amounts owing to it thereunder in the ordinary course of business and shall
apply promptly upon receipt thereof all such amounts as are so collected to the
outstanding balances thereof, and in connection therewith shall, if an Event of
Default has occurred and is continuing, at the request of the Administrative
Agent, take such action as the Administrative Agent may deem necessary or
advisable (within Applicable Laws) to enforce such collection.  Each Grantor
shall promptly inform the Administrative Agent of any disputes with any account
debtor or obligor and of any claimed offset and counterclaim that may be
asserted with respect thereto involving, in each case, $1,000,000 or more, or in
the aggregate, $5,000,000 or more, where such Grantor reasonably believes that
the likelihood of payment by such account debtor is materially impaired,
indicating in detail the reason for the dispute, all claims relating thereto and
the amount in controversy.

 

15

--------------------------------------------------------------------------------


 

4.5           Instruments.  Each Grantor agrees that if any Intercompany
Obligations, Accounts or other Collateral shall at any time be evidenced by a
promissory note, chattel paper, electronic chattel paper or other Instrument,
any such promissory note, chattel paper, electronic chattel paper or other
Instrument shall be in form suitable for transfer by delivery (or the granting
of “control”) and, to the extent amounts thereof exceed in the aggregate
$1,000,000 at any one time and the possession of such promissory note, chattel
paper, electronic chattel paper or other Instrument is required to perfect the
Administrative Agent’s security interest therein, shall be promptly delivered to
the Administrative Agent to be held as Collateral hereunder, together with
appropriate endorsements or other necessary instruments of registration,
transfer or assignment, duly executed and in form and substance reasonably
satisfactory to the Administrative Agent, and in each case together with such
other instruments or documents as the Administrative Agent may reasonably
request from time to time.

 

4.6           Inventory. Each Grantor will, in accordance with sound business
practice, use commercially reasonable efforts to maintain all Inventory held by
it or on its behalf in reasonable saleable or useable condition.  So long as no
Event of Default shall have occurred and be continuing, each Grantor may, in any
lawful manner not prohibited by the provisions of this Agreement and the other
Loan Documents, process, use and, in the ordinary course of business and as
permitted under the Credit Agreement, but not otherwise, sell its Inventory.

 

4.7           Contracts.  Except to an extent that would not reasonably be
expected to have a Material Adverse Effect, each Grantor (A) will, at its
expense, at all times perform and comply with all terms and provisions of each
Specified Contract to which it is or hereafter becomes a party required to be
performed or complied with by it and enforce the terms and provisions thereof in
accordance with its terms, and (B) will not waive, amend or modify any provision
thereof in any manner other than in the ordinary course of business of such
Grantor (provided that in no event may any waiver, amendment or modification be
made that would materially adversely affect the interests of the Administrative
Agent or the other Secured Parties under the Loan Documents or that is
prohibited by any Loan Document).  Each Grantor will use commercially reasonable
efforts not to enter into any Specified Contract (including leases and IP
Licenses that constitute Specified Contracts) that by its terms prohibits the
assignment of such Grantor’s rights and interest thereunder in the manner
contemplated by this Agreement.  Each Grantor will notify the Administrative
Agent promptly in writing upon written notice of (i) any termination of any
Specified Contract, in whole or in part, prior to its stated date of maturity or
(ii) any material breach, default or event of default by any party thereunder,
in each case, if any of the foregoing would reasonably be expected to have a
Material Adverse Effect.

 

4.8           [Reserved].

 

4.9           Intellectual Property.

 

(A)          (i)  Each Grantor will, at its own expense, execute and deliver
upon the request of the Administrative Agent, fully completed grants of security
interests in the forms of Exhibits B and C, as applicable, in the U.S. Copyright
Office or the U.S. Patent and Trademark Office pursuant to 35 U.S.C. §261, 15
U.S.C. §1060 or 17 U.S.C. §205, as applicable, with regard to any Material
United States Copyright, Patent, or Trademark, as the case may be, described in
Annexes D, E, and F hereto.  In the event that after the

 

16

--------------------------------------------------------------------------------


 

date hereof any Grantor shall acquire any Material registered Copyright,
Copyright License, Patent, Patent License, Trademark, or Trademark License or
effect any registration of any Material Copyright, Material Copyright License,
Material Patent, Material Patent License, Material Trademark, or Material
Trademark License (including, in each case, any application for registration
thereof), whether within the United States or any other country or jurisdiction,
such Grantor shall, on or before the Borrower’s next submission of a Compliance
Certificate, furnish written notice thereof to the Administrative Agent, and
upon request of the Administrative Agent, such Grantor shall additionally, at
its own expense, execute and deliver with regard to any Material United States
Copyrights, Patents, and Trademarks, fully completed grants of security interest
in the forms of Exhibits B and C, as applicable, together in all instances with
any other agreements, instruments and documents that the Administrative Agent
may reasonably request from time to time to further effect and/or confirm the
assignment and grant of security interest created by this Agreement in such
Material Copyright, Material Patent or Material Trademark.  Each Grantor hereby
appoints the Administrative Agent its attorney-in-fact to execute, deliver and
record any and all such agreements, instruments and documents for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed and such
power, being coupled with an interest, shall be irrevocable for so long as this
Agreement shall be in effect with respect to such Grantor.

 

(ii)           Unless disclosed under Section 4.9(A)(i), in the event that after
the date hereof any Grantor shall acquire any Material Domain Name or Material
Domain Name License or effect any registration of any Material Domain Name, or
file any application for registration thereof with any domain name registry or
registrar, such Grantor shall, on or before the Borrower’s next submission of a
Compliance Certificate, furnish written notice thereof to the Administrative
Agent, and upon request of the Administrative Agent, such Grantor shall
additionally, at its own expense, execute and deliver any agreements,
instruments and documents that the Administrative Agent may reasonably request
from time to time to further effect and/or confirm the assignment and grant of
security interest created by this Agreement in such Material Domain Name or
Material Domain Name License.  Each Grantor hereby appoints the Administrative
Agent its attorney-in-fact to execute, deliver and record any and all such
agreements, instruments and documents for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed and such power, being coupled
with an interest, shall be irrevocable for so long as this Agreement shall be in
effect with respect to such Grantor.

 

(B)           Each Grantor will, for any Material Trademark used in the conduct
of its business, use commercially reasonable efforts to (i) maintain such
Material Trademark in full force and effect, free from any claim of abandonment
or invalidity for non-use, (ii) maintain the quality of products and services
offered under such Material Trademark, (iii) display such Material Trademark
with notice of federal registration to the extent required by Applicable Law,
(iv) take all commercially reasonable steps to police and defend such Material
Trademark and prevent or arrest infringement, dilution or other harm to such
Material Trademark and (v) not knowingly use or knowingly permit the use of such
Material Trademark in violation of any third-party rights.

 

17

--------------------------------------------------------------------------------


 

(C)           Each Grantor will use commercially reasonable efforts to refrain
from committing any act, or omitting any act, whereby any Material Patent used
in the conduct of such Grantor’s business would reasonably be expected to become
invalidated or dedicated to the public, and shall continue to mark any products
covered by any such Material Patent with the relevant patent number as required
by Applicable Law.

 

(D)          Each Grantor will, for each work covered by any Material Copyright
used in the conduct of such Grantor’s business, continue to publish, reproduce,
display, adopt and distribute the work with appropriate copyright notice as
required under Applicable Law.

 

(E)           Each Grantor shall use commercially reasonable efforts to notify
the Administrative Agent, on or before the Borrower’s next submission of a
Compliance Certificate, if it knows that any Material Copyright, Material Patent
or Material Trademark used in the conduct of its business may become abandoned
or dedicated to the public, or of any material adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the U.S. Copyright Office, U.S. Patent and
Trademark Office or any court) regarding (i) such Grantor’s ownership of any
Material Copyright, Material Patent, or Material Trademark, its right to
register the same, or to keep and maintain or license the same or (ii) the
underlying intellectual property of such Grantor’s Material Copyright Licenses,
Material Patent Licenses, or Material Trademark Licenses (other than under
licenses of commercially available software).

 

(F)           Each Grantor will take commercially reasonable steps in any
proceeding before the U.S. Copyright Office, U.S. Patent and Trademark Office or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, or, in the case of any
Domain Name, any domain name register or domain name registrar, to maintain and
pursue each application relating to any Material Copyrights, Material Copyright
Licenses, Material Patents, Material Patent Licenses, Material Trademarks,
Material Trademark Licenses or Material Domain Names useful for its business or
otherwise of material commercial value (and to obtain the relevant grant or
registration) and to maintain each registration of any Material Copyrights,
Material Copyright Licenses, Material Patents, Material Patent Licenses,
Material Trademarks, Material Trademark Licenses and Material Domain Names
useful for its business or otherwise of material commercial value, including the
filing of applications for renewal, affidavits of use, affidavits of
incontestability and maintenance fees.

 

(G)           Except for any Asset Disposition permitted by the Credit
Agreement, no Grantor will permit any Material Copyright, Material Patent,
Material Trademark, or Material Domain Name useful for its business or otherwise
of material commercial value to be owned or held by or held in the name of any
Person who is not a Grantor, and no Grantor will assign or transfer its rights
and interests in any Material Copyright License, Material Patent License,
Material Trademark License or Material Domain Name License to any Person who is
not a Grantor (in each case, other than the Administrative Agent in connection
with any collateral arrangement pursuant hereto).

 

18

--------------------------------------------------------------------------------


 

(H)          In the event that any Collateral, useful in the conduct of any
Grantor’s business or otherwise of material commercial value, consisting of any
Material Copyright or Patent is believed infringed, consisting of any Material
Trademark is believed infringed or diluted, or consisting of any Material Domain
Name is believed misappropriated, such Grantor shall notify the Administrative
Agent promptly after it learns thereof and shall, if consistent with sound
business judgment, take such actions as are reasonably appropriate under the
circumstances to protect such Collateral.

 

(I)            Upon request of the Administrative Agent, each Grantor shall use
commercially reasonable efforts to obtain all requisite consents or approvals
from the licensor of each Material IP License included within the Copyright
Collateral, Patent Collateral, Trademark Collateral or Domain Name Collateral
useful in such Grantor’s business or otherwise of material commercial value to
effect the collateral assignment of all of such Grantor’s right, title and
interest thereunder to the Administrative Agent or its designee.

 

(J)            If an Event of Default has occurred and is continuing, upon the
request of the Administrative Agent, each Grantor shall promptly make all
necessary or appropriate arrangements to complete and effectuate the transfer to
the Administrative Agent or its designee of all of its right, title and interest
in and to any Domain Name, including obtaining and promptly providing to the
Administrative Agent or its designee relevant domain name transfer authorization
codes and providing the Administrative Agent or its designee with access to and
control of such Grantor’s domain name management account for such Domain Name. 
If the relevant domain name registrar allows for the electronic transfer of the
Domain Name, then such Grantor shall perform all steps necessary to transfer the
Domain Name to the Administrative Agent or its designee electronically with the
registrar.

 

(K)          Each Grantor for its Material Copyrights, Material Copyright
Licenses, Material Patents, Material Patent Licenses, Material Trademarks,
Material Trademark Licenses, Material Domain Names and Material Domain Name
Licenses shall keep current all applicable maintenance fees, affidavits and
other filings or payments.

 

4.10         Collateral in Possession of Third Party.  Without limiting the
generality of any other provision of this Agreement, each Grantor agrees that it
shall not permit any Collateral valued in excess of $1,000,000 to be in the
possession of any bailee, warehouseman, agent, processor or other third party at
any time unless such bailee, warehouseman, agent, processor, or other third
party shall have been notified of the security interest created by this
Agreement (or, if required under Applicable Law in order to perfect the
Administrative Agent’s security interest in such Collateral, such bailee,
warehouseman, agent, processor, or other third party shall have acknowledged to
the Administrative Agent in writing that it is holding such Collateral for the
benefit of the Administrative Agent and subject to such security interest and to
the instructions of the Administrative Agent) and such Grantor shall have
exercised commercially reasonable efforts to obtain from such bailee,
warehouseman, agent, processor, or other third party, at the Grantor’s sole cost
and expense, the written acknowledgement described above (if not already
required by Applicable Law to perfect the Administrative Agent’s security
interest) and to waive and release any Lien (whether arising by operation of
Applicable Law or otherwise) it may have

 

19

--------------------------------------------------------------------------------


 

with respect to such Collateral, such agreement to be in form and substance
reasonably satisfactory to the Administrative Agent to the extent that the same
can be achieved through the exercise of commercially reasonable efforts of such
Grantor.

 

4.11         Mobile Goods.  Upon the reasonable request of the Administrative
Agent, if an Event of Default has occurred and is continuing, each Grantor will
deliver to the Administrative Agent originals of the certificates of title or
ownership for all Mobile Goods owned by it (in excess of $1,000,000 in value in
the aggregate), with Administrative Agent listed as lienholder, together (in the
case of motor vehicles) with the manufacturer’s statement of origin and odometer
statements and together in all other cases with appropriate instruments or
certificates of transfer and delivery, duly completed and executed, and will
take such other reasonable action as the Administrative Agent may deem
reasonably necessary to perfect the security interest created by this Agreement
in all such Mobile Goods.

 

4.12         Deposit and Collection Procedures.  Each Grantor will execute all
documents and agreements, and take all actions as are reasonably necessary to
ensure that (A) all Proceeds of Accounts or other Collateral remitted to or
otherwise received by it are deposited, promptly upon its receipt thereof,
directly into a Deposit Account maintained by or for the benefit of such
Grantor, and (B) the applicable Grantor has executed and delivered to the
Administrative Agent on or before the Effective Date (or will execute and
deliver to the Administrative Agent on or before such later date as determined
by the Administrative Agent in writing in its sole discretion) a duly completed
and executed control agreement, sufficient to perfect the Administrative Agent’s
security interest under the Uniform Commercial Code and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, covering each
Material Deposit Account requested by the Administrative Agent on or before the
Effective Date.  Each Grantor will execute all documents and agreements, and
take all actions as are reasonably necessary to ensure that (A) the applicable
Grantor, on or before the Borrower’s next submission of a Compliance
Certificate, furnishes to the Administrative Agent written notice of any
Material Account, and (B) the applicable Grantor promptly (and no later than
thirty 30 days from such request or such later date as the Administrative Agent
specifies in writing in its reasonable discretion) executes and delivers to the
Administrative Agent a duly completed and executed control agreement, sufficient
to perfect the Administrative Agent’s security interest under the Uniform
Commercial Code and otherwise in form and substance reasonably satisfactory to
the Administrative Agent, covering each such Material Account.  Each Grantor
will provide each bank or depository institution at which any Deposit Account
subject to a control agreement is maintained from time to time with such
transfer instructions and other information as such bank or depository
institution may reasonably require in order to permit such Grantor to comply
with the provisions of this Section 4.12.  All costs and expenses incurred in
connection with the establishment and maintenance of such Deposit Accounts and
the control agreements and the transfers of funds therefrom and thereto as
described in this Section 4.12 shall be for the account of the Grantors.  So
long as no Event of Default shall have occurred and be continuing and the
Administrative Agent shall not have delivered notice to the contrary to the
applicable bank or depository institution, Grantors shall have the right to
collect, withdraw and direct the disposition of funds on deposit in the Deposit
Accounts covered by the control agreements in a manner not in violation of the
provisions of this Agreement, such control agreements or any of the other Loan
Documents; provided, however, that upon the occurrence and during the
continuance of an

 

20

--------------------------------------------------------------------------------


 

Event of Default and after notice from the Administrative Agent to the
applicable banks or depository institutions, the Administrative Agent shall have
exclusive dominion and control over all such Deposit Accounts, with the powers
and rights granted herein and in the applicable control agreement with respect
thereto, and no Grantor shall have any right to collect, withdraw or direct the
disposition of funds on deposit in such Deposit Accounts or to take any action
to effect the same.

 

4.13         Control Agreements.  Each Grantor will cooperate with the
Administrative Agent in obtaining a control agreement sufficient to perfect the
Administrative Agent’s security interest under the Uniform Commercial Code with
respect to any Material Collateral in which a security interest may be perfected
by control under the Uniform Commercial Code, each such control agreement to be
in form and substance reasonably satisfactory to the Administrative Agent.

 

4.14         Securities Intermediary.  Each Grantor will execute all documents
and agreements, and take all actions as are reasonably necessary on or before
the Effective Date (or such later date as determined by the Administrative Agent
in writing in its sole discretion) to ensure that the Administrative Agent has
control of any Material Securities Account requested by the Administrative Agent
on or before the Effective Date, including delivering to the Administrative
Agent a duly completed control agreement covering such Securities Account, and
such Securities Entitlements, Financial Assets and funds as are held therein. 
Each Grantor will execute all documents and agreements, and take all actions as
are reasonably necessary to ensure that (A) the applicable Grantor, on or before
the Borrower’s next submission of a Compliance Certificate, furnishes to the
Administrative Agent with written notice of any Securities Account that is a
Material Account, and (B) the applicable Grantor promptly (and no later than
thirty 30 days from such request or such later date as the Administrative Agent
specifies in writing in its reasonable discretion) executes and delivers to the
Administrative Agent a duly completed and executed control agreement, sufficient
to perfect the Administrative Agent’s security interest under the Uniform
Commercial Code and otherwise in form and substance reasonably satisfactory to
the Administrative Agent, covering each such Material Account and such
Securities Entitlements, Financial Assets and funds as are held therein.  Each
Grantor will provide each Securities Intermediary at which any Securities
Account subject to a control agreement is maintained from time to time with such
transfer instructions and other information as such Securities Intermediary may
reasonably require in order to permit such Grantor to comply with the provisions
of this Section 4.14.  All costs and expenses incurred in connection with the
establishment and maintenance of such Securities Accounts and the control
agreements and the transfers of Collateral therefrom and thereto as described in
this Section 4.14 shall be for the account of the Grantors.

 

4.15         Protection of Security Interest.  Each Grantor agrees that it will,
at its own cost and expense, take any and all commercially reasonable actions
necessary to warrant and defend the right, title and interest of the Secured
Parties in and to the Collateral against the claims and demands of all other
Persons other than Liens permitted under the Credit Agreement.

 

4.16         Commercial Tort Claims. If any Grantor shall at any time obtain
knowledge (determined as specified in Section 3.12) that it has acquired one or
more Commercial Tort Claims involving an amount in controversy in excess of
$5,000,000 in the aggregate, such Grantor shall, on or before the Borrower’s
next submission of a Compliance Certificate, furnish

 

21

--------------------------------------------------------------------------------


 

written notice thereof to the Administrative Agent, together with an amended
Annex I including any such Commercial Tort Claim.  Such Grantor shall
additionally, at its own expense, execute and deliver, in form and substance
reasonably satisfactory to the Administrative Agent, a grant of a security
interest in such Commercial Tort Claim and the Proceeds thereof, together with
any other agreements, instruments and documents that the Administrative Agent
may reasonably request from time to time to further effect and/or confirm the
assignment and grant of the security interest created by this Agreement in such
Commercial Tort Claim and the Proceeds thereof.

 

4.17         Real Property. Each Grantor agrees to notify the Administrative
Agent on or before the Borrower’s next submission of a Compliance Certificate of
the acquisition of any Material Owned Property or Material Leased Property. No
later than thirty (30) days following Administrative Agent’s written request to
Grantor, each Grantor will furnish the Administrative Agent with a Mortgage
under Applicable Law covering any parcel of (i) Material Owned Property owned or
acquired by it, or (ii) Material Leased Property leased by it.  In addition,
each Grantor will furnish, with respect to any Material Owned Property acquired
by Grantor after the date hereof and with respect to which Administrative Agent
has requested in writing that Grantor provide a Mortgage: environmental audits
(including a phase I environmental site assessment), mortgagee title insurance
commitment of a value equivalent to the fair market value of such Material Owned
Property or Material Leased Property, or a reasonable approximation thereof,
mortgagee title insurance endorsements (to include, but not limited to, at the
Administrative Agent’s request, customary forms of “first loss,” “revolving,”
and “last dollar” endorsements, or any other title insurance endorsements
requested by the Administrative Agent in its reasonable discretion), landlord
waivers, real property survey, local counsel opinion(s), supplemental casualty
insurance and flood insurance, and such other documents, instruments or
agreements, in each case, as reasonably requested by the Administrative Agent
and in form and substance reasonably satisfactory to the Administrative Agent.

 

ARTICLE V

 

CERTAIN PROVISIONS RELATING TO EQUITY INTERESTS

 

5.1           Ownership; After-Acquired Equity Interests.

 

(A)          Except as provided in Section 2.3, each Grantor will cause the
Equity Interests pledged by it hereunder to constitute at all times 100% of the
Equity Interests in each issuer held by such Grantor.

 

(B)           Subject to Section 2.3, if any Grantor shall, at any time and from
time to time after the date hereof, acquire any additional Equity Interests in
any Person, the same shall be automatically deemed to be Equity Interests, and
to be pledged to the Administrative Agent pursuant to Section 2.1, and such
Grantor will promptly deliver to the Administrative Agent any certificates or
instruments evidencing the same, together with undated stock powers (in the case
of Equity Interests evidenced by certificates) or other necessary instruments of
transfer or assignment, duly executed in blank and in form and substance
reasonably satisfactory to the Administrative Agent, together with such

 

22

--------------------------------------------------------------------------------


 

other certificates and instruments as the Administrative Agent may reasonably
request (including Uniform Commercial Code financing statements or appropriate
amendments thereto), and on or before the Borrower’s next submission of a
Compliance Certificate, deliver to the Administrative Agent notice of such
additional Equity Interest, and a fully completed and duly executed amendment to
this Agreement in the form of Exhibit A (each, a “Pledge Amendment”) or a
Joinder Agreement, as applicable (in each case, in form and substance reasonably
acceptable to the Administrative Agent), in respect thereof.  Each Grantor
hereby authorizes the Administrative Agent to attach each such Pledge Amendment
or Joinder Agreement to this Agreement, and agrees that all such Collateral
listed in any such notice or on any such Pledge Amendment or Joinder Agreement
shall for all purposes be deemed Collateral hereunder and shall be subject to
the provisions hereof; provided that the failure of any Grantor to execute and
deliver any such notice, Pledge Amendment or Joinder Agreement with respect to
any such additional Collateral as required hereinabove shall not impair the
security interest of the Administrative Agent in such Collateral or otherwise
adversely affect the rights and remedies of the Administrative Agent hereunder
with respect thereto.

 

(C)           If any Equity Interests included in the Collateral constitute
“uncertificated securities” within the meaning of the Uniform Commercial Code or
are otherwise not evidenced by any certificate or instrument, each applicable
Grantor will, on or before the Borrower’s next submission of a Compliance
Certificate, notify the Administrative Agent thereof and will promptly take and
cause to be taken, and will (if the issuer of such uncertificated securities is
a Person other than Grantor or a Subsidiary of a Grantor) use commercially
reasonable efforts to cause the issuer to take, all actions required under
Articles 8 and 9 of the Uniform Commercial Code and any other Applicable Law, to
enable the Administrative Agent to acquire “control” of such uncertificated
securities (within the meaning of such term under Section 8-106 (or its
successor provision) of the Uniform Commercial Code) and as may be otherwise
necessary or deemed appropriate by the Administrative Agent to perfect the
security interest of the Administrative Agent therein.

 

(D)          Pursuant to Subsection 2.7 of the Credit Agreement, CoBank’s Pro
Rata Share of the Loans and other Secured Obligations due to CoBank shall be
secured by a statutory first lien on the CoBank Equities, but such CoBank
Equities shall not constitute security for the Secured Obligations due to any
Secured Party other than CoBank.

 

5.2           Voting Rights. So long as no Event of Default shall have occurred
and be continuing and except as the Administrative Agent shall otherwise notify
each Grantor during the existence and continuation of an Event of Default, each
Grantor shall be entitled to exercise all voting and other consensual rights
pertaining to its Equity Interests (subject to its obligations under
Section 5.1), and for that purpose the Administrative Agent will execute and
deliver or cause to be executed and delivered to each applicable Grantor all
such proxies and other instruments as such Grantor may reasonably request in
writing to enable the Grantor to exercise such voting and other consensual
rights; provided, however, that no Grantor will cast any vote, give any consent,
waiver or ratification, or take or fail to take any action, in any manner that
would violate any of the terms of this Agreement, the Credit Agreement, any
other Loan

 

23

--------------------------------------------------------------------------------


 

Document or any Secured Hedge Agreement, or would reasonably be expected to have
the effect of materially impairing the value of any of the Collateral or the
Administrative Agent’s or any other Secured Party’s interests therein.

 

5.3           Dividends and Other Distributions.  So long as no Event of Default
shall have occurred and be continuing (or would occur as a result thereof) and
except as the Administrative Agent shall otherwise notify each Grantor during
the existence and continuation of an Event of Default, all interest, income,
dividends, distributions and other amounts payable in cash with respect to the
Equity Interests owned by any Grantor may, to the extent permitted under the
Loan Documents, be paid to and retained by the Grantors; provided, however, that
all such interest, income, dividends, distributions and other amounts shall, at
all times after the occurrence and during the continuance of an Event of Default
and after notice from the Administrative Agent, be paid to the Administrative
Agent and retained by it as part of the Collateral (except to the extent applied
upon receipt to the repayment of the Secured Obligations). All interest, income,
dividends, distributions or other amounts that are received by any Grantor in
violation of the provisions of this Section 5.3 shall be received in trust for
the benefit of the Administrative Agent, shall be segregated from other property
or funds of such Grantor and shall be promptly delivered to the Administrative
Agent as Collateral in the same form as so received (with any necessary
endorsements).

 

5.4           Consents, Waivers and Agreements.  Each Grantor hereby
(A) approves the terms and acknowledges receipt of a copy of this Agreement,
(B) waives any rights or requirement at any time hereafter to receive a copy of
this Agreement in connection with the registration of any Equity Interests
issued by such Grantor, any other Grantor, any Subsidiary of any Grantor or any
Minority Investment in the name of the Administrative Agent or its nominee or
the exercise of voting rights by the Administrative Agent and (C) agrees
promptly to note on its books and records the grant of the security interest to
the Administrative Agent in the Equity Interests issued or owned by such
Grantor.  Subject to the provisions of Section 8.16, each Grantor consents to
the execution and delivery of this Agreement, the security interests created
hereby, all rights and remedies of the Administrative Agent provided herein
(including all rights to sell, assign, transfer, exchange or otherwise transfer
all or any part of the Equity Interests issued by such Grantor, any other
Grantor, any Subsidiary of any Grantor or any Minority Investment to the
Administrative Agent, its assignee or its designee as and to the extent such
rights are provided in this Agreement) and absolutely subordinates any and all
rights to a Lien on the Equity Interests issued by such Grantor, any other
Grantor, any Subsidiary of any Grantor, or any Minority Investment or dividends
or distributions declared on the Equity Interests issued by such Grantor, any
other Grantor, any Subsidiary of any Grantor, or any Minority Investment to the
rights of the Administrative Agent with respect to the Equity Interests issued
by such Grantor, any other Grantor, any Subsidiary of any Grantor, or any
Minority Investment hereunder.  Subject to the provisions of Section 8.16, each
Grantor hereby waives any and all provisions of its articles of incorporation,
articles of

 

24

--------------------------------------------------------------------------------


 

formation, articles of organization, bylaws, Investment Agreements or similar
organic or governing document of such Grantor, any other Grantor, any Subsidiary
of any Grantor, or any Minority Investment which prohibit, restrict, limit or
place conditions on the Administrative Agent’s rights and remedies hereunder or
grant Grantor, in any capacity, a right of first refusal or similar right with
respect to any of the Equity Interests pledged hereunder and, notwithstanding
any provisions of the articles of incorporation, articles of formation, articles
of organization, bylaws, Investment Agreements or similar organic or governing
document of such Grantor, any other Grantor, the Subsidiary of any Grantor or
Minority Investment, expressly agrees that it is bound to recognize the
Administrative Agent’s security interest and other rights and interests in the
Equity Interests pledged hereunder. Each Grantor agrees that it will comply with
all instructions from the Administrative Agent with respect to transfers of all
or any part of the Equity Interests issued by such Grantor, any other Grantor,
the Subsidiary of any Grantor, or any Minority Investment, whether by sale or
otherwise, without further consent from such Grantor, any other Grantor, any
Subsidiary of any Grantor or any Minority Investment, in each case, subject to
the provisions of Section 8.16, and with all instructions from the
Administrative Agent with respect to any modification to the articles of
incorporation, articles of formation, articles of organization,
bylaws, Investment Agreements or similar organic or governing document of such
Grantor, any other Grantor, any Subsidiary of any Grantor, or any registered
owner of any Minority Investment. Each Grantor confirms to the Administrative
Agent that the execution and delivery of this Agreement does not cause such
Grantor, any other Grantor, any Subsidiary of any Grantor or any Minority
Investment to dissolve. Each Grantor acknowledges that, in providing the
financial accommodations under the Credit Agreement, the Administrative Agent
and the Lenders are relying on this Agreement and on the Grantors’ agreements
herein.  Should the Administrative Agent or any other Secured Party exercise its
rights or remedies under this Agreement, each Grantor agrees to assist the
Administrative Agent or such other Secured Party in such actions or exercise,
including registering the Administrative Agent or such other Secured Party or
its nominee as the owner of the Equity Interests pledged hereunder, and agrees
that should the Administrative Agent or such other Secured Party or its nominee
become the owner of any Equity Interests pledged hereunder, they shall be
treated by each Grantor as the owner thereof for all purposes and rights under
the operative documents governing such Equity Interests, subject, however, to
the provisions of Section 8.16.

 

ARTICLE VI

 

REMEDIES

 

6.1           Remedies.  If an Event of Default shall have occurred and be
continuing, the Administrative Agent shall be entitled to exercise with respect
to the Collateral all of its rights, powers and remedies provided for herein or
otherwise available to it under any other Loan Document, by law, in equity or
otherwise, including all rights and remedies of a secured party under the
Uniform Commercial Code, and shall be entitled in particular, but without
limitation of the foregoing, to exercise the following rights, which each
Grantor agrees to be commercially reasonable:

 

(A)          To notify any or all account debtors or obligors under any
Accounts, Contracts or other Collateral of the security interest in favor of the
Administrative Agent created hereby and to direct all such Persons to make
payments of all amounts due thereon or thereunder directly to the Administrative
Agent or to an account designated by the Administrative Agent; and in such
instance and from and after such notice, all amounts and Proceeds (including
wire transfers, checks and other instruments) received by any Grantor with
respect to any Accounts, Contracts or other Collateral shall be

 

25

--------------------------------------------------------------------------------


 

received in trust for the benefit of the Administrative Agent hereunder, shall
be segregated from the other funds of such Grantor and shall be promptly
deposited into a segregated Account or paid over or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsements or assignments), to be held as Collateral and applied to the
Secured Obligations as provided herein; and by this provision, each Grantor
irrevocably authorizes and directs each Person who is or shall be a party to or
liable for the performance of any Contract, upon receipt of notice from the
Administrative Agent to the effect that an Event of Default has occurred and is
continuing, to attorn to or otherwise recognize the Administrative Agent as
entitled to exercise the rights of the owner under such Contract and to pay,
observe and otherwise perform the obligations under such Contract to or for the
Administrative Agent or the Administrative Agent’s designee as though the
Administrative Agent or such designee were such Grantor named therein, and to do
so until otherwise notified by the Administrative Agent;

 

(B)           To take possession of, receive, endorse, assign and deliver, in
its own name or in the name of any Grantor, all checks, notes, drafts and other
instruments relating to any Collateral, including receiving, opening and
properly disposing of all mail addressed to any Grantor concerning Accounts and
other Collateral and to notify the appropriate postal authority to change the
mailing or delivery address of such mail; to verify with account debtors or
other contract parties the validity, amount or any other matter relating to any
Accounts or other Collateral, in its own name or in the name of any Grantor; to
accelerate any indebtedness or other obligation constituting Collateral that may
be accelerated in accordance with its terms; to take or bring all actions and
suits deemed reasonably necessary or appropriate to effect collections and to
enforce payment of any Accounts or other Collateral; to settle, compromise or
release in whole or in part any amounts owing on Accounts or other Collateral;
and to extend the time of payment of any and all Accounts or other amounts owing
under any Collateral and to make allowances and adjustments with respect
thereto, all in the same manner and to the same extent as any Grantor might have
done;

 

(C)           To notify any or all banks, depository institutions and Securities
Intermediaries with which any Deposit Accounts or Securities Accounts are
maintained to remit and transfer all monies, securities and other property on
deposit in or held in such Deposit Accounts or Securities Accounts or deposited
or received for deposit or held thereafter to the Administrative Agent, for
deposit in or transfer to a Collateral Account or such other accounts as may be
designated by the Administrative Agent, for application to the Secured
Obligations as provided herein;

 

(D)          To transfer to or register in its name or the name of any of its
agents or nominees all or any part of the Collateral, without notice to any
Grantor and with or without disclosing that such Collateral is subject to the
security interest created hereunder;

 

(E)           To require any Grantor to, and each Grantor hereby agrees that it
will at its expense and upon request of the Administrative Agent promptly,
assemble all or any part

 

26

--------------------------------------------------------------------------------


 

of the Collateral as directed by the Administrative Agent and make it available
to the Administrative Agent at a place designated by the Administrative Agent;

 

(F)           To enter and remain upon the premises of any Grantor, subject to
the terms of any lease in the case of premises leased by a Grantor, and take
possession of all or any part of the Collateral, with or without judicial
process; to use the materials, services, books and records of any Grantor for
the purpose of liquidating or collecting the Collateral, whether by foreclosure,
auction or otherwise; and to remove the same to the premises of the
Administrative Agent or any designated agent for such time as the Administrative
Agent may desire, in order to effectively collect or liquidate the Collateral;

 

(G)           To exercise (i) all voting, consensual and other rights and powers
pertaining to the Equity Interests constituting part of the Collateral (whether
or not transferred into the name of the Administrative Agent), at any meeting of
shareholders, partners, members or otherwise, and (ii) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to such Equity Interests as if it were the absolute owner thereof
(including the right to exchange at its discretion any and all of such Equity
Interests upon the merger, consolidation, reorganization, reclassification,
combination of shares or interests, similar rearrangement or other similar
fundamental change in the structure of the applicable issuer, or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Equity Interests), and in connection therewith, the
right to deposit and deliver any and all of such Equity Interests with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine, and give
all consents, waivers and ratifications with respect to such Equity Interests,
all without liability except to account for any property actually received by
it, but the Administrative Agent shall have no duty to exercise any such right,
privilege or option or give any such consent, waiver or ratification and shall
not be responsible for any failure to do so or delay in so doing; and for the
foregoing purposes each Grantor will promptly execute and deliver or cause to be
executed and delivered to the Administrative Agent all such proxies and other
instruments as the Administrative Agent may reasonably request to enable the
Administrative Agent to exercise such rights and powers; AND IN FURTHERANCE OF
THE FOREGOING AND WITHOUT LIMITATION THEREOF, EACH GRANTOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT AS THE TRUE AND LAWFUL PROXY
AND ATTORNEY-IN-FACT OF SUCH GRANTOR, WITH FULL POWER OF SUBSTITUTION IN THE
PREMISES, TO EXERCISE ALL SUCH VOTING, CONSENSUAL AND OTHER RIGHTS AND POWERS TO
WHICH ANY HOLDER OF ANY INVESTMENT PROPERTY OR EQUITY INTERESTS CONSTITUTING
PART OF THE COLLATERAL WOULD BE ENTITLED BY VIRTUE OF HOLDING THE SAME, UPON AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT, WHICH PROXY AND POWER OF
ATTORNEY, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE AND SHALL BE EFFECTIVE
FOR SO LONG AS SUCH EVENT OF DEFAULT SHALL BE IN EFFECT;

 

27

--------------------------------------------------------------------------------


 

(H)          Upon at least ten (10) days’ prior notice to the applicable
Grantors of the time and place, and to the maximum extent permitted by
Applicable Law, to sell, resell, assign and deliver, in its sole discretion, all
or any of the Collateral in any commercially reasonable manner, including in one
or more parcels, on any securities exchange on which any Equity Interests
constituting part of the Collateral may be listed, at public or private sale, at
any of the Administrative Agent’s offices or elsewhere, for cash, upon credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Administrative Agent may deem satisfactory.  If any of
the Collateral is sold by the Administrative Agent upon credit or for future
delivery, the Administrative Agent shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
the Administrative Agent may resell such Collateral.  In no event shall any
Grantor be credited with any part of the Proceeds of sale of any Collateral
until and to the extent payment in respect thereof has actually been received by
the Administrative Agent.  Each purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right of whatsoever kind,
including, any equity or right of redemption of any Grantor, and each Grantor
hereby expressly waives all rights of redemption, stay or appraisal, and all
rights to require the Administrative Agent to marshal any assets in favor of
such Grantor or any other party or against or in payment of any or all of the
Secured Obligations, that it has or may have under any Applicable Law now
existing or hereafter adopted. No demand, presentment, protest, advertisement or
notice of any kind (except such notice as required above and any notice required
by Applicable Law, as referred to below), all of which are hereby expressly
waived by each Grantor, shall be required in connection with any sale or other
disposition of any part of the Collateral. If any notice of a proposed sale or
other disposition of any part of the Collateral shall be required under
Applicable Law, each Grantor agrees that at least ten (10) days’ prior notice of
the time and place of any public sale and of the time after which any private
sale or other disposition is to be made is commercially reasonable.  The
Administrative Agent shall not be obligated to make any sale of Collateral if it
shall determine not to do so, regardless of the fact that notice of sale may
have been given. The Administrative Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  Upon each public sale and, to the extent permitted by Applicable
Law, upon each private sale, the Administrative Agent may purchase all or any of
the Collateral being sold, free from any equity, right of redemption or other
claim or demand, and may make payment therefor by endorsement and application
(without recourse) of the Secured Obligations in lieu of cash as a credit on
account of the purchase price for such Collateral;

 

(I)            To appoint a receiver for the properties and assets of any or all
of the Grantors.  Each Grantor hereby (x) consents to the Administrative Agent
having the right to appoint a receiver, and to such appointment, (y) waives any
objection such Grantor may have thereto, and (z) waives the right to have a bond
or other security posted by Administrative Agent or any other Person in
connection therewith.

 

28

--------------------------------------------------------------------------------


 

6.2           Application of Proceeds.

 

(A)          All Proceeds collected by the Administrative Agent upon any sale,
other disposition of or realization upon any of the Collateral, together with
all other monies received by the Administrative Agent hereunder, shall be
applied as set forth in Subsection 6.8 of the Credit Agreement.

 

(B)           For purposes of applying amounts in accordance with this
Section 6.2, the Administrative Agent shall be entitled to rely upon any Secured
Party that has entered into a Secured Hedge Agreement for a determination (which
such Secured Party agrees to provide or cause to be provided to the Borrower and
to the Administrative Agent upon request of the Administrative Agent) of the
outstanding Secured Obligations owed to such Secured Party under any such
Secured Hedge Agreement unless the applicable Grantor disputes the amounts owed
to such Secured Party in connection with such Secured Hedge Agreement and so
notifies the Administrative Agent in a timely manner. Unless it has actual
knowledge (including, by way of written notice from any such Secured Party) to
the contrary, the Administrative Agent, in acting hereunder, shall be entitled
to assume that no Secured Hedge Agreements or Secured Obligations in respect
thereof are in existence between any Secured Party and any Grantor.

 

(C)           Each Grantor shall remain liable to the extent of any deficiency
between the amount of all Proceeds realized upon sale or other disposition of
the Collateral pursuant to this Agreement and the aggregate amount of the sums
referred to in Section 6.2. Upon any sale of any Collateral hereunder by the
Administrative Agent (whether by virtue of the power of sale herein granted,
pursuant to judicial proceeding, or otherwise), the receipt of the
Administrative Agent or the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.

 

6.3           Collateral Accounts. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right to cause to be established and maintained, at its principal office or such
other location or locations as it may establish from time to time in its
discretion, one or more accounts (collectively, “Collateral Accounts”) for the
collection of cash Proceeds of the Collateral.  Such Proceeds, when deposited,
shall continue to constitute Collateral for the Secured Obligations and shall
not constitute payment thereof until applied as herein provided. The
Administrative Agent shall have sole dominion and control over all funds
deposited in any Collateral Account, and such funds may be withdrawn therefrom
only by the Administrative Agent.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right to apply amounts held in the Collateral Accounts in payment of the Secured
Obligations in the manner provided for in Section 6.2.

 

6.4           Grant of IP License. Each Grantor hereby grants to the
Administrative Agent (subject to the terms of any underlying licenses) an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense any Copyright
Collateral, Patent Collateral, Trademark Collateral or Domain Name

 

29

--------------------------------------------------------------------------------


 

Collateral now owned or licensed or hereafter acquired or licensed by such
Grantor, wherever the same may be located throughout the world, for such term or
terms, on such conditions and in such manner as the Administrative Agent shall
determine, whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof, in each case, except
to the extent that the grant of such license to the Administrative Agent is
prohibited by the license granted by the licensor of such Copyright Collateral,
Patent Collateral, Trademark Collateral or Domain Name Collateral or would cause
any Grantor’s interest in such Copyright Collateral, Patent Collateral,
Trademark Collateral or Domain Name Collateral to become void or voidable.  The
use of such license or sublicense by the Administrative Agent shall be
exercised, at the option of the Administrative Agent and only upon the
occurrence and during the continuation of an Event of Default.

 

6.5           Private Sales. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act of 1933 (the “Securities Act”) and
applicable state securities laws as in effect from time to time, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Equity Interests pledged hereunder conducted without registration or
qualification under the Securities Act and such state securities laws, to limit
purchasers to any one or more Persons who will represent and agree, among other
things, to acquire such Equity Interests for their own account, for investment
and not with a view to the distribution or resale thereof.  Each Grantor
acknowledges that any such private sales may be made in such manner and under
such circumstances as the Administrative Agent may deem reasonably necessary or
advisable, including at prices and on terms less favorable than those obtainable
through a public sale without such restrictions (including a public offering
made pursuant to a registration statement under the Securities Act), and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and agrees that the
Administrative Agent shall have no obligation to conduct any public sales and no
obligation to delay the sale of any Equity Interests pledged hereunder for the
period of time necessary to permit its registration for public sale under the
Securities Act and applicable state securities laws, and shall not have any
responsibility or liability as a result of its election so not to conduct any
such public sales or delay the sale of any Equity Interests pledged hereunder,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until after such registration.  Each Grantor
hereby waives any claims against the Administrative Agent or any other Secured
Party arising by reason of the fact that the price at which any Equity Interests
pledged hereunder may have been sold at any private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Administrative Agent accepts the
first offer received and does not offer such Equity Interests to more than one
offeree.

 

6.6           Grantors Remain Liable. Notwithstanding anything herein to the
contrary, (A) each Grantor shall remain liable under all Contracts to which it
is a party included within the Collateral (including all Investment Agreements)
to perform all of its obligations thereunder to the same extent as if this
Agreement had not been executed, (B) the exercise by the Administrative Agent of
any of its rights or remedies hereunder shall not release any Grantor from any
of its obligations under any of such Contracts, and (C) except as specifically
provided

 

30

--------------------------------------------------------------------------------


 

for hereinbelow, neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability by reason of this Agreement under any of
such Contracts, nor shall the Administrative Agent or any other Secured party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.  This Agreement shall not in any way be deemed to obligate the
Administrative Agent or any other Secured Party or any purchaser at a
foreclosure sale under this Agreement to assume any of a Grantor’s obligations,
duties or liabilities under any Investment Agreement, including any Grantor’s
obligations, if any, to manage the business and affairs of the applicable
partnership, joint venture, limited liability company or other issuer
(collectively, the “Partner Obligations”), unless the Administrative Agent, such
other Secured Party or the purchaser otherwise agrees in writing to assume any
or all of such Partner Obligations.  In the event of foreclosure by the
Administrative Agent hereunder, then except as provided in the preceding
sentence, each applicable Grantor shall remain bound and obligated to perform
its Partner Obligations and neither the Administrative Agent nor any other
Secured Party shall be deemed to have assumed any Partner Obligations.  In the
event the Administrative Agent, any other Secured Party or any purchaser at a
foreclosure sale elects to become a substitute partner or member in place of a
Grantor, the party making such election shall adopt in writing such Investment
Agreement and agree to be bound by the terms and provisions thereof; and subject
to the execution of such written agreement, each Grantor hereby irrevocably
consents in advance to the admission of the Administrative Agent, such other
Secured Party or any such purchaser as a substitute partner or member to the
extent of the Equity Interests pledged hereunder acquired pursuant to such sale,
and agrees to execute any documents or instruments and take any other action as
may be reasonably necessary or as may be reasonably requested in connection
therewith.  The powers, rights and remedies conferred on the Administrative
Agent and the other Secured Parties hereunder are solely to protect the interest
and privilege of the Administrative Agent and such other Secured Parties in such
Contracts, as Collateral, and shall not impose any duty upon them to exercise
any such powers, rights or remedies.

 

6.7           Waivers. Each Grantor, to the greatest extent not prohibited by
Applicable Law, hereby (A) agrees that it will not invoke, claim or assert the
benefit of any Applicable Law now or hereafter in effect (including any right to
prior notice or judicial hearing in connection with the Administrative Agent’s
possession, custody or disposition of any Collateral or any appraisal,
valuation, stay, extension, moratorium or redemption law), or take or omit to
take any other action, that would or could reasonably be expected to have the
effect of delaying, impeding or preventing the exercise of any rights and
remedies with respect to the Collateral, the absolute sale of any of the
Collateral or the possession thereof by any purchaser at any sale thereof, and
waives the benefit of all such Applicable Law and further agrees that it will
not hinder, delay or impede the execution of any power granted hereunder to the
Administrative Agent, but that it will permit the execution of every such power
as though no such Applicable Law was in effect, (B) waives all rights that it
has or may have under any Applicable Law now existing or hereafter adopted to
require the Administrative Agent to marshal any Collateral or other assets in
favor of such Grantor or any other party or against or in payment of any or all
of the Secured Obligations, and (C) waives all rights that it has or may have
under any Applicable Law now existing or hereafter adopted to demand,
presentment, protest, advertisement or notice of any kind (except notices
expressly provided for herein).

 

31

--------------------------------------------------------------------------------


 

6.8           Restoration of Parties. In the event the Administrative Agent
shall have proceeded to enforce any right or remedy under this Agreement, and
such proceedings are discontinued or abandoned for any reason, then the Grantors
and the Administrative Agent shall immediately be restored to their former
positions and rights hereunder, and all rights, powers and remedies of the
Administrative Agent shall continue as if no such proceeding had taken place.

 

ARTICLE VII

 

STANDARD OF CARE; FURTHER ASSURANCES

 

7.1           Administrative Agent; Standard of Care.  The Administrative Agent
will hold all items of Collateral at any time received under this Agreement in
accordance with the provisions hereof.  The obligations of the Administrative
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement and the other Loan
Documents, are only those expressly set forth in this Agreement and the other
Loan Documents.  The Administrative Agent shall act hereunder at the direction,
or with the consent, of the Requisite Lenders on the terms and conditions set
forth in the Credit Agreement.  The powers conferred on the Administrative Agent
hereunder are solely to protect its interest, on behalf of Secured Parties, in
the Collateral, and shall not impose any duty upon it to exercise any such
powers.  Except for treatment of the Collateral in its possession in a manner
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property of a similar nature, and the
accounting for monies actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral.  Neither the Administrative Agent nor any other
Secured Party shall be liable to any Grantor (A) for any loss or damage
sustained by such Grantor, or (B) for any loss, damage, depreciation or other
diminution in the value of any of the Collateral that may occur as a result of
or in connection with or that is in any way related to any exercise by the
Administrative Agent or any other Secured Party of any right or remedy under
this Agreement, any failure to demand, collect or realize upon any of the
Collateral or any delay in doing so, or any other act or failure to act on the
part of the Administrative Agent or any other Secured Party, except to the
extent that the same is caused by its own gross negligence or willful misconduct
as determined by the final judgment of a court of competent jurisdiction
(subject to the standard of care imposed upon the Administrative Agent in the
immediately preceding sentence for Collateral in its possession).

 

7.2           Further Assurances; Attorney-in-Fact.  Subject to the provisions
of Section 8.16:

 

(A)          Each Grantor agrees that it will join with the Administrative Agent
to file and refile under the Uniform Commercial Code, at the Grantors’ expense,
such financing statements, continuation statements and other documents and
instruments in such offices as the Administrative Agent may deem necessary or
appropriate, and wherever required or permitted by Applicable Law, in order to
perfect and preserve the Administrative Agent’s security interest in the
Collateral, and hereby authorizes the Administrative Agent to file security
agreements, financing statements and amendments thereto relating to all or any
part of the Collateral (including authorization to describe the Collateral as
“all personal property,” “all assets” or words of similar meaning) and agrees to
do such

 

32

--------------------------------------------------------------------------------


 

further acts and things (including making any notice filings with state tax or
revenue authorities required to be made by account creditors in order to enforce
any Accounts in such state) and to execute and deliver to the Administrative
Agent, and authorizes the Administrative Agent to file such additional
conveyances, assignments, agreements and instruments as the Administrative Agent
may reasonably require or deem advisable to perfect, establish, confirm and
maintain the security interest and Lien provided for herein, to carry out the
purposes of this Agreement or to further assure and confirm unto the
Administrative Agent its rights, powers and remedies hereunder.

 

(B)           Each Grantor hereby irrevocably appoints the Administrative Agent
its lawful attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Administrative Agent or otherwise,
and with full power of substitution in the premises (which power of attorney,
being coupled with an interest, is irrevocable for so long as this Agreement
shall be in effect), from time to time in the Administrative Agent’s discretion
after the occurrence and during the continuance of an Event of Default to take
any action and to execute any instruments that the Administrative Agent may deem
reasonably necessary or advisable to accomplish the purpose of this Agreement,
including:

 

(i)            to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for monies due and to become due under or with
respect to any of the Collateral;

 

(ii)           to receive, endorse and collect any checks, drafts, instruments,
chattel paper, electronic chattel paper and other orders for the payment of
money made payable to such Grantor representing any interest, income, dividend,
distribution or other amount payable with respect to any of the Collateral and
to give full discharge for the same;

 

(iii)          to obtain, maintain and adjust any property or casualty insurance
required to be maintained by such Grantor under the Credit Agreement and direct
the payment of Proceeds thereof to the Administrative Agent;

 

(iv)          to pay or discharge taxes, Liens or other encumbrances levied or
placed on or threatened against the Collateral, the legality or validity thereof
and the amounts necessary to discharge the same to be determined by the
Administrative Agent in its sole discretion, any such payments made by the
Administrative Agent to become Secured Obligations of the Grantors to the
Administrative Agent, due and payable immediately and without demand;

 

(v)           to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem reasonably necessary or advisable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral; and

 

(vi)          to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with any and all of the Collateral as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes, and to do

 

33

--------------------------------------------------------------------------------


 

from time to time, at the Administrative Agent’s option and the Grantors’
expense, all other acts and things deemed reasonably necessary by the
Administrative Agent to protect, preserve or realize upon the Collateral and to
more completely carry out the purposes of this Agreement.

 

(C)           Each Grantor agrees that it will, at such Grantor’s own cost and
expense, use commercially reasonable efforts to cooperate with the
Administrative Agent and assist in obtaining the approval of the FCC or any PUC
for any action or transaction contemplated by this Agreement which is required
by Applicable Law, and specifically, without limitation, upon request following
the occurrence and continuation of any Event of Default, prepare, sign, deliver
and/or file (or cause to be prepared, signed, delivered and/or filed) all
relevant applications, passwords, certificates, instruments, post-transaction
notices and other documents or information required to: (i) assign or transfer
control of any License and take any other actions necessary or appropriate under
the Communications Act, PUC Laws or other Applicable Law for approval of any
sale or transfer of any of the Equity Interests issued by any Grantor or assets
of any Grantor or any transfer of control over any License or (ii) to obtain any
required consent from the FCC or any PUC for the Administrative Agent, through
any receiver, trustee or otherwise, to operate the business of such Grantor
pending the sale or other disposition of the Grantor or any License held by such
Grantor.

 

If any such Grantor fails to execute and deliver any such applications,
certificates, instruments, agreements or other documents, then, in addition to
any remedies that the Administrative Agent may have at law or in equity, the
Grantors agree that on the order of any court or other forum of competent
jurisdiction, the clerk of the court (or officer of any other such forum) which
has jurisdiction may execute any such applications, certificates, instruments,
agreements or other documents on behalf of such Grantor.  Each Grantor
acknowledges and agrees that each License is a unique asset which (or the
control of which) may have to be transferred to a Person in order for the
Administrative Agent and the other Secured Parties to adequately realize the
full amount of the Secured Obligations from the Collateral and that the breach
of this Section 7.1(C) by any Grantor would result in irreparable harm to the
Administrative Agent and the other Secured Parties for which monetary damages
are not readily ascertainable and which might not adequately compensate the
Administrative Agent and the other Secured Parties.  Therefore in addition to
any remedy which the Administrative Agent and the other Secured Parties may have
at law or in equity, the Administrative Agent and the other Secured Parties
shall have the remedy of specific performance by the Grantors of the provisions
of this Section 7.1(C), and each Grantor hereby waives, and agrees to waive, any
claim or defense that the Administrative Agent and the other Secured Parties
would have an adequate remedy at law for the breach by it of this
Section 7.1(C) and any requirement for posting of a bond or other certificate. 
In connection with taking any action pursuant to this Agreement (including
determining whether an approval of the FCC or any applicable PUC is required in
connection therewith), the Administrative Agent shall be entitled to rely on the
advice of regulatory counsel experienced in giving such advice selected by the
Administrative Agent (whether or not the advice rendered is ultimately
determined to be accurate).

 

34

--------------------------------------------------------------------------------


 

(D)          If an Event of Default shall have occurred and be continuing, each
Grantor shall take any action which Administrative Agent may reasonably request
in order to transfer or assign, or both, to Administrative Agent, or to such one
or more third parties as Administrative Agent may designate, or to a combination
of the foregoing, any License held or utilized by such Grantor, subject to the
prior approval of the FCC or any PUC, if required.  Alternatively,
Administrative Agent is empowered, to the extent permitted by Applicable Law, to
request the appointment of a receiver from any court of competent jurisdiction. 
Such receiver may be instructed by Administrative Agent to seek from the FCC or
the PUC consent to an involuntary transfer of control of any Grantor or
assignment, or both, of each such License for the purpose of seeking a bona fide
purchaser to whom control of assets used in the provision of Communications
System related services will ultimately be transferred or assigned.  Each
Grantor hereby agrees to authorize such an involuntary transfer of control or
assignment, or both, upon the request of the receiver so appointed and, if any
Grantor shall refuse to authorize the transfer, its approval may be required by
the court.

 

(E)           If any Grantor fails to perform any covenant or agreement
contained in this Agreement within 30 days after written request to do so by the
Administrative Agent (provided that no such request shall be necessary at any
time after the occurrence and during the continuance of an Event of Default),
the Administrative Agent may itself perform, or cause the performance of, such
covenant or agreement and may take any other action that it deems reasonably
necessary and appropriate for the maintenance and preservation of the Collateral
or its security interest therein, and the expenses so incurred in connection
therewith shall be payable by the Grantors under Section 8.1.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1           Indemnity and Expenses.  The Grantors shall indemnify the
Indemnitees and pay expenses in accordance with Subsections 9.1 and 1.4(D) of
the Credit Agreement.

 

8.2           No Waiver. The rights and remedies of the Secured Parties
expressly set forth in this Agreement, the other Loan Documents, any Cash
Management Agreement and any Secured Hedge Agreements are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise.  No failure or delay on the part of any Secured
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default.  No course of dealing between the Grantors and the Secured
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement, any other Loan Document, any Cash
Management Agreement or any Secured Hedge Agreement or to constitute a waiver of
any Default or Event of Default. No notice to or demand upon any Grantor in any
case shall entitle such Grantor or any other Grantor to any other or further
notice or demand in similar or other circumstances or constitute a

 

35

--------------------------------------------------------------------------------


 

waiver of the right of any Secured Party to exercise any right or remedy or take
any other or further action in any circumstances without notice or demand.

 

8.3           Grantors’ Obligations Absolute. Each Grantor agrees that its
obligations hereunder, and the security interest granted to and all rights,
remedies and powers of the Administrative Agent hereunder, are irrevocable,
absolute and unconditional and shall not be discharged, limited or otherwise
affected by reason of any of the following, whether or not such Grantor has
knowledge thereof:

 

(A)          any change in the time, manner or place of payment of, or in any
other term of, any Secured Obligations, or any amendment, modification or
supplement to, restatement of, or consent to any rescission or waiver of or
departure from, any provisions of the Credit Agreement (including Section 1
thereof), any other Loan Document, any Cash Management Agreement, any Secured
Hedge Agreement or any agreement or instrument delivered pursuant to any of the
foregoing;

 

(B)           the invalidity or unenforceability of any Secured Obligations or
any provisions of the Credit Agreement (including Section 1 thereof), any other
Loan Document, any Cash Management Agreement, any Secured Hedge Agreement or any
agreement or instrument delivered pursuant to any of the foregoing;

 

(C)           the addition or release of the Grantors hereunder or the taking,
acceptance or release of any Secured Obligations or additional Collateral or
other security therefor;

 

(D)          any sale, exchange, release, substitution, compromise,
nonperfection or other action or inaction with respect to any Collateral or
other direct or indirect security for any Secured Obligations, or any discharge,
modification, settlement, compromise or other action or inaction with respect to
any Secured Obligations;

 

(E)           any agreement not to pursue or enforce or any failure to pursue or
enforce (whether voluntarily or involuntarily as a result of operation of
Applicable Law) any right or remedy with respect to any Secured Obligations or
any Collateral or other security therefor, or any failure to create, protect,
perfect, secure, insure, continue or maintain any Liens in any such Collateral
or other security;

 

(F)           the exercise of any right or remedy available under the Loan
Documents, at law, in equity or otherwise with respect to any Collateral or
other security for any Secured Obligations, in any order and by any manner
thereby permitted, including foreclosure on any such Collateral or other
security by any manner of sale thereby permitted, whether or not every aspect of
such sale is commercially reasonable;

 

(G)           any bankruptcy, reorganization, arrangement, liquidation,
insolvency, dissolution, termination, reorganization or like change in the
corporate structure or existence of any Grantor or any other Person directly or
indirectly liable for any Secured Obligations;

 

36

--------------------------------------------------------------------------------


 

(H)          any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Secured Obligations or any other obligations of the Grantors or
any other Person directly or indirectly liable for any Secured Obligations,
regardless of what Secured Obligations may remain unpaid after any such
application; or

 

(I)            any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, set-off or counterclaim available to,
Grantor or a surety or guarantor generally, other than the occurrence of the
Termination Requirements.

 

8.4           Enforcement.  By its acceptance of the benefits of this Agreement,
each Secured Party agrees that this Agreement may be enforced only by the
Administrative Agent, acting upon the instructions or with the consent of
Requisite Lenders as provided in the Credit Agreement, and that no Secured Party
shall have any right individually to enforce or seek to enforce this Agreement
or to realize upon any Collateral or other security given to secure the payment
and performance of the Secured Obligations.

 

8.5           Complete Agreement; Amendments, Waivers, etc. This Agreement
represents the final agreement of the parties hereto with respect to the matters
contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or subsequent oral agreements, between the parties. 
No amendment, modification, waiver, discharge or termination of any provision
hereof, nor any consent to any departure by any Grantor from, any provision of
this Agreement, shall be effective unless in a writing executed and delivered in
accordance with Subsection 9.2 of the Credit Agreement, and then the same shall
be effective only in the specific instance and for the specific purpose for
which given; provided that the Grantors shall provide the Administrative Agent
with updated Annexes hereto as required by the terms of this Agreement and the
Credit Agreement, which updated Annexes shall be acceptable to the
Administrative Agent in its reasonable discretion, shall upon delivery by the
Grantors and acceptance by the Administrative Agent be deemed to replace the
then existing Annexes, and each such delivery shall constitute a representation
by the Grantors of the accuracy and completeness of such updated Annexes to the
extent the same is required with respect to such Annexes.

 

8.6           Continuing Security Interest; Term; Successors and Assigns;
Assignment; Termination and Release; Survival.  This Agreement shall create a
continuing security interest in the Collateral and shall secure the payment and
performance of all of the Secured Obligations as the same may arise and be
outstanding at any time and from time to time from and after the date hereof,
and shall (A) remain in full force and effect until the occurrence of the
Termination Requirements, (B) be binding upon and enforceable against each
Grantor and its successors and assigns (provided, however, that no Grantor may
sell, assign or transfer any of its rights, interests, duties or obligations
hereunder without the prior written consent of the Lenders as provided in
Subsection 9.2 of the Credit Agreement) and (C) inure to the benefit of the
Secured Parties and be enforceable by the Administrative Agent and its
successors and assigns, subject to the limitations on assignment in the Credit
Agreement.  Upon any sale or other disposition by any Grantor of any Collateral
in a transaction permitted hereunder or under or pursuant to the Credit
Agreement, or any amendment or waiver thereof, or any other applicable Loan
Document, the Lien and security interest created by this Agreement in and upon
such Collateral shall be

 

37

--------------------------------------------------------------------------------


 

automatically released, and upon the satisfaction of all of the Termination
Requirements, this Agreement and the Lien and security interest created hereby
shall terminate; and in connection with any such release or termination, the
Administrative Agent, at the request and expense of the applicable Grantor, will
promptly execute and deliver to such Grantor such documents and instruments
evidencing such release or termination as such Grantor may reasonably request
and will promptly assign, transfer and deliver to such Grantor, without recourse
and without representation or warranty, such of the Collateral as may then be in
the possession of the Administrative Agent (or, in the case of any partial
release of Collateral, such of the Collateral so being released as may be in its
possession).  All representations, warranties, covenants and agreements herein
shall survive the execution and delivery of this Agreement, any Pledge Amendment
and any Joinder Agreement and any other modification to this Agreement (except
as such representation, warranty, covenant or agreement is expressly modified
therein).

 

8.7           Notices. All notices and other communications provided for
hereunder shall be given to the parties in the manner and subject to the other
notice provisions set forth in the Credit Agreement.

 

8.8           Additional Grantors. Each Grantor recognizes that the provisions
of the Credit Agreement may require Persons that become Subsidiaries of any
Grantor, and that are not already parties hereto, to execute and deliver a
Joinder Agreement, whereupon each such Person shall become a Grantor hereunder
with the same force and effect as if originally a Grantor hereunder on the date
hereof, and agrees that its obligations hereunder shall not be discharged,
limited or otherwise affected by reason of the same, or by reason of the
Administrative Agent’s actions in effecting the same or in releasing any Grantor
hereunder, in each case without the necessity of giving notice to or obtaining
the consent of such Grantor or any other Grantor.

 

8.9           Severability. The invalidity, illegality, or unenforceability in
any jurisdiction of any provision under this Agreement or any other Loan
Document shall not affect or impair the remaining provisions in this Agreement
or any other Loan Documents or any such invalid, unenforceable or illegal
provision in any jurisdiction in which it is not invalid, unenforceable or
illegal.

 

8.10         Headings. Section, subsection, and other subpart headings are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes or be given substantive effect.

 

8.11         Governing Law.  EXCEPT TO THE EXTENT THAT THE UNIFORM COMMERCIAL
CODE PROVIDES THAT THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR
REMEDIES HEREUNDER, WITH RESPECT TO ANY PARTICULAR COLLATERAL, ARE GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK, THIS AGREEMENT
SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION.

 

38

--------------------------------------------------------------------------------


 

8.12         Consent to Jurisdiction and Service of Process.  EACH OF THE
GRANTORS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL COURT OR STATE COURT IN
THE STATE OF NEW YORK, HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  EACH OF THE GRANTORS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT, PERSONAL JURISDICTION OF ANY SUCH COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO
BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER
JURISDICTION.

 

EACH OF THE GRANTORS AND THE ADMINISTRATIVE AGENT HEREBY AGREES THAT SERVICE OF
THE SUMMONS AND COMPLAINT AND ALL OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING BY REGISTERED MAIL, RETURN
RECEIPT REQUESTED, A COPY OF SUCH PROCESS TO A GRANTOR OR THE ADMINISTRATIVE
AGENT AT THE ADDRESS TO WHICH NOTICES TO SUCH GRANTOR OR THE ADMINISTRATIVE
AGENT ARE THEN TO BE SENT PURSUANT TO SUBSECTION 9.3 OF THE CREDIT AGREEMENT AND
THAT PERSONAL SERVICE OF PROCESS SHALL NOT BE REQUIRED.  NOTHING HEREIN SHALL BE
CONSTRUED TO PROHIBIT SERVICE OF PROCESS BY ANY OTHER METHOD PERMITTED BY
APPLICABLE LAW.

 

8.13         Waiver of Jury Trial.  EACH OF THE GRANTORS AND THE ADMINISTRATIVE
AGENT HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER
LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION AND ANY RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG ANY OF THEM.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH OF
THE GRANTORS AND THE ADMINISTRATIVE AGENT ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF THE GRANTORS
AND THE ADMINISTRATIVE AGENT FURTHER WARRANTS AND REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY

 

39

--------------------------------------------------------------------------------


 

TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE ADVANCES.  IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.  EACH
OF THE GRANTORS AND THE ADMINISTRATIVE AGENT ALSO WAIVES ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
ADMINISTRATIVE AGENT.

 

8.14 Construction.  The parties hereto acknowledge that each of them has had the
benefit of legal counsel of its own choice, that each of them has been afforded
an opportunity to review this Agreement and the other Loan Documents with its
legal counsel, and that this Agreement and the other Loan Documents shall be
constructed as if jointly drafted by the Administrative Agent and the Grantors.

 

8.15 Counterparts; Effectiveness.  This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.

 

8.16 Licenses.  Notwithstanding anything to the contrary in this Agreement,
(i) none of the Administrative Agent, any other Secured Party or any of their
respective nominees will take any action pursuant to this Agreement that would
constitute or result in any assignment or transfer of control of any License if
such assignment or transfer of control would require under then existing
Applicable Law (including the written rules, regulations and policies of the FCC
or any PUC) the prior approval of the FCC or any PUC, without first obtaining
such approval; and (ii) prior to the exercise of voting rights by the purchaser
at any such sale, the prior consent of the FCC or any PUC will be obtained if
required by Applicable Law.

 

[Signatures commence on following page.]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.

 

 

 

SUREWEST COMMUNICATIONS, a California corporation, as Borrower

 

 

 

 

 

By:

 

 

 

Steven C. Oldham

 

 

President and Chief Executive Officer

 

 

 

SUREWEST BROADBAND, a California corporation,

 

SUREWEST KANSAS HOLDINGS, INC., a Delaware corporation,

 

SUREWEST TELEVIDEO, a California corporation,

 

SUREWEST KANSAS, INC., a Delaware corporation, and

 

SUREWEST TELEPHONE, a California corporation, each as a Guarantor

 

 

 

 

 

By:

 

 

 

Steven C. Oldham

 

 

President and Chief Executive Officer

 

 

 

SUREWEST KANSAS CONNECTIONS, LLC, a Delaware limited liability company, as a
Guarantor

 

 

 

By:

SureWest Kansas Holdings, Inc.,
its manager

 

 

 

 

 

 

By:

 

 

 

 

Steven C. Oldham

 

 

 

President and Chief Executive Officer

 

[Signatures continued on following page.]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

 

SUREWEST KANSAS LICENSES, LLC,

 

SUREWEST KANSAS OPERATIONS, LLC, and

 

SUREWEST KANSAS PURCHASING, LLC, each a Delaware limited liability company, each
as a Guarantor

 

 

 

By:

SureWest Kansas Connections, LLC,
its manager

 

 

 

 

 

 

By:

 

 

 

Steven C. Oldham

 

 

President and Chief Executive Officer

 

[Signatures continued on following page.]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

COBANK, ACB, as Administrative Agent

 

By:

 

 

 

Robert F. West

 

 

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PLEDGED EQUITY INTERESTS

 

Grantor

 

Name of Issuer

 

Type of

Interests

 

Certificate
Number, if
Applicable

 

No. of
Shares/Units,

if Applicable

 

Percentage of
Outstanding

Interests
in Issuer

 

SureWest Communications

 

SureWest Broadband

 

Equity

 

CS-1

 

100

 

100

%

SureWest Communications

 

SureWest Kansas, Inc.

 

Equity

 

CS-1, PS-1

 

501

 

100

%

SureWest Communications

 

SureWest Telephone

 

Equity

 

CS-1

 

1,000

 

100

%

SureWest Communications

 

SureWest TeleVideo

 

Equity

 

CS-1

 

100

 

100

%

SureWest Kansas, Inc.

 

SureWest Kansas Holdings, Inc.

 

Equity

 

[N/A]

 

0

 

100

%

SureWest Kansas Holdings, Inc.

 

SureWest Kansas Connections, LLC

 

Sole Member

 

[N/A]

 

N/A

 

100

%

SureWest Kansas Holdings, Inc.

 

SureWest Kansas Operations, LLC

 

Sole Member

 

[N/A]

 

N/A

 

100

%

SureWest Kansas Holdings, Inc.

 

SureWest Kansas Purchasing, LLC

 

Sole Member

 

[N/A]

 

N/A

 

100

%

SureWest Kansas Operations, LLC

 

SureWest Kansas Licenses, LLC

 

Sole Member

 

[N/A]

 

N/A

 

100

%

 

Ann. A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

FILING LOCATIONS

 

GRANTOR

 

JURISDICTIONS

SureWest Communications

 

California

SureWest Broadband

 

California

SureWest Kansas Holdings, Inc.

 

Delaware

SureWest Kansas, Inc.

 

Delaware

SureWest Telephone

 

California

SureWest TeleVideo

 

California

SureWest Kansas Connections, LLC

 

Delaware

SureWest Kansas Licenses, LLC

 

Delaware

SureWest Kansas Operations, LLC

 

Delaware

SureWest Kansas Purchasing, LLC

 

Delaware

 

Ann. B-1

--------------------------------------------------------------------------------


 

ANNEX C

 

LEGAL NAME, JURISDICTION OF ORGANIZATION, FEDERAL TAX

IDENTIFICATION NUMBER, ORGANIZATIONAL IDENTIFICATION NUMBER,

MAILING ADDRESS, AND LOCATIONS OF CHIEF EXECUTIVE OFFICES

 

SureWest Communications

 

1.                                       Exact legal name:  SureWest
Communications

 

2.                                       Jurisdiction of its incorporation or
organization:  California

 

3.                                       Organizational identification number: 
1930718

 

4.                                       Federal tax identification number: 
68-0365195

 

5.                                       Mailing address:  PO Box 969,
Roseville, CA 95661

 

6.                                       Chief executive office:  8150
Industrial Ave., Building A, Roseville, CA 95678

 

7.                                       Trade/fictitious or prior corporate
names (last five years):  None

 

SureWest Broadband

 

1.                                       Exact legal name:  SureWest Broadband

 

2.                                       Jurisdiction of its incorporation or
organization:  California

 

3.                                       Organizational identification number: 
1991268

 

4.                                       Federal tax identification number: 
91-1762555

 

5.                                       Mailing address:  PO Box 969,
Roseville, CA 95661

 

6.                                       Chief executive office:  8150
Industrial Ave., Building A, Roseville, CA 95678

 

7.                                       Trade/fictitious or prior corporate
names (last five years):  None

 

SureWest Kansas Holdings, Inc.

 

1.               Exact legal name:  SureWest Kansas Holdings, Inc.

 

2.               Jurisdiction of its incorporation or organization:  Delaware

 

3.               Organizational identification number:  3955685

 

Ann. C-1

--------------------------------------------------------------------------------


 

4.               Federal tax identification number:  20-4467655

 

5.               Mailing address:  PO Box 969, Roseville, CA 95661

 

6.               Chief executive office:       8150 Industrial Ave., Building A,
Roseville, CA 95678

 

7.               Trade/fictitious or prior corporate names (last five years): 
Everest Connections Holdings, Inc. (name changed 5/29/09); Everest Holdings I,
LLC (merged into SureWest Kansas Holdings, Inc. 5/29/09); Everest Holdings III,
LLC (merged into SureWest Kansas Holdings, Inc. 5/29/09)

 

SureWest TeleVideo

 

1.                                       Exact legal name:  SureWest TeleVideo

 

2.                                       Jurisdiction of its incorporation or
organization:  California

 

3.                                       Organizational identification number: 
2278005

 

4.                                       Federal tax identification number: 
30-0088182

 

5.                                       Mailing address:  PO Box 969,
Roseville, CA 95661

 

6.                                       Chief executive office:         8150
Industrial Ave., Building A, Roseville, CA 95678

 

7.                                       Trade/fictitious or prior corporate
names (last five years):  SureWest Custom Data Services (merged into SureWest
TeleVideo 12/23/10); SureWest Internet (merged into SureWest TeleVideo
12/23/10); SureWest TeleVideo of Roseville (merged into SureWest TeleVideo
6/24/09)

 

SureWest Kansas Connections, LLC

 

1.                                       Exact legal name:  SureWest Kansas
Connections, LLC

 

2.                                       Jurisdiction of its incorporation or
organization:  Delaware

 

3.                                       Organizational identification number: 
3015360

 

4.                                       Federal tax identification number: 
22-3866785

 

5.                                       Mailing address:  PO Box 969,
Roseville, CA 95661

 

6.                                       Chief executive office:         8150
Industrial Ave., Building A, Roseville, CA 95678

 

Ann. C-2

--------------------------------------------------------------------------------


 

7.                                       Trade/fictitious or prior corporate
names (last five years):  Everest Connections, LLC (name changed 5/29/09)

 

SureWest Kansas Licenses, LLC

 

1.                                       Exact legal name:  SureWest Kansas
Licenses, LLC

 

2.                                       Jurisdiction of its incorporation or
organization:  Delaware

 

3.                                       Organizational identification number: 
3288798

 

4.                                       Federal tax identification number: 
43-1901973

 

5.                                       Mailing address:  PO Box 969,
Roseville, CA 95661

 

6.                                       Chief executive office:         8150
Industrial Ave., Building A, Roseville, CA 95678

 

7.                                       Trade/fictitious or prior corporate
names (last five years):  Everest Midwest Licensee LLC (name changed 5/29/09);
Everest Midwest Properties LLC (merged into SureWest Kansas Licenses, LLC
5/29/09)

 

SureWest Kansas Operations, LLC

 

1.               Exact legal name:  SureWest Kansas Operations, LLC

 

2.               Jurisdiction of its incorporation or organization:  Delaware

 

3.               Organizational identification number:  3236384

 

4.               Federal tax identification number:  43-1896045

 

5.               Mailing address:  PO Box 969, Roseville, CA 95661

 

6.               Chief executive office:       8150 Industrial Ave., Building A,
Roseville, CA 95678

 

7.               Trade/fictitious or prior corporate names (last five years): 
Everest Midwest LLC (name changed 5/29/09)

 

SureWest Kansas Purchasing, LLC

 

1.                                       Exact legal name:  SureWest Kansas
Purchasing, LLC

 

2.                                       Jurisdiction of its incorporation or
organization:  Delaware

 

Ann. C-3

--------------------------------------------------------------------------------


 

3.                                       Organizational identification number: 
3283763

 

4.                                       Federal tax identification number: 
43-1900927

 

5.                                       Mailing address:  PO Box 969,
Roseville, CA 95661

 

6.                                       Chief executive office:         8150
Industrial Ave., Building A, Roseville, CA 95678

 

7.                                       Trade/fictitious or prior corporate
names (last five years):  Everest I Leasing & Financing LLC (name changed
5/29/09)

 

SureWest Kansas, Inc.

 

1.                                       Exact legal name:  SureWest
Kansas, Inc.

 

2.                                       Jurisdiction of its incorporation or
organization:  Delaware

 

3.                                       Organizational identification number: 
4122639

 

4.                                       Federal tax identification number: 
20-4467074

 

5.                                       Mailing address:  PO Box 969,
Roseville, CA 95661

 

6.                                       Chief executive office:         8150
Industrial Ave., Building A, Roseville, CA 95678

 

7.                                       Trade/fictitious or prior corporate
names (last five years):  Everest Broadband Inc. (name changed 5/29/09)

 

SureWest Telephone

 

1.                                       Exact legal name:  SureWest Telephone

 

2.                                       Jurisdiction of its incorporation or
organization:  California

 

3.                                       Organizational identification number: 
C0001484

 

4.                                       Federal tax identification number: 
94-0817190

 

5.                                       Mailing address:  PO Box 969,
Roseville, CA 95661

 

6.                                       Chief executive office:         8150
Industrial Ave., Building A, Roseville, CA 95678

 

Ann. C-4

--------------------------------------------------------------------------------


 

7.                                       Trade/fictitious or prior corporate
names (last five years):  Roseville Alternative Company (merged into SureWest
Telephone 5/28/09); RTC Communications Corp. (merged into SureWest Telephone
5/28/09)

 

Ann. C-5

--------------------------------------------------------------------------------


 

ANNEX D

 

MATERIAL COPYRIGHTS, COPYRIGHT LICENSES AND APPLICATIONS

 

None.

 

Ann. D-1

--------------------------------------------------------------------------------


 

ANNEX E

 

MATERIAL PATENTS, PATENT LICENSES AND APPLICATIONS

 

None.

 

Ann. E-1

--------------------------------------------------------------------------------


 

ANNEX F

 

MATERIAL TRADEMARKS, TRADEMARK LICENSES AND APPLICATIONS

 

Grantor

 

Mark or Name

 

Reg. 
No.

 

Serial 
No.

 

Country

 

Issue or 
File Date

 

Description 
of License

 

Note

SureWest Communications

 

SureWest Communications

 

2863533

 

78046044

 

USA

 

7/13/2004

 

Typed drawing

 

 

SureWest Communications

 

SureWest Foundation

 

2845396

 

76229662

 

USA

 

5/25/2004

 

typed drawing

 

 

SureWest Communications

 

SureWest

 

2832976

 

78046042

 

USA

 

4/13/2004

 

 

 

 

SureWest Communications

 

SureWest Communications

 

2845389

 

76222693

 

USA

 

5/25/2004

 

and Design

 

 

SureWest Communications

 

SureWest Directories

 

3068522

 

76203889

 

USA

 

3/14/2006

 

typed drawing

 

Licensed to GateHouse Media, Inc. on an exclusive basis for directory activities

SureWest Communications

 

SureWest Long Distance

 

2854253

 

76203890

 

USA

 

6/15/2004

 

typed drawing

 

 

SureWest Telephone

 

Roseville Telephone Company

 

2142149

 

75184626

 

USA

 

3/10/1998

 

typed drawing

 

 

SureWest Communications

 

Etherman

 

2814102

 

78113748

 

USA

 

2/10/2004

 

typed drawing

 

 

SureWest Communications

 

Sound Mark of 3 Notes

 

2573581

 

76302753

 

USA

 

5/28/2002

 

Sound

 

 

SureWest Communications

 

SureWest

 

 

 

85098479

 

USA

 

8/2/2010

 

and Design

 

 

SureWest Communications

 

Surewest

 

 

 

85199982

 

USA

 

#######

 

typed drawing

 

 

SureWest Communications

 

SureWest Directories

 

 

 

85100353

 

USA

 

8/4/2010

 

and Design

 

Licensed to GateHouse Media, Inc. on an exclusive basis (for directory
activities)

SureWest Communications, Inc.

 

Roseville Telephone Museum

 

3097851

 

78632517

 

USA

 

5/30/2006

 

typed drawing

 

 

 

Ann. F-1

--------------------------------------------------------------------------------


 

ANNEX G

 

MATERIAL DOMAIN NAMES AND DOMAIN NAME LICENSES

 

Grantor

 

Domain Name

 

Domain Name Registry

 

Description of License

UtiliCorp United, Inc. Everest Global Technologies

 

everestkc.com

 

Network Solutions

 

Renewed annually

Everest Connections

 

everestgt.com

 

ENOM, INC.

 

Renewed annually

Surewest Communications Company

 

deepwell.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

gosurewest.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

gosurewest.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

gosurewest.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

ihatesurewest.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

ihatesurewest.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

ihatesurewest.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

mysurewest.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

mysurewest.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

mysurewest.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

northvalley.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

quiknet.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

rcsis.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

rosevillelongdistance.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

rosevilletelephone.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

rosevilletelephone.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

rosevilletelephonemuseum.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

rosevilletelephonemuseum.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

rosevilletelephonemuseum.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

rtc.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

rtcnet.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewest.com

 

OpenSRS

 

Renewed annually

 

Ann. G-1

--------------------------------------------------------------------------------


 

Grantor

 

Domain Name

 

Domain Name Registry

 

Description of License

Surewest Communications Company

 

surewest.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewest.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewest.tel

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestbites.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestbites.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestblows.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestblows.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestblows.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestbroadband.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestbroadband.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestbroadband.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestbusiness.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestbusiness.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestbusiness.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestcable.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestcable.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestcable.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestcoin.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestcoinservices.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestcommunications.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestcommunications.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestcommunications.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestdata.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestdealers.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestdir.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestdirectories.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestdirectories.org

 

OpenSRS

 

Renewed annually

 

Ann. C-2

--------------------------------------------------------------------------------

 


 

Grantor

 

Domain Name

 

Domain Name Registry

 

Description of License

Company

 

 

 

 

 

 

Surewest Communications Company

 

surewestdividends.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestdomains.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestdomains.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestforbusiness.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestfoundation.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestfoundation.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestfoundation.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewesthighspeed.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewesthosting.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewesthosting.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestinternet.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestinternet.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestinternet.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestlongdistance.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestlongdistance.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestlongdistance.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestmuseum.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestmuseum.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestmuseum.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestnetworks.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestphones.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestresidential.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestrm.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestrm.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestsolutions.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestsolutions.net

 

OpenSRS

 

Renewed annually

 

Ann. C-3

--------------------------------------------------------------------------------


 

Grantor

 

Domain Name

 

Domain Name Registry

 

Description of License

Surewest Communications Company

 

surewestsolutions.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

sureweststinks.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

sureweststinks.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

sureweststinks.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestsucks.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestsucks.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestsucks.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewesttelco.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewesttelco.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewesttelco.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewesttelecom.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewesttelecom.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewesttelephone.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewesttelephone.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestwireless.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestwireless.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestwireless.org

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surewestworldpages.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surw.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

surwestwireless.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

windjammer.net

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

winfirst.com

 

OpenSRS

 

Renewed annually

Surewest Communications Company

 

winfirst.net

 

OpenSRS

 

Renewed annually

Everest

 

123everestkc.com

 

ViaVerio

 

Renewed annually

Everest

 

123everestkc.net

 

ViaVerio

 

Renewed annually

Everest

 

blogeverestkc.com

 

ViaVerio

 

Renewed annually

Everest

 

blogeverestkc.net

 

ViaVerio

 

Renewed annually

Everest

 

everestaccess.com

 

ViaVerio

 

Renewed annually

Everest

 

everestaccess.net

 

ViaVerio

 

Renewed annually

 

Ann. C-4

--------------------------------------------------------------------------------


 

Grantor

 

Domain Name

 

Domain Name Registry

 

Description of License

Everest

 

everestbiz.com

 

ViaVerio

 

Renewed annually

Everest

 

everestbiz.net

 

ViaVerio

 

Renewed annually

Everest

 

everestc.com

 

ViaVerio

 

Renewed annually

Everest

 

everestc.net

 

ViaVerio

 

Renewed annually

Everest

 

everestcable.net

 

ViaVerio

 

Renewed annually

Everest

 

everestengr.com

 

ViaVerio

 

Renewed annually

Everest

 

everestengr.net

 

ViaVerio

 

Renewed annually

Everest

 

everestfun.com

 

ViaVerio

 

Renewed annually

Everest

 

everestfun.net

 

ViaVerio

 

Renewed annually

Everest

 

everesthelp.net

 

ViaVerio

 

Renewed annually

Everest

 

everesthighspeed.com

 

ViaVerio

 

Renewed annually

Everest

 

everesthighspeed.net

 

ViaVerio

 

Renewed annually

Everest

 

everestk.com

 

ViaVerio

 

Renewed annually

Everest

 

everestk.net

 

ViaVerio

 

Renewed annually

Everest

 

everestkc.com

 

ViaVerio

 

Renewed annually

Everest

 

everestkc.net

 

ViaVerio

 

Renewed annually

Everest

 

everestkids.com

 

ViaVerio

 

Renewed annually

Everest

 

everestkids.net

 

ViaVerio

 

Renewed annually

Everest

 

everestks.com

 

ViaVerio

 

Renewed annually

Everest

 

everestmo.com

 

ViaVerio

 

Renewed annually

Everest

 

everestmo.net

 

ViaVerio

 

Renewed annually

Everest

 

everestphone.com

 

ViaVerio

 

Renewed annually

Everest

 

everestphone.net

 

ViaVerio

 

Renewed annually

Everest

 

everesttv.net

 

ViaVerio

 

Renewed annually

Everest

 

eversetkc.com

 

ViaVerio

 

Renewed annually

Everest

 

eversetkc.net

 

ViaVerio

 

Renewed annually

Everest

 

evrestkc.com

 

ViaVerio

 

Renewed annually

Everest

 

evrestkc.net

 

ViaVerio

 

Renewed annually

Everest

 

gesha.org

 

ViaVerio

 

Renewed annually

Everest

 

surewestchat.com

 

ViaVerio

 

Renewed annually

Everest

 

surewestchat.net

 

ViaVerio

 

Renewed annually

Everest

 

surewestkc.com

 

ViaVerio

 

Renewed annually

Everest

 

surewestkc.net

 

ViaVerio

 

Renewed annually

Everest

 

switch2everest.com

 

ViaVerio

 

Renewed annually

Everest

 

switch2everest.net

 

ViaVerio

 

Renewed annually

Everest

 

switch2everestkc.com

 

ViaVerio

 

Renewed annually

Everest

 

switch2everestkc.net

 

ViaVerio

 

Renewed annually

Everest

 

switchtoeverest.com

 

ViaVerio

 

Renewed annually

Everest

 

switchtoeverest.net

 

ViaVerio

 

Renewed annually

Everest

 

switchtoeverestkc.com

 

ViaVerio

 

Renewed annually

Everest

 

switchtoeverestkc.net

 

ViaVerio

 

Renewed annually

Everest

 

verestkc.com

 

ViaVerio

 

Renewed annually

Everest

 

verestkc.net

 

ViaVerio

 

Renewed annually

 

Ann. C-5

--------------------------------------------------------------------------------


 

ANNEX H

 

DEPOSIT AND SECURITIES ACCOUNTS

 

None.

 

Ann. H-1

--------------------------------------------------------------------------------


 

ANNEX I

 

COMMERCIAL TORT CLAIMS

 

None.

 

Ann. I-1

--------------------------------------------------------------------------------

 


 

ANNEX J

 

REAL PROPERTY

 

PARCEL #

 

ADDRESS

 

LOT 
ACRAGE

 

BUILDING NAME

 

BLDG 
SF

 

USE

 

Building + Land / Leasehold 
Improvement Gross Value

 

Owner / Lessee

1F241304-1063

 

9669 LACKMAN ROAD, LENEXA, KS 66219

 

 

 

9669 LACKMAN, KANSAS CITY

 

20000

 

Data Center/Central Office

 

$

 5,828,384.00

 

SureWest Kansas Licenses, LLC

017-113-002

 

8301 WASHINGTON BLVD, ROSEVILLE, CA 95678

 

22.11

 

INDUSTRIAL BLVD

 

209636

 

Office/Customer Service/Yard

 

$

 46,184,525.73

 

SureWest Telephone, f.k.a. Roseville Telephone Company

017-410-024

 

8150 INDUSTRIAL AVENUE, ROSEVILLE, CA 95678

 

1.32

 

INDUSTRIAL BLVD lot annex

 

 

 

Parking

 

$

 87,080.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

211-0052-018

 

7664 OLD AUBURN ROAD, CITRUS HEIGHTS, CA 95610

 

 

 

7664 OLD AUBURN

 

3797

 

Leased to Tenant

 

$

 3,744,083.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

211-0052-018

 

7664 OLD AUBURN ROAD, CITRUS HEIGHTS, CA 95610

 

2.88

 

7664 OLD AUBURN

 

12155

 

Leased to Tenant/SW Storage

 

$

 —

 

SureWest Telephone, f.k.a. Roseville Telephone Company

211-0052-017

 

7656 OLD AUBURN ROAD, CITRUS HEIGHTS, CA 95610

 

1.17

 

7656 OLD AUBURN

 

28614

 

Central Office/Data Center

 

$

 5,623,921.84

 

SureWest Telephone, f.k.a. Roseville Telephone Company

211-0052-017

 

7656 OLD AUBURN ROAD, CITRUS HEIGHTS, CA 95610

 

 

 

7656 OLD AUBURN

 

 

 

Central Office/Data Center

 

$

 3,547,680.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

211-0052-017

 

7656 OLD AUBURN ROAD, CITRUS HEIGHTS, CA 95610

 

 

 

7656 OLD AUBURN

 

 

 

Central Office/Data Center

 

$

 353,990.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

013-071-009

 

120 VERNON STREET, ROSEVILLE, CA 95678

 

0.2175

 

120 VERNON

 

23934

 

Central Office/Office

 

$

 100,315.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

013-071-004

 

114 VERNON STREET, ROSEVILLE, CA 95678

 

0.348

 

114 VERNON

 

17612

 

Central Office/Office

 

$

 7,207,582.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

013-071-007

 

204 LINCOLN STREET, ROSEVILLE, CA 95678

 

 

 

204 LINCOLN

 

22626

 

Central Office/Office

 

$

 11,725.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

013-071-010

 

216 LINCOLN STREET, ROSEVILLE, CA 95678

 

0.348

 

216 LINCOLN

 

 

 

Central Office/Office

 

$

 30,000.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

011-223-002

 

99 YOSEMITE AVENUE, ROSEVILLE, CA 95678

 

0.66764

 

99 YOSEMITE

 

17272

 

Vacant Office/Warehouse

 

$

 2,671,148.65

 

SureWest Telephone, f.k.a. Roseville Telephone Company

011-223-001

 

99 YOSEMITE AVENUE, ROSEVILLE, CA 95678

 

1.1963

 

210 TAHOE

 

3500

 

Leased to Tenant

 

$

 161,113.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

048-630-026

 

8430 BARTON RD, GRANITE BAY, CA 95746

 

1.0904

 

8430 BARTON RD

 

5386

 

Central Office

 

$

 891,425.24

 

SureWest Telephone, f.k.a. Roseville Telephone Company

023-221-020

 

8000 CROWDER LANE, ROSEVILLE, CA 95747

 

1.9972

 

8000 CROWDER

 

1336

 

Central Office

 

$

 727,496.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

209-0080-046-0000

 

7900 LICHEN DR. ANTELOPE, CA 95843

 

0.0672

 

CEV #1

 

240

 

Underground Network Vault

 

$

 48,769.54

 

SureWest Telephone, f.k.a. Roseville Telephone Company

011-223-003

 

100 TAHOE STREET, ROSEVILLE, CA 95678

 

0.3268

 

100 TAHOE

 

3900

 

Leased to Tenant

 

$

 393,525.01

 

SureWest Telephone, f.k.a. Roseville Telephone Company

011-223-003

 

100 TAHOE STREET, ROSEVILLE, CA 95678

 

 

 

100 TAHOE

 

 

 

Leased to Tenant

 

$

 4,035.13

 

SureWest Telephone, f.k.a. Roseville Telephone Company

011-223-003

 

100 TAHOE STREET, ROSEVILLE, CA 95678

 

 

 

100 TAHOE

 

 

 

Leased to Tenant

 

$

 3,740.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

215-310-41-0

 

5411 LUCE AVE, MCCLELLAN, CA

 

 

 

BLDG 242

 

183387

 

Central Office/Office

 

$

 2,514,003.00

 

SureWest Televideo

215-320-10-0

 

5115 ARNOLD AVE, MCCLELLAN, CA

 

 

 

BLDG 20

 

8315

 

Data Center

 

$

 3,664,357.00

 

SureWest Telephone, f.k.a. Roseville Telephone Company

 

Annex J-1

--------------------------------------------------------------------------------

 

 

 


 

EXHIBIT A

 

PLEDGE AMENDMENT

 

THIS PLEDGE AMENDMENT, dated as of                       , 20   , is delivered
by [NAME OF GRANTOR] (“Grantor”) pursuant to Section 5.1 of the Pledge Agreement
referred to hereinbelow.  Grantor hereby agrees that this Pledge Amendment may
be attached to the Pledge and Security Agreement, dated as of March    , 2011
made by Grantor and certain other grantors named therein in favor of CoBank,
ACB, as Administrative Agent (as amended, modified or supplemented from time to
time, the “Pledge Agreement”; capitalized terms defined therein being used
herein as therein defined), and that the Equity Interests listed on Annex A to
this Pledge Amendment shall be deemed to be part of the Equity Interests within
the meaning of the Pledge Agreement and shall become part of the Collateral and
shall secure all of the Secured Obligations as provided in the Pledge
Agreement.  This Pledge Amendment and its attachments are hereby incorporated
into the Pledge Agreement and made a part thereof.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Annex A

 

Equity Interests

 

Name of Issuer

 

Type of
Interests

 

Certificate
Number

 

No. of shares
(if applicable)

 

Percentage of
Outstanding
Interests
in Issuer (if 
known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANT OF SECURITY INTEREST

IN COPYRIGHTS

 

WHEREAS, [NAME OF GRANTOR] ( “Grantor”) is the owner of the copyrights listed on
Schedule A attached hereto, which copyrights are registered or have pending
registrations in the United States Copyright Office as set forth on Schedule A
attached hereto (all such copyrights, registrations and applications,
collectively, the “Copyrights”); and

 

WHEREAS, Grantor has entered into a Pledge and Security Agreement (as amended,
modified, restated or supplemented from time to time, the “Pledge Agreement”),
dated as of March    , 2011, in which Grantor has agreed with CoBank, ACB, as
Administrative Agent (the “Administrative Agent”), with offices at 5500 S.
Quebec Street, Greenwood Village, Colorado 80111, to execute this grant of
security interest;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Secured Obligations (as defined in the Pledge Agreement), Grantor does
hereby grant to Administrative Agent a security interest in all of its right,
title and interest in and to the Copyrights, and the use thereof, together with
all proceeds and products thereof.  This Grant of Security Interest has been
given in conjunction with the security interest granted to the Administrative
Agent under the Pledge Agreement, and the provisions of this grant of Security
Interest are without prejudice to and in addition to the provisions of the
Pledge Agreement, which are incorporated herein by this reference.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Schedule A

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Grantor

 

Application or
Registration No.

 

County

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GRANT OF SECURITY INTEREST

IN PATENTS AND TRADEMARKS

 

WHEREAS, [NAME OF GRANTOR] (“Grantor”) is the owner of the trademarks and
service marks listed on Schedule A attached hereto, which marks are registered
or have pending registrations in the United States Patent and Trademark Office
as set forth on Schedule A attached hereto (all such trademarks, service marks,
registrations and applications, collectively, the “Trademarks”) and is the owner
of the patents listed on Schedule A attached hereto, which patents are
registered or have pending applications in the United States Patent and
Trademark Office as set forth on Schedule A attached hereto (all such patents,
registrations and applications, collectively, the “Patents”); and

 

WHEREAS, Grantor has entered into a Pledge and Security Agreement (as amended,
modified, restated or supplemented from time to time, the “Pledge Agreement”),
dated as of March    , 2011 in which Grantor has agreed with CoBank, ACB, as the
Administrative Agent (the “Administrative Agent”), with offices at 5500 S.
Quebec Street, Greenwood Village, Colorado 80111, to execute this grant of
security interest;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Secured Obligations (as defined in the Pledge Agreement), Grantor does
hereby grant to the Administrative Agent a security interest in all of its
right, title and interest in and to the Trademarks and the Patents, and the use
thereof, together with all proceeds and products thereof and the goodwill of the
businesses symbolized by the Trademarks.  This Grant of Security Interest has
been given in conjunction with the security interest granted to the
Administrative Agent under the Pledge Agreement, and the provisions of this
grant are without prejudice to and in addition to the provisions of the Pledge
Agreement, which are incorporated herein by this reference.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Schedule A

 

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Grantor

 

Mark

 

Application or
Registration No.

 

Country

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENTS AND PATENT APPLICATIONS

 

Grantor

 

Application or
Registration No.

 

Country

 

Inventor

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-1

--------------------------------------------------------------------------------

 


 

EXHIBIT 10.1(H)

 

FORM OF DEED OF TRUST

 

Recording Requested By and

When Recorded Mail To:

 

CoBank, ACB

P.O. Box 5110

Denver, CO  80217

Attention:  Collateral Department

Phone No:  800-542-8072

 

DEED OF TRUST, WITH ASSIGNMENT OF RENTS

 

SECURITY AGREEMENT AND FIXTURE FILING

 

Made By and Among

 

SureWest Telephone, a California corporation,

 formerly known as Roseville Telephone Company, a California corporation

 [or, for the Leasehold DOT against Building 242 lease, SureWest Televideo, a
California corporation],

 as Trustor

 

And

 

Chicago Title Insurance Company

as Trustee

 

for the Benefit of

 

CoBANK, ACB,

in its capacity as Administrative Agent for the Secured Parties under the Credit
Agreement,

 

as Beneficiary

 

Dated as of March     , 2011

 

--------------------------------------------------------------------------------


 

THIS INSTRUMENT COVERS BOTH REAL AND PERSONAL PROPERTY OF A TRANSMITTING
UTILITY.

 

THIS INSTRUMENT CONSTITUTES A LIEN ON CERTAIN AFTER ACQUIRED PROPERTY OF THE
TRUSTOR.

 

THIS INSTRUMENT CONTAINS FUTURE ADVANCE PROVISIONS.

 

--------------------------------------------------------------------------------


 

THIS DEED OF TRUST AND SECURITY AGREEMENT, dated as of March     , 2011
(hereinafter called this “Deed of Trust”) is made by SureWest Telephone, a
California corporation, formerly known as Roseville Telephone Company, a
California corporation [or, for the Leasehold DOT against Building 242 lease,
SureWest Televideo, a California corporation] as trustor (hereinafter called the
“Trustor”) to Chicago Title Insurance Company (the “Trustee”) for the benefit of
CoBANK, ACB, a federally chartered instrumentality of the United States, in its
capacity as Administrative Agent on behalf of the Secured Parties under the
Credit Agreement (the “Beneficiary”).

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01         Definitions.  In addition to the terms defined elsewhere in
this Deed of Trust, the following terms shall have the meanings specified in
this Section 1.01, unless the context clearly requires otherwise.  The terms
defined herein include the plural as well as the singular.  Accounting terms
used in this Deed of Trust but not otherwise defined herein shall have the
meanings they have under GAAP.  Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
hereinafter defined).

 

Administrative Agent or Beneficiary shall mean CoBANK, ACB in its capacity as
Administrative Agent under the Credit Agreement (as defined below), together
with its successors and assigns from time to time, if any.

 

Credit Agreement shall mean that certain Credit Agreement, dated as of March 1,
2011, among the Trustor, each Subsidiary of the Trustor that is or hereafter
becomes a guarantor of the Obligations, the Beneficiary, as Administrative Agent
and a Lender, and the other Secured Parties party thereto from time to time, as
the same may be amended, modified, supplemented, extended or restated from time
to time.

 

Deed of Trust shall mean this Deed of Trust With Assignment of Rents, Security
Agreement and Fixture Filing, as it may be amended, modified, supplemented,
extended or restated from time to time.

 

Event of Default shall have the meaning specified in Section 4.01.

 

Excepted Property shall mean the property identified in Appendix “C” hereto.

 

GAAP shall mean generally accepted accounting principles as established by the
American Institute of Certified Public Accountants.

 

Ground Lease shall mean those leasehold estates in real property described in
Appendix

 

3

--------------------------------------------------------------------------------


 

“B” hereto, individually and collectively.

 

Ground Lessor shall mean those lessors under the Ground Lease, individually and
collectively.

 

Land shall mean, collectively, that land described in the legal descriptions
attached hereto as Appendix “B”.

 

Lien shall mean any statutory or common law consensual or non-consensual
mortgage, pledge, grant, security title or interest, lien, encumbrance or charge
of any kind against property, including, without limitation, any conditional
sale or other title retention transaction, any lease transaction in the nature
of a security interest and any security interest under the Uniform Commercial
Code.

 

Loan Documents shall mean all agreements, instruments and documents between the
Trustor or any of the other Loan Parties and the Beneficiary (in its capacity as
Administrative Agent or as a Lender) or executed by the Trustor or any of the
other Loan Parties in favor of the Beneficiary (in its capacity as
Administrative Agent or as a Lender) which evidence or relate to the
Obligations, whether now existing or hereafter entered into, and all amendments,
supplements and restatements thereof.  Without limiting the foregoing, Loan
Documents shall include all agreements identified on Appendix “A” hereto.

 

Maximum Debt Limit, if any, shall mean the amount specified in Appendix “A”
hereto.

 

Obligations shall mean the payment of all indebtedness and the performance of
all  obligations of the Trustor and all other Loan Parties to the Beneficiary
(in its capacity as Administrative Agent or as a Lender) and to the other
Secured Parties of every type and description, whether now existing or hereafter
arising, fixed or contingent, as primary obligor or as guarantor or surety,
acquired directly or by assignment or otherwise, liquidated or unliquidated,
regardless of how they arise or by whatever agreement or instrument they may be
evidenced, including, without limitation, all loans, advances and other
extensions of credit made to or for the account of the Trustor and all
covenants, agreements and provisions contained in this Deed of Trust and in all
Loan Documents, but only if such obligation or indebtedness is evidenced by a
document, executed by Trustor at the request of Beneficiary, that states that it
is so secured by this Deed of Trust. Without limiting the foregoing,
“Obligations” shall include those obligations evidenced by the instruments and
documents described in Appendix “A” hereto, in the original principal amount set
forth in Appendix “A”.

 

Permitted Encumbrances shall mean:

 

(i)            as to the property specifically described in Granting Clause I,
the restrictions, exceptions, reservations, conditions, limitations, interests
and other matters which are set forth or referred to in such descriptions;

 

4

--------------------------------------------------------------------------------


 

(ii)           as to all of the Trust Estate, any Lien permitted under the Loan
Documents; and

 

(iii)          as to all of the Trust Estate, any Permitted Encumbrance as that
term is defined in the Credit Agreement.

 

Secured Parties shall mean, collectively, the Administrative Agent, the Lenders
and any Lender or any affiliate of any Lender in its capacity as a counterparty
to any Related Secured Hedge Agreement, and their respective successors, assigns
and designees.

 

Trust Estate shall have the meaning specified in Section 2.01.

 

Trustor Location shall mean the debtor’s location as defined in the Uniform
Commercial Code.  For example, for a corporation, it is the state of
incorporation; for a limited liability company, it is the state of formation;
and for a limited partnership, it is the state of registration.

 

Uniform Commercial Code shall mean the Uniform Commercial Code of the state of
the Trustor’s Location and any state in which any of the Trust Estate is
located.

 

ARTICLE II.

 

GRANTING CLAUSES

 

Section 2.01.        Granting Clauses.   In order to secure equally and ratably
the payment of the principal of (and premium, if any) and interest on the
Obligations, according to their terms, and any and all future obligations and
advances which may be evidenced by Obligations, whether such future obligations
and advances are made as an obligation, made at the option of the Beneficiary or
any Lender, made after a reduction to zero or other balance, or made otherwise
and whether such future obligations and advances are direct, indirect,
contingent or otherwise, to the same extent as if such future obligations and
advances were made on the date hereof, up to the Maximum Debt Limit, if any, and
further to secure the due performance of the covenants, agreements and
provisions contained in this Deed of Trust and the Loan Documents, and to
declare the terms and conditions upon which the Obligations are to be secured,
the Trustor, in consideration of the premises herein but subject to the
provisions of Section 6.18 below, does hereby grant, bargain, sell, alienate,
convey, assign, transfer, mortgage, hypothecate, pledge, set over and confirm
unto the Trustee, in trust with power of sale and right of entry, for the
benefit of the Beneficiary, for the ratable benefit of the Secured Parties and
any of their respective successors or assigns, the following property rights,
privileges and franchises of the Trustor, EXCEPT ANY EXCEPTED PROPERTY (all of
which is hereinafter called the “Trust Estate”):

 

5

--------------------------------------------------------------------------------


 

I

 

All right, title and interest of the Trustor in and to those fee and leasehold
estates in real property described in Appendix “B” hereto, subject in each case
to those matters set forth in such Appendix, together with all buildings and
improvements located thereon (the “Real Property”);

 

II

 

All right, title and interest of the Trustor in and to all other estates and
interests in real property, now owned or hereafter acquired by the Trustor with
respect to the Real Property, including, without limitation, all fixtures,
easements, permits, licenses and rights of way comprising real property;

 

III

 

All right, title and interest of the Trustor in, to and under any and all
grants, privileges, rights of way and easements comprising real property now
owned, held, leased, enjoyed or exercised, or which may hereafter be owned,
held, leased, acquired, enjoyed or exercised, by the Trustor for the purposes
of, or in connection with, the construction, acquisition, ownership, use or
operation by or on behalf of the Trustor of any improvements now or hereafter
located on the Real Property;

 

IV

 

All right, title and interest of the Trustor in, to and under any and all
licenses, ordinances, privileges and permits heretofore granted, issued or
executed, or which may hereafter be granted, issued or executed, to it or to its
assignors by the United States of America, or by any state, or by any county,
township, municipality, village or other political subdivision thereof, or by
any agency, board, commission or department of any of the foregoing, authorizing
the construction, acquisition, ownership, use or operation of any improvements
now or hereafter located on the Real Property, insofar as the same may by law be
assigned, granted, bargained, sold, conveyed, transferred, mortgaged or pledged,
but excluding, for the avoidance of doubt, any Licenses;

 

V

 

All right, title and interest of the Trustor in, to and under any and all
contracts heretofore or hereafter executed, as they may be amended or
supplemented from time to time, by and between the Trustor and any person, firm,
corporation or governmental body or agency, insofar as they relate in any way to
the construction, acquisition, ownership, use or operation of any improvements
now or hereafter located on the Real Property, insofar as the same may by law be
assigned, granted, bargained, sold, conveyed, transferred, mortgaged or pledged,
but excluding, for the avoidance of doubt, any Licenses; and

 

6

--------------------------------------------------------------------------------


 

VI

 

All right, title and interest of the Trustor in and to all interests or claims
in or under any policy of insurance maintained with respect to the Real
Property;

 

TOGETHER WITH all and singular the tenements, hereditaments and appurtenances
belonging or in anywise appertaining to the aforesaid property or any part
thereof, with the reversion and reversions, remainder and remainders and all
rents, income, revenues, profits, cash, proceeds, products and other benefits at
any time derived, received or had from any and all of the above-described
property of the Trustor including all proceeds of any voluntary or involuntary
conversion of the proceeds of any insurance, damage or condemnation awards
relating to any of the above-described property (including premium refunds and
any causes of action damage to the above-described property), any other proceeds
of any of the above-described property and all deposits or other accounts into
which the same may be deposited.

 

TO HAVE AND TO HOLD all and singular the Trust Estate unto the Trustee and its
successors and assigns for the uses and purposes set forth herein, in trust,
forever, to secure the payment and performance of the Obligations, including,
without limitation, the due performance of the covenants, agreements and
provisions herein contained, and for the uses and purposes and upon the terms,
conditions, provisos and agreements hereinafter expressed and declared.

 

Section 2.02         Absolute Assignment of Rents.  The Trustor hereby
absolutely and irrevocably assigns to the Beneficiary, for the ratable benefit
of the Secured Parties, all of its right, title and interest in and to all
rents, issues, profits, royalties, income and other proceeds and similar
benefits derived from the Trust Estate (collectively, the “Rents”). The Trustor
hereby irrevocably appoints the Beneficiary, during the continuation of an Event
of Default, its true and lawful attorney-in-fact, at the Beneficiary’s option at
any time, to demand, receive and enforce payment, to give receipts, releases and
satisfactions, and to sue, either in the Trustor’s name or in the Beneficiary’s
name, for all the Rents.

 

Section 2.03         License to Collect.  Notwithstanding the foregoing
assignment of the Rents, so long as no Event of Default has occurred and is
continuing, the Trustor shall have a revocable license to collect all the Rents,
and to retain and enjoy the same.

 

Section 2.04         Collection and Application of Rents by the Beneficiary. 
While any Event of Default has occurred and is continuing, (a) the Trustor’s
license to collect the Rents shall automatically terminate, without notice,
(b) the Beneficiary may at any time, without notice, in person, by agent or by
court-appointed receiver, and without regard to the adequacy of any security for
the Obligations, enter upon any portion of the Trust Estate and/or, with or
without taking possession thereof, in its own name sue for or otherwise collect
the Rents (including past due amounts), and (c) promptly following demand by the
Beneficiary therefor, the Trustor shall deliver to the Beneficiary all prepaid
Rents, deposits relating to the Rents, and all other Rents then held by or
thereafter collected by Trustor.  All the Rents collected by or delivered to the

 

7

--------------------------------------------------------------------------------


 

Beneficiary may only be applied by the Beneficiary against the Obligations, in
such order as the Beneficiary shall determine in its absolute discretion.  No
application of the Rents against any Obligation or other action taken by the
Beneficiary under this Article II shall be deemed to cure any Default (except to
the extent of such application of the subject Rents) or to cure or waive any
Event of Default, or to invalidate any other action taken in response to such
default, or to make the Beneficiary a mortgagee-in-possession of the Trust
Estate.

 

Section 2.05         Beneficiary Not Responsible.  The Beneficiary shall have no
obligation to collect Rents, but if Beneficiary does so, Beneficiary shall only
be liable to account for those Rents it actually receives.  Regardless of
whether or not the Beneficiary, in person or by agent, takes actual possession
of the Trust Estate prior to foreclosure or acceptance of a deed in lieu
thereof, the Beneficiary is not and shall not be deemed to be a “mortgagee in
possession” for any purpose, or responsible for performing any of the
obligations of the lessor under any lease, or responsible for any waste
committed by lessees or any other parties, any dangerous or defective condition
of the Trust Estate, or any negligence in the management, upkeep, repair or
control of the Trust Estate.

 

ARTICLE III.

 

PARTICULAR REPRESENTATIONS, WARRANTIES AND

COVENANTS OF THE TRUSTOR

 

The Trustor represents, warrants and, except as otherwise permitted by the Loan
Documents, covenants with the Beneficiary, for the benefit of the Secured
Parties, as follows:

 

Section 3.01.        Authority to Execute and Deliver this Deed of Trust; All
Action Taken; Enforceable Obligations.  The Trustor is authorized under its
articles of incorporation and bylaws or other applicable organizational
documents and all applicable laws and by corporate or organizational action to
execute and deliver this Deed of Trust, including all required authorizations
and/or approvals of California Public Utility Code Section 851, if applicable,
as modified or recodified from time to time, or any sections of similar import;
and this Deed of Trust is, and any amendment, supplement or restatement of this
Deed of Trust, when executed and delivered will be, the legal, valid and binding
obligations of the Trustor which are enforceable in accordance with their
respective terms.

 

Section 3.02.        Authority to Convey Trust Estate; No Liens; Exception for
Permitted Encumbrances; Trustor to Defend Title and Remove Liens.  The Trustor
has good and marketable title to all fee and leasehold estates of Trustor,
respectively, in the real property comprising the Land and good, right and
lawful authority to mortgage and convey the Trust Estate for the purposes herein
expressed. The Trust Estate is free and clear of any Lien affecting the title
thereto, except Permitted Encumbrances.  The Trustor will, so long as any of the
Obligations shall remain unpaid, maintain and preserve the Lien of this Deed of
Trust superior to all other Liens, other than Permitted Encumbrances, and will
forever warrant and defend the title

 

8

--------------------------------------------------------------------------------


 

to the Trust Estate against any and all claims and demands.

 

Section 3.03.        No Encumbrances on Trust Estate.  The Trustor will not
create, incur, suffer or permit to exist any Lien on any of the Trust Estate,
except for Permitted Encumbrances.  Except for claims giving rise to Permitted
Encumbrances, the Trustor will promptly pay or discharge any and all obligations
for or on account of which any such Lien might exist.

 

Section 3.04.        Sale or Transfer of Trust Estate.  The Trustor shall not
sell, lease or transfer any Trust Estate to any person or entity unless and only
to the extent permitted in the Loan Documents (which permitted transfers shall
include, without limiting the foregoing, any lease, license or sublease of the
Trust Estate or Lien that qualifies as a Permitted Encumbrance).

 

Section 3.05.        Payment of Obligations.  The Trustor will duly and
punctually pay all amounts due under the Obligations, at the dates and places
and in the manner provided in all Loan Documents, and all other sums becoming
due hereunder.

 

Section 3.06.        Preservation of Franchises and Compliance with Laws. The
Trustor will take or cause to be taken all such commercially reasonable actions
as may from time to time be necessary to obtain, preserve and renew all
franchises, rights of way, easements, permits, and licenses (for the avoidance
of doubt, excluding the Licenses) now or hereafter granted or upon it conferred
necessary to the operations of the Trust Estate, and will comply in all material
respects with all laws, ordinances, regulations, and requirements applicable to
the Trust Estate.

 

Section 3.07.        Maintenance of Trust Estate. The Trustor will at all times
maintain and preserve the Trust Estate and each and every material part and
parcel thereof in good repair, working order and condition, ordinary wear and
tear excepted, and in material compliance with all applicable laws, ordinances,
regulations, and requirements, and (subject to Section 3.08 below) will from
time to time make all needed and proper repairs, renewals, and replacements
thereto.

 

Section 3.08.        Insurance; Restoration of Damaged Trust Estate. The Trustor
shall maintain insurance as required by the Loan Documents.  In the event of
damage to or the destruction or loss of any portion of the Trust Estate, the
Trustor shall replace or restore such damaged, destroyed or lost portion and/or
repay the Obligations with any insurance proceeds to the extent required by the
Credit Agreement.  Any insurance proceeds received by the Beneficiary shall be
maintained and applied by the Beneficiary in accordance with the terms of the
Credit Agreement. To the extent replacement or restoration of the lost portion
of the Trust Estate is required by the Credit Agreement, (i) the Trustor shall
replace such portion or shall commence such restoration as soon as reasonably
practicable after such damage, destruction or loss shall have occurred and shall
diligently pursue such replacement or restoration to completion, and (ii) shall
pay or cause to be paid, out of the proceeds of insurance or otherwise, all
costs and expenses in connection therewith so that such replacement or
restoration shall be so completed that the portion of the Trust Estate so
replaced or restored shall be free and clear of all

 

9

--------------------------------------------------------------------------------


 

Liens, other than Permitted Encumbrances.

 

Section 3.09.        Beneficiary Right to Expend Money to Protect Trust Estate. 
From time to time, the Beneficiary may, in its sole discretion, for the ratable
benefit of the Secured Parties, but shall not be obligated to, advance funds on
behalf of the Trustor, in order to ensure compliance with any covenant or
agreement of the Trustor made in or pursuant to this Deed of Trust or any of the
Loan Documents, to preserve or protect any right or interest of the Beneficiary
in the Trust Estate or under or pursuant to this Deed of Trust or any of the
Loan Documents, including, without limitation, the payment of any insurance
premiums or taxes and the satisfaction or discharge of any judgment or any Lien
upon the Trust Estate (other than Permitted Encumbrances); provided, however,
that the making of any such advance by the Beneficiary shall not constitute a
waiver by the Beneficiary or any Secured Party of any Event of Default with
respect to which such advance is made nor excuse the Trustor from any
performance required hereunder.  The Trustor shall pay to the Beneficiary upon
demand all such advances made by the Beneficiary with interest thereon at a rate
equal at all times to the lesser of (i) 2.00% per annum above the highest tier
of the applicable margins set forth in Section 1.2(B) of the Credit Agreement
plus Base Rate, or (ii) the maximum lawful rate. All such advances and accrued
interest shall be secured by this Deed of Trust.

 

Section 3.10.        Further Assurances.  Upon the written request of the
Beneficiary, the Trustor shall promptly do all acts and things, including the
execution, acknowledgment and delivery of such financing statements, amendments
thereto and other instruments and documents as the Beneficiary may reasonably
request, to enable the Beneficiary to perfect and maintain the Lien of this Deed
of Trust and/or the Beneficiary’s rights and remedies hereunder.  To the extent
required under the Pledge and Security Agreement, the Trustor shall notify the
Beneficiary promptly upon the acquisition of any fee or leasehold estate in real
property and shall execute and record such amendments or supplements to this
Deed of Trust or other documents or instruments as are necessary or appropriate
to subject such real property to the Lien of this Deed of Trust and shall
deliver such executed and recorded amendments or supplements or other documents
or instruments to the Beneficiary.  In addition, the Trustor shall promptly
notify the Beneficiary of (i) any change in its name, (ii) any change in its
principal place of business or its chief executive office and (iii) any change
in the state of the Trustor’s Location.  In the event the Trustor fails to take
any action required under this Section 3.10 and such failure rises to the level
of an Event of Default, the Beneficiary may take any such action and make,
execute and record any such financing statements, instruments and documents for
and in the name of the Trustor, and the Trustor hereby irrevocably appoints the
Beneficiary as its attorney-in-fact to take such actions, which appointment is
coupled with an interest and irrevocable.

 

Section 3.11.        Condemnation, Etc.  In the event that the Trust Estate or
any part thereof shall be taken under the power of eminent domain or like power,
then all proceeds and avails thereof shall be applied by the Trustor in
accordance with the Credit Agreement. The Trustor hereby specifically,
unconditionally and irrevocably waives all rights of a property owner granted
under California Code of Civil Procedure Section 1265.225(a), which provides for
allocation of condemnation proceeds between a property owner and a lien holder,
and any other law or

 

10

--------------------------------------------------------------------------------


 

successor statute of similar import.

 

Section 3.12.        Conflict with Deed of Trust Terms.  For the purposes of
this Deed of Trust, the provisions of this Deed of Trust and the Loan Documents
shall be cumulative and not mutually exclusive, notwithstanding any
inconsistencies; provided, however, in the event of a conflict between this Deed
of Trust and the Credit Agreement, the terms of the Credit Agreement shall
control.

 

Section 3.13.  The Ground Lease.

 

(A)          Ground Lease.  The Trustor shall (i) pay when due all rents,
additional rents and other sums required to be paid by the Trustor as tenant
under the Ground Lease, (ii) diligently perform and observe all of the other
terms of the Ground Lease to be performed and observed by the tenant thereunder,
(x) for monetary obligations, at least one (1) business day prior to, and
(y) for nonmonetary obligations, at least three (3) business days prior to the
expiration of any applicable grace period therein, and (iii) promptly notify the
Beneficiary of the giving of any notice by Ground Lessor to the Trustor of any
default by the Trustor under the Ground Lease and deliver to the Beneficiary a
true copy of each such notice.  The Trustor shall not, without the prior consent
of the Beneficiary, which consent shall not be unreasonably withheld,
conditioned or delayed, surrender the leasehold estate created by the Ground
Lease or terminate, cancel, modify or supplement the Ground Lease in any way
that would reasonably be expected to have a material adverse effect upon the
business, operations, properties, assets or condition (financial or otherwise)
of the Trustor and its Subsidiaries, taken as a whole. Notwithstanding the
foregoing, during the continuation of an Event of Default, the Trustor shall not
terminate, cancel, modify or supplement the Ground Lease without the prior
consent of the Beneficiary.  The Trustor hereby assigns to Beneficiary, as
further security for the payment of the Obligations, all of the Trustor’s rights
and privileges, as tenant under the Ground Lease, during the continuation of an
Event of Default in connection with which Beneficiary has commenced and is
diligently prosecuting to completion a foreclosure action with respect to this
Deed of Trust, to surrender the leasehold estates created by the Ground Lease or
to terminate, cancel, modify or supplement the Ground Lease.  If (i) the Trustor
has received written notice of a default from Ground Lessor due to the Trustor’s
failure to perform or observe any term of the Ground Lease to be performed or
observed by it thereunder, or (ii) in the event the Trustor is not entitled to
receive a notice of default from Ground Lessor, the Trustor’s failure to perform
or observe any term of the Ground Lease to be performed or observed by it
thereunder, then, without waiving or releasing the Trustor from any of its
obligations hereunder, Beneficiary shall have the right, but shall be under no
obligation, to pay any sum and to take any action (including entry upon the
leased premises) to cause such performance or observance on behalf of the
Trustor, so that the rights of the Trustor under the Ground Lease are unimpaired
and free from default, even if the existence or the nature of the Trustor’s
default is being questioned or denied by the Trustor or another person.  The
Beneficiary shall be subrogated to the rights of the Ground Lessor with respect
to any such sums paid by the Beneficiary.  The Trustor shall pay to the
Beneficiary immediately and without demand, all such sums so paid or expended by
the Beneficiary, together with interest thereon from the day of such payment at
a rate equal at all

 

11

--------------------------------------------------------------------------------


 

times to the lesser of (i) 2.00% per annum above the highest tier of the
applicable margins set forth in Section 1.2(B) of the Credit Agreement plus Base
Rate, or (ii) the maximum lawful rate, and the same shall be secured by this
Deed of Trust.  If the Ground Lessor gives the Beneficiary notice of a default,
such notice shall constitute full protection to the Beneficiary for any action
reasonably taken or omitted by the Beneficiary, in good faith, in reliance
thereon.  Except to the extent required pursuant to the terms of the Ground
Lease, the Trustor will not subordinate or consent to the subordination of the
Ground Lease to any Deed of Trust, security deed, lease or other interest on or
in the Ground Lessor’s interest in the Trust Estate, unless in each such case,
the written consent of the Beneficiary has first been obtained, it being agreed
that the Beneficiary is under no obligation to grant such consent.

 

(B)           Subleases.  Each lease of a portion of the Trust Estate hereafter
made (excluding renewals or amendments of existing leases of the Trust Estate)
shall provide that (i) such lease of a portion of the Trust Estate shall not
terminate or be terminable by the tenant under such lease in the event of any
foreclosure of this Deed of Trust unless such tenant is specifically named and
joined in such foreclosure action and a judgment is obtained therein against the
tenant; and (ii) the tenant shall attorn to the purchase of the Trust Estate
upon such foreclosure; provided, the Beneficiary shall sign a form of SNDA that
the Beneficiary determines, in its reasonable discretion, to be commercially
reasonable, for the benefit of such tenant to the extent requested by such
tenant.

 

(C)           No Merger of Fee and Leasehold Estates.  So long as any portion of
the Obligations shall remain unpaid, unless the Beneficiary shall otherwise
consent, the fee title to the property comprising the Ground Lease and the
leasehold estate under the Ground Lease shall not merge, but shall always be
kept separate and distinct, notwithstanding the union of such estates in the
Trustor, the Beneficiary or any other person by purchase, operation of law or
otherwise.

 

(D)          Trustor’s Acquisition of Fee Estate.  If the Trustor shall become
the owner of fee title to the real property under the Ground Lease, then the
lien of this Deed of Trust shall be spread to cover such fee title, which shall
be deemed to be included in the Trust Estate as a fee estate in real property. 
The Trustor agrees, at its sole cost, including without limitation the
Beneficiary’s reasonable attorneys’ fees, to the extent required by the Pledge
and Security Agreement, to (i) execute all documents necessary to subject its
fee title to the Trust Estate to the lien of this Deed of Trust; and (ii) at the
request of the Beneficiary, with respect to any such Trust Estate with a value
equal to or in excess of $5,000,000, provide to the Beneficiary a title
insurance policy insuring that the lien of this Deed of Trust is a first lien on
such fee title subject only to Permitted Encumbrances.

 

(E)           Rejection or Termination of the Ground Lease.  (a) If the Ground
Lease is terminated upon the rejection or disaffirmance thereof pursuant to the
Bankruptcy Code or any other law affecting creditor’s rights, then (i) the
Trustor, promptly after obtaining notice thereof, shall give notice thereof to
the Beneficiary, (ii) the Trustor, without the prior consent of the Beneficiary,
shall not elect to treat the Ground Lease as terminated pursuant to
Section 365(h) of

 

12

--------------------------------------------------------------------------------


 

the Bankruptcy Code or any comparable federal or state statute or law, and any
election by the Trustor made without such consent shall be void, and (iii) this
Deed of Trust and all the liens and provisions hereof shall extend to and cover
the Trustor’s possessory rights under Section 365(h) of the Bankruptcy Code and
to any claim for damages due to the rejection or termination of the Ground
Lease.

 

ARTICLE IV.

 

EVENTS OF DEFAULT AND

REMEDIES OF THE BENEFICIARY

 

Section 4.01.        Events of Default.  The occurrence of any “Event of
Default” under the Credit Agreement shall constitute an Event of Default
hereunder.

 

Section 4.02.        Acceleration of Maturity.  If an Event of Default shall
have occurred and be continuing, the Beneficiary may declare the Obligations to
be due and payable immediately by a notice in writing to the Trustor, and upon
such declaration, all Obligations shall become due and payable immediately,
anything contained herein or in the Loan Documents to the contrary
notwithstanding.

 

Section 4.03.        Remedies of the Beneficiary.  If one or more Events of
Default shall occur and be continuing, the Beneficiary (personally or by
attorney), in its discretion, may:

 

(A)          take immediate possession of the Trust Estate itself, or through a
court-appointed receiver, collect and receive all credits, outstanding accounts
and bills receivable of the Trustor and all rents, income, revenues, profits and
proceeds pertaining to or arising from the Trust Estate, or any part thereof,
whether then past due or accruing thereafter, and issue binding receipts
therefor, and manage, control and operate the Trust Estate, for the ratable
benefit of the Secured Parties, as fully as the Trustor might do if in
possession thereof, including, without limitation, the making of all repairs or
replacements deemed necessary or advisable;

 

(B)           proceed to protect and enforce the rights of the Trustor and the
rights of the Beneficiary and the Secured Parties, by suits or actions in equity
or at law in any court or courts of competent jurisdiction, whether for specific
performance of any covenant or any agreement contained herein or in any Credit
Agreement or in aid of the execution of any power herein granted or for the
foreclosure hereof or hereunder or for the sale of the Trust Estate, or any part
thereof, or to collect the debts hereby secured or for the enforcement of such
other or additional appropriate legal or equitable remedies as may be deemed
necessary or advisable to protect and enforce the rights and remedies herein
granted or conferred, and in the event of the institution of any such action or
suit, the Beneficiary shall have the right to have appointed a receiver for all
or any portion of the Trust Estate, without regard to whether the Trust Estate
is sufficient to satisfy the Obligations in full, and for all rents, income,
revenues, profits and proceeds pertaining thereto or arising  therefrom, whether
then past due or accruing after the

 

13

--------------------------------------------------------------------------------


 

appointment of such receiver, derived, received or had from the time of the
commencement of such suit or action, and such receiver shall have all the usual
powers and duties of receivers in like and similar cases, to the fullest extent
permitted by law, and if application shall be made for the appointment of a
receiver, the Trustor hereby expressly consents that the court to which such
application shall be made may make said appointment; and

 

(C)           under the power of sale hereby granted, request the Trustee to
proceed with foreclosure in any manner permitted by applicable law, and exercise
any or all of the rights and remedies available to a secured party under the
California Uniform Commercial Code in such order and in such manner as the
Beneficiary, in its sole discretion, may determine (including, without
limitation, requiring the Trustor to assemble the Trust Estate that is personal
property and make such Trust Estate available to the Beneficiary at a reasonably
convenient location); provided, however, that the expenses of retaking, holding,
preparing for sale and the like as provided thereunder shall include attorneys’
fees and other expenses of the Beneficiary and the Trustee and shall constitute
Obligations secured by this Deed of Trust.  With respect to any notices required
or permitted under the California Uniform Commercial Code, Trustor agrees that
five (5) days’ prior written notice shall be deemed commercially reasonable.

 

(1)           Should the Beneficiary elect to foreclose by exercise of the power
of sale herein contained, the Beneficiary shall deliver to the Trustee a written
declaration of default and demand for sale, and shall deposit with the Trustee
this Deed of Trust and the notes that are secured as Obligations hereunder and
such receipts and evidence of expenditures made and secured hereby as the
Trustee may require.

 

(2)           Upon receipt of notice from the Beneficiary, the Trustee shall
cause to be recorded, published and delivered to the Trustor such notice of
default and election to sell as is then required by law.  The Trustee shall,
without demand on the Trustor, after lapse of such time as may then be required
by law and after recordation of such notice of default and after notice of sale
having been given as required by law, sell the Trust Estate at the time and
place of sale fixed by it in said notice of sale, either as a whole, or in
separate lots or parcels or items and in such order as the Beneficiary may
direct the Trustee so to do, at public auction to the highest bidder for cash in
lawful money of the United States payable at the time of sale.  The Trustee
shall deliver to such purchaser or purchasers thereof its good and sufficient
deed or deeds conveying the property so sold, but without any covenant or
warranty, express or implied. The recitals in such deed of any matter or fact
shall be conclusive proof of the truthfulness thereof.  Any person, including,
without limitation, the Trustor, the Trustee or the Beneficiary, may purchase at
such sale, and the Trustor hereby covenants to warrant and defend the title of
such purchaser or purchasers.

 

(3)           Subject to applicable law, the Trustee may postpone the sale of
all or any portion of the Trust Estate by public announcement at the time and
place of sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale, and without further notice make such
sale at the time fixed by the last postponement, or

 

14

--------------------------------------------------------------------------------


 

may, in its discretion, give a new notice of sale.  The costs and expenses
incurred by the Beneficiary (including, but not limited to, receiver’s fees,
counsel fees, cost of advertisement and agents’ compensation) in the exercise of
any of the remedies provided in this Deed of Trust shall be secured by this Deed
of Trust.

 

(4)           The Trust Estate may be sold in one or more parcels and in such
manner and order as the Beneficiary, in its sole discretion, directs Trustee so
to do.  A sale of less than the whole of the Trust Estate or any defective or
irregular sale made hereunder shall not exhaust the power of sale provided for
herein, and subsequent sales may be made hereunder until all Obligations secured
hereby have been satisfied, or the entire Trust Estate sold, without defect or
irregularity.

 

Notwithstanding anything to the contrary herein, Beneficiary acknowledges that
any exercise of its remedies hereunder may be subject to prior or subsequent
CPUC review and approval.

 

Section 4.04.        Application of Proceeds from Remedial Actions.  Any
proceeds or funds arising from the exercise of any rights or the enforcement of
any remedies herein provided after the payment or provision for the payment of
any and all costs and expenses in connection with the exercise of such rights or
the enforcement of such remedies shall be applied to the Obligations by the
Beneficiary, for the ratable benefit of the Secured Parties, as set forth in the
Credit Agreement and the balance, if any, shall be paid to whomsoever shall be
entitled thereto.

 

Section 4.05.        Remedies Cumulative; No Election.  Every right or remedy
herein conferred upon or reserved to the Beneficiary or the Trustee shall be
cumulative and shall be in addition to every other right and remedy given
hereunder or under any Credit Agreement or now or hereafter existing at law, or
in equity, or by statute.  The pursuit of any right or remedy shall not be
construed as an election.

 

Section 4.06.        Waiver of Appraisement Rights. The Trustor, for itself and
all who may claim through or under it, covenants that it will not at any time
insist upon or plead, or in any manner whatever claim, or take the benefit or
advantage of, any appraisement, valuation, stay, extension or redemption laws
now or hereafter in force in any locality where any of the Trust Estate may be
situated, in order to prevent, delay or hinder the enforcement or foreclosure of
this Deed of Trust, or the absolute sale of the Trust Estate, or any part
thereof, or the final and absolute putting into possession thereof, immediately
after such sale, of the purchaser or purchasers thereat, and the Trustor, for
itself and all who may claim through or under it, hereby waives the benefit of
all such laws unless such waiver shall be forbidden by law.  Trustor, on behalf
of itself and any guarantor or surety to this Deed of Trust, also hereby
specifically, unconditionally and irrevocably waives all rights that may be
afforded by California Civil Code Section 2815.

 

Section 4.07.        Exercise by Trustee.  Notwithstanding anything herein to
the contrary, the Trustee (i) shall not exercise, or waive the exercise of, any
of its rights or remedies hereunder

 

15

--------------------------------------------------------------------------------


 

(other than its right to reimbursement) except upon the request of the
Beneficiary, and (ii) shall exercise, or waive the exercise of, any or all of
such rights or remedies upon the request of the Beneficiary and at the direction
of the Beneficiary as to the manner of such exercise or waiver, provided that
the Trustee shall have the right to decline to follow any such request or
direction if the Trustee shall be advised by counsel that the action or
proceeding, or manner thereof, so directed may not lawfully be taken or waived.

 

Section 4.08         Release of and Resort to the Trust Estate.  The Beneficiary
may release, regardless of consideration and without the necessity for any
notice to or consent by the holder of any subordinate lien on the Trust Estate
or any other party, any part of the Trust Estate without, as to the remainder,
in any way impairing, affecting, subordinating or releasing the lien or security
interests created in or evidenced by this Deed of Trust or any other loan
documents or their stature as a first and prior lien and security interest in
and to the Trust Estate.  For payment of the obligations secured hereby, the
Beneficiary may resort to any other security in such order and manner as
Beneficiary may elect.

 

ARTICLE V.

 

POSSESSION UNTIL DEFAULT; SATISFACTION

 

Section 5.01.        Possession Until Default.  Until one or more Events of
Default shall have occurred, the Trustor shall be suffered and permitted to
retain actual possession of the Trust Estate, and to manage, operate and use the
same and any part thereof, with the rights and franchises appertaining thereto,
including, without limitation, to collect, receive, take, use and enjoy the
rents, revenues, issues, earnings, income, products, profits and proceeds
thereof or therefrom, subject to the provisions of this Deed of Trust.

 

Section 5.02.        Satisfaction. If the Trustor shall well and truly pay or
cause to be paid the Obligations at the times and in the manner provided in the
Loan Documents, and shall also pay or cause to be paid all other sums payable by
the Trustor hereunder, and shall keep and perform all covenants herein and in
all Loan Documents required to be kept and performed by it, and there are no
further obligations to make advances to the Trustor under any of the Loan
Documents, then and in that case, the Trust Estate shall, upon the written
request of the Trustor, be wholly released and cleared of the Lien of this Deed
of Trust, and in such case, at the Trustor’s cost and expense, the Beneficiary
and the Trustee shall execute and deliver to the Trustor such instruments of
release, cancellation, satisfaction or reconveyance as shall be required by law
in the circumstances, if any.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

MISCELLANEOUS

 

Section 6.01.        Property Deemed Real Property.  It is hereby declared to be
the intention of the Trustor that all of the Trustor’s right, title and
interest, if any, in and to any fixtures physically attached to the Real
Property and/or any easements, licenses (for the avoidance of doubt, not
including the Licenses) or rights of way held by the Trustor and appurtenant to
the Real Property, shall be deemed to be real property comprising a part of the
Real Property and the Trust Estate.

 

Section 6.02.        Deed of Trust to Bind and Benefit Successors and Assigns. 
All of the covenants, stipulations, promises, undertakings and agreements herein
contained by or on behalf of the Trustor shall bind its successors and assigns,
whether so specified or not, and all titles, rights and remedies hereby granted
to or conferred upon the Trustee or the Beneficiary shall pass to and inure to
the benefit of the successors and assigns of the Trustee or the Beneficiary, as
the case may be.  The Trustor hereby agrees to execute such consents,
acknowledgments and other instruments as may be requested by the Beneficiary in
connection with the assignment, transfer, mortgage, hypothecation or pledge of
the rights or interests of the Beneficiary hereunder or under the Loan Documents
or in and to any of the Trust Estate.

 

Section 6.03.        Headings.  The descriptive headings of the various articles
and sections of this Deed of Trust were formulated and inserted for convenience
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

Section 6.04.        Notices.  Any notice required or permitted to be given
under this Deed of Trust shall be in writing and either shall be mailed by
certified mail, postage prepaid, return receipt requested, or sent by overnight
air courier service, or personally delivered to a representative of the
receiving party, or sent by telecopy (provided an identical notice is also sent
simultaneously by mail, overnight courier, or personal delivery as otherwise
provided in this Section 6.04).  All such communications shall be mailed, sent
or delivered, addressed to the party for whom it is intended at its address set
forth below.  Any communication so addressed and mailed shall be deemed to be
given on the earliest of (a) when actually delivered, (b) on the first business
day after deposit with an overnight air courier service, or (c) on the third
business day after deposit of the United States mail, postage prepaid, in each
case to the address of the intended addressee, and any communication so
delivered in person shall be deemed to be given when receipted for by, or
actually received by, the Beneficiary or the Trustor, as the case may be.  If
given by telecopy, a notice shall be deemed given and received when the telecopy
is transmitted to the party’s telecopy number specified below and confirmation
of complete receipt is received by the transmitting party during normal business
hours or on the next business day if not confirmed during normal business hours,
and an identical notice is also sent simultaneously be mail, overnight courier,
or personal delivery as otherwise provided in this Section.  Any party may
designate a change of address by written notice to the other by giving at least
ten (10) days prior written notice of such change of address.

 

As to the Trustor:

SureWest Communications

 

8150 Industrial Avenue

 

17

--------------------------------------------------------------------------------


 

 

Roseville, CA 95678

 

Attention:  Chief Financial Officer

 

Telephone No:

 

Fax No:  (916) 786-1800

 

With a copy to:

SureWest Communications

 

8150 Industrial Avenue

 

Roseville, CA 95678

 

Attention:  Senior Vice President, Finance and Corporate Development

 

Telephone No:

 

Fax No:  (916) 786-1800

 

As to the Trustee:

Chicago Title Insurance Company

 

As to the Beneficiary:

CoBank, ACB

 

5500 S. Quebec Street

 

Greenwood Village, CO  80111

 

Attention:  Communications and Energy Banking Group

 

Telephone No:  800-542-8072

 

Fax No:  303-740-4002

 

Section 6.05.        Severability. The invalidity of any one or more phrases,
clauses, sentences, paragraphs or provisions of this Deed of Trust shall not
affect the remaining portions hereof.

 

Section 6.06.        Deed of Trust Deemed Security Agreement. To the extent that
any of the property described or referred to in this Deed of Trust is governed
by the provisions of the Uniform Commercial Code:  (i) this Deed of Trust is
hereby deemed a “security agreement” and a “financing statement” for said
security agreement under the Uniform Commercial Code and (ii) the Trustor hereby
grants to the Trustee and to the Beneficiary, for the ratable benefit of the
Secured Parties, separate security interests in the property named in the
Granting Clauses. The Trustor agrees that this Deed of Trust or any reproduction
hereof may be filed as a financing statement in the appropriate offices to
perfect the security interests granted herein. The Trustor shall, at the
Trustor’s own expense, execute, deliver, file and refile any financing or
continuation

 

18

--------------------------------------------------------------------------------


 

statements or other security agreements the Beneficiary may require from time to
time to perfect, confirm or maintain the lien of this Deed of Trust with respect
to such property.  Without limiting the foregoing, the Trustor hereby
irrevocably appoints the Beneficiary as attorney-in-fact for the Trustor and
authorizes the Beneficiary to execute, deliver and file such instruments
(including electronic filings) for or on behalf of the Trustor at the Trustor’s
expense, which appointment, being for security, is coupled with an interest and
shall be irrevocable. The mailing addresses of the Trustor as debtor, and the
Trustee and the Beneficiary as secured parties are as set forth in Section 6.04.

 

Section 6.07         Fixture Filing.  This Deed of Trust shall also constitute a
“fixture filing” under the Uniform Commercial Code, as amended or recodified
from time to time, against all of the Trust Estate which is or is to become
fixtures.  Information concerning the security interest herein granted may be
obtained at the addresses of the Trustor and the Beneficiary as set forth in
this Deed of Trust.

 

Section 6.08.        Governing Law. The effect and meaning of this Deed of
Trust, and the rights of all parties hereunder, shall be governed by, and
construed according to, the laws of the State of California, except to the
extent governed by federal law or the Uniform Commercial Code.

 

Section 6.09.        Indemnification by the Trustor.   The Trustor agrees to
indemnify the Indemnitees in accordance with the Credit Agreement.

 

Section 6.10.        Trustee.

 

(A)          The Trustee accepts this Trust when the Deed of Trust is recorded. 
The Trustor shall pay the Trustee’s fees and reimburse the Trustee for
reasonable expenses in the administration of this Trust, including reasonable
attorneys’ fees.  From time to time by a writing signed and acknowledged by the
Beneficiary and recorded in the Recorder’s Office of the County in which this
Deed of Trust is recorded, the Beneficiary may appoint another trustee to act in
the place or stead of the Trustee or any successor.  Such writing shall set
forth any information required by law.  The recordation of such instrument or
substitution shall discharge the Trustee named herein and shall appoint the new
trustee as the Trustee hereunder with the same effect as if originally named the
Trustee herein.  A writing recorded pursuant to the provisions of this
Section 6.10 shall be conclusive proof of the proper substitution of such new
Trustee.  All references herein shall be deemed to refer to the Trustee
(including any successor or substitute appointed and designated as herein
provided) from time to time acting hereunder.  Except as otherwise required by
applicable law, the Trustee shall not perform any act or omit to act hereunder
unless, prior to such act or omission, the Beneficiary delivers to the Trustee
direction to so act or omit to act.  The Trustor hereby ratifies and confirms
any and all acts which the Trustee herein named or its successor or successors,
substitute or substitutes, in this trust, shall do lawfully by virtue hereof.

 

19

--------------------------------------------------------------------------------


 

(B)           The Trustee shall not be liable for any error of judgment or act
done by the Trustee in good faith, or otherwise be responsible or accountable
under any circumstances whatsoever, except for the Trustee’s gross negligence or
willful misconduct.  The Trustee shall have the right to rely upon any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by it hereunder, believed by it in good faith to be
genuine.  All moneys received by the Trustee shall, until used or applied as
herein provided, be held in trust for the purposes for which they were received,
but need not be segregated in any manner from any other moneys (except to the
extent required by law or by the Beneficiary), and the Trustee shall be under no
liability for interest on any moneys received by it hereunder.

 

(C)           The Beneficiary hereby agrees to indemnify and save harmless the
Trustee from and against any liability or damages which the Trustee may incur or
sustain in the exercise and performance of its rights and duties hereunder,
unless incurred or sustained as a result of the Trustee’s gross negligence or
willful misconduct.

 

Section 6.11         Counterparts.  This Deed of Trust may be executed and
recorded in multiple counterparts, each of which shall constitute an original,
but all of which shall constitute one document.

 

Section 6.12         Merger.  No merger shall occur as a result of the
Beneficiary’s acquiring any other estate or lien on all or any portion of the
Trust Estate unless the Beneficiary consents to a merger in writing.

 

Section 6.13         Joint and Several Liability.  If the Trustor consists of
more than one entity, each shall be jointly and severally liable for the
faithful performance of all of the Trustor’s obligations under this Deed of
Trust.

 

Section 6.14         Waiver of Marshaling.  The Trustor waives all rights, legal
and equitable, it may now or hereafter have to require marshaling of assets as
to require upon foreclosure, sales of assets in a particular order, including
any rights provided by California Civil Code Sections 2899 and 3433, as amended
or recodified from time to time.

 

Section 6.15         Due on Sale or Encumbrance.  Except as permitted under the
Credit Agreement, if any real property comprising the Trust Estate or any
interest therein shall be sold, transferred, mortgaged, assigned, further
encumbered or leased, whether directly or indirectly, whether voluntarily,
involuntarily or by operation of law, without the prior written consent of the
Beneficiary, then the Beneficiary, in its sole discretion, may declare all
Obligations immediately due and payable.

 

Section 6.16         Releases, Extensions, Modifications and Additional
Security.  Without notice to or the consent, approval or agreement of any
persons or entities having any interest at any time in the Trust Estate or in
any manner obligated under the Obligations, the Beneficiary may, from time to
time, in its sole discretion or with the consent of one or more of the Secured

 

20

--------------------------------------------------------------------------------


 

Parties, as required by the Credit Agreement, release any person or entity from
liability for the payment or performance of any of the Obligations, take any
action or make any agreement extending the maturity or otherwise altering the
terms or increasing the amount of any of the Obligations, or accept additional
security or release all or any portion of the Trust Estate.

 

[Remainder of page left intentionally blank; signature appears on the following
page]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, [SureWest Telephone/SureWest Televideo], as Trustor, has
caused this Deed of Trust to be signed in its name, all as of the day and year
first above written.

 

 

SureWest Telephone, a California corporation, formerly known as Roseville
Telephone Company, a California corporation [or, for the Leasehold DOT against
Building 242 Lease, SureWest Televideo, a California corporation], as Trustor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

State of California                     )

 

                                                   )

 

County of                                   )

 

 

On                              before me,                                     ,
Notary Public, personally appeared
                                                               , personally
known to me or          proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

22

--------------------------------------------------------------------------------


 

APPENDIX A — CERTAIN OBLIGATIONS; ETC.

 

1.                                       The “Loan Documents” referred to in
Section 1.01 are as follows:

 

The Credit Agreement;

 

Those certain Term Notes, each made by the Borrower in favor of a Lender and
dated as of March     , 2011, in the aggregate face amount of $230,000,000;

 

Those certain Revolver Notes, each made by the Borrower in favor of a Lender and
dated as of  March     , 2011, with an aggregate face amount of $34,000,000;

 

That certain Pledge and Security Agreement among the Borrower, the Guarantors,
the Administrative Agent and the Secured Parties, dated as of March     , 2011;

 

That certain mortgage made by the Borrower in favor of the Administrative Agent
with respect to certain real property located in [              ] County,
Kansas, dated as of March     , 2011;

 

That certain deed of trust made by the Borrower in favor of the Administrative
Agent with respect to certain real property located in [              ] County,
California, dated as of March     , 2011; and

 

All other Loan Documents to which the Borrower and/or the Guarantors are party.

 

2.             The “Obligations” referred to in Section 1.01 are as follows:

 

Term Loans made by the Secured Parties to the Borrower in an aggregate principal
amount of $230,000,000 pursuant to the Credit Agreement; and

 

Revolving Loans made by the Secured Parties to the Borrower pursuant to the
Credit Agreement.

 

3.             The Maximum Debt Limit is:  $[                            ]

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B — FEE AND LEASEHOLD ESTATE

 

1.                                       Address and legal description of fee
properties:

 

2.                                       Description of leases and legal
description of leased properties or reference to memorandum of lease:

 

B-1

--------------------------------------------------------------------------------


 

APPENDIX C — EXCEPTED PROPERTY

 

Any Licenses

 

C-1

--------------------------------------------------------------------------------